Exhibit 10.2

ELEVENTH AMENDMENT AND CONSENT

This Eleventh Amendment and Consent (the “Agreement”) to the Credit Agreement
referred to below is dated as of February 27, 2009 and effective in accordance
with Section 5 below, by and among BOWATER CANADIAN FOREST PRODUCTS INC., a
company organized under the laws of Nova Scotia, in its capacity as Borrower
under the Credit Agreement referred to below (the “Borrower”), BOWATER
INCORPORATED, a corporation organized under the laws of Delaware (“BI”), BOWATER
ALABAMA LLC (formerly known as Bowater Alabama Inc.), a limited liability
company organized under the laws of Alabama (“BA”), BOWATER NEWSPRINT SOUTH LLC,
a limited liability company organized under the laws of Delaware (“BNS”),
BOWATER NEWSPRINT SOUTH OPERATIONS LLC (formerly known as Bowater Newsprint
South Inc.), a limited liability company organized under the laws of Delaware
and the successor by merger to Bowater Mississippi LLC (“BNSO” and collectively
with BA, BNS and BNSO, the “New Borrowers”), each in its capacity as a Guarantor
under the Credit Agreement referred to below (BI and the New Borrowers are
collectively referred to herein as the “U.S. Borrower”), certain Subsidiaries
and Affiliates of the Borrower party hereto (the “Grantors”), ABITIBIBOWATER
INC., a corporation organized under the laws of Delaware (the “Parent”), the
Lenders and the U.S. Lenders party hereto (collectively, the “Consenting
Lenders”) pursuant to an authorization (in the form attached hereto as Exhibit
A, each a “Lender Authorization”) and THE BANK OF NOVA SCOTIA, as administrative
agent (the “Administrative Agent”) for the Lenders party to the Credit Agreement
referred to below.

STATEMENT OF PURPOSE:

The Borrower, the U.S. Borrower, the Lenders, certain other financial
institutions and the Administrative Agent are parties to the Credit Agreement
dated as of May 31, 2006 (as amended by that certain First Amendment dated as of
July 20, 2007, that certain Second Amendment dated as of October 31, 2007, that
certain Third Amendment and Waiver dated as of February 25, 2008, that certain
Fourth Amendment dated as of March 31, 2008, that certain Fifth Amendment dated
as of April 30, 2008, that certain Sixth Amendment dated as of May 28, 2008,
that certain Seventh Amendment dated as of June 6, 2008, that certain Eighth
Amendment dated as of June 30, 2008, that certain Ninth Amendment and Waiver
dated as of August 7, 2008 and that certain Tenth Amendment and Waiver dated as
of November 12, 2008, as amended hereby and as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

On February 6, 2009, Fairfax Financial Holdings Limited (“Fairfax”) provided
additional liquidity to the Borrower in an aggregate amount equal to $12,000,000
(the “Fairfax Liquidity”). The Borrower has requested that the Administrative
Agent, the Lenders and the U.S. Lenders consent to (a) the Fairfax Liquidity,
(b) the incurrence of additional Loans resulting in no less than $18,000,000 of
cash proceeds less all legal, underwriting and other fees and expenses incurred
in connection therewith (the “EDC Loans” and, together with the Fairfax
Liquidity, the “Additional Credit Loans”), (c) securing the Additional Credit
Loans with the Collateral (other than that portion of the Collateral consisting
of New U.S. Borrower Fixed Assets) and (d) the other amendments to the Credit
Agreement more specifically set forth herein.

Subject to the terms and conditions set forth herein, the Administrative Agent
and each of the Consenting Lenders have agreed to grant such requests of the
Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Capitalized Terms. Except as otherwise provided herein, all capitalized
undefined terms used in this Agreement (including, without limitation, in the
introductory paragraph and the statement of purpose hereto) shall have the
meanings assigned thereto in the Credit Agreement.

 

1



--------------------------------------------------------------------------------

2. Consent. Pursuant to Section 14.2 of the Credit Agreement and subject to the
terms and conditions hereof, including, without limitation, the conditions to
effectiveness set forth in Section 5 hereof, and to the extent consent by the
Lenders is required to permit the Fairfax Liquidity, each of the Administrative
Agent, the Issuing Lender, the Swingline Lender and the other Consenting Lenders
party hereto consents to the Fairfax Liquidity. In furtherance of the foregoing,
and subject to the terms and conditions hereof, including, without limitation,
the conditions to effectiveness set forth in Section 5 hereof, each of the
Administrative Agent, the Issuing Lender, the Swingline Lender and the other
Consenting Lenders party hereto agrees to waive any breach of the Credit
Agreement or default in the performance or observance of any covenant or
agreement contained in Sections 8.2 or 10.1 of the Credit Agreement and Sections
8.2 or 10.1 of the U.S. Credit Agreement, in each case solely as a result of the
Fairfax Liquidity.

3. Retroactive Credit Agreement Amendment. Effective as of January 30, 2009 upon
the satisfaction of the conditions to effectiveness of this Agreement as set
forth in Section 5 hereof, the definition of “Borrowing Base” set forth in
Section 1.1 of the Credit Agreement is hereby amended by replacing the table set
forth in clause (c)(ii) thereof with the following table:

 

Applicable Period

  

Maximum Available Foreign Account Amount

Tenth Amendment Effective Date to but excluding the Reversion Date    Lesser of
(a) $115,000,000 and (b) if the Policy Sublimit is reduced to an amount less
than $75,000,000, the Policy Sublimit as of such date Reversion Date to but
excluding the Conversion Date    Lesser of (a) $100,000,000 and (b) if the
Policy Sublimit is reduced to an amount less than $75,000,000, the Policy
Sublimit as of such date Conversion Date to but excluding June 30, 2009   
Lesser of (a) $75,000,000 and (b) the Policy Sublimit as of such date June 30,
2009 and thereafter    Lesser of (a) $50,000,000 and (b) the Policy Sublimit as
of such date

4. Credit Agreement Amendments. The Credit Agreement and certain of the Exhibits
to the Credit Agreement are hereby amended as set forth on Exhibit B. It is
hereby acknowledged by the parties hereto that the amended Credit Agreement as
set forth on Exhibit B reflects the Credit Agreement as amended in accordance
with Section 3 of this Agreement.

5. Conditions to Effectiveness. Upon the satisfaction of each of the following
conditions, this Agreement shall be deemed to be effective as of the date hereof
(other than the amendment set forth in Section 3 of this Agreement, which upon
satisfaction of each of the following conditions shall be deemed effective as of
January 30, 2009):

(a) the Administrative Agent shall have received counterparts of this Agreement
executed by (i) either the Administrative Agent (on behalf of itself and each of
the Consenting Lenders by virtue of each Consenting Lender’s execution of a
Lender Authorization) or the requisite Consenting Lenders (by virtue of each
Consenting Lender’s execution of a Lender Authorization), (ii) the Parent,
(iii) the Borrower, (iv) the U.S. Borrower and (v) each of the Grantors;

 

2



--------------------------------------------------------------------------------

(b) the Administrative Agent shall have received executed Lender Authorizations
from the requisite Consenting Lenders;

(c) the Administrative Agent shall have been reimbursed for all fees and
out-of-pocket charges and other expenses incurred in connection with this
Agreement, including, without limitation, the reasonable fees and disbursements
of counsel for the Administrative Agent;

(d) the Administrative Agent shall have received an effective corresponding
amendment to the U.S. Credit Agreement, in form and substance substantially
consistent with this Agreement (with such changes as are applicable only to the
U.S. Credit Agreement), duly executed by the U.S. Administrative Agent, the U.S.
Borrower, the Parent, each U.S. Guarantor and the requisite Consenting Lenders
(whether directly or through a lender authorization) (such corresponding
amendment, the “U.S. Amendment”);

(e) concurrently with the effectiveness of this Agreement, the Borrower shall
have received no less than $18,000,000 of cash proceeds (less all legal,
underwriting and other fees and expenses incurred in connection therewith) from
the issuance of the EDC Loans;

(f) the U.S. Administrative Agent shall have received an updated rolling 13-week
forecast of cash receipts and disbursements of the U.S. Borrower and its
Consolidated Subsidiaries for the 13-consecutive week period beginning on the
date of delivery of such forecast, which forecast shall be in form and substance
reasonably satisfactory the Administrative Agent and the U.S. Administrative
Agent and shall be calculated on a pro forma basis giving effect to (i) the
Fairfax Liquidity, (ii) the amendments to the calculations of the Borrowing
Base, the U.S. Borrowing Base, the Overadvance Amount and the U.S. Overadvance
Amount set forth in this Agreement or the U.S. Amendment, as applicable and
(iii) the issuance of the EDC Loans;

(g) the Administrative Agent shall have received favorable opinions of counsel
to the Credit Parties addressed to the Administrative Agent and the Lenders with
respect to this Agreement, the Security Documents (other than the New U.S.
Borrower Mortgages) and such other matters as the Lenders shall request
(including, without limitation, opinions of (i) Troutman Sanders LLP (which
opinion shall include a no conflict opinion with respect to the Existing Notes
issued by the Borrower that are governed by the laws of any state of the United
States), (ii) Stikeman Elliott LLP (which opinion shall include a no conflict
opinion with respect to the Existing Notes of the Borrower that are governed by
the laws of Canada or any province or territory thereof), (iii) special Nova
Scotia counsel and (iv) special New-Brunswick counsel);

(h) the Administrative Agent shall have received the results of a Lien search,
in form and substance satisfactory thereto, made against each of the Credit
Parties (except the U.S. Borrower) in Quebec, Ontario, Nova Scotia,
New-Brunswick and any other jurisdiction reasonably requested by the
Administrative Agent; and

 

3



--------------------------------------------------------------------------------

(i) the Administrative Agent shall have received such other instruments,
documents and certificates as the Administrative Agent shall reasonably request
in connection with the execution of this Agreement.

6. Borrowing Limitation. Each Credit Party hereby acknowledges and confirms that
(a) Exhibit C hereto sets forth the aggregate principal amount of all
outstanding U.S. Extensions of Credit and Extensions of Credit (excluding the
Additional Credit Loans and treating the entire Swingline Commitment as
outstanding) as of the date hereof and (b) that such amounts are not subject to
any defense, counterclaim, recoupment or offset of any kind. From and after the
date hereof until the completion closing and settlement of the Exchange Offer,
the Borrower shall be permitted to request Extensions of Credit and U.S.
Borrower shall be permitted to request U.S. Extensions of Credit; provided, that
(i) the aggregate principal of all outstanding U.S. Extensions of Credit shall
not exceed the amount set forth on Exhibit C with respect to the U.S. Extensions
of Credit and (ii) the aggregate principal of all outstanding Extensions of
Credit (excluding the Additional Credit Loans and treating the entire Swingline
Commitment as outstanding) shall not exceed the amount set forth on Exhibit C
with respect to the Extensions of Credit.

7. Effect of the Agreement; Agreement Regarding Borrowing Base and Overadvance
Amount.

(a) Except as expressly provided herein, the Credit Agreement and the other Loan
Documents shall remain unmodified and in full force and effect. Except as
expressly set forth herein, this Agreement shall not be deemed (i) to be a
waiver of, or consent to, a modification of or amendment of, any other term or
condition of the Credit Agreement or any other Loan Document, (ii) to prejudice
any other right or rights which the Administrative Agent or the Lenders may now
have or may have in the future under or in connection with the Credit Agreement
or the other Loan Documents or any of the instruments or agreements referred to
therein, as the same may be amended, restated, supplemented or otherwise
modified from time to time, (iii) to be a commitment or any other undertaking or
expression of any willingness to engage in any further discussion with the
Borrower or any other Person with respect to any waiver, amendment, modification
or any other change to the Credit Agreement or the Loan Documents or any rights
or remedies arising in favor of the Lenders or the Administrative Agent, or any
of them, under or with respect to any such documents or (iv) to be a waiver of,
or consent to or a modification or amendment of, any other term or condition of
any other agreement by and among the Borrower, on the one hand, and the
Administrative Agent or any other Lender, on the other hand. References in the
Credit Agreement to “this Agreement” (and indirect references such as
“hereunder”, “hereby”, “herein”, and “hereof”) and in any Loan Document to the
Credit Agreement shall be deemed to be references to the Credit Agreement as
modified hereby. This Agreement shall not be deemed to be an approval or
acceptance of the terms and conditions of the Exchange Offer (as such term is
defined in Exhibit B hereto) or to be a commitment or any other undertaking or
expression of any willingness to engage in any further discussion with the U.S.
Borrower, the Borrower or any other Person with respect to any waiver,
amendment, modification or any other change to the Credit Agreement or the Loan
Documents with respect to the Exchange Offer.

(b) Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, the parties hereto acknowledge and agree that if:

(i) the Exchange Offer is terminated (it being agreed that the expiration of the
Exchange Offer shall not constitute a termination thereof if the Exchange Offer
expires in accordance with its terms on March 9, 2009 and the completion,
closing and settlement of the Exchange Offer will occur on or before March 17,
2009); or

 

4



--------------------------------------------------------------------------------

(ii) the Exchange Offer shall not have been completed, closed and settled on or
before March 17, 2009 on terms and conditions satisfactory to the Administrative
Agent, the U.S. Administrative Agent and the Required Lenders,

then, in either case upon the earlier to occur of the events described in
clauses (b)(i) and (b)(ii) of this Section 7:

(A) the Overadvance Amount shall be reduced to $63,556,526 as described in
Exhibit B to this Agreement and shall be reflected at such reduced amount in
calculating the Overadvance Amount at any time prior to March 31, 2009 for all
purposes under the Credit Agreement, including without limitation, in
calculating the Borrowing Limit for the calendar month ending February 28, 2009
and preparing the Borrowing Base Certificate for the calendar month ending
February 28, 2009; and

(B) the Maximum Available Foreign Account Amount used (1) in calculating the
Borrowing Base at any time prior to the Conversion Date, including, without
limitation, in calculating the Borrowing Base for the calendar month ending
February 28, 2009 and (2) in preparing the Borrowing Base Certificate at any
time prior to the Conversion Date including, without limitation, for the
calendar month ending February 28, 2009, shall, in each case equal the lesser of
(x) $100,000,000 and (y) if the Policy Sublimit is reduced to an amount less
than $75,000,000, the Policy Sublimit as of such date.

8. Representations and Warranties/No Default. By their execution hereof,

(a) the Parent, the Borrower, the U.S. Borrower and each of the Grantors hereby
certifies, represents and warrants to the Administrative Agent and the Lenders
that after giving effect to the consent set forth in Section 2 above and the
amendments set forth in Sections 3 and 4 above, each of the representations and
warranties set forth in the Credit Agreement and the other Loan Documents is
true and correct in all material respects as of the date hereof (except to the
extent that (A) any such representation or warranty that is qualified by
materiality or by reference to Material Adverse Effect, in which case such
representation or warranty is true and correct in all respects as of the date
hereof or (B) any such representation or warranty relates only to an earlier
date, in which case such representation or warranty shall remain true and
correct as of such earlier date) and that no Default or Event of Default has
occurred or is continuing;

(b) the Parent, the Borrower, the U.S. Borrower and each of the Grantors hereby
certifies, represents and warrants to the Administrative Agent and the Lenders
that:

(i) it has the right, power and authority and has taken all necessary corporate
and other action to authorize the execution, delivery and performance of this
Agreement and each of the other documents executed in connection herewith to
which it is a party in accordance with their respective terms and the
transactions contemplated hereby;

(ii) this Agreement and each other document executed in connection herewith has
been duly executed and delivered by the duly authorized officers of the Parent,
the Borrower, the U.S. Borrower and each of the Grantors, and each such document
constitutes the legal, valid and binding obligation of the Parent, the Borrower,
the U.S. Borrower and each of the Grantors, enforceable in accordance with its
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal debtor relief laws from time to time in
effect which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies; and

 

5



--------------------------------------------------------------------------------

(iii) neither EDC nor Fairfax is an Affiliate of the U.S. Borrower or any of its
Subsidiaries.

9. Reaffirmations. Each Credit Party (a) agrees that the transactions
contemplated by this Agreement shall not limit or diminish the obligations of
such Person under, or release such Person from any obligations under, the Credit
Agreement, the applicable Guaranty Agreement, the Collateral Agreement and each
other Security Document to which it is a party, (b) confirms and reaffirms its
obligations under the Credit Agreement, the applicable Guaranty Agreement, the
Collateral Agreement and each other Security Document to which it is a party and
(c) agrees that the Credit Agreement, the applicable Guaranty Agreement, the
Collateral Agreement and each other Security Document to which it is a party
remain in full force and effect and are hereby ratified and confirmed.

10. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

11. Counterparts. This Agreement may be executed by one or more of the parties
hereto in any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

12. Electronic Transmission. A facsimile, telecopy, pdf or other reproduction of
this Agreement may be executed by one or more parties hereto, and an executed
copy of this Agreement may be delivered by one or more parties hereto by
facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes. At the request of any party hereto, all parties hereto agree to
execute an original of this Agreement as well as any facsimile, telecopy, pdf or
other reproduction hereof.

13. Representations and Agreements of Additional Credit Lenders.

(a) Each Person executing this Agreement as the “Additional Credit Lender”
hereby (i) represents and warrants that (A) it has full power and authority, and
has taken all action necessary, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby and to become a Lender and an
Additional Credit Lender (as such term is defined in Exhibit B attached hereto)
under the Credit Agreement, (B) from and after the date hereof, it shall be
bound by the provisions of the Credit Agreement as a Lender and an Additional
Credit Lender thereunder and, to the extent of its Additional Credit Commitment
(as such term is defined in Exhibit B attached hereto), shall have the
obligations of a Lender and an Additional Credit Lender thereunder, (C) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Agreement and the Credit
Agreement and to commit to the Additional Credit Commitment on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (D) if it is a Foreign
Lender, it has provided to the Administrative Agent duly completed and executed
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement and (ii) agrees that (A) it will, independently and without reliance
on the Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, (B) it
will perform in accordance with their terms all of the obligations that by the
terms of the Loan Documents are required to be performed by it as a

 

6



--------------------------------------------------------------------------------

Lender and (C) it will execute any additional documents reasonably requested by
the Administrative Agent to evidence such financial institution’s rights and
obligations under the Credit Agreement.

(b) By its execution hereof, Fairfax acknowledges and agrees that the Fairfax
Liquidity shall be an Additional Credit Loan (as such term is defined in Exhibit
B attached hereto).

14. Agreement Regarding Additional Credit Loans. Notwithstanding anything to the
contrary set forth in this Agreement, the Credit Agreement, the U.S. Credit
Agreement, the other Loan Documents or any other U.S. Loan Document it is hereby
agreed and acknowledged by the parties hereto that, prior to the earlier of
(a) the completion, closing and settlement of the Exchange Offer (as such term
is defined in Exhibit B attached hereto) and (b) the Maturity Date, the U.S.
Borrower and its Subsidiaries shall not cancel, forgive, make any payment or
prepayment on, or redeem or acquire for value (including, without limitation, by
way of depositing with any trustee with respect thereto money or securities
before due for the purpose of paying when due, including any payments at the
scheduled maturity thereof) all or any portion of the Additional Credit Loans.
Furthermore, the parties hereto agree that any failure by the U.S. Borrower or
any of its Subsidiaries to comply with this Section 14 shall, without any
further action by any party, constitute an immediate Event of Default and an
immediate “Event of Default” (as defined in the U.S. Credit Agreement).

15. Agreement Regarding Post-Closing Deliverables. No later than March 9, 2009,
the Administrative Agent shall have received favorable opinions of special
Korean counsel to the Credit Parties addressed to the Administrative Agent and
the Lenders (or the Additional Credit Lenders) with respect to the Security
Documents governing the security interests with respect to the Korean Shares and
such other matters as the Lenders shall request.

[Signature Pages Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date and year first above written.

 

BORROWER: BOWATER CANADIAN FOREST PRODUCTS INC. By:  

/s/ William G. Harvey

Name:  

William G. Harvey

Title:  

Vice President and Treasurer

U.S. BORROWER: BOWATER INCORPORATED By:  

/s/ William G. Harvey

Name:  

William G. Harvey

Title:  

Senior Vice President and Treasurer

BOWATER ALABAMA LLC By: Bowater Newsprint South LLC, its member By:  

/s/ William G. Harvey

Name:  

William G. Harvey

Title:  

Manager

BOWATER NEWSPRINT SOUTH LLC By:  

/s/ William G. Harvey

Name:  

William G. Harvey

Title:  

Manager

BOWATER NEWSPRINT SOUTH OPERATIONS LLC By: Bowater Newsprint South LLC, its
manager By:  

/s/ William G. Harvey

Name:  

William G. Harvey

Title:  

Manager

[Signature Pages Continue]



--------------------------------------------------------------------------------

PARENT: ABITIBIBOWATER INC. By:  

/s/ William G. Harvey

Name:  

William G. Harvey

Title:  

Senior Vice President and Chief Financial Officer

GRANTORS: BOWATER CANADIAN HOLDINGS INCORPORATED By:  

/s/ William G. Harvey

Name:  

William G. Harvey

Title:  

Vice President

BOWATER CANADA FINANCE LIMITED PARTNERSHIP By:   BOWATER CANADA TREASURY
CORPORATION, its general partner By:  

/s/ William G. Harvey

Name:  

William G. Harvey

Title:  

President

BOWATER SHELBURNE CORPORATION By:  

/s/ William G. Harvey

Name:  

William G. Harvey

Title:  

President

BOWATER LAHAVE CORPORATION By:  

/s/ William G. Harvey

Name:  

William G. Harvey

Title:  

Director

[Signature Pages Continue]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as Administrative Agent (on behalf of itself and the
Consenting Lenders who have executed a Lender Authorization) and as Issuing
Lender and Lender By:  

/s/ Robert Boomhour

Name:  

Robert Boomhour

Title:  

Director

[Signature Pages Continue]



--------------------------------------------------------------------------------

EXPORT DEVELOPMENT CANADA, as an Additional Credit Lender By:  

/s/ Christiane deBilly

Name:  

Christiane deBilly

Title:  

Financing Manager

 

By:  

/s/ Carl Burlock

Name:  

Carl Burlock

Title:  

Director, Finance

[Signature Pages Continue]



--------------------------------------------------------------------------------

FAIRFAX FINANCIAL HOLDINGS LIMITED, as an Additional Credit Lender By:  

/s/ Ronald Schokking

Name:  

Ronald Schokking

Title:  

Vice President



--------------------------------------------------------------------------------

Exhibit A

Form of Lender Authorization



--------------------------------------------------------------------------------

LENDER AUTHORIZATION

Bowater Incorporated and New Borrowers

Bowater Canadian Forest Products Inc.

Ninth Amendment to U.S. Credit Agreement

Eleventh Amendment to Canadian Credit Agreement

February 27, 2009

Wachovia Bank, National Association, as U.S Administrative Agent

NC0680

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

The Bank of Nova Scotia, as Canadian Administrative Agent

40 King Street West

Scotia Plaza, 62nd Floor

Toronto, Ontario M5W 2X6

Attention: Corporate Banking Loan Syndication

 

  Re: (a) The Ninth Amendment dated as of February 27, 2009 (the “U.S.
Agreement”) to that certain Credit Agreement dated as of May 31, 2006 (as
amended, the “U.S. Credit Agreement”) among Bowater Incorporated and the New
Borrowers party thereto (collectively, the “U.S. Borrower”), the lenders party
thereto (the “U.S. Lenders”), and Wachovia Bank, National Association, as
administrative agent (the “U.S. Administrative Agent”) for the U.S. Lenders and
(b) the Eleventh Amendment dated as of February 27, 2009 (the “Canadian
Agreement” and, together with the U.S. Agreement, the “Agreements”) to that
certain Credit Agreement dated as of May 31, 2006 (as amended, the “Canadian
Credit Agreement”) among Bowater Canadian Forest Products Inc. (the “Canadian
Borrower”), the U.S. Borrower, the lenders party thereto (the “Canadian
Lenders”), and The Bank of Nova Scotia, as administrative agent (the “Canadian
Administrative Agent”) for the Canadian Lenders.

This Lender Authorization acknowledges our receipt and review of the execution
copy of the Agreements, each in the form posted on SyndTrak Online or otherwise
distributed to us by the U.S. Administrative Agent or the Canadian
Administrative Agent. By executing this Lender Authorization, we hereby approve
the Agreements and authorize the U.S. Administrative Agent or the Canadian
Administrative Agent (as applicable) to execute and deliver the Agreements on
our behalf.

Each financial institution purporting to be a U.S. Lender and executing this
Lender Authorization agrees or reaffirms that it shall be a party to the
Agreements and the other Loan Documents (as defined in the U.S. Credit
Agreement) to which U.S. Lenders are parties and shall have the rights and
obligations of a “Lender” (as defined in the U.S. Credit Agreement), and agrees
to be bound by the terms and provisions applicable to a “Lender” under each such
agreement. Each financial institution purporting to be a Canadian Lender and
executing this Lender Authorization agrees or reaffirms that it shall be a party
to the Agreements and the other Loan Documents (as defined in the Canadian
Credit Agreement) to which Canadian Lenders are parties and shall have the
rights and obligations of a “Lender” (as defined in the Canadian Credit
Agreement), and agrees to be bound by the terms and provisions applicable to a
“Lender” under each such agreement. In furtherance of the foregoing, each
financial institution executing



--------------------------------------------------------------------------------

this Lender Authorization agrees to execute any additional documents reasonably
requested by the U.S. Administrative Agent or the Canadian Administrative Agent,
as applicable, to evidence such financial institution’s rights and obligations
under the U.S. Credit Agreement or the Canadian Credit Agreement, as applicable.

A facsimile, telecopy, pdf or other reproduction of this Lender Authorization
may be executed by one or more parties hereto, and an executed copy of this
Lender Authorization may be delivered by one or more parties hereto by facsimile
or similar instantaneous electronic transmission device pursuant to which the
signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes.

 

 

[Insert name of applicable financial institution] By:  

 

Name:  

 

Title:  

 

[Eleventh Amendment to Canadian Credit Agreement – Bowater]



--------------------------------------------------------------------------------

Exhibit B

Amended Canadian Credit Agreement



--------------------------------------------------------------------------------

CREDIT AGREEMENT

dated as of May 31, 2006

(as amended by that certain First Amendment dated as of July 20, 2007,

that certain Second Amendment dated as of October 31, 2007,

that certain Third Amendment and Waiver dated as of February 25, 2008,

that certain Fourth Amendment dated as of March 31, 2008, that certain Fifth
Amendment dated

as of April 30, 2008, that certain Sixth Amendment dated as of May 28, 2008,

that certain Seventh Amendment dated as of June 6, 2008,

that certain Eighth Amendment dated as of June 30, 2008,

that certain Ninth Amendment and Waiver dated as of August 7, 2008,

that certain Tenth Amendment and Waiver dated as of November 12, 2008 and that
certain

Eleventh Amendment and Consent dated as of February 27, 2009)

by and among

BOWATER CANADIAN FOREST PRODUCTS INC.,

as Borrower,

BOWATER INCORPORATED,

BOWATER ALABAMA LLC,

BOWATER NEWSPRINT SOUTH LLC, and

BOWATER NEWSPRINT SOUTH OPERATIONS LLC,

as Guarantors,

the Lenders referred to herein,

THE BANK OF NOVA SCOTIA,

as Administrative Agent

and Issuing Lender,

BANK OF MONTREAL,

as Syndication Agent and Swingline Lender,

and

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Documentation Agent

WACHOVIA CAPITAL MARKETS, LLC,

as Sole Book Manager

WACHOVIA CAPITAL MARKETS, LLC,

as Lead Arranger



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE I DEFINITIONS

   1

SECTION 1.1

 

Definitions

   1

SECTION 1.2

 

Other Definitions and Provisions

   50

SECTION 1.3

 

Accounting Terms

   51

SECTION 1.4

 

PPSA and CCQ Terms

   51

SECTION 1.5

 

Rounding

   51

SECTION 1.6

 

References to Agreement and Laws

   51

SECTION 1.7

 

Times of Day

   52

SECTION 1.8

 

Letter of Credit Amounts

   52

SECTION 1.9

 

Amount of Obligations

   52

ARTICLE II REVOLVING CREDIT FACILITY

   52

SECTION 2.1

 

Revolving Credit Loans

   52

SECTION 2.2

 

Swingline Loans

   52

SECTION 2.3

 

EDC Credit Loan

   54

SECTION 2.4

 

Fairfax Credit Loan

   55

SECTION 2.5

 

Procedure for Advances of Revolving Credit Loans and Swingline Loans

   55

SECTION 2.6

 

Repayment and Prepayment of Loans

   56

SECTION 2.7

 

Permanent Reduction of the Revolving Credit Commitment and Swingline Commitment

   60

SECTION 2.8

 

Termination of Credit Facility

   61

SECTION 2.9

 

Terms Applicable to BA Loans

   63

ARTICLE III LETTER OF CREDIT FACILITY

   68

SECTION 3.1

 

L/C Commitment

   68

SECTION 3.2

 

Procedure for Issuance of Letters of Credit

   68

SECTION 3.3

 

Commissions and Other Charges

   69

SECTION 3.4

 

L/C Participations

   70

SECTION 3.5

 

Reimbursement Obligation of the Borrower

   71

SECTION 3.6

 

Obligations Absolute

   71

SECTION 3.7

 

Effect of Letter of Credit Application

   72

ARTICLE IV GENERAL LOAN PROVISIONS

   72

SECTION 4.1

 

Interest

   72

SECTION 4.2

 

Notice and Manner of Conversion or Continuation of Loans

   75

SECTION 4.3

 

Fees

   76

SECTION 4.4

 

Manner of Payment

   78

SECTION 4.5

 

Evidence of Indebtedness

   78

SECTION 4.6

 

Adjustments

   79

 

i



--------------------------------------------------------------------------------

SECTION 4.7

 

Nature of Obligations of Lenders Regarding Extensions of Credit; Assumption by
the Administrative Agent

   82

SECTION 4.8

 

Changed Circumstances

   83

SECTION 4.9

 

Indemnity

   84

SECTION 4.10

 

Increased Costs

   84

SECTION 4.11

 

Taxes

   86

SECTION 4.12

 

Mitigation Obligations; Replacement of Lenders

   88

SECTION 4.13

 

Security

   89

SECTION 4.14

 

Additional Subsidiary Borrowers

   90

ARTICLE V CLOSING; CONDITIONS OF CLOSING AND BORROWING

   91

SECTION 5.1

 

Closing

   91

SECTION 5.2

 

Conditions to Closing and Initial Extensions of Credit

   91

SECTION 5.3

 

Conditions to All Extensions of Credit

   95

SECTION 5.4

 

Post-Closing Conditions

   96

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE BORROWER

   97

SECTION 6.1

 

Representations and Warranties

   97

SECTION 6.2

 

Survival of Representations and Warranties, Etc.

   104

ARTICLE VII FINANCIAL INFORMATION AND NOTICES

   105

SECTION 7.1

 

Financial Statements and Projections

   105

SECTION 7.2

 

Officer’s Compliance Certificate

   110

SECTION 7.3

 

Accountants’ Certificate

   110

SECTION 7.4

 

Other Reports

   110

SECTION 7.5

 

Notice of Litigation and Other Matters

   111

SECTION 7.6

 

Accuracy of Information

   112

ARTICLE VIII AFFIRMATIVE COVENANTS

   112

SECTION 8.1

 

Preservation of Corporate Existence and Related Matters

   112

SECTION 8.2

 

Maintenance of Property; Commitment Reductions and Repayments

   112

SECTION 8.3

 

Insurance

   118

SECTION 8.4

 

Accounting Methods and Financial Records

   118

SECTION 8.5

 

Payment of Taxes

   118

SECTION 8.6

 

Compliance With Laws and Approvals

   118

SECTION 8.7

 

Environmental Laws

   118

SECTION 8.8

 

Compliance with ERISA

   119

SECTION 8.9

 

Visits and Inspections; Consultant Matters

   119

SECTION 8.10

 

Additional Guarantors; Canadian Fixed Assets and Korean Shares

   120

SECTION 8.11

 

Use of Proceeds

   129

SECTION 8.12

 

Further Assurances

   129

ARTICLE IX FINANCIAL COVENANTS

   129

SECTION 9.1

 

Consolidated Senior Secured Leverage Ratio

   129

SECTION 9.2

 

Interest Coverage Ratio

   130

 

ii



--------------------------------------------------------------------------------

ARTICLE X NEGATIVE COVENANTS

   130

SECTION 10.1

 

Limitations on Indebtedness

   130

SECTION 10.2

 

Limitations on Liens

   134

SECTION 10.3

 

Limitations on Loans, Advances, Investments and Acquisitions

   136

SECTION 10.4

 

Limitations on Mergers and Liquidation

   137

SECTION 10.5

 

Limitations on Asset Dispositions

   138

SECTION 10.6

 

Limitations on Dividends and Distributions

   139

SECTION 10.7

 

Limitations on Exchange and Issuance of Capital Stock

   140

SECTION 10.8

 

Transactions with Affiliates

   140

SECTION 10.9

 

Certain Accounting Changes; Organizational Documents

   141

SECTION 10.10

 

Amendments; Payments and Prepayments of Indebtedness

   141

SECTION 10.11

 

Restrictive Agreements

   143

SECTION 10.12

 

Nature of Business

   143

SECTION 10.13

 

Impairment of Security Interests

   143

SECTION 10.14

 

Maximum Cash Balances

   144

ARTICLE XI UNCONDITIONAL U.S. BORROWER GUARANTY

   144

SECTION 11.1

 

Guaranty of Obligations

   144

SECTION 11.2

 

Nature of Guaranty

   144

SECTION 11.3

 

Waivers

   145

SECTION 11.4

 

Modification of Loan Documents, Etc.

   146

SECTION 11.5

 

Demand by the Administrative Agent

   147

SECTION 11.6

 

Termination; Reinstatement

   147

SECTION 11.7

 

No Subrogation

   148

SECTION 11.8

 

Payments

   149

SECTION 11.9

 

Nature of Obligations; Bankruptcy Limitations; Agreement for Contribution

   149

ARTICLE XII DEFAULT AND REMEDIES

   151

SECTION 12.1

 

Events of Default

   151

SECTION 12.2

 

Remedies

   156

SECTION 12.3

 

Rights and Remedies Cumulative; Non-Waiver; etc.

   157

SECTION 12.4

 

Crediting of Payments and Proceeds

   158

SECTION 12.5

 

Administrative Agent May File Proofs of Claim

   159

SECTION 12.6

 

Judgment Currency

   159

ARTICLE XIII THE ADMINISTRATIVE AGENT

   160

SECTION 13.1

 

Appointment and Authority

   160

SECTION 13.2

 

Rights as a Lender

   161

SECTION 13.3

 

Exculpatory Provisions

   161

SECTION 13.4

 

Reliance by the Administrative Agent

   162

SECTION 13.5

 

Delegation of Duties

   162

SECTION 13.6

 

Resignation of Administrative Agent

   163

SECTION 13.7

 

Non-Reliance on Administrative Agent and Other Lenders

   164

SECTION 13.8

 

No Other Duties, etc; Documentation Agent

   164

SECTION 13.9

 

Collateral and Guaranty Matters

   165

SECTION 13.10

 

Swingline Lender

   165

 

iii



--------------------------------------------------------------------------------

SECTION 13.11

 

Additional Loans

   166

SECTION 13.12

 

Special Agent Advances

   166

ARTICLE XIV MISCELLANEOUS

   168

SECTION 14.1

 

Notices

   168

SECTION 14.2

 

Amendments, Waivers and Consents

   169

SECTION 14.3

 

Expenses; Indemnity

   171

SECTION 14.4

 

Right of Setoff

   173

SECTION 14.5

 

Governing Law

   174

SECTION 14.6

 

Waiver of Jury Trial

   174

SECTION 14.7

 

Reversal of Payments

   175

SECTION 14.8

 

Additional Intercreditor Provision

   175

SECTION 14.9

 

Injunctive Relief; Punitive Damages

   176

SECTION 14.10

 

Accounting Matters

   177

SECTION 14.11

 

Successors and Assigns; Participations

   177

SECTION 14.12

 

Confidentiality

   180

SECTION 14.13

 

Performance of Duties

   181

SECTION 14.14

 

All Powers Coupled with Interest

   181

SECTION 14.15

 

Survival of Indemnities

   181

SECTION 14.16

 

Titles and Captions

   181

SECTION 14.17

 

Severability of Provisions

   181

SECTION 14.18

 

Counterparts

   181

SECTION 14.19

 

Integration

   181

SECTION 14.20

 

Term of Agreement

   181

SECTION 14.21

 

No Fiduciary Duty

   182

SECTION 14.22

 

Advice of Counsel, No Strict Construction

   182

SECTION 14.23

 

USA Patriot Act

   182

SECTION 14.24

 

Inconsistencies with Other Documents; Independent Effect of Covenants

   183

SECTION 14.25

 

No Novation

   183

 

iv



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A-1

   -     

Form of Revolving Credit Note

Exhibit A-2

   -     

Form of Swingline Note

Exhibit B

   -     

Form of Notice of Borrowing

Exhibit C

   -     

Form of Notice of Account Designation

Exhibit D

   -     

Form of Notice of Prepayment

Exhibit E

   -     

Form of Notice of Conversion/Continuation

Exhibit F

   -     

Form of Officer’s Compliance Certificate

Exhibit G

   -     

Form of Assignment and Assumption

Exhibit H

   -     

Form of Subsidiary Guaranty Agreement

Exhibit I

   -     

Form of Collateral Agreement

Exhibit J

   -     

Form of Intercompany Subordination Agreement

Exhibit K

       

Form of Borrowing Base Certificate

SCHEDULES

 

Schedule 1.1(a)    -     

Existing Letters of Credit

Schedule 1.1(b)    -     

Specified Existing Notes

Schedule 1.1(c)    -     

Description of New U.S. Borrower Real Property

Schedule 6.1(b)    -     

Subsidiaries and Capitalization

Schedule 6.1(i-1)    -     

ERISA Plans

Schedule 6.1(i-2)    -     

Canadian Plans

Schedule 6.1(l)    -     

Significant Indebtedness

Schedule 6.1(n)    -     

Burdensome Provisions

Schedule 6.1(t)    -     

Litigation

Schedule 10.1    -     

Permitted Indebtedness

Schedule 10.2    -     

Existing Liens

Schedule 10.3    -     

Existing Loans, Advances and Investments

Schedule 10.8    -     

Transactions with Affiliates

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of May 31, 2006, by and among BOWATER CANADIAN FOREST
PRODUCTS INC., a Canadian corporation (the “Borrower”), together with each
additional borrower that becomes a party hereto pursuant to the terms hereof, as
Borrower, BOWATER INCORPORATED, a Delaware corporation (the “Original U.S.
Borrower”), BOWATER ALABAMA LLC (formerly known as Bowater Alabama, Inc.), an
Alabama limited liability company (the “Coosa Pines Borrower”), BOWATER
NEWSPRINT SOUTH LLC, a Delaware limited liability company (“BNS Holdings”) and
BOWATER NEWSPRINT SOUTH OPERATIONS LLC (formerly known as Bowater Newsprint
South, Inc.), a Delaware limited liability company and the successor by merger
to Bowater Mississippi, LLC (the “Grenada Borrower” and, collectively with the
Coosa Pines Borrower and BNS Holdings, the “New U.S. Borrowers”), together with
each additional guarantor that becomes a party hereto pursuant to the terms
hereof, as Guarantors, the lenders who are party to this Agreement or who may
become a party to this Agreement pursuant to Section 14.11 hereof, as Lenders,
and THE BANK OF NOVA SCOTIA, as Administrative Agent for the Lenders.

STATEMENT OF PURPOSE

The Borrower has requested, and the Lenders have agreed, to extend certain
credit facilities to the Borrower on the terms and conditions of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“Abitibi” means Abitibi-Consolidated Inc.

“Abitibi Entities” means, collectively, Abitibi and its Subsidiaries.

“Accounts” has the meaning specified in Section 1.1 of the Collateral Agreement.

“Additional Credit Commitment” means the EDC Credit Commitment and the Fairfax
Credit Commitment.

“Additional Credit Lenders” means collectively the EDC Credit Lender and the
Fairfax Credit Lender solely in their respective capacities as a lender in
respect of the Additional Credit Commitment.

“Additional Credit Loan” means any EDC Credit Loan or any Fairfax Credit Loan
and “Additional Credit Loans” means the collective reference to the EDC Credit
Loans and the Fairfax Credit Loans.



--------------------------------------------------------------------------------

“Administrative Agent” means The Bank of Nova Scotia, in its capacity as
Administrative Agent hereunder, and any successor thereto appointed pursuant to
Section 13.6.

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 14.1(c).

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such first Person or any of its Subsidiaries.
As used in this definition, the term “control” means (a) the power to vote ten
percent (10%) or more of the securities or other equity interests of a Person
having ordinary voting power (excluding, however, a Person or group whose
ownership in another Person is permitted to be reported on Schedule 13G pursuant
to Rule 13d-1(b) under the Securities Exchange Act of 1934, as amended) or
(b) the possession, directly or indirectly, of any other power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. Notwithstanding the
foregoing, (i) no individual shall be an Affiliate of the U.S. Borrower or any
of its Subsidiaries solely and exclusively by reason of his or her being a
director, officer or employee of the U.S. Borrower or any of its Subsidiaries,
(ii) none of the Subsidiaries of the U.S. Borrower shall be Affiliates of the
U.S. Borrower or any of its Subsidiaries and (iii) no U.S. Borrower shall be an
Affiliate of any other U.S. Borrower; provided that the Abitibi Entities shall
be Affiliates of the U.S. Borrower and its Subsidiaries for the purposes of this
Agreement and the other Loan Documents and the U.S. Credit Agreement and the
“Loan Documents” (as defined in the U.S. Credit Agreement).

“Aggregate Credit Exposure” means the sum of (a) the aggregate amount of
outstanding Loans, (b) the Swingline Commitment and (c) the aggregate amount of
outstanding U.S. Loans.

“Agreement” means this Credit Agreement, as amended by (a) the First Amendment
dated as of July 20, 2007 by and among the Borrower, the Guarantors and the
Administrative Agent (on behalf of itself and the Lenders party thereto),
(b) the Second Amendment dated as of October 31, 2007 by and among the Borrower,
the Guarantors and the Administrative Agent (on behalf of itself and the Lenders
party thereto), (c) the Third Amendment, (d) the Fourth Amendment, (e) the Fifth
Amendment, (f) the Sixth Amendment, (g) the Seventh Amendment, (h) the Eighth
Amendment, (i) the Ninth Amendment, (j) the Tenth Amendment, (k) the Eleventh
Amendment and as further amended, restated, supplemented or otherwise modified
from time to time.

“Applicable Insolvency Laws” means all Applicable Laws governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C. Sections 544, 547, 548 and 550
and other “avoidance” provisions of Title 11 of the United States Code, as
amended or supplemented, the Bankruptcy and Insolvency Act (Canada), as amended
or supplemented, the Companies’ Creditors Arrangement Act (Canada), as amended
or supplemented, and the CCQ).

 

2



--------------------------------------------------------------------------------

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, legally binding policies, interpretations and orders of courts or
Governmental Authorities and all orders and decrees of all courts and
arbitrators.

“Applicable Margin” means,

(a) with respect to Loans (other than the Additional Credit Loans) the
corresponding percentages per annum as set forth below based on the Average
Utilization:

 

Pricing

Level

  

Average Utilization

Percentage

   LIBOR +     Canadian Prime Rate
or Base Rate +  

I

  

Greater than 75%

   5.50 %   4.50 %

II

  

Greater than 35%, but less than or equal to 75%

   5.25 %   4.25 %

III

  

Less than or equal to 35%

   5.00 %   4.00 %

(b) with respect to EDC Credit Loans, 8.00%; or

(c) with respect to Fairfax Credit Loans, 10.00%.

The Applicable Margin shall be determined by the Administrative Agent and
adjusted quarterly on each Calculation Date; provided that the Applicable Margin
shall be based on Pricing Level II from and after the Eleventh Amendment
Effective Date until the first Calculation Date occurring after the Eleventh
Amendment Effective Date and, thereafter the Pricing Level shall be determined
by reference to the Average Utilization Percentage as of the last day of the
most recently ended fiscal quarter of the U.S. Borrower preceding the applicable
Calculation Date. The Applicable Margin shall be effective from one Calculation
Date until the next Calculation Date. Any adjustment in the Applicable Margin
shall be applicable to all Extensions of Credit then existing or subsequently
made or issued.

“Approved Fund” means any Person (other than a natural Person), including,
without limitation, any special purpose entity, that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business; provided,
that such Approved Fund must be administered, managed or underwritten by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

3



--------------------------------------------------------------------------------

“April 2008 Convertible Indebtedness” means that certain Indebtedness incurred
by the Parent in accordance with the terms of Section 12.1(o)(viii) on or prior
to April 15, 2008, which is convertible into Capital Stock of the Parent.

“Asset Coverage Amount” means, as of any date of determination, an amount equal
to sixty percent (60%) of the net book value of the Coverage Assets as set forth
on the Consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries most recently delivered pursuant to Section 5.2 or Section 7.1
hereof.

“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, any Capital Stock owned thereby) of the U.S.
Borrower or any of its Subsidiaries whether by sale, lease, transfer or
otherwise. The term “Asset Disposition” shall not include any Insurance and
Condemnation Event.

“Asset Sale Reduction Amount” means:

(d) with respect to any Asset Disposition or Insurance and Condemnation Event
with respect to the New U.S. Borrower Fixed Assets, one hundred percent
(100%) of the Net Cash Proceeds of such Asset Disposition or Insurance and
Condemnation Event; or

(e) with respect to any other Asset Disposition or Insurance and Condemnation
Event, seventy five percent (75%) of the Net Cash Proceeds of such Asset
Disposition or Insurance and Condemnation Event.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 14.11), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease, the capitalized amount or principal
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capital Lease.

“Average Utilization” means, for any calendar quarter, the average daily
principal balance of all Extensions of Credit (other than Extensions of Credit
under the EDC Credit Facility and the Fairfax Credit Facility) outstanding
during such calendar quarter.

“Average Utilization Percentage” means, for any calendar quarter, the ratio of
(a) the Dollar Amount of the Average Utilization for such quarter to (b) the
aggregate amount of the Revolving Credit Commitments of all Lenders as of the
end of such quarter.

“BA Discount Rate” means, with respect to an issue of Bankers’ Acceptances with
the same maturity date, (a) for a Lender which is a Schedule I Lender, the CDOR
Rate for the appropriate term, and (b) for a Lender which is a Lender (other
than a Schedule I Lender), the

 

4



--------------------------------------------------------------------------------

arithmetic average (rounded upwards to the nearest  1/100 of 1%) of the actual
discount rates for Bankers’ Acceptances for such term accepted by the Schedule
II or III Reference Banks established in accordance with their normal practices
at or about 10:00 a.m. (Toronto time) on the date of issuance.

“BA Equivalent Loan” means a Revolving Credit Loan made to the Borrower by a
Non-BA Lender in lieu of accepting such Non-BA Lender’s share of Bankers’
Acceptances which may be evidenced by a Discount Note.

“BA Loan” means a borrowing by the Borrower by way of the issuance of Bankers’
Acceptances and includes a BA Equivalent Loan.

“BA Proceeds” means, for any Bankers’ Acceptance issued and to be purchased by
the Lenders hereunder, an amount calculated on the applicable date that such
Bankers’ Acceptance is accepted by dividing:

(a) the face amount of such Bankers’ Acceptance

by

(b) the sum of one plus the product of:

(i) the BA Discount Rate applicable thereto

and

(ii) a fraction, the numerator of which is the number of days in the applicable
Interest Period and the denominator of which is the number of days in the
applicable year, being 365 or 366, as the case may be,

with the product being rounded up or down to the (A) second decimal place (with
.005 being rounded up) and (B) nearest whole cent with one-half of one cent
being rounded up.

“Bankers’ Acceptance” means each bill of exchange, including a depository bill
issued in accordance with the Depository Bills and Notes Act (Canada),
denominated in Canadian Dollars, drawn by the Borrower and accepted by a Lender
(including, without limitation, each Discount Note).

“Base Rate” means, at any time, the higher of (a) the Prime Rate and (b) the
Federal Funds Rate plus  1/2 of 1%; each change in the Base Rate shall take
effect simultaneously with the corresponding change or changes in the Prime Rate
or the Federal Funds Rate.

“Base Rate Loan” means any Loan made to the Borrower in Dollars which bears
interest at a rate based upon the Base Rate as provided in Section 4.1(a).

 

5



--------------------------------------------------------------------------------

“BCFC Notes” means the 7.95% Notes due 2011 issued pursuant to the Indenture
dated as of October 31, 2001 among Bowater Canada Finance Corporation, as
Issuer, the Original U.S. Borrower, as Guarantor, and The Bank of New York, as
Trustee.

“Borrower” has the meaning assigned thereto in the introductory paragraph
hereto.

“Borrowing Base” means, at any time, the amount equal to:

(a) the sum of:

(i) up to eighty-five percent (85%) of Eligible Domestic Accounts; plus

(ii) the lesser of (A) up to eighty-five percent (85%) of Eligible Foreign
Accounts and (B) an amount equal to the Designated Available Foreign Account
Amount at such time (it being understood and agreed that, as of any applicable
date of determination of the Borrowing Base or the U.S. Borrowing Base, the sum
of (1) the Designated Available Foreign Account Amount plus (2) the Designated
U.S. Available Foreign Account Amount shall not exceed the amount set forth
below during the applicable period set forth below):

 

Applicable Period

  

Maximum Available Foreign

Account Amount

Tenth Amendment Effective Date to but excluding the Reversion Date    Lesser of
(a) $115,000,000 and (b) if the Policy Sublimit is reduced to an amount less
than $75,000,000, the Policy Sublimit as of such date Reversion Date to but
excluding the Conversion Date    Lesser of (a) $100,000,000 and (b) if the
Policy Sublimit is reduced to an amount less than $75,000,000, the Policy
Sublimit as of such date Conversion Date to but excluding June 30, 2009   
Lesser of (a) $75,000,000 and (b) the Policy Sublimit as of such date June 30,
2009 and thereafter    Lesser of (a) $50,000,000 and (b) the Policy Sublimit as
of such date

plus

(b) the sum of:

(i) with respect to Eligible Inventory consisting of work in process, an amount
equal to the least of: (A) up to fifty percent (50%) of the Value of such
Eligible Inventory, (B) up to eighty-five percent (85%) of the Net Recovery
Percentage of such Eligible Inventory, and (C) $1,500,000; plus

 

6



--------------------------------------------------------------------------------

(ii) with respect to Eligible Inventory consisting of finished goods and raw
materials, the lesser of: (A) up to seventy-five percent (75%) of the Value of
such Eligible Inventory and (B) up to eighty-five percent (85%) of the Net
Recovery Percentage of such Eligible Inventory;

minus

(c) any Reserves.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit K.

“Borrowing Limit” means, at any time, the least of:

(a) the aggregate principal amount of the Commitments at such time less, except
with respect to Section 2.6(d) and Section 5.2(e)(iii),

(i) in the case of any request for Revolving Credit Loans (other than BA Loans),
the sum of (A) the Swingline Commitment (less, during a Reallocation Period, the
principal amount of outstanding Swingline Loans which have been refunded, or
participated, pursuant to Section 2.2), (B) all outstanding BA Loans, (C) all
L/C Obligations and (D) all outstanding Additional Credit Loans;

(ii) in the case of any request for Swingline Loans, the sum of (A) all
outstanding Revolving Credit Loans (including BA Loans), (B) all L/C Obligations
and (C) all outstanding Additional Credit Loans;

(iii) in the case of any request for BA Loans, the sum of (A) the Swingline
Commitment (less, during a Reallocation Period, the principal amount of
outstanding Swingline Loans which have been refunded, or participated, pursuant
to Section 2.2), (B) all outstanding Revolving Credit Loans (other than BA
Loans), (C) all L/C Obligations and (D) all outstanding Additional Credit Loans;

(iv) in the case of any request for issuance of a Letter of Credit, the sum of
(A) the Swingline Commitment (less, during a Reallocation Period, the principal
amount of outstanding Swingline Loans which have been refunded, or participated,
pursuant to Section 2.2), (B) all outstanding Revolving Credit Loans (including
BA Loans) and (C) all outstanding Additional Credit Loans.

(b) the amount which, when aggregated with the aggregate amount of all other
Extensions of Credit, does not exceed the Asset Coverage Amount; and

(c) other than in respect of Additional Credit Loans, at any time on or after
the Tenth Amendment Effective Date but prior to the Conversion Date, the sum of
(i) the Borrowing Base at such time plus (ii) the Overadvance Amount at such
time less (iii) except with respect to Section 2.6(d),

 

7



--------------------------------------------------------------------------------

(A) in the case of any request for Revolving Credit Loans (other than BA Loans),
the sum of the Swingline Commitment (less, during a Reallocation Period, the
principal amount of outstanding Swingline Loans which have been refunded, or
participated, pursuant to Section 2.2) and of all outstanding BA Loans and L/C
Obligations;

(B) in the case of any request for Swingline Loans, the sum of all outstanding
Revolving Credit Loans (including BA Loans) and L/C Obligations;

(C) in the case of any request for BA Loans, the sum of the Swingline Commitment
(less, during a Reallocation Period, the principal amount of outstanding
Swingline Loans which have been refunded, or participated, pursuant to
Section 2.2) and of all outstanding Revolving Credit Loans (other than BA Loans)
and L/C Obligations; or

(D) in the case of any request for issuance of a Letter of Credit, the sum of
the Swingline Commitment (less, during a Reallocation Period, the principal
amount of outstanding Swingline Loans which have been refunded, or participated,
pursuant to Section 2.2) and all outstanding Revolving Credit Loans (including
BA Loans); and

(d) other than in respect of Additional Credit Loans , at any time on or after
the Conversion Date, the Borrowing Base at such time less, except with respect
to Section 2.6(d),

(i) in the case of any request for Revolving Credit Loans (other than BA Loans),
the sum of the Swingline Commitment (less, during a Reallocation Period, the
principal amount of outstanding Swingline Loans which have been refunded, or
participated, pursuant to Section 2.2) and the sum of all outstanding BA Loans
and L/C Obligations;

(ii) in the case of any request for Swingline Loans, the sum of all outstanding
Revolving Credit Loans (including BA Loans) and L/C Obligations;

(iii) in the case of any request for BA Loans, the sum of the Swingline
Commitment (less, during a Reallocation Period, the principal amount of
outstanding Swingline Loans which have been refunded, or participated, pursuant
to Section 2.2) and of all outstanding Revolving Credit Loans (other than BA
Loans) and L/C Obligations; or

(iv) in the case of any request for issuance of a Letter of Credit, the sum of
the Swingline Commitment (less, during a Reallocation Period, the principal
amount of outstanding Swingline Loans which have been refunded, or participated,
pursuant to Section 2.2) and all outstanding Revolving Credit Loans (including
BA Loans).

“Bowater-Calhoun Arrangement” means that certain intercompany loan arrangement
pursuant to which:

(a) the Original U.S. Borrower loaned $33,294,000 of proceeds of the McMinn
County pollution control bonds to Calhoun Newsprint Company as evidenced by an
intercompany note payable to the Original U.S. Borrower; and

 

8



--------------------------------------------------------------------------------

(b) Calhoun Newsprint Company loaned such proceeds back to the Original U.S.
Borrower as evidenced by an intercompany note payable to Calhoun Newsprint
Company and secured by the Original U.S. Borrower’s intercompany note receivable
referred to in clause (a).

“Bowater Guaranteed Obligations” has the meaning assigned thereto in
Section 11.1.

“Business Day” means:

(a) for all purposes other than as set forth in clause (b) below, any day other
than a Saturday, Sunday or legal holiday on which banks in New York, New York,
Toronto, Ontario and Montreal, Québec are open for the conduct of their
commercial banking business; and

(b) with respect to all notices and determinations in connection with, and
payments of principal and interest on, any LIBOR Rate Loan, any day that is a
Business Day described in clause (a) and that is also a day for trading by and
between banks in deposits for the applicable Permitted Currency in the London
interbank market or any other applicable offshore interbank market for such
Permitted Currency.

“Calculation Date” means each date that is ten (10) Business Days after the end
of each fiscal quarter of the Original U.S. Borrower.

“Canadian Dollar” or “C$” means, at any time of determination, the lawful
currency of Canada.

“Canadian Employee Benefit Plan” means (a) any employee benefit plan that is
maintained for the benefit of employees or former employees of the Borrower or
any of its Domestic Subsidiaries registered in accordance with the ITA or other
Applicable Law which the U.S. Borrower or any of its Subsidiaries sponsors,
maintains, or to which it makes, is making, or is obligated to make,
contributions or (b) any Canadian Pension Plan or Canadian Multiemployer Plan
that has at any time within the preceding six (6) years been maintained for the
employees of the U.S. Borrower or any of its Subsidiaries, and shall not include
any Employee Benefit Plan.

“Canadian Fixed Asset Mortgages” means, collectively, those certain mortgages,
hypothecs, deeds of trust, security agreements, subordination agreements or
other real property security documents encumbering the Canadian Fixed Assets
located in (a) Thunder Bay, Ontario, (b) Gatineau, Quebec and (c) Dolbeau,
Quebec, in each case, executed by the applicable Credit Party in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, as
amended, restated, supplemented or otherwise modified from time to time in form
and substance reasonably satisfactory to the Administrative Agent.

“Canadian Fixed Assets” means any Fixed Assets that are located in Canada and
are owned by the Borrower or any Domestic Subsidiary thereof.

 

9



--------------------------------------------------------------------------------

“Canadian GAAP” means generally accepted accounting principles in Canada, that
are applicable to the circumstances as of the date of determination,
consistently applied.

“Canadian Multiemployer Plan” means a “multi-employer pension plan” as defined
by Applicable Laws and registered in accordance with the ITA or other Applicable
Laws and as to which the U.S. Borrower or any of its Subsidiaries is making, or
is accruing an obligation to make, or has accrued an obligation to make,
contributions within the preceding six (6) years, and shall not include any
Multiemployer Plan.

“Canadian Pension Plan” means any Canadian Employee Benefit Plan, other than a
Canadian Multiemployer Plan, which is registered in accordance with the ITA or
other Applicable Law and which (a) is maintained for the employees of the U.S.
Borrower or any of its Subsidiaries or (b) has at any time within the preceding
six (6) years been maintained for the employees of the U.S. Borrower or any of
its Subsidiaries which the U.S. Borrower or any of its Subsidiaries sponsors,
maintains, or to which it makes, is making or is obligated to make,
contributions, and shall not include any Pension Plan.

“Canadian Prime Rate” means,

(a) with respect to Revolving Credit Loans denominated in Canadian Dollars, at
any time, the greater of (i) the rate of interest per annum announced by the
Administrative Agent from time to time (and in effect on such day) as its prime
rate for Canadian Dollar commercial loans made in Canada, as adjusted
automatically from time to time and without notice to the Borrower upon change
by the Administrative Agent and (ii) one percent (1%) plus the one (1) month
CDOR Rate from time to time (and in effect on such day) as advised by the
Administrative Agent to the Borrower from time to time pursuant hereto; and

(b) with respect to Swingline Loans denominated in Canadian Dollars, at any
time, the greater of (i) the rate of interest per annum announced by the
Swingline Lender from time to time (and in effect on such day) as its prime rate
for Canadian Dollar commercial loans made in Canada, as adjusted automatically
from time to time and without notice to the Borrower upon change by the
Swingline Lender and (ii) one percent (1%) plus the one (1) month CDOR Rate from
time to time (and in effect on such day) as advised by the Swingline Lender to
the Borrower from time to time pursuant hereto.

The parties hereto acknowledge that the rate announced publicly by the
Administrative Agent or the Swingline Lender, as applicable, as its prime rate
is an index or base rate and shall not necessarily be its lowest or best rate
charged to its customers or other banks.

“Canadian Prime Rate Loan” means any Loan made to the Borrower in Canadian
Dollars which bears interest based upon the Canadian Prime Rate as provided in
Section 4.1(a).

“Canadian Pro Rata Percentage” means, as of any date of determination, the
percentage obtained by the following formula:

(a) the aggregate Commitment (less the Additional Credit Commitment) applicable
to all Lenders as of 11:00 a.m. on such date of determination

 

10



--------------------------------------------------------------------------------

divided by

(b) the sum of (i) the aggregate Commitment (less the Additional Credit
Commitment) applicable to all Lenders as of 11:00 a.m. on such date of
determination plus (ii) the aggregate U.S. Commitment applicable to all U.S.
Lenders as of 11:00 a.m. on such date of determination.

“Capital Asset” means, with respect to the U.S. Borrower and its Subsidiaries,
any asset that should, in accordance with GAAP, be classified and accounted for
as a capital asset on a Consolidated balance sheet of the U.S. Borrower and its
Subsidiaries.

“Capital Expenditures” means, with respect to the U.S. Borrower and its
Subsidiaries for any period, the aggregate cost of all Capital Assets acquired
by the U.S. Borrower and its Subsidiaries during such period, as determined in
accordance with GAAP.

“Capital Lease” means any lease of any property by the U.S. Borrower or any of
its Subsidiaries, as lessee, that should, in accordance with GAAP, be classified
and accounted for as a capital lease on a Consolidated balance sheet of the U.S.
Borrower and its Subsidiaries.

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

“Cash Equivalents” means, collectively:

(a) marketable obligations issued or unconditionally guaranteed by the United
States, Canada or any agency thereof maturing within two hundred seventy
(270) days from the date of acquisition thereof;

(b) commercial paper maturing no more than two hundred seventy (270) days from
the date of creation thereof and currently having the highest rating obtainable
from either S&P, Moody’s or DBRS;

(c) certificates of deposit, time deposits and bankers’ acceptances maturing no
more than two hundred seventy (270) days from the date of creation thereof
issued by commercial banks incorporated under the laws of the United States or
Canada, each having combined capital, surplus and undivided profits of not less
than $500,000,000 and having a rating of “A” or better by a nationally
recognized rating agency; provided that the aggregate amount invested in such
certificates of deposit shall not at any time exceed $5,000,000 for any one such
certificate of deposit and $10,000,000 for any one such bank;

(d) repurchase obligations for underlying securities of the types described in,
and satisfying the requirements specified in, clauses (a) and (c) above entered
into with any bank satisfying the requirements specified in clause (c) above;

 

11



--------------------------------------------------------------------------------

(e) demand deposit accounts maintained in the ordinary course of business; and

(f) (i) money market mutual or similar funds which (A) invest solely in assets
of the types described in clauses (a) through (e) above, without regard to the
limitations as to the maturity of such obligations, bankers’ acceptances, time
deposits, certificates of deposit, repurchase agreements or commercial paper set
forth above, (B) are rated at least “AAm” or “AAmg” or their equivalent by both
S&P and Moody’s, provided that there is no “r-highlighter” affixed to such
rating and (C) comply with Rule 2a-7 of the Investment Company Act of 1940, as
amended; and

(ii) the money market fund called Columbia Cash Reserves, so long as Columbia
Cash Reserves continues to buy only “first tier” securities as defined by Rule
2a-7 of the Investment Company Act of 1940, as amended.

“Cash Management Arrangement” means any cash management arrangement (a) entered
into by (i) any Credit Party (other than the U.S. Borrower) and (ii) any Lender
or any Affiliate thereof at the time such cash management arrangement was
entered into, as counterparty and (b) which has been designated by such Lender
or such Affiliate, by notice to the Administrative Agent and the Borrower no
later than thirty (30) days after the execution and delivery of the agreements
governing such cash management arrangement, as a Cash Management Arrangement.
The designation of any cash management arrangement as a Cash Management
Arrangement hereunder shall not create in favor of the Lender or Affiliate
thereof that is a party thereto any rights in connection with the management or
release of any Collateral or of the Obligations of any Credit Party under any
Loan Document. For avoidance of doubt, all cash management arrangements in
existence on the Tenth Amendment Effective Date between any Credit Party and any
Lender or an Affiliate thereof shall constitute Cash Management Arrangements
hereunder.

“CCQ” means the Civil Code of Québec as in effect in the Province of Québec, as
amended or modified from time to time.

“CDOR Rate” means, on any day, with respect to a particular term as specified
herein, the annual rate of discount or interest which is the arithmetic average
of the discount rates (rounded upwards to the nearest multiple of 0.01%) for
bankers’ acceptances denominated in Canadian Dollars for such term and face
amount identified as such on the Reuters Screen CDOR Page at approximately 10:00
a.m. (Toronto time) on such day, or if such day is not a Business Day, then on
the immediately preceding Business Day (as adjusted by the Administrative Agent
after 10:00 a.m. (Toronto time) to reflect any error in any posted rate or in
the posted average annual rate). If the rate does not appear on the Reuters
Screen CDOR Page as contemplated above, then the CDOR Rate on any day shall be
calculated by the Administrative Agent as the arithmetic average of the discount
rates (rounded upwards to the nearest multiple of 0.01%) for bankers’
acceptances denominated in Canadian Dollars for such term and face amount of,
and as quoted by, the Schedule I Reference Banks, as of 10:00 a.m. (Toronto
time) on that day, or if that day is not a Business Day, then on the immediately
preceding Business Day. Each calculation by the Administrative Agent of the CDOR
Rate shall be binding and conclusive for all purposes, absent manifest error.

 

12



--------------------------------------------------------------------------------

“Change in Control” means an event or series of events by which (a) except in
the case of the conversion to Capital Stock of the April 2008 Convertible
Indebtedness (as to which this clause (a) shall not apply), any person or group
of persons (within the meaning of Section 13(d) of the Securities Exchange Act
of 1934, as amended) shall obtain ownership or control in one or more series of
transactions of more than thirty-five percent (35%) of the Capital Stock or
thirty-five percent (35%) of the voting power of the Parent entitled to vote in
the election of members of the board of directors of the Parent, (b) after
giving effect to the conversion to Capital Stock of the April 2008 Convertible
Indebtedness and solely in connection therewith, any person or group of persons
(within the meaning of Section 13(d) of the Securities Exchange Act of 1934, as
amended) shall obtain ownership or control in one or more series of transactions
of fifty percent (50%) or more of the Capital Stock or fifty percent (50%) or
more of the voting power of the Parent entitled to vote in the election of
members of the board of directors of the Parent, (c) during any period of
twenty-five (25) consecutive calendar months, a majority of the members of the
board of directors of the Parent cease to be composed of Continuing Directors,
(d) there shall have occurred under any indenture or other instrument evidencing
any Indebtedness of the U.S. Borrower or any of its Subsidiaries in excess of
$25,000,000 any “change in control” or similar provision (as set forth in the
indenture, agreement or other evidence of such Indebtedness) obligating the U.S.
Borrower or any of its Subsidiaries to repurchase, redeem or repay all or any
part of such Indebtedness or Capital Stock provided for therein (provided that
if such obligation is contingent on any other event or circumstance, then such
“change in control” shall not constitute a Change in Control hereunder unless
such other event or circumstance also has occurred or exists), (e) the Parent
shall cease to own one hundred percent (100%) of the Capital Stock of the
Original U.S. Borrower, (f) the Original U.S. Borrower shall cease to own,
directly or indirectly, one hundred percent (100%) of the Capital Stock of the
Borrower or (g) the Parent shall cease to own one hundred percent (100%) of the
Capital Stock of any New U.S. Borrower.

For the purposes hereof, “Continuing Directors” means, during any period of
twenty-five (25) consecutive calendar months, individuals (i) who were members
of the board of directors on the first day of such period, (ii) whose election
or nomination to the board of directors was approved by individuals who
comprised a majority of the board of directors on the first day of such period
or (iii) whose election or nomination to the board of directors was approved by
(A) individuals who were members of the board of directors on the first day of
such period or (B) individuals whose election or nomination to the board of
directors was approved by a majority of the board of directors on the first day
of such period; provided that in each case such individuals referenced in
clause (A) and clause (B) constituted a majority of the board of directors at
the time of such election or nomination.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Closing Date” means May 31, 2006.

 

13



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
thereunder, each as amended or modified from time to time.

“Collateral” means the collateral security for the Obligations and/or the U.S.
Obligations (as the case may be) pledged or granted pursuant to the Security
Documents.

“Collateral Agreement” means the collateral agreement dated as of the Closing
Date executed by the Credit Parties in favor of the Administrative Agent, for
the benefit of itself and the other Secured Parties, substantially in the form
of Exhibit I, as amended, restated, supplemented or otherwise modified from time
to time.

“Combination” means the combination of the Original U.S. Borrower with
Abitibi-Consolidated Inc., with the Parent as a common holding company, pursuant
to the terms of the Combination Agreement.

“Combination Agreement” means that certain Combination Agreement and Agreement
and Plan of Merger dated as of January 29, 2007 among the Parent,
Abitibi-Consolidated Inc., the Original U.S. Borrower, Alpha-Bravo Merger Sub
Inc., a Delaware corporation, and Bowater Canada, Inc., as the same may be
amended, modified or supplemented from time to time.

“Commitment” means (a) as to any Lender, the obligation of such Lender to make
Extensions of Credit to the Borrower hereunder in an aggregate principal amount
at any time outstanding not to exceed the amount set forth opposite such
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof and (b) as to all Lenders, the
aggregate commitment of all Lenders to make Extensions of Credit, as such amount
may, subject to Section 14.2(b)(ii), be modified at any time or from time to
time pursuant to the terms hereof. The Commitment of all the Lenders on the
Closing Date shall be $165,000,000, the Commitments of all the Lenders on the
Sixth Amendment Effective Date shall be $112,500,000, the Commitments of all
Lenders on the Seventh Amendment Effective Date shall be $143,750,000, the
Commitments of all Lenders on the Tenth Amendment Effective Date shall be
$141,177,293, and the Commitments of all Lenders on the Eleventh Amendment
Effective Date shall be $163,893,053.

“Commitment Percentage” means, as to any Lender at any time, the ratio of
(a) the amount of the Commitment (other than the Additional Credit Commitment)
of such Lender to (b) the Commitments (other than the Additional Credit
Commitment) of all the Lenders; provided that at any time other than during a
Reallocation Period, the Commitment Percentage of the Swingline Lender with
respect to Swingline Loans and the Swingline Commitment shall be one hundred
percent (100%) and the Commitment Percentage of all other Lenders with respect
to Swingline Loans and the Swingline Commitment shall be zero percent (0%);
provided further that, at any time during a Reallocation Period, the Commitment
Percentage of the Lenders with respect to that portion of the outstanding
Swingline Loans required to be refunded, or participated, pursuant to
Section 2.2 shall be equal to the ratio of (x) the amount of the Commitment
(other than the Additional Credit Commitment) of such Lender to (y) the
Commitments (other than the Additional Credit Commitment) of all the Lenders.

 

14



--------------------------------------------------------------------------------

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP; provided, however, that, when used with respect to the U.S.
Borrower, “Consolidated” shall include the Original U.S. Borrower and its
Subsidiaries (other than the Abitibi Entities) combined with each New U.S.
Borrower and its Subsidiaries (if any).

“Consolidated Adjusted EBITDA” means, for any period, the sum for the U.S.
Borrower and its Consolidated Subsidiaries (determined on a Consolidated basis,
without duplication, in accordance with GAAP) of the following: (a) Consolidated
EBITDA for such period plus (b) any net gain on any Asset Disposition during
such period minus (c) any net loss on any Asset Disposition during such period;
provided that, for purposes of this Agreement, Consolidated Adjusted EBITDA
shall be adjusted on a pro forma basis, in a manner consistent with Regulation
S-X of the SEC or otherwise reasonably acceptable to the Administrative Agent,
to include or exclude, as applicable, as of the first day of any applicable
period, (A) any Permitted Acquisition closed during such period or (B) any
permitted Asset Disposition closed during such period (other than Asset
Dispositions permitted pursuant to Section 10.5(a)-(h)) of assets having an
aggregate fair market value (at the time of the closing of such Asset
Disposition) in excess of $50,000,000.

“Consolidated EBITDA” means, for any period, the sum for the U.S. Borrower and
its Consolidated Subsidiaries (determined on a Consolidated basis, without
duplication, in accordance with GAAP) of the following:

(a) Consolidated Net Income for such period,

plus

(b) the sum of the following to the extent deducted in determining Consolidated
Net Income for such period:

(i) income taxes for such period (or minus, to the extent added in determining
Consolidated Net Income for such period, income tax benefit for such period);

(ii) amortization, depreciation, depletion and other non-cash charges for such
period;

(iii) Consolidated Interest Expense for such period;

(iv) any extraordinary charges for such period;

(v) any unusual or non-recurring charges for such period up to an amount not to
exceed five percent (5%) of the Consolidated EBITDA of the U.S. Borrower and its
Subsidiaries (as calculated without giving effect to this clause (v) or
clause (vi) below);

(vi) any cost savings and synergies associated with a Permitted Acquisition not
to exceed five percent (5%) of the Consolidated EBITDA of the U.S. Borrower and
its Subsidiaries (as calculated without giving effect to this clause (vi) or
clause (v) above); and

 

15



--------------------------------------------------------------------------------

(vii) any net loss on any Asset Disposition during such period,

less

(c) the sum of the following to the extent included in determining Consolidated
Net Income for such period:

(i) the aggregate amount of interest income for such period;

(ii) any extraordinary gains during such period;

(iii) any unusual or non-recurring gains during such period; and

(iv) any net gain on any Asset Disposition during such period;

provided that, for purposes of this Agreement, Consolidated EBITDA shall be
adjusted on a pro forma basis, in a manner consistent with Regulation S-X of the
SEC or otherwise reasonably acceptable to the Administrative Agent and the U.S.
Administrative Agent, to include or exclude, as applicable, as of the first day
of any applicable period, (A) any Permitted Acquisition closed during such
period or (B) any permitted Asset Disposition closed during such period (other
than Asset Dispositions permitted pursuant to Section 10.5(a)-(h)) of assets
having an aggregate fair market value (at the time of the closing of such Asset
Disposition) in excess of $50,000,000.

“Consolidated Interest Expense” means, with respect to the U.S. Borrower and its
Consolidated Subsidiaries for any period, (a) the gross interest expense
(including, without limitation, interest expense attributable to Capital Leases
and plus the net amount payable (or minus the net amount receivable) under any
Interest Rate Contracts of the U.S. Borrower and its Consolidated Subsidiaries),
plus (b) the aggregate amount of all cash distributions or dividends paid by the
U.S. Borrower and its Consolidated Subsidiaries to the Parent pursuant to, and
in accordance with, Section 10.6(j) , all determined for such period on a
Consolidated basis without duplication, in accordance with GAAP.

“Consolidated Net Income” means, with respect to the U.S. Borrower and its
Consolidated Subsidiaries, for any period of determination, the net income (or
loss) of the U.S. Borrower and its Consolidated Subsidiaries for such period,
determined on a Consolidated basis in accordance with GAAP.

“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Total Senior Secured Indebtedness
on such date to (b) the sum, without duplication, of (i) Consolidated EBITDA for
the period of four (4) consecutive fiscal quarters ending on or immediately
prior to such date plus (ii) the amount of Specified Non-Recurring Charges taken
during the period of four (4) consecutive fiscal quarters ending on or
immediately prior to such date.

 

16



--------------------------------------------------------------------------------

“Consolidated Subsidiary” means, for any Person, each Subsidiary of such Person
(whether now existing or hereafter created or acquired) the financial statements
of which shall be (or should have been) consolidated with the financial
statements of such Person in accordance with GAAP.

“Consolidated Total Indebtedness” means, as of any date of determination,
without duplication, all Indebtedness (excluding clause (h) of the definition
thereof) of the U.S. Borrower and its Consolidated Subsidiaries.

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness on such date to (b) Consolidated
EBITDA for the period of four (4) consecutive fiscal quarters ending on or
immediately prior to such date.

“Consolidated Total Senior Secured Indebtedness” means,

(a) for purposes of determining the Consolidated Senior Secured Leverage Ratio,
as of any date of determination with respect to the U.S. Borrower and its
Consolidated Subsidiaries on a Consolidated basis, without duplication, the sum
of (i) all outstanding U.S. Extensions of Credit (including, without limitation,
each outstanding letter of credit and each outstanding swingline loan) under the
U.S. Credit Facility plus (ii) all outstanding Extensions of Credit (including,
without limitation, each outstanding Letter of Credit and each outstanding
Swingline Loan) under the Credit Facility plus (iii) all other outstanding
Indebtedness of the U.S. Borrower and its Consolidated Subsidiaries which is
secured by any assets of the U.S. Borrower and its Consolidated Subsidiaries
other than any Hedging Agreement; and

(b) for all other purposes, as of any date of determination with respect to the
U.S. Borrower and its Consolidated Subsidiaries on a Consolidated basis, without
duplication, the sum of (i) all outstanding U.S. Extensions of Credit
(including, without limitation, each outstanding letter of credit and each
outstanding swingline loan) under the U.S. Credit Facility plus (ii) all other
outstanding Indebtedness (other than any Hedging Agreement) of the U.S. Borrower
and its Consolidated Subsidiaries which is secured by a Lien on the U.S.
Coverage Assets.

“Consultants” means a third-party consultant hired by the U.S. Administrative
Agent, on behalf of the Secured Parties and the U.S. Secured Parties; provided,
that if the Administrative Agent or the U.S. Administrative Agent shall
determine in its reasonable discretion that a separate consultant or consultants
should be hired by such Person for the benefit of the Secured Parties or the
U.S. Secured Parties, as the case may be, “Consultants” as defined in this
Agreement shall refer collectively to all of the consultants hired by the
Administrative Agent and the U.S. Administrative Agent.

“Conversion Date” means March 31, 2009; provided that, if on or prior to
March 31, 2009, the Specified Abitibi Indebtedness is repurchased, repaid,
exchanged (provided that the maturity date of any Indebtedness exchanged
therefor is later than April 30, 2009) or redeemed in full, or the maturity date
thereof or the maturity date of any indebtedness exchanged therefor is, in any
case, extended to a date later than April 30, 2009, or any combination thereof,
the Conversion Date shall automatically and without further action be extended
to April 29, 2009.

 

17



--------------------------------------------------------------------------------

“Coosa Pines IDB” has the meaning set forth in the definition of Supplemental
New U.S. Borrower Mortgage.

“Coverage Assets” means all accounts receivable (excluding any intercompany
accounts receivable) and all inventory of the Borrower and its Domestic
Subsidiaries; provided that for purposes of calculating the Asset Coverage
Amount, the net book value of inventory constituting Coverage Assets shall not,
at any time, exceed $170,000,000.

“Credit Facility” means, collectively, the Revolving Credit Facility, the
Swingline Facility, the L/C Facility, the EDC Credit Facility and the Fairfax
Credit Facility.

“Credit Insurance Policy” means a foreign accounts receivable credit insurance
policy as of any date issued by an insurer reasonably acceptable to the
Administrative Agent and the U.S. Administrative Agent, containing terms and
provisions (including, without limitation, coverage amounts, limits, deductibles
and exclusions from coverage) reasonably acceptable to the Administrative Agent
and the U.S. Administrative Agent.

“Credit Parties” means, collectively, the Borrower and the Guarantors.

“DBRS” means DBRS Limited and any successor thereto.

“Debt Issuance” means the issuance by the U.S. Borrower or any of its
Subsidiaries of Indebtedness permitted pursuant to Section 10.1(h) or 10.1(m) or
otherwise consented to by the requisite Lenders pursuant to Section 14.2.

“Debt Issuance Reduction Amount” has the meaning set forth in
Section 8.2(b)(ii).

“Default” means any of the events specified in Section 12.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Credit Loans, participations in L/C Obligations or participations
in Swingline Loans required to be funded by it hereunder within one (1) Business
Day of the date required to be funded by it hereunder, (b) has otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one (1) Business Day of the date when
due, unless such amount is the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy, receivership or
insolvency proceeding.

“Designated Available Foreign Account Amount” means, as of any date of
determination of the Borrowing Base or the U.S. Borrowing Base, the amount of
Eligible Foreign Accounts designated by the Borrower in the Borrowing Base
Certificate delivered as of such date.

“Designated U.S. Available Foreign Account Amount” means, as of any date of
determination of the Borrowing Base or the U.S. Borrowing Base, the amount of
“Eligible Foreign Accounts” (as defined in the U.S. Credit Agreement) designated
by the Original U.S. Borrower in the U.S. Borrowing Base Certificate delivered
as of such date.

 

18



--------------------------------------------------------------------------------

“Determination Time” means (a) with respect to Extensions of Credit expressed in
Canadian Dollars, each of (i) approximately 11:00 a.m. (Toronto time) two
(2) Business Days before such Extension of Credit is made or issued (or to be
made or issued), as applicable, and (ii) approximately 11:00 a.m. (Toronto time)
two (2) Business Days before each date on which such Extension of Credit is
continued pursuant to Section 4.2 or extended (or to be continued or extended),
as applicable, (b) with respect to the second proviso in the definition of
Overadvance Amount, approximately 11:00 a.m. (Toronto time) on the date of
delivery of the certificate delivered pursuant to Section 8.10(f)(i)(J) or
(c) at such times as may be reasonably determined by the Administrative Agent
(not more frequently than quarterly).

“Discount Note” means a non-interest bearing promissory note denominated in
Canadian Dollars issued by the Borrower to a Non-BA Lender to evidence a BA
Equivalent Loan.

“Disputes” means any dispute, claim or controversy arising out of, connected
with or relating to this Agreement or any other Loan Document, between or among
parties hereto and to the other Loan Documents.

“Document” has the meaning specified in Section 1.1 of the Collateral Agreement.

“Documentation Agent” means Wachovia Bank, National Association, in its capacity
as Documentation Agent hereunder.

“Dollar Amount” means, as of any date of determination, (a) with respect to each
Extension of Credit or other sum expressed in Dollars, the amount thereof and
(b) with respect to each Extension of Credit or other sum expressed in Canadian
Dollars, the amount of Dollars which is equivalent to the principal amount of
such Extension of Credit or other sum, at the most favorable spot exchange rate
reasonably determined by the Administrative Agent as of the most recent
Determination Time.

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of Canada or any province or political subdivision thereof.

“EDC” means Export Development Canada.

“EDC Credit Commitment” means Eighteen Million Three Hundred Thousand Dollars
($18,300,000).

“EDC Credit Facility” means the loan facility established pursuant to
Section 2.3.

“EDC Credit Lender” means any Person in its capacity as a Lender under the EDC
Credit Facility.

 

19



--------------------------------------------------------------------------------

“EDC Credit Loan” means the loan made pursuant to the EDC Credit Facility.

“EDC Credit Note” means the promissory note made by the Borrower in favor of the
EDC Credit Lender evidencing the EDC Credit Loans made by the EDC Lender in a
form acceptable to the EDC Credit Lender, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.

“EDC Credit Termination Date” means the earlier of (a) the Maturity Date and
(b) the date upon which the Exchange Offer is completed, closed and settled to
the satisfaction of the Administrative Agent, the U.S. Administrative Agent and
the Required Lenders.

“Eleventh Amendment” means that certain Eleventh Amendment and Consent dated as
of February 27, 2009 by and among the Borrower, the Guarantors, EDC, Fairfax and
the Administrative Agent (on behalf of itself and the Lenders and the U.S.
Lenders party thereto).

“Eleventh Amendment Effective Date” means February 27, 2009.

“Eligible Accounts” means, at any time, Accounts of the Borrower and its
Consolidated Subsidiaries which the Administrative Agent determines, in the
exercise of its reasonable business and credit judgment as a secured asset based
lender, are eligible as the basis for the extension of Revolving Credit Loans
and Swingline Loans and the issuance of Letters of Credit hereunder. Without
limiting the Administrative Agent’s discretion provided herein, Eligible
Accounts shall not include any Account:

(a) that does not arise out of actual and bona fide sales of goods or rendering
of services in the ordinary course of the Borrower’s or the relevant
Subsidiary’s business, which transactions are completed in accordance with the
terms and provisions of any documents related thereto;

(b) that would otherwise be an Eligible Domestic Account, but is payable other
than in Dollars or Canadian Dollars, or that is otherwise on terms other than
those normal or customary in the Borrower’s or the relevant Subsidiary’s
business;

(c) that would otherwise be an Eligible Foreign Account, but is payable other
than in Dollars, Canadian Dollars, Euros or Pounds Sterling or that is otherwise
on terms other than those normal or customary in the Borrower’s or the relevant
Subsidiary’s business;

(d) that is owing from an account debtor where the account debtor or any officer
or employee of the account debtor with respect to such Account is an officer,
employee, agent or other Affiliate of the Borrower or any Subsidiary;

(e) that would otherwise be an Eligible Domestic Account, but is unpaid more
than ninety (90) days past original invoice date or more than sixty (60) days
past the original due date;

 

20



--------------------------------------------------------------------------------

(f) that would otherwise be an Eligible Foreign Account, but is unpaid more than
one hundred eighty (180) days past original invoice date or more than sixty
(60) days past the original due date;

(g) of any account debtor where fifty percent (50%) or more of the Accounts
owing from such account debtor are not deemed Eligible Accounts;

(h) that is owing by an account debtor to the extent the aggregate amount of
Accounts owing from such account debtor and its Affiliates to the Borrower or
any of its Subsidiaries exceeds ten percent (10%) of the aggregate Eligible
Accounts, but only the amount in excess thereof shall be ineligible;

(i) that is owing from any Person that (i) has disputed liability for any
Account owing from such Person or (ii) has otherwise asserted any claim, demand
or liability against the Borrower or any of its Subsidiaries, whether by action,
suit, counterclaim or otherwise;

(j) that is owing from any Person that shall take or be the subject of any
action or proceeding of a type described in Section 12.1(i) or Section 12.1(j);

(k) that is owing from any account debtor not deemed creditworthy at any time by
the Administrative Agent in good faith;

(l) with respect to which any cheque or other instrument of payment has been
returned uncollected for any reason;

(m) which is evidenced by a promissory note, chattel paper or instrument;

(n) that is owing by an account debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit the Borrower or its applicable Subsidiary to seek
judicial enforcement in such jurisdiction of payment of such Account, unless the
Borrower or its applicable Subsidiary has filed such report or qualified to do
business in such jurisdiction;

(o) (i) owing from any Person that is also a supplier to or creditor of the
Borrower or any of its Subsidiaries or (ii) representing any manufacturer’s or
supplier’s credits, discounts, incentive plans or similar arrangements entitling
the Borrower or any of its Subsidiaries to discounts on future purchase
therefrom;

(p) that is owing by an account debtor whose chief executive office with respect
to such Account is located outside Canada or the United States, other than
Eligible Foreign Accounts;

(q) that (i) is not evidenced by an invoice or other documentation satisfactory
to the Administrative Agent which has been sent to the account debtor, (ii) is
contingent upon the Borrower’s or its Subsidiary’s completion of any further
performance, (iii) represents a progress billing, or (iv) arises out of sales on
a bill-and-hold, guaranteed sale, sale-or-return, sale on approval, consignment,
cash on delivery basis or subject to any right of return, repurchase, setoff or
charge back;

 

21



--------------------------------------------------------------------------------

(r) that is owing from an account debtor that is an agency, department or
instrumentality of the United States or Canada or any state or province thereof
or that is an agency, department or instrumentality of any country other than
the United States or Canada or any state, territory, province or other political
subdivision of a country other than the United States or Canada unless the
Borrower or its relevant Subsidiary shall have satisfied the requirements of the
Assignment of Claims Act of 1940 in the case of Accounts owing from any agency,
department or instrumentality of the United States, the Financial Administration
Act (Canada) in the case of Accounts owing from an agency, department or
instrumentality of Canada and any similar state or provincial legislation or any
similar foreign legislation and the Administrative Agent is satisfied as to the
absence of setoffs, counterclaims and other defenses on the part of such account
debtor;

(s) with respect to which any representation and warranty set forth in any Loan
Document applicable to Accounts is not true and correct;

(t) in respect of which the Collateral Agreement or any Quebec Collateral
Document, after giving effect to the related filings of financing statements
that have then been made, if any, does not or has ceased to create a valid and
perfected first priority lien or security interest in favor of the
Administrative Agent, on behalf of the Secured Parties, securing the Obligations
or which is subject to any Lien except those permitted under this Agreement
which does not have priority over the Liens of the Administrative Agent
hereunder (which are subject to an intercreditor agreement in form and substance
satisfactory to the Administrative Agent between the holder of such Lien and the
Administrative Agent);

(u) that is owing to a non-Wholly Owned Subsidiary;

(v) that is, in accordance with GAAP, classified as a contra-account which
offset other assets on the balance sheet of the Borrower or its Subsidiaries;

(w) that is owing by an account debtor located in an Excluded Country;

(x) that is owing by an account debtor whose total indebtedness to the Borrower
or any of its Subsidiaries exceeds the credit limit with respect to such account
debtor as determined by the Borrower or any of its Subsidiaries from time to
time, to the extent such credit limit as to any account debtor is established
consistent with the practices of the Borrower in effect on the Tenth Amendment
Effective Date (but the portion of the Accounts not in excess of such credit
limit may be deemed Eligible Accounts); or

(y) which the Administrative Agent otherwise determines, in the exercise of its
reasonable business and credit judgment as a secured asset based lender, is
unacceptable for any reason whatsoever.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative

 

22



--------------------------------------------------------------------------------

Agent, (ii) if required by Section 14.11(b), the Swingline Lender, (iii) if
required by Section 14.11(b), each Issuing Lender and (iv) unless a Default or
Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed). Notwithstanding the
foregoing, “Eligible Assignee” shall not include the U.S. Borrower or any of the
U.S. Borrower’s Affiliates or Subsidiaries.

“Eligible Domestic Accounts” means Eligible Accounts owing by an account debtor
whose chief executive office with respect to such Accounts is located in Canada
or in the United States.

“Eligible Foreign Accounts” means, so long as the Borrower maintains the Credit
Insurance Policy, Eligible Accounts owing by an account debtor whose chief
executive office with respect to such Accounts is located outside Canada and the
United States.

“Eligible Inventory” means, at any time, Inventory of the Borrower and its
Consolidated Subsidiaries which the Administrative Agent determines, in the
exercise of its reasonable business and credit judgment as a secured asset based
lender, are eligible as the basis for the extension of Revolving Credit Loans
and Swingline Loans and the issuance of Letters of Credit hereunder. Without
limiting the Administrative Agent’s discretion provided herein, Eligible
Inventory shall not include any Inventory:

(a) that is located on leaseholds as to which the lessor has not entered into a
collateral access agreement providing the Administrative Agent with the right to
receive notices of default, the right to repossess such Inventory at any time
and such other rights as may be requested by the Administrative Agent, unless
the Administrative Agent has established acceptable Reserves against such
Inventory in lieu of obtaining a collateral access agreement;

(b) that is slow moving, obsolete, unusable, unmerchantable, damaged, defective,
unfit for sale, perishable or otherwise unavailable for sale;

(c) consisting of promotional, marketing, packaging or shipping materials and
supplies, prototypes, displays or display items, bill-and-hold goods, goods held
on consignment or goods not of a types held for sale in the ordinary course of
business;

(d) that fails to meet all standards imposed by any Governmental Authority
having regulatory authority over such Inventory or its use or sale;

(e) that is subject to any licensing, patent, royalty, trademark, trade name or
copyright agreement with any third party unless the Administrative Agent is
satisfied that it may sell or otherwise dispose of such Inventory without
(i) infringing the rights of such party, (ii) violating any contract with such
party or (iii) incurring any liability with respect to payment of royalties
other than royalties incurred pursuant to the sale of such Inventory under the
current licensing agreements;

(f) that is subject to a Lien of any other Person (unless such Person has
entered into an intercreditor agreement, in form and substance satisfactory to
the Administrative Agent which subordinates such Lien to the Liens of the
Administrative Agent);

 

23



--------------------------------------------------------------------------------

(g) that is located outside Canada;

(h) that is not in the possession of or under the sole control of the Borrower
or any of its Subsidiaries (including any Inventory that is owned in part by
another Person);

(i) with respect to which any representation and warranty set forth in any Loan
Document applicable to Inventory is not true and correct;

(j) in respect of which the Collateral Agreement or any Quebec Collateral
Document, after giving effect to the related filings of financing statements
that have then been made, if any, does not or has ceased to create a valid and
perfected first priority lien or security interest in favor of the
Administrative Agent, on behalf of the Secured Parties, securing the
Obligations;

(k) that is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor) and is not evidenced by a Document,
unless such warehouseman or bailee has delivered to the Administrative Agent a
collateral access agreement in form and substance acceptable to the
Administrative Agent and such other documentation as the Administrative Agent
may require or the Administrative Agent has established acceptable Reserves
against such Inventory in lieu of obtaining a collateral access agreement;

(l) which is being processed offsite at a third party location or outside
processor, or is in transit to or from said third party location or outside
processor;

(m) which is not reflected in a current perpetual inventory report of the
Borrower delivered to the Administrative Agent pursuant to Section 7.1(j);

(n) for which reclamation rights have been asserted by the seller;

(o) which is owned by any non-Wholly-Owned Subsidiary;

(p) that is subject to repossession under the “30-day goods” rule in the
Bankruptcy and Insolvency Act (Canada) except to the extent that the applicable
vendor has entered into an agreement with the Administrative Agent in form and
substance acceptable to the Administrative Agent waiving its right to
repossession; or

(q) which the Administrative Agent otherwise determines, in the exercise of its
reasonable business and credit judgment as a secured asset based lender, is
unacceptable for any reason whatsoever.

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of the U.S. Borrower
or any of its Subsidiaries which the U.S. Borrower or any of its Subsidiaries or
any of their ERISA Affiliates sponsors, maintains, or to which it makes, is
making, or is obligated to make, contributions or (b) any Pension Plan or
Multiemployer Plan that has at any time within the preceding six (6) years been
maintained for the employees of the U.S. Borrower or any of its Subsidiaries or
any of their current or former ERISA Affiliates.

 

24



--------------------------------------------------------------------------------

“EMU Legislation” means legislative measures of the Council of European Union
for the introduction of, change over to or operation of the euro.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, legally binding policies,
standards and regulations, permits, licenses, approvals, interpretations and
orders of courts or Governmental Authorities, relating to the protection of
human health or the environment, including, but not limited to, requirements
pertaining to the manufacture, processing, distribution, use, treatment,
storage, disposal, transportation, handling, reporting, licensing, permitting,
investigation or remediation of Hazardous Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.

“ERISA Affiliate” means any Person who together with the U.S. Borrower or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

“Euro” means the single currency to which the Participating Member States of the
European Union have converted.

“Event of Default” means any of the events specified in Section 12.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

“Exchange Offer” means the offer by Bowater Finance II LLC to exchange all or a
portion of certain Existing Notes in accordance with the terms set forth in that
certain Offering Circular regarding the Exchange Offers and Consent Solicitation
dated as of February 9, 2009 (it being understood and agreed that the
completion, closing and settlement (which is expected to occur on or prior to
March 16, 2009) of the Exchange Offer shall be subject to such Exchange Offer
being on terms and conditions satisfactory to the Administrative Agent, the U.S.
Administrative Agent and the Required Lenders).

“Exchangeable Shares” means those shares of Capital Stock issued by Bowater
Canada, Inc. and listed on the Toronto Stock Exchange (under stock symbol BWX)
which are exchangeable at any time at the option of the holder of such shares
into common stock of the Parent and which entitle the holders thereof to similar
voting rights and dividend payments (on a per share basis) as those granted to
holders of the common stock of the Parent.

 

25



--------------------------------------------------------------------------------

“Excluded Accounts” means any deposit, securities and other investments account
of the U.S. Borrower and its Subsidiaries for which the U.S. Borrower is not
providing balances and/or statements as required pursuant to Section 7.1(f)(ii)
and (iii).

“Excluded Country” means Venezuela, Guatemala and such other countries as
determined by the Administrative Agent or the U.S. Administrative Agent, in each
case, in the exercise of its reasonable credit judgment (it being understood and
agreed that no other country in which an account debtor is located with respect
to the Accounts specified in the Borrowing Base Certificate dated as of
September 30, 2008 shall be deemed to be an Excluded Country).

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by Canada or any similar tax imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 4.12(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 4.11(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 4.11(a).

“Existing Facilities” means the collective reference to (a) the credit facility
established pursuant to that certain Credit Agreement dated as of April 22, 2004
(as amended, restated, supplemented or modified) by and among the Original U.S.
Borrower and the Borrower, as borrowers, JPMorgan Chase Bank, as U.S.
administrative agent, The Bank of Nova Scotia, as Canadian administrative agent
and the lenders party thereto and (b) the conduit facility established pursuant
that certain Loan Agreement dated as of December 19, 2002 (as amended, restated,
supplemented or modified) by and among Bowater Funding Inc., as borrower, the
Original U.S. Borrower, as initial servicer, the lenders party thereto, SunTrust
Capital Markets, Inc. and Wachovia Bank, National Association, as co-agents, and
SunTrust Capital Markets, Inc., as administrative agent.

“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.1(a).

“Existing Notes” means the collective reference to each of the senior unsecured
notes and debentures set forth on Schedule 10.1.

 

26



--------------------------------------------------------------------------------

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Commitment Percentage of the Swingline Loans then outstanding, (iv) the
aggregate principal amount of all EDC Credit Loans made by such Lender then
outstanding, and (v) the aggregate principal amount of all Fairfax Credit Loans
made by such Lender then outstanding or (b) the making of any Loan or
participation in any Swingline Loan or any Letter of Credit by such Lender, as
the context requires.

“Fairfax” means Fairfax Financial Holdings Limited.

“Fairfax Credit Commitment” means Twelve Million Dollars ($12,000,000).

“Fairfax Credit Facility” means the loan facility established pursuant to
Section 2.4.

“Fairfax Credit Lender” means any Person in its capacity as a Lender under the
Fairfax Credit Facility.

“Fairfax Credit Loan” means the loan made pursuant to the Fairfax Credit
Facility.

“Fairfax Credit Note” means the promissory note made by the Borrower in favor of
the Fairfax Credit Lender evidencing the Fairfax Credit Loan made by the Fairfax
Credit Lender in a form acceptable to the Fairfax Credit Lender, and any
amendments, supplements and modifications thereto, any substitutes therefor, and
any replacements, restatements, renewals or extension thereof, in whole or in
part.

“Fairfax Credit Termination Date” means the earlier of (a) the Maturity Date and
(b) the date upon which the Exchange Offer is completed, closed and settled to
the satisfaction of the Administrative Agent, the U.S. Administrative Agent and
the Required Lenders.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by the Administrative
Agent.

“Fee Letter” means either (a) the separate fee letter agreement executed by the
Borrower and The Bank of Nova Scotia and/or certain of its affiliates dated
May 31, 2006 or (b) the separate fee letter agreement executed by the Borrower
and EDC dated February 27, 2009, as applicable.

“Fiscal Year” means the fiscal year of the U.S. Borrower and its Subsidiaries
ending on December 31.

 

27



--------------------------------------------------------------------------------

“Fixed Assets” means, collectively, each mill owned by the U.S. Borrower or any
Subsidiary (each, a “Mill”), the real property on which each such Mill is
situated, all equipment used in connection with each such Mill and all other
rights and assets used for the operation, administration and maintenance of each
such Mill. For the avoidance of doubt, the term Fixed Assets shall not include
any timberlands owned by the U.S. Borrower or any of its Subsidiaries.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, Canada and each province thereof shall be
deemed to constitute a single jurisdiction.

“Foreign Pledge Documents” means any pledge agreements, hypothecs, charges and
other similar documents and agreements granting a Lien on the Korean Shares in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties.

“Fourth Amendment” means that certain Fourth Amendment dated as of Fourth
Amendment Effective Date by and among the Borrower, the Guarantors and the
Administrative Agent (on behalf of itself and the Lenders party thereto).

“Fourth Amendment Effective Date” means March 31, 2008.

“Fifth Amendment” means that certain Fifth Amendment dated as April 30, 2008 by
and among the Borrower, the Guarantors and the Administrative Agent (on behalf
of itself and the Lenders party thereto).

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means the government of the United States, Canada or
any other nation, or of any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Guarantors” means each Parent Guarantor, each Subsidiary Guarantor and each New
U.S. Borrower.

“Guaranty Agreements” means, collectively, the Parent Guaranty Agreements and
the Subsidiary Guaranty Agreements.

 

28



--------------------------------------------------------------------------------

“Guaranty Obligation” means, with respect to the U.S. Borrower and its
Subsidiaries, without duplication, any obligation, contingent or otherwise, of
any such Person pursuant to which such Person has directly or indirectly
guaranteed any Indebtedness of any other Person and, without limiting the
generality of the foregoing, any obligation, direct or indirect, contingent or
otherwise, of any such Person (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
condition or otherwise) or (b) entered into for the purpose of assuring in any
other manner the obligee of such Indebtedness of the payment thereof or to
protect such obligee against loss in respect thereof (in whole or in part);
provided, that the term Guaranty Obligation shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed to constitute a nuisance or a trespass which pose a health or safety
hazard to Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.

“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.

“Hedging Obligations” means all existing or future payment and other obligations
owing by any Credit Party under any Hedging Agreement (which such Hedging
Agreement is permitted hereunder) with any Person that is a Lender or an
Affiliate of a Lender at the time such Hedging Agreement is executed.

“Immaterial Subsidiary” means:

(a) each QSPE;

(b) any Domestic Subsidiary that is not a Wholly-Owned Subsidiary to the extent
that (i) there is a provision in the organizational documents of such Domestic
Subsidiary or (ii) the

 

29



--------------------------------------------------------------------------------

Borrower or any of its Subsidiaries is party to a legally enforceable agreement,
in either case that would prohibit such Domestic Subsidiary from being a
Subsidiary Guarantor without the consent of (or the approval of directors
appointed by) a third party owner of such Domestic Subsidiary; and

(c) any individual Domestic Subsidiary having total assets with a book value
that is less than one percent (1%) of the aggregate book value of the total
Consolidated assets of the U.S. Borrower and its Subsidiaries (as of the most
recent date for which financial statements have been delivered).

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

(a) all liabilities, obligations and indebtedness for borrowed money of such
Person, including, but not limited to, obligations evidenced by bonds,
debentures, notes or other similar instruments of such Person;

(b) all obligations of such Person to pay the deferred purchase price of
property or services (including, without limitation, all obligations under
non-competition, earn-out or similar agreements in connection with an
acquisition), except trade payables and accrued obligations arising in the
ordinary course of business, so long as such trade accounts payable are payable
within ninety (90) days of the date the respective goods are delivered or the
respective services are rendered;

(c) the Attributable Indebtedness of such Person with respect to such Person’s
obligations in respect of Capital Leases and Synthetic Leases (regardless of
whether accounted for as indebtedness under GAAP);

(d) all Indebtedness of any other Person secured by a Lien on any asset owned by
such Person (including indebtedness arising under conditional sales or other
title retention agreements), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse;

(e) all Guaranty Obligations of such Person;

(f) all obligations, contingent or otherwise, of such Person in connection with
letters of credit, whether or not drawn, including, without limitation, any
reimbursement obligation, and bankers’ acceptances issued for the account of
such Person;

(g) all cash obligations of any such Person to redeem, repurchase, exchange,
defease or otherwise make payments in respect of Capital Stock of such Person,
unless such redemption, repurchase, exchange, defeasance or other payment is
contingent (unless such contingency has been satisfied) or is not required prior
to the date that is ninety-one (91) days after the Maturity Date;

(h) all Net Hedging Obligations of such Person; and

 

30



--------------------------------------------------------------------------------

(i) the outstanding attributed principal amount under any asset securitization
program of such Person.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Person is not legally
liable therefor under Applicable Law or as a result of any legally enforceable
contractual limitation with respect to such Indebtedness.

“Indemnified Taxes” means Taxes and Other Taxes other than Excluded Taxes.

“Insurance and Condemnation Event” means the receipt by the U.S. Borrower or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective property or assets.

“Intercompany Subordination Agreement” means an Intercompany Subordination
Agreement substantially in the form of Exhibit J by and among the Administrative
Agent and the applicable Credit Parties or Subsidiaries thereof party thereto.

“Interest Period” has the meaning assigned thereto in Section 4.1(b).

“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.

“Inventory” has the meaning specified in Section 1.1 of the Collateral
Agreement.

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“Issuing Lender” means (a) with respect to Letters of Credit issued hereunder on
or after the Closing Date, The Bank of Nova Scotia, in its capacity as issuer
thereof, or any successor thereto or any other Lender designated as an Issuing
Lender by the Borrower (with reasonable prior notice of such designation by the
Borrower to the Administrative Agent) and (b) with respect to the Existing
Letters of Credit, the issuers thereof as identified on Schedule 1.1(a).

“ITA” means the Income Tax Act (Canada), as amended or modified from time to
time.

“Korean Fixed Assets” means the Fixed Assets owned by the Borrower or any of its
Subsidiaries and located in Mokpo, South Korea.

“Korean Shares” means all present and future outstanding Capital Stock issued by
Bowater-Korea Co., Ltd.

 

31



--------------------------------------------------------------------------------

“L/C Commitment” means the lesser of (a) Fifty Million Dollars ($50,000,000) and
(b) the aggregate Revolving Credit Commitments of the Lenders.

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.

“L/C Participants” means the collective reference to all of the Lenders other
than (a) the applicable Issuing Lender, (b) the Swingline Lender in its capacity
as Swingline Lender and (c) the Additional Credit Lenders in their respective
capacities as Additional Credit Lenders.

“L/C Supporting Documentation” has the meaning assigned thereto in Section 3.2.

“Lender” means each Person that is bound by the terms of this Agreement as a
Lender (including, without limitation, the Additional Credit Lenders, each
Issuing Lender and the Swingline Lender unless the context otherwise requires)
and each Person that hereafter becomes a party to this Agreement as a Lender
pursuant to Section 14.11.

“Lending Office” means, with respect to any Lender, the office or branch of such
Lender maintaining such Lender’s Extensions of Credit.

“Letter of Credit Application” means an application, in the form specified by
the applicable Issuing Lender from time to time, requesting the applicable
Issuing Lender to issue a Letter of Credit.

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1 and the Existing Letters of Credit.

“LIBOR” means the rate of interest per annum determined on the basis of the rate
for deposits in the applicable Permitted Currency in minimum amounts of at least
$5,000,000 (with respect to Revolving Credit Loans denominated in Dollars) or
C$5,000,000 (with respect to Revolving Credit Loans denominated in Canadian
Dollars) for a period equal to the applicable Interest Period which appears on
the Reuters Page LIBOR01 (or any successor page) at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of the applicable
Interest Period (rounded upward, if necessary, to the nearest 1/100th of 1%).
If, for any reason, such rate does not appear on Reuters Page LIBOR01 (or any
successor page), then “LIBOR” shall be determined by the Administrative Agent to
be the arithmetic average of the rate per annum at which deposits in the
applicable Permitted Currency in minimum amounts of at least $5,000,000 (with
respect to Revolving Credit Loans denominated in Dollars) or C$5,000,000 (with
respect to Revolving Credit Loans denominated in Canadian Dollars) would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of the applicable Interest Period for a period equal
to such Interest Period. Each calculation by the Administrative Agent of LIBOR
shall be conclusive and binding for all purposes, absent manifest error.

 

32



--------------------------------------------------------------------------------

“LIBOR Rate” means the rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) equal to LIBOR. Each calculation by the
Administrative Agent of the LIBOR Rate shall be conclusive and binding for all
purposes, absent manifest error.

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 4.1(a).

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothec, hypothecation, assignment by way of
security or encumbrance of any kind in respect of such asset. For the purposes
of this Agreement, a Person shall be deemed to own subject to a Lien any asset
which it has acquired or holds subject to the interest of a vendor or lessor
under any conditional sale agreement, Capital Lease or other title retention
agreement relating to such asset.

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Security Documents, the Intercompany Subordination
Agreement, and each other document, instrument, certificate and agreement
executed and delivered by the Parent, the U.S. Borrower or any of their
respective Subsidiaries in connection with this Agreement or otherwise referred
to herein or contemplated hereby (excluding any Hedging Agreement and any
agreements with respect to any Cash Management Arrangement), all as may be
amended, restated, supplemented or otherwise modified from time to time.

“Loans” means the collective reference to the Revolving Credit Loans, the
Swingline Loans, the EDC Credit Loans and the Fairfax Credit Loans, and “Loan”
means any of such Loans.

“Material Adverse Effect” means, with respect to the U.S. Borrower or any of its
Subsidiaries, a material adverse effect on (a) the business, assets, liabilities
(actual or contingent), operations or condition (financial or otherwise) of the
U.S. Borrower and its Subsidiaries, taken as a whole, or (b) the ability of any
such Person to perform its obligations under the Loan Documents to which it is a
party.

“Material Subsidiary” means:

(a) each Domestic Subsidiary of the Borrower, other than the Immaterial
Subsidiaries; and

(b) each Domestic Subsidiary that, notwithstanding the definition of Immaterial
Subsidiary, is designated as a Material Subsidiary pursuant to
Section 8.10(a)(ii).

Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, any Domestic Subsidiary that (i) owns a Material Subsidiary
or (ii) provides a guaranty of (A) the Existing Notes, (B) any Indebtedness
incurred to refinance, refund, renew or extend the Existing Notes as permitted
pursuant to Section 10.1(d) or (C) any Indebtedness permitted pursuant to
Section 12.1(o)(viii), in each case, shall be a Material Subsidiary.

 

33



--------------------------------------------------------------------------------

“Maturity Date” means the earliest of the dates referred to in Section 2.8
(subject to the extension provisions thereof).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the U.S. Borrower or any of its
Subsidiaries or any of their ERISA Affiliates is making, or is accruing an
obligation to make, or has accrued an obligation to make contributions within
the preceding six (6) years.

“Net Cash Proceeds” means, as applicable;

(a) with respect to any Asset Disposition, the gross cash proceeds received by
the U.S. Borrower or any of its Subsidiaries therefrom less the sum of the
following, without duplication, (i) selling expenses incurred in connection with
such Asset Disposition (including reasonable brokers’ fees and commissions,
legal, accounting and other professional and transactional fees, transfer and
similar taxes and the Original U.S. Borrower’s reasonable good faith estimate of
income taxes paid or payable in connection with such sale), (ii) reasonable
reserves with respect to post-closing adjustments, indemnities and other
contingent liabilities established in connection with such Asset Disposition
(provided that, to the extent and at the time any such amounts are released from
such reserve, such amounts shall constitute Net Cash Proceeds), (iii) subject to
Section 8.2(b), the principal amount, premium or penalty, if any, interest and
other amounts on any Indebtedness secured by a Lien on the assets (or a portion
thereof) sold in such Asset Disposition, which Indebtedness is repaid with such
proceeds and (iv) the Original U.S. Borrower’s reasonable good faith estimate of
cash payments required to be made within ninety (90) days of such Asset
Disposition with respect to retained liabilities directly related to the assets
(or a portion thereof) sold in such Asset Disposition (provided that, to the
extent that cash proceeds are not used to make payments in respect of such
retained liabilities within ninety (90) days of such Asset Disposition, such
cash proceeds shall constitute Net Cash Proceeds);

(b) with respect to any Insurance and Condemnation Event, the gross cash
proceeds received by the U.S. Borrower or any of its Subsidiaries therefrom less
the sum of the following, without duplication, (i) all fees and expenses in
connection therewith and (ii) subject to Section 8.2(b), the principal amount,
premium or penalty, if any, interest and other amounts on any Indebtedness
secured by a Lien on the assets (or a portion thereof) subject to such Insurance
and Condemnation Event, which Indebtedness is repaid in connection therewith;
and

(c) with respect to any Debt Issuance, the gross cash proceeds received by the
U.S. Borrower or any of its Subsidiaries therefrom less all legal, underwriting
and other fees and expenses incurred in connection therewith.

“Net Hedging Obligations” means, with respect to any Hedging Agreement as of any
date, the Termination Value of such Hedging Agreement on such date.

 

34



--------------------------------------------------------------------------------

“Net Recovery Percentage” means, at any time, the fraction, expressed as a
percentage, (a) the numerator of which is the amount equal to the recovery in
respect of Eligible Inventory at such time on a net orderly liquidation value
basis as set forth in the most recent acceptable appraisal of Eligible Inventory
received by the Administrative Agent, net of operating expenses, liquidation
expenses and commissions, and (b) the denominator of which is the applicable
original Value of the aggregate amount of the Inventory subject to such
appraisal.

“New U.S. Borrowers” has the meaning set forth in the introductory paragraph.

“New U.S. Borrower Fixed Assets” means, collectively, the New U.S. Borrower Mill
Assets and any and all other real property and equipment owned or thereafter
acquired by any New U.S. Borrower or in which any New U.S. Borrower has or at
any time in the future may acquire any right, title or interest, and wherever
located or deemed located to the extent related to or forming a part of the New
U.S. Borrower Mill Assets; provided, that in no event shall the New U.S.
Borrower Fixed Assets include any U.S. Coverage Assets.

“New U.S. Borrower Mill Assets” means, collectively:

(a) (i) that certain mill owned as of the Fourth Amendment Effective Date by
Bowater Alabama, Inc., a Subsidiary of the Original U.S. Borrower, and located
in Coosa Pines, Alabama (the “Coosa Pines Mill”), along with the real property
upon which the Coosa Pines Mill is situated (as more particularly described on
Schedule 1.1(c) hereto, the “Coosa Pines Mill Real Property”);

(ii) all equipment used in connection with the Coosa Pines Mill and located at
the Coosa Pines Mill Real Property (the “Coosa Pines Mill Equipment”); and

(iii) all other rights and assets used for the operation, administration and
maintenance of the Coosa Pines Mill Real Property;

(b) (i) that certain mill owned (directly or beneficially) as of the Fourth
Amendment Effective Date by a Subsidiary of the Original U.S. Borrower, and
located in Grenada, Mississippi (the “Grenada Mill”), along with the real
property upon which the Grenada Mill is situated (as more particularly described
on Schedule 1.1(c) hereto, the “Grenada Mill Real Property”);

(ii) all equipment used in connection with the Grenada Mill and located at the
Grenada Mill Real Property (the “Grenada Mill Equipment”); and

(iii) all other rights and assets used for the operation, administration and
maintenance of the Grenada Mill Real Property; and

(c) all operations of the foregoing.

“New U.S. Borrower Mortgages” means those certain mortgages, deeds of trust,
security agreements, subordination agreements or other real property security
documents encumbering the New U.S. Borrower Fixed Assets, in each case in form
and substance reasonably satisfactory

 

35



--------------------------------------------------------------------------------

to the Administrative Agent and the U.S. Administrative Agent and executed by
the applicable New U.S. Borrower in favor of the U.S. Administrative Agent, for
the ratable benefit of the Secured Parties (other than the Additional Credit
Lenders) and the U.S. Secured Parties, as amended, restated, supplemented or
otherwise modified from time to time. Unless specifically excluded, the
Supplemental New U.S. Borrower Mortgage shall be a New U.S. Borrower Mortgage.

“New U.S. Borrower Notes” has the meaning assigned thereto in Section 10.5(h).

“New U.S. Borrower Transactions” means the transfer of the Capital Stock of each
New U.S. Borrower from the Original U.S. Borrower to the Parent in exchange for
the New U.S. Borrower Notes, in each case, to the extent permitted pursuant to,
and in accordance with the terms of, this Agreement and the U.S. Credit
Agreement.

“New Material Subsidiary” has the meaning assigned thereto in Section 8.10.

“Non-BA Lender” means a Lender that cannot or does not as a matter of policy
accept or purchase Bankers’ Acceptances.

“Non-Consenting Lender” has the meaning assigned thereto in Section 2.8.

“Non-Fixed Assets Collateral” means any portion of the Collateral that consists
of assets or property that are not Fixed Assets or timberlands.

“Notes” means the collective reference to the Revolving Credit Notes, the
Swingline Note, the Discount Notes, the EDC Credit Note and the Fairfax Credit
Note.

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.5(b).

“Notice of Borrowing” has the meaning assigned thereto in Section 2.5(a).

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 4.2.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.6(e).

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all Hedging Obligations, (d) all obligations owing by any
Credit Party (other than the U.S. Borrower) under any Cash Management
Arrangement and (e) all other fees and commissions (including reasonable
attorneys’ fees), charges, indebtedness, loans, liabilities, financial
accommodations, obligations, covenants and duties owing by the U.S. Borrower,
the Borrower or any of their respective Subsidiaries to the Lenders or the
Administrative Agent, in each case under any Loan Document, with respect to any
Loan or Letter of Credit, of every kind, nature and description, direct or
indirect, absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note.

 

36



--------------------------------------------------------------------------------

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer, the treasurer or the assistant treasurer of each of the Borrower and
the Original U.S. Borrower substantially in the form of Exhibit F.

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.

“Original U.S. Borrower” has the meaning assigned thereto in the introductory
paragraph hereto.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Overadvance Amount” means, as of the Eleventh Amendment Effective Date,
$67,415,586; provided that such amount shall be reduced to $63,556,526 on the
Reversion Date and will be further reduced in monthly installments on each of
the dates set forth below in the amounts set forth below:

 

Overadvance Amount Reduction Date

   Reduction Amount    Remaining
Overadvance Amount

March 31, 2009

   $ 3,859,060    $ 59,697,466

Conversion Date

   $ 59,697,466    $ 0

“Parent” means AbitibiBowater Inc., a Delaware corporation f/k/a Alpha-Bravo
Holdings, Inc.

“Parent Guarantor” means (a) the U.S. Borrower, as guarantor pursuant to Article
XI hereof, and (b) each other direct or indirect parent company of the Borrower
that (i) has previously provided a guaranty of the Obligations or (ii) hereafter
becomes a guarantor pursuant to Section 8.10(c).

“Parent Guaranty Agreements” means each unconditional guaranty agreement
executed by the Parent Guarantors in favor of the Administrative Agent for the
ratable benefit of the Secured Parties, as amended, restated, supplemented or
otherwise modified from time to time.

“Parent Overhead Expenses” means (a) accounting and auditing costs and expenses
incurred by the Parent in the ordinary course of its business in connection with
preparing financial reports and tax filings; (b) customary fees and expenses
payable to the SEC and other reasonable and customary costs and expenses payable
in connection with the Parent being a publicly traded company (including,
without limitation, reasonable and

 

37



--------------------------------------------------------------------------------

customary fees and expenses required to be paid for professional and regulatory
compliance); (c) reasonable and customary legal fees and expenses required for
the corporate maintenance of the Parent and the U.S. Borrower and its
Subsidiaries; (d) reasonable and customary director fees; (e) reasonable and
customary costs and expenses payable for director and officer insurance;
(f) transfer agent fees payable in connection with Capital Stock of the Parent;
and (g) franchise taxes and other fees payable to the jurisdiction of
incorporation or qualification of the Parent incurred in the ordinary course of
conducting its business; provided that in no event shall Parent Overhead
Expenses include management fees, salaries, bonuses, debt service and dividends
and other distributions in respect of the Capital Stock of the Parent.

“Participant” has the meaning assigned thereto in Section 14.11(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained for the employees of the U.S. Borrower or any
of its Subsidiaries or any of their ERISA Affiliates or (b) has at any time
within the preceding six (6) years been maintained for the employees of the U.S.
Borrower or any of its Subsidiaries or any of their current or former ERISA
Affiliates which the U.S. Borrower or any of its Subsidiaries or any of their
ERISA Affiliates sponsors, maintains, or to which it makes, is making or is
obligated to make, contributions.

“Permitted Acquisition” means any investment by the U.S. Borrower or any of its
Subsidiaries in the form of the acquisition of all or substantially all of the
business or assets, or any portion of the business or assets that constitutes a
line of business, a business unit or a division (whether by the acquisition of
Capital Stock, assets or any combination thereof), of any other Person (which
acquisition (a) was permitted prior to the Tenth Amendment Effective Date or
(b) is permitted on or after the Tenth Amendment Effective Date if consented to
by the Required Lenders pursuant to Section 14.2).

“Permitted Currency” means Dollars and Canadian Dollars or each such currency,
as the context requires.

“Permitted Liens” means the Liens permitted pursuant to Section 10.2.

“Permitted Secured Indebtedness” has the meaning set forth in
Section 8.10(f)(i)(J).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Policy Sublimit” means the maximum Dollar amount of the Credit Insurance Policy
against which claims may be made only by the U.S. Borrower or any of its
Subsidiaries (and not by Abitibi, the Parent or any other Subsidiary thereof).

 

38



--------------------------------------------------------------------------------

“Pounds Sterling” means, at any time of determination, the then official
currency of the United Kingdom.

“PPSA” means the Personal Property Security Act as in effect in the provinces of
Ontario, Nova Scotia and New Brunswick, as amended or modified from time to
time.

“Prime Rate” means,

(a) with respect to all Revolving Credit Loans or Additional Credit Loans
denominated in Dollars, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate for
Dollar commercial loans made in Canada; and

(b) with respect to all Swingline Loans denominated in Dollars, at any time, the
rate of interest per annum publicly announced from time to time by the Swingline
Lender as its prime rate for Dollar commercial loans made in Canada.

Each change in the Prime Rate shall be effective as of the opening of business
on the day such change in such prime rate occurs. The parties hereto acknowledge
that the rate announced publicly by the Administrative Agent or the Swingline
Lender, as applicable, as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.

“Priority Payables” means, with respect to any Person, any amount payable by
such Person which is secured by a Lien in favour of a Governmental Authority
which, in the reasonable good faith credit discretion of the Administrative
Agent, ranks or is capable of ranking prior to or pari passu with the Liens
created by the Security Documents in respect of any Eligible Accounts or
Eligible Inventory, including amounts owing for wages, vacation pay, severance
pay, employee deductions, sales tax, excise tax, Taxes payable pursuant to the
Excise Tax Act (net of GST input credits), income tax, workers compensation,
government royalties, pension fund obligations including Canadian Pension Plans,
real property tax and other statutory or other claims that have or may have
priority over, or rank pari passu with, such Liens created by the Security
Documents.

“QSPE” means each of the following: (a) Calhoun Note Holdings AT LLC,
(b) Calhoun Note Holdings TI LLC, (c) Bowater Catawba Note Holdings I LLC,
(d) Bowater Catawba Note Holdings II LLC, (e) Bowater Saluda Note Holdings LLC,
(f) Timber Note Holding LLC and (g) any other qualified special purpose entity
created to facilitate the sale and/or the monetization of receivables from the
sale of timberlands pursuant to Section 10.5(g); provided that:

(i) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of any such Person (1) may be guaranteed by the U.S. Borrower or any
of its Subsidiaries, (2) may be recourse to or obligate the U.S. Borrower or any
of its Subsidiaries in any way or (3) may subject any property or asset of the
U.S. Borrower or any of its Subsidiaries, directly or indirectly, contingently
or otherwise, to the satisfaction thereof (other than, in the case of clauses
(1) (solely with respect to guaranties of make whole premiums), (2) and (3),
pursuant to Standard Securitization Undertakings);

 

39



--------------------------------------------------------------------------------

(ii) the U.S. Borrower and its Subsidiaries may not have any material contract,
agreement, arrangement or understanding with any such Person other than on terms
no less favorable to the U.S. Borrower or any of its Subsidiaries than those
that might be obtained at the time from Persons that are not Affiliates of the
U.S. Borrower or any of its Subsidiaries; and

(iii) the U.S. Borrower and its Subsidiaries may not (A) have any obligation to
maintain or preserve the financial condition of any such Person or (B) cause any
such Person to achieve certain levels of operating results.

“Québec Collateral Documents” means, collectively, any Deed of Hypothec,
Debenture and Pledge referred to in Section 13.1(b).

“Reallocation Period” means any period (a) commencing upon the date on which the
Revolving Credit Loans and Swingline Loans are reallocated in accordance with
Section 4.6(b)(i)(A)(1) and (b) ending on the date on which (i) the Default or
Event of Default which gave rise to the reallocation noted in clause (a) above
has been cured or waived and (ii) the Revolving Credit Loans and Swingline
Loans have been reallocated in accordance with Section 4.6(b)(i)(B).

“Register” has the meaning assigned thereto in Section 14.11(c).

“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
applicable Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Required Agreement Lenders” means, at any date, any combination of Lenders
having more than fifty percent (50%) of the sum of the aggregate amount of the
Commitment under this Credit Facility or, if the Commitment under this Credit
Facility has been terminated, any combination of Lenders holding more than fifty
percent (50%) of the aggregate Extensions of Credit; provided that the
Additional Credit Commitments and the Extensions of Credit of the Additional
Credit Lenders under the EDC Credit Facility or the Fairfax Credit Facility, as
applicable, shall be excluded in determining such percentages.

“Required Lenders” means, at any date, any combination of Lenders and U.S.
Lenders having more than fifty percent (50%) of the sum of (a) the aggregate
amount of the Commitment under this Credit Facility (or if the Commitment has
been terminated, the aggregate amount of Extensions of Credit under this Credit
Facility) plus (b) the aggregate amount of the commitments under the U.S. Credit
Facility (or, if the commitments under the U.S. Credit Facility have been
terminated, the aggregate amount of the U.S. Extensions of Credit); provided
that the Additional Credit Commitments and the Extensions of Credit of the
Additional Credit Lenders under the EDC Credit Facility or the Fairfax Credit
Facility, as applicable, shall be excluded in determining such percentages.

 

40



--------------------------------------------------------------------------------

“Reserves” means, as of any date of determination, such amounts as the
Administrative Agent may from time to time establish and revise in good faith
reducing the amount of the Extensions of Credit (other than the EDC Credit Loans
and the Fairfax Credit Loans) which would otherwise be available to the Borrower
under the lending formulas provided herein: (a) to reflect events, conditions,
contingencies or risks which, as determined by the Administrative Agent in good
faith, adversely affect, or would have a reasonable likelihood of adversely
affecting, either (i) the Collateral or any other property which is security for
the Obligations, its value or the amount that might be received by the
Administrative Agent from the sale or other disposition or realization upon the
Collateral, or (ii) the assets, business or prospects of the Borrower or any of
its Consolidated Subsidiaries or (iii) the security interests and other rights
of the Administrative Agent or any Lender in the Collateral (including the
enforceability, perfection and priority thereof) or (b) to reflect the
Administrative Agent’s good faith belief that any collateral report or financial
information furnished by or on behalf of the Borrower or any of its Consolidated
Subsidiaries to the Administrative Agent is or may have been incomplete,
inaccurate or misleading in any material respect or (c) in respect of any state
of facts which the Administrative Agent determines in good faith constitutes a
Default or an Event of Default. Without limiting the generality of the
foregoing, Reserves may, at the Administrative Agent’s option, be established
(i) to reflect environmental liabilities and Priority Payables and (ii) to
reflect up to the average balance for the applicable Settlement Period of
commingled accounts receivable owed by account debtors to the U.S. Borrower and
its Subsidiaries but paid to Abitibi or any of its Subsidiaries net of the
average balance for such applicable Settlement Period of commingled accounts
receivable owed by account debtors to Abitibi and its Subsidiaries but paid to
the U.S. Borrower or any of its Subsidiaries. To the extent that the
Administrative Agent may revise the lending formulas used to determine the
Borrowing Base or establish new criteria or revise existing criteria so as to
address any circumstances, condition, event or contingency in any manner
satisfactory to the Administrative Agent, the Administrative Agent shall not
establish a Reserve for the same purpose. The amount of any Reserve established
by the Administrative Agent shall have a reasonable relationship to the event,
condition, or other matter which is the basis for the Reserve as determined by
the Administrative Agent in good faith.

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person reasonably acceptable to the
Administrative Agent and the U.S. Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.

“Restricted Subsidiary” means any Person that is a “Restricted Subsidiary”
pursuant to the definition thereof as contained in the Existing Notes as in
effect as of the Closing Date, for so long as such Existing Notes or any
Indebtedness incurred to refinance such Existing Notes is outstanding and
includes provisions restricting the granting of a lien on the capital stock or
indebtedness of such Restricted Subsidiaries.

 

41



--------------------------------------------------------------------------------

“Reversion Date” means the earliest of the following dates:

(a) the date that the Exchange Offer is terminated (it being agreed that the
expiration of the Exchange Offer shall not constitute a termination thereof if
the Exchange Offer expires in accordance with its terms on March 9, 2009 and the
completion, closing and settlement of the Exchange Offer will occur on or before
March 17, 2009);

(b) the date of the completion, closing and settlement of the Exchange Offer;
and

(c) March 17, 2009.

“Revolving Credit Commitment” means:

(a) as to any Revolving Credit Lender (other than a Revolving Credit Lender that
a also the Swingline Lender or an Additional Credit Lender) at any time, the
amount of the Commitment of such Lender;

(b) as to any Revolving Credit Lender that is also a Swingline Lender (i) at any
time during a Reallocation Period, the amount of the Commitment of the Swingline
Lender and (ii) at any other time, the difference between (A) the amount of the
Commitment of the Swingline Lender less (B) the amount of the Swingline
Commitment;

(c) as to any Revolving Credit Lender that is also an Additional Credit Lender,
at any time, the difference between (i) the amount of the Commitment of such
Lender less (ii) the amount of the Additional Credit Commitment of such Lender;
and

(d) as to any Additional Credit Lender that is not a Revolving Credit Lender,
zero.

“Revolving Credit Commitment Percentage” means, as to any Revolving Credit
Lender at any time, the ratio of (a) the amount of the Revolving Credit
Commitment of such Revolving Credit Lender to (b) the total amount of the
Revolving Credit Commitments of all the Revolving Credit Lenders.

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Section 2.1.

“Revolving Credit Lender” means any Lender other than a Lender acting in its
capacity as an Additional Credit Lender, a Lender acting in its capacity as
Swingline Lender and a Lender acting in its capacity as Issuing Lender.

“Revolving Credit Loan” means (a) any revolving loan made to the Borrower
pursuant to Section 2.1, (b) any BA Loan made to the Borrower pursuant to
Section 2.9 and (c) all such revolving loans collectively as the context
requires; provided, however, that “Revolving Credit Loan” shall not include an
EDC Credit Loan or a Fairfax Credit Loan.

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans (other than BA
Loans) made by such Revolving Credit Lender, substantially in the form of
Exhibit A-1, and any amendments, supplements and modifications thereto, any
substitutes therefor, and any replacements, restatements, renewals or extension
thereof, in whole or in part.

 

42



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Sanctioned Entity” shall mean (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in a
country that is subject to a sanctions program identified on the list maintained
by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html, or as
otherwise published from time to time as such program may be applicable to such
agency, organization or person.

“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/ enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.

“Schedule I Lender” means any Lender named on Schedule I to the Bank Act
(Canada).

“Schedule I Reference Banks” means any bank or banks named on Schedule I to the
Bank Act (Canada) as may be agreed from time to time by the Administrative Agent
and the Borrower.

“Schedule II or III Lender” means any Lender named on Schedule II or Schedule
III to the Bank Act (Canada).

“Schedule II or III Reference Banks” means any bank named on Schedule II or
Schedule III to the Bank Act (Canada) as may be agreed from time to time by the
Administrative Agent and the Borrower.

“Secured Parties” means the Administrative Agent, the Lenders, any party to a
Hedging Agreement that was a Lender or an Affiliate of a Lender at the time such
Hedging Agreement was executed, and any counterparty to any Cash Management
Arrangement that was a Lender or an Affiliate of a Lender at the time such Cash
Management Arrangement was executed; provided, however, that solely with respect
to the U.S. New Borrower Fixed Assets, “Secured Parties” shall not include the
Additional Credit Lenders.

“Security Documents” means the collective reference to the Collateral Agreement,
the Québec Collateral Documents, the Guaranty Agreements, the New U.S. Borrower
Mortgages, the Canadian Fixed Asset Mortgages and each other agreement or
writing pursuant to which any Credit Party purports to pledge or grant a
security interest in any property or assets securing the Obligations (or any
portion thereof) or any such Person purports to guaranty the payment and/or
performance of the Obligations (or any portion thereof), in each case, as
amended, restated, supplemented or otherwise modified from time to time.

 

43



--------------------------------------------------------------------------------

“Settlement Period” means the time period within which commingled accounts
receivable owed by account debtors to the U.S. Borrower and its Subsidiaries, on
the one hand, and Abitibi and its Subsidiaries, on the other hand, are settled
between the U.S. Borrower and Abitibi.

“Seventh Amendment” means that certain Seventh Amendment dated as of June 6,
2008 by and among the Borrower, the Guarantors and the Administrative Agent (on
behalf of itself and the Lenders party thereto).

“Seventh Amendment Effective Date” means June 6, 2008.

“Significant Indebtedness” means Indebtedness (other than the Obligations and
the U.S. Obligations) of the U.S. Borrower and its Subsidiaries the outstanding
principal amount of which is in excess of $25,000,000.

“Sixth Amendment” means that certain Sixth Amendment dated as of May 28, 2008 by
and among the Borrower, the Guarantors and the Administrative Agent (on behalf
of itself and the Lenders party thereto).

“Sixth Amendment Effective Date” means May 28, 2008.

“Solvent” means, as to the U.S. Borrower and its Subsidiaries on a particular
date, that any such Person (a) has capital sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage and is able to pay its debts as they mature, (b) has assets having a
value, both at fair valuation and at present fair saleable value, greater than
the amount required to pay its probable liabilities (including contingencies),
and (c) does not believe that it will incur debts or liabilities beyond its
ability to pay such debts or liabilities as they mature.

“Special Agent Advances” shall have the meaning set forth in Section 13.11
hereof.

“Specified Abitibi Indebtedness” means Indebtedness of Abitibi evidenced by the
Credit and Guaranty Agreement dated as of April 1, 2008 by and among
Abitibi-Consolidated Company of Canada, Abitibi and certain affiliates and
subsidiaries thereof, the lenders party thereto and Goldman Sachs Credit
Partners L.P., as administrative agent (as amended, restated, supplemented or
otherwise modified).

“Specified Existing Notes” means each of the Existing Notes which (a) as of the
Closing Date, matures or is subject to mandatory redemption prior to May 25,
2011 and (b) has an outstanding principal amount, as of the Closing Date, in
excess of $75,000,000. The Specified Existing Notes shall be set forth on
Schedule 1.1(b).

“Specified Non-Recurring Charges” means the non-recurring charges against income
taken by the Original U.S. Borrower during the following periods in the
following amounts:

(a) with respect to the fiscal quarter ended March 31, 2007, non-recurring
charges in the amount of $9,500,000;

 

44



--------------------------------------------------------------------------------

(b) with respect to the fiscal quarter ended June 30, 2007, non-recurring
charges in the amount of $20,000,000;

(c) with respect to the fiscal quarter ended September 30, 2007, non-recurring
charges in the amount of $46,000,000;

(d) with respect to the fiscal quarter ending December 31, 2007, non-recurring
charges consisting of the following, without duplication, (i) severance expenses
of the Original U.S. Borrower, (ii) merger costs incurred with respect to the
Combination and (iii) other mill closure costs, in each case, taken during such
quarter, in an aggregate amount to be determined in accordance with GAAP, but
not to exceed $100,000,000; and

(e) with respect to the fiscal quarter ending March 31, 2008, non-recurring
charges consisting of the following, without duplication, (i) severance expenses
of the Original U.S. Borrower, (ii) merger costs incurred with respect to the
Combination and (iii) other mill closure costs, in each case, taken during such
quarter, in an aggregate amount to be determined in accordance with GAAP, but
not to exceed $100,000,000 less the amount of Specified Non-Recurring Charges
taken pursuant to clause (d) above with respect to the fiscal quarter ended
December 31, 2007;

provided that, notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, for purposes of calculating the
Consolidated Senior Secured Leverage Ratio and the interest coverage ratio as
set forth in Section 9.2, such non-recurring charges shall be excluded from the
non-recurring charges included in clause (b)(v) of the definition of
Consolidated EBITDA.

“Stamping Fee” has the meaning assigned thereto in Section 2.9(k).

“Standard Securitization Undertakings” means, collectively, (i) customary
arms-length servicing obligations (together with any related performance
guaranties), (ii) obligations (together with any related performance guaranties)
to refund the purchase price or grant purchase price credits for dilutive events
or misrepresentation (in each case unrelated to the collectibility of
receivables or creditworthiness of the associated account debtors),
(iii) representations, warranties, covenants and indemnities (together with any
related performance guaranties) of a type that are reasonably customary in
accounts receivable securitizations and (iv) in the case of a QSPE, a guarantee
by the U.S. Borrower or its Subsidiaries of any make whole premium (but not any
principal or interest) on Indebtedness of such QSPE.

“Subordinated Indebtedness” means the collective reference to any Indebtedness
of the U.S. Borrower or any of its Subsidiaries subordinated in right and time
of payment to the Obligations and containing such other terms and conditions, in
each case as are satisfactory to the Administrative Agent and the U.S.
Administrative Agent.

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors or other persons or governing body performing similar
functions of such corporation, partnership, limited liability

 

45



--------------------------------------------------------------------------------

company or other entity is at the time directly or indirectly owned or
controlled by such Person and/or one or more Subsidiaries of such Person
(irrespective of whether, at the time, Capital Stock of any other class or
classes of such corporation, partnership, limited liability company or other
entity shall have or might have voting power by reason of the happening of any
contingency); provided, however, notwithstanding the foregoing, the terms
“Subsidiary” or “Subsidiaries”:

(a) shall include (i) all Subsidiaries of the Original U.S. Borrower (other than
those noted in clause (b) below) and (ii) all Subsidiaries of each New U.S.
Borrower; and

(b) shall exclude (i) all QSPEs and (ii) all of the Abitibi Entities.

Unless otherwise qualified, references to “Subsidiary” or “Subsidiaries” herein
shall refer to those of the U.S. Borrower.

“Subsidiary Borrower” means any Domestic Subsidiary of the Borrower that is
designated as a borrower under this agreement in accordance with the terms of
Section 4.14.

“Subsidiary Guarantors” means each direct or indirect Material Subsidiary of the
Borrower which becomes a party to the Subsidiary Guaranty Agreement in
accordance with Section 8.10(a).

“Subsidiary Guaranty Agreement” means each unconditional guaranty agreement
executed by the Subsidiary Guarantors in favor of the Administrative Agent for
the ratable benefit of the Secured Parties, substantially in the form of Exhibit
H, as amended, restated, supplemented or otherwise modified from time to time.

“Supplemental New U.S. Borrower Mortgage” means that certain Agreement of
Subordination and Attornment, dated as of May 15, 2008, executed by The
Industrial Development Board of the City of Childersburg, a public corporation
duly organized and existing under the laws of the State of Alabama (such Person,
the “Coosa Pines IDB”), in the Coosa Pines Mill or Coosa Pines Real Property to
the interests of the Administrative Agent and the U.S. Administrative Agent
therein, executed by the Coosa Pines IDB in favor of the U.S. Administrative
Agent, for the ratable benefit of the Secured Parties (other than the Additional
Credit Lenders) and the U.S. Secured Parties, as amended, restated, supplemented
or otherwise modified from time to time.

“Swingline Commitment” means the lesser of (a) Ten Million Dollars ($10,000,000)
and (b) the Revolving Credit Commitment.

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

“Swingline Lender” means Bank of Montreal in its capacity as swingline lender
hereunder.

 

46



--------------------------------------------------------------------------------

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form of Exhibit A-2, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.

“Swingline Termination Date” means the first to occur of (a) the resignation or
removal of the Swingline Lender in accordance with Section 13.10 (except to the
extent the Swingline Lender is replaced with a successor Swingline Lender,
reasonably acceptable to the Borrower and the Administrative Agent (such
approvals not to be unreasonably withheld or delayed), prior to the
effectiveness of such resignation) and (b) the Maturity Date.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Tenth Amendment” means that certain Tenth Amendment and Waiver dated as of the
Tenth Amendment Effective Date by and among the Borrower, the Parent, the
Guarantors and the Administrative Agent (on behalf of itself and the Lenders and
the U.S. Lenders party thereto).

“Tenth Amendment Consenting Lenders” means, collectively, each of the Lenders
that consented to the Tenth Amendment by 5:00 p.m. on November 13, 2008
(together with each such Lender’s successors and permitted assignees).

“Tenth Amendment Effective Date” means November 12, 2008.

“Termination Event” means except for any such event or condition that could not
reasonably be expected to have a Material Adverse Effect: (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of the U.S. Borrower or any
of its Subsidiaries or any of their ERISA Affiliates from a Pension Plan during
a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, or (c) the termination of a Pension Plan, the
filing of a notice of intent to terminate a Pension Plan or the treatment of a
Pension Plan amendment as a termination, under Section 4041 of ERISA or similar
provision of other Applicable Law, if the plan assets are not sufficient to pay
all plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC or any
other applicable Governmental Authority under other Applicable Law, or (e) any
other event or

 

47



--------------------------------------------------------------------------------

condition which would constitute grounds under Section 4042(a) of ERISA or other
Applicable Law for the termination of, or the appointment of a trustee to
administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 412 of the Code or Section 302 of ERISA or the provisions of any other
Applicable Law, or (g) the partial or complete withdrawal of the U.S. Borrower
or any of its Subsidiaries or of any of their ERISA Affiliates from a
Multiemployer Plan if withdrawal liability is asserted by such plan, or (h) any
event or condition which results in the reorganization or insolvency of a
Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (i) any event or
condition which results in the termination of a Multiemployer Plan under
Section 4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA, or (j) the termination of a
Canadian Pension Plan, the filing of a notice of intent to terminate a Canadian
Pension Plan or the treatment of a Canadian Pension Plan amendment as a
termination, under Applicable Law, if the plan assets are not sufficient to pay
all plan liabilities, or (k) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Canadian Pension Plan by any
applicable Governmental Authority under Applicable Law, or (l) any other event
or condition which would constitute grounds under Applicable Law for the
termination of, or the appointment of a trustee to administer, any Canadian
Pension Plan, or (m) the partial or complete withdrawal of the U.S. Borrower or
any of its Subsidiaries from a Canadian Multiemployer Plan if withdrawal
liability is asserted by such plan, or (n) any event or condition which results
in the reorganization or insolvency of a Canadian Multiemployer Plan, or (o) any
event or condition which results in the termination of a Canadian Multiemployer
Plan or the institution by any Governmental Authority of proceedings to
terminate a Canadian Multiemployer Plan.

“Termination Value” means, in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Lender or any
Affiliate of a Lender).

“Third Amendment” means that certain Third Amendment and Waiver dated as of
Third Amendment Effective Date by and among the Borrower, the Guarantors and the
Administrative Agent (on behalf of itself and the Lenders party thereto).

“Third Amendment Effective Date” means February 25, 2008.

“United Kingdom” means the United Kingdom of Great Britain and Northern Ireland.

“U.S. Administrative Agent” means Wachovia Bank, National Association in its
capacity as the administrative agent under the U.S. Credit Agreement.

“U.S. Borrower” means, collectively, the New U.S. Borrowers and the Original
U.S. Borrower.

 

48



--------------------------------------------------------------------------------

“U.S. Borrower Guaranty” means the unconditional guaranty of the payment of the
Obligations of the Borrower under Article XI of this Agreement.

“U.S. Borrowing Base” means the “Borrowing Base” as defined in the U.S. Credit
Agreement.

“U.S. Borrowing Base Certificate” means a “Borrowing Base Certificate” as
defined in the U.S. Credit Agreement.

“U.S. Borrowing Limit” means the “Borrowing Limit” as defined in the U.S. Credit
Agreement.

“U.S. Collateral” means the “Collateral” as defined in the U.S. Credit
Agreement.

“U.S. Collateral Agreement” means the “Collateral Agreement” as defined in the
U.S. Credit Agreement.

“U.S. Commitment” means the “Commitment” (as defined in the U.S. Credit
Agreement) of all the U.S. Lenders.

“U.S. Coverage Assets” means the “Coverage Assets” as defined in the U.S. Credit
Agreement.

“U.S. Credit Agreement” means that certain credit agreement dated as of the
Closing Date by and among the U.S. Borrower, as borrower, the lenders party
thereto, as lenders, and the U.S. Administrative Agent, as administrative agent.

“U.S. Credit Facility” means that certain revolving credit facility established
pursuant to the U.S. Credit Agreement.

“U.S. Credit Party” means the U.S. Borrower and each U.S. Subsidiary Guarantor.

“U.S. Extensions of Credit” means the “Extensions of Credit” as defined in the
U.S. Credit Agreement.

“U.S. Lender” means any “Lender” as defined in the U.S. Credit Agreement.

“U.S. Loans” means “Loans” as defined in the U.S. Credit Agreement.

“U.S. Maturity Date” means the “Maturity Date” as defined in the U.S. Credit
Agreement.

“U.S. Non-Fixed Assets Collateral” means any portion of the U.S. Collateral that
consists of assets or property that are not Fixed Assets or timberlands.

“U.S. Obligations” means the “Obligations” as defined in the U.S. Credit
Agreement.

“U.S. Overadvance Amount” means the “Overadvance Amount” as defined in the U.S.
Credit Agreement.

 

49



--------------------------------------------------------------------------------

“U.S. Parent Guaranty Agreement” means the “Parent Guaranty Agreement” as
defined in the U.S. Credit Agreement.

“U.S. Pro Rata Percentage” means, as of any date of determination, the
percentage obtained by the following formula:

(a) the aggregate U.S. Commitment applicable to all U.S. Lenders as of 11:00
a.m. on such date of determination

divided by

(b) the sum of (i) the aggregate U.S. Commitment applicable to all U.S. Lenders
as of 11:00 a.m. on such date of determination plus (ii) the aggregate
Commitment (less the Additional Credit Commitment) applicable to all Lenders as
of 11:00 a.m. on such date of determination.

“U.S. Required Agreement Lenders” means the “Required Agreement Lenders” as
defined in the U.S. Credit Agreement.

“U.S. Secured Parties” means the “Secured Parties” as defined in the U.S. Credit
Agreement.

“U.S. Subsidiary Guarantors” means the “Subsidiary Guarantors” as defined in the
U.S. Credit Agreement.

“United States” means the United States of America.

“Value” means, with respect to Inventory, the lower of (a) cost computed (i) on
a last-in first-out basis in accordance with GAAP in the case of Inventory
manufactured at the Original U.S. Borrower’s Catawba and Calhoun mills and
(ii) on a first-in first-out basis in accordance with GAAP with respect to all
other Inventory or (b) market value; provided that, for purposes of the
calculation of the Borrowing Base, (i) the value of the Inventory shall not
include: (A) intercompany profit or (B) write-ups or write-downs in value with
respect to currency exchange rates and (ii) notwithstanding anything to the
contrary contained in this Agreement, the cost of the Inventory shall be
computed in the same manner and consistent with the most recent appraisal of the
Inventory received and accepted by the Administrative Agent.

“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the U.S. Borrower and/or one or more of its Wholly-Owned
Subsidiaries (except for (a) directors’ qualifying shares or other shares
required by Applicable Law to be owned by a Person other than the U.S. Borrower
and (b) the Exchangeable Shares).

SECTION 1.2 Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and

 

50



--------------------------------------------------------------------------------

“including” shall be deemed to be followed by the phrase “without limitation”,
(d) the word “will” shall be construed to have the same meaning and effect as
the word “shall”, (e) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (f) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (g) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (h) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (i) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, (j) the term
“documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form, (k) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including”, and (l) Section
headings herein and in the other Loan Documents are included for convenience of
reference only and shall not affect the interpretation of this Agreement or any
other Loan Document.

SECTION 1.3 Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP as in effect from time to time, applied on a consistent
basis and in a manner consistent with that used in preparing the audited
financial statements required by Section 7.1(b) and (d), except as otherwise
specifically prescribed herein.

SECTION 1.4 PPSA and CCQ Terms. Terms defined in the PPSA or the CCQ in effect
on the Closing Date and not otherwise defined herein shall, unless the context
otherwise indicates, have the meanings provided by those definitions. Subject to
the foregoing, the terms “PPSA” and “CCQ” refer, as of any date of
determination, to the PPSA or the CCQ, as applicable, then in effect.

SECTION 1.5 Rounding. Any financial ratios required to be maintained pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

SECTION 1.6 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.

 

51



--------------------------------------------------------------------------------

SECTION 1.7 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.8 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Letter of Credit
Application therefor, whether or not such maximum face amount is in effect at
such time.

SECTION 1.9 Amount of Obligations. Unless otherwise specified, for purposes of
this Agreement, any determination of the amount of any outstanding Loans, L/C
Obligations or other Obligations or the amount of the Borrowing Base or any
component thereof shall be based upon the Dollar Amount of such outstanding
Loans, L/C Obligations or other Obligations or Borrowing Base or component
thereof.

ARTICLE II

REVOLVING CREDIT FACILITY

SECTION 2.1 Revolving Credit Loans. Subject to the terms and conditions of this
Agreement (including, without limitation, with respect to any BA Loan, Section
2.9), and in reliance upon the representations and warranties set forth herein,
each Revolving Credit Lender severally agrees to make Revolving Credit Loans in
any Permitted Currency to the Borrower from time to time from the Closing Date
through, but not including, the Maturity Date as requested by the Borrower in
accordance with the terms of Section 2.5; provided, that (a) the aggregate
principal amount of all outstanding Revolving Credit Loans, after giving effect
to any amount requested, shall not exceed the Borrowing Limit and (b) the
principal amount of outstanding Revolving Credit Loans from any Lender shall not
at any time exceed an amount equal to such Lender’s Revolving Credit Commitment
less such Lender’s Revolving Credit Commitment Percentage of outstanding L/C
Obligations less such Lender’s Commitment Percentage of the Swingline
Commitment. Each Revolving Credit Loan by a Revolving Credit Lender shall be in
a principal amount equal to such Lender’s Revolving Credit Commitment Percentage
of the aggregate principal amount of Revolving Credit Loans requested on such
occasion in the Permitted Currency requested by the Borrower. Subject to the
terms and conditions hereof, the Borrower may borrow, repay and reborrow
Revolving Credit Loans hereunder until the Maturity Date.

SECTION 2.2 Swingline Loans.

(a) Availability. Subject to the terms and conditions of this Agreement and so
long as the Swingline Lender has not received notice of a Default or an Event of
Default in the manner consistent with the requirements of Section 13.10(b) and
which such Default or Event of Default has not been waived by the Required
Lenders, the Required Agreement Lenders or the

 

52



--------------------------------------------------------------------------------

Lenders, as applicable, the Swingline Lender agrees to make Swingline Loans,
including by way of an overdraft (after giving effect to all applicable netting
arrangements entered into with the Swingline Lender respecting accounts subject
to any deposit account control agreements executed in connection herewith) in
any account of the Borrower maintained with the Swingline Lender, in any
Permitted Currency to the Borrower from time to time from the Closing Date
through, but not including, the Swingline Termination Date; provided, that the
aggregate principal amount of all outstanding Swingline Loans (after giving
effect to any amount requested), shall not exceed the lesser of (i) the
Borrowing Limit and (ii) the Swingline Commitment.

(b) Refunding.

(i) Swingline Loans shall be refunded by the Revolving Credit Lenders in the
applicable Permitted Currency on demand by the Swingline Lender with notice to
the Administrative Agent only following the occurrence and during the
continuance of an Event of Default; provided that the Revolving Credit Lenders
shall not be required to refund any Swingline Loan extended by the Swingline
Lender to the Borrower after the occurrence and during the continuance of a
Default or an Event of Default of which the Swingline Lender has received notice
in the manner consistent with the notice requirements of Section 13.10(b) and
which such Default or Event of Default has not been waived by the Required
Lenders, the Required Agreement Lenders or the Lenders, as applicable. Such
refundings shall be made by the Revolving Credit Lenders by way of a Revolving
Credit Loan in accordance with their respective Commitment Percentages (which
Revolving Credit Loan shall bear interest based upon (1) the Canadian Prime Rate
with respect to any Swingline Loan denominated in Canadian Dollars and (2) the
Base Rate with respect to any Swingline Loan denominated in Dollars). Each
Revolving Credit Lender shall fund its respective Commitment Percentage of
Revolving Credit Loans as required to repay Swingline Loans outstanding to the
Swingline Lender upon any such demand by the Swingline Lender but in no event
later than 1:00 p.m. on the next succeeding Business Day after such demand is
made. No Revolving Credit Lender’s obligation to fund its respective Commitment
Percentage of a Swingline Loan shall be affected by any other Revolving Credit
Lender’s failure to fund its Commitment Percentage of a Swingline Loan, nor
shall any Revolving Credit Lender’s Commitment Percentage be increased as a
result of any such failure of any other Revolving Credit Lender to fund its
Commitment Percentage of a Swingline Loan.

(ii) The Borrower shall pay to the Swingline Lender on demand, in the applicable
Permitted Currency, with notice to the Administrative Agent, the amount of such
Swingline Loans to the extent amounts received from the Revolving Credit Lenders
are not sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. In addition, the Borrower hereby authorizes the
Administrative Agent to charge any account maintained by the Borrower with the
Swingline Lender (up to the amount available therein) in order to immediately
pay the Swingline Lender the amount of such Swingline Loans to the extent
amounts received from the Lenders are not sufficient to repay in full the
outstanding Swingline Loans requested or required to be refunded. If any portion
of any such amount paid to the Swingline Lender shall be

 

53



--------------------------------------------------------------------------------

recovered by or on behalf of the Borrower from the Swingline Lender in
bankruptcy or otherwise, the loss of the amount so recovered shall be ratably
shared among all the Revolving Credit Lenders in accordance with their
respective Commitment Percentages (unless the amounts so recovered by or on
behalf of the Borrower pertain to a Swingline Loan extended after the occurrence
and during the continuance of a Default or an Event of Default of which the
Swingline Lender has received notice in the manner consistent with the notice
requirements of Section 13.10(b) and which such Default or Event of Default has
not been waived by the Required Lenders, the Required Agreement Lenders or the
Lenders, as applicable).

(iii) Each Revolving Credit Lender acknowledges and agrees that its obligation
to refund Swingline Loans in accordance with the terms of this Section is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Article V at the time of such refunding; provided that the
Revolving Credit Lenders shall not be required to refund any Swingline Loan
extended by the Swingline Lender to the Borrower after the occurrence and during
the continuance of a Default or an Event of Default of which the Swingline
Lender has received notice in the manner consistent with the notice requirements
of Section 13.10(b) and which such Default or Event of Default has not been
waived by the Required Lenders, the Required Agreement Lenders or the Lenders,
as applicable. Further, each Revolving Credit Lender agrees and acknowledges
that if, prior to the refunding of any outstanding Swingline Loans pursuant to
this Section, one of the events described in Section 12.1(i) or (j) shall have
occurred, each Revolving Credit Lender will, on the date the applicable
Revolving Credit Loan would have been made, purchase an undivided participating
interest in the Swingline Loan to be refunded (in lieu of its obligation to
refund a Swingline Loan under clause (i) above) in an amount equal to its
Commitment Percentage of the aggregate amount of such Swingline Loan. Each
Revolving Credit Lender will immediately transfer to the Swingline Lender, in
immediately available funds in the applicable Permitted Currency, the amount of
its participation and upon receipt thereof the Swingline Lender will deliver to
such Revolving Credit Lender a certificate evidencing such participation dated
the date of receipt of such funds and for such amount. Whenever, at any time
after the Swingline Lender has received from any Revolving Credit Lender such
Lender’s participating interest in a Swingline Loan, the Swingline Lender
receives any payment on account thereof, the Swingline Lender will distribute to
such Lender its participating interest in such amount (appropriately adjusted,
in the case of interest payments, to reflect the period of time during which
such Lender’s participating interest was outstanding and funded).

SECTION 2.3 EDC Credit Loan. Subject to the terms and conditions of this
Agreement, and in reliance upon the representations and warranties set forth
herein, the EDC Credit Lender agrees to make the EDC Credit Loan in Dollars to
the Borrower on the Eleventh Amendment Effective Date. Notwithstanding anything
to the contrary, an EDC Credit Loan may only be a Base Rate Loan and for greater
certainty the EDC Credit Lender shall not participate in or be liable in
connection with any BA Loan, BA Equivalent Loan, Letter of Credit, Swingline
Loan or other Loan contemplated herein.

 

54



--------------------------------------------------------------------------------

SECTION 2.4 Fairfax Credit Loan. Subject to the terms and conditions of this
Agreement, and in reliance upon the representations and warranties set forth
herein, Fairfax has made the Fairfax Credit Commitment available to the Borrower
by way of the Fairfax Credit Loan which was fully funded as of the Eleventh
Amendment Effective Date. Notwithstanding anything to the contrary, a Fairfax
Credit Loan may only be a Base Rate Loan and for greater certainty the Fairfax
Credit Lender shall not participate in or be liable in connection with any BA
Loan, BA Equivalent Loan, Letter of Credit, Swingline Loan or other Loan
contemplated herein.

SECTION 2.5 Procedure for Advances of Revolving Credit Loans and Swingline
Loans.

(a) Requests for Borrowing. The Borrower shall give irrevocable prior written
notice substantially in the form of Exhibit B (a “Notice of Borrowing”) to
(i) the Administrative Agent with respect to any Loan (other than a Swingline
Loan made by way of overdraft) and (ii) the Swingline Lender, with respect to
each Swingline Loan (other than a Swingline Loan made by way of overdraft). Such
Notice of Borrowing shall be delivered not later than 12:00 p.m. (i) on the same
Business Day as each Canadian Prime Rate Loan, each Base Rate Loan and each
Swingline Loan, (ii) at least one (1) Business Day before each BA Loan and
(iii) at least three (3) Business Days before each LIBOR Rate Loan, of its
intention to borrow, specifying (A) the date of such borrowing, which shall be a
Business Day; (B) the applicable Permitted Currency with respect to such
borrowing; (C) the amount of such borrowing, which shall be, (1) with respect to
Canadian Prime Rate Loans (other than Swingline Loans) in an aggregate principal
amount of C$1,000,000 or a whole multiple of C$500,000 in excess thereof,
(2) with respect to Base Rate Loans (other than Swingline Loans) in an aggregate
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof, (3) with respect to BA Loans in an aggregate principal amount of
C$1,000,000 or a whole multiple of C$500,000 in excess thereof, (4) with respect
to LIBOR Rate Loans denominated in Canadian Dollars in an aggregate principal
amount of C$3,000,000 or a whole multiple of C$1,000,000 in excess thereof,
(5) with respect to LIBOR Rate Loans denominated in Dollars in an aggregate
principal amount of $3,000,000 or a whole multiple of $1,000,000 in excess
thereof and (6) with respect to Swingline Loans in any amount of Canadian
Dollars or Dollars (as applicable); (D) whether such Loan is to be a Revolving
Credit Loan or Swingline Loan; (E) in the case of a Revolving Credit Loan
whether the Loans are to be LIBOR Rate Loans, Canadian Prime Rate Loans, Base
Rate Loans or BA Loans; and (F) in the case of a LIBOR Rate Loan or any BA Loan,
the duration of the Interest Period applicable thereto. A Notice of Borrowing
received after 12:00 p.m. shall be deemed received on the next Business Day. The
Administrative Agent shall promptly notify the applicable Lenders of each Notice
of Borrowing.

(b) Disbursement of Loans. Not later than 2:00 p.m. on the proposed borrowing
date for any Loan (including any BA Loan), (i) each Revolving Credit Lender will
make available to the Administrative Agent, for the account of the Borrower, at
the Administrative Agent’s Office in funds immediately available to the
Administrative Agent, such Lender’s Revolving Credit Commitment Percentage of
the Revolving Credit Loans (including any BA Loan) to be made on such borrowing
date (provided that, without limiting anything to the contrary contained herein,
BA Loans shall be subject to all disbursement provisions of Section 2.9);
(ii) the Swingline Lender will make available to the Administrative Agent, for
the account of the Borrower, at the Administrative Agent’s Office in funds
immediately available to the Administrative Agent, the Swingline Loans (other
than a Swingline Loan made by way of overdraft) to be made on such borrowing
date and (iii) the EDC Credit Lender will make available to the Administrative
Agent, for the account of the Borrower, at the

 

55



--------------------------------------------------------------------------------

Administrative Agent’s office in funds immediately available to the
Administrative Agent, the EDC Credit Loan on the Eleventh Amendment Effective
Date. The Borrower hereby irrevocably authorizes the Administrative Agent (or
with respect to Swingline Loans made by way of overdraft, the Swingline Lender)
to disburse the proceeds of each borrowing requested pursuant to this Section in
immediately available funds by crediting or wiring such proceeds to the deposit
account of the Borrower identified in the most recent notice substantially in
the form of Exhibit C (a “Notice of Account Designation”) delivered by the
Borrower to the Administrative Agent (or as may be otherwise agreed upon by the
Borrower and the Administrative Agent or, with respect to Swingline Loans made
by way of overdraft, the Swingline Lender) from time to time. Subject to
Section 4.7 hereof, the Administrative Agent shall not be obligated to disburse
the portion of the proceeds of any Loan (including any BA Loan) requested
pursuant to this Section to the extent that (i) with respect to any Revolving
Credit Loan (including any BA Loan), any Lender has not made available to the
Administrative Agent its Revolving Credit Commitment Percentage of such
Revolving Credit Loan (including any BA Loan) or (ii) with respect to any
Swingline Loan, the Swingline Lender has not made available to the
Administrative Agent such Swingline Loan. Revolving Credit Loans to be made for
the purpose of refunding Swingline Loans shall be made by the Lenders as
provided in Section 2.2(b).

(c) Notwithstanding the foregoing, any check, payment instruction or debit
authorization drawn on or made to the Swingline Lender by the Borrower resulting
in an overdraft in any account maintained by the Swingline Lender subject to any
deposit account control agreements executed in connection herewith will be
deemed to be a request (an “Overdraft Request”) for a Swingline Loan to be made
in an amount sufficient to cover such overdraft. Notwithstanding the foregoing,
the notice required in this Section shall not be required in connection with any
Overdraft Request and all Overdraft Requests shall be funded as Swingline Loans
by the Swingline Lender to the Borrower as agreed to by the Swingline Lender and
the Borrower in accordance with Section 2.2(a).

SECTION 2.6 Repayment and Prepayment of Loans.

(a) Repayment on Maturity Date. The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Maturity Date, and (ii) all Swingline Loans in accordance with Section 2.2(b),
together, in each case, with all accrued but unpaid interest thereon.

(b) Repayment on EDC Credit Termination Date. The Borrower hereby agrees to
repay the outstanding amount of all EDC Credit Loans on the EDC Credit
Termination Date and, where the EDC Credit Termination Date occurs as a result
of completion of the Exchange Offer, each of the Lenders and the Credit Parties
hereby consents to such repayment notwithstanding that other Obligations may be,
and may remain, outstanding. Upon such repayment, the EDC Credit Facility shall
terminate and the EDC Credit Commitment shall be reduced to zero.

 

56



--------------------------------------------------------------------------------

(c) Repayment on Fairfax Credit Termination Date. The Borrower hereby agrees to
repay the outstanding amount of all Fairfax Credit Loans on the Fairfax Credit
Termination Date and, where the Fairfax Credit Termination Date occurs as a
result of completion of the Exchange Offer, each of the Lenders and the Credit
Parties hereby consents to such repayment notwithstanding that other Obligations
may be, and may remain, outstanding. Upon such repayment, the Fairfax Credit
Facility shall terminate and the Fairfax Credit Commitment shall be reduced to
zero.

(d) Mandatory Prepayments.

(i) Borrowing Limit. If at any time (as determined by the Administrative Agent
under Section 2.6(d)(iv), which determination shall be conclusive absent
manifest error):

(A) solely because of currency fluctuation, the outstanding principal amount of
all Revolving Credit Loans plus the sum of (1) the Swingline Commitment,
(2) solely for the purposes of calculating clauses (a) and (b) of the Borrowing
Limit, the outstanding Additional Credit Loans and (3) all outstanding L/C
Obligations exceeds one hundred and five percent (105%) of the Borrowing Limit
(including, without limitation, (x) upon a reduction of the Overadvance Amount
pursuant to the definition thereof or Section 8.2(b) or otherwise, (y) pursuant
to Section 8.2(b) or (z) as otherwise required by the terms of this Agreement);
or

(B) for any other reason, the outstanding principal amount of all Revolving
Credit Loans plus the sum of (1) the Swingline Commitment, (2) solely for the
purposes of calculating clauses (a) and (b) of the Borrowing Limit, the
outstanding Additional Credit Loans and (3) all outstanding L/C Obligations
exceeds the Borrowing Limit (including, without limitation, (x) upon a reduction
of the Overadvance Amount pursuant to the definition thereof or Section 8.2(b)
or otherwise, (y) pursuant to Section 8.2(b) or (z) as otherwise required by the
terms of this Agreement);

then, in each such case, the Borrower agrees to repay (x) if such excess results
from a change to the Asset Coverage Amount, within three (3) Business Days
following the delivery of the applicable financial statements resulting in such
change or (y) in any other circumstance, immediately upon notice from the
Administrative Agent, by payment to the Administrative Agent for the account of
the Lenders, Extensions of Credit in an amount equal to such excess with each
such repayment applied first to the principal amount of outstanding Swingline
Loans, second to the principal amount of outstanding Revolving Credit Loans
(other than Bankers’ Acceptances and BA Loans) and third, with respect to any
Letters of Credit, Bankers’ Acceptances or BA Loans then outstanding, a payment
of cash collateral into a cash collateral account opened by the Administrative
Agent, for the benefit of the Lenders in an amount equal to the aggregate then
undrawn and unexpired amount of such Letters of Credit, Bankers’ Acceptances or
BA Loans (such cash collateral to be applied in accordance with Section 2.7(b)
or Section 12.2(b)).

 

57



--------------------------------------------------------------------------------

(ii) Excess Swingline Loans. If at any time (as determined by the Administrative
Agent or the Swingline Lender under Section 2.6(d)(iv), which determination
shall be conclusive absent manifest error) the outstanding amount of all
Swingline Loans exceeds the Swingline Commitment, then, in each such case, the
Borrower agrees to repay, immediately upon notice from the Administrative Agent,
by payment to the Administrative Agent for the account of the Swingline Lender,
Swingline Loans in an amount equal to such excess; provided that if such excess
is solely as a result of currency fluctuations the Borrower shall only be
required to make such payment to the extent that the outstanding amount of all
Swingline Loans exceeds one hundred and five percent (105%) of the Swingline
Commitment.

(iii) Excess L/C Obligations. If at any time (as determined by the
Administrative Agent under Section 2.6(d)(iv), which determination shall be
conclusive absent manifest error) the outstanding amount of all L/C Obligations
exceeds the L/C Commitment, then, in each such case, the Borrower shall make a
payment of cash collateral into an account opened by the Administrative Agent,
for the benefit of itself and the Lenders, in an amount equal to the aggregate
then undrawn and unexpired amount of such Letters of Credit (such cash
collateral to be applied in accordance with Section 12.2(b)); provided that if
such excess is solely as a result of currency fluctuations the Borrower shall
only be required to make such payment of cash collateral to the extent that the
outstanding amount of all L/C Obligations exceeds one hundred and five percent
(105%) of the L/C Commitment.

(iv) Testing. The Borrower’s compliance with this Section 2.6(d) shall be tested
only at each Determination Time.

(v) Additional Mandatory Prepayments. In addition to the foregoing, the Borrower
shall prepay the Loans in accordance with Section 8.2(b).

(e) Optional Prepayments. The Borrower may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, with
irrevocable prior written notice to the Administrative Agent substantially in
the form of Exhibit D (a “Notice of Prepayment”) given not later than 12:00 p.m.
(i) on the same Business Day as the prepayment of each Canadian Prime Rate Loan
and each Base Rate Loan (including, in each case, each Swingline Loan), (ii) at
least one (1) Business Day before the prepayment of each BA Loan and (iii) at
least three (3) Business Days before the prepayment of each LIBOR Rate Loan,
specifying the date and amount of prepayment, the applicable Permitted Currency
in which such prepayment is denominated and whether the prepayment is of
Canadian Prime Rate Loans, Base Rate Loans, BA Loans, LIBOR Rate Loans,
Swingline Loans, or a combination thereof, and, if of a combination thereof, the
amount allocable to each. Upon receipt of such notice, the Administrative Agent
shall promptly notify each Lender. If any such notice is given, the amount
specified in such notice shall be due and payable on the date set forth in such
notice. Partial prepayments shall be in an aggregate amount of C$1,000,000 or a
whole multiple of C$500,000

 

58



--------------------------------------------------------------------------------

in excess thereof with respect to Canadian Prime Rate Loans (other than
Swingline Loans), $1,000,000 or a whole multiple of $500,000 in excess thereof
with respect to Base Rate Loans (other than Swingline Loans), C$1,000,000 or a
whole multiple of C$500,000 in excess thereof with respect to BA Loans,
C$3,000,000 or a whole multiple of C$1,000,000 in excess thereof with respect to
LIBOR Rate Loans denominated in Canadian Dollars, $3,000,000 or a whole multiple
of $1,000,000 in excess thereof with respect to LIBOR Rate Loans denominated in
Dollars, C$100,000 or a whole multiple of C$100,000 in excess thereof with
respect to Swingline Loans denominated in Canadian Dollars and $100,000 or a
whole multiple of $100,000 in excess thereof with respect to Swingline Loans
denominated in Dollars. A Notice of Prepayment received after 12:00 p.m. shall
be deemed received on the next Business Day. Notwithstanding the foregoing, the
notices required in this Section shall not be required for any prepayment of
Swingline Loans prepaid by way of netting arrangements entered into by the
Swingline Lender with the Borrower in the administration of accounts subject to
any deposit account control agreement executed in connection herewith and
maintained with the Swingline Lender. For greater certainty the Borrower may not
prepay the EDC Credit Loan or the Fairfax Credit Loan unless all other
Obligations (other than contingent or indemnification obligations not then due
and payable) have been repaid in full and the Commitments (other then the
Fairfax Credit Commitment and the EDC Credit Commitment and, in the case of
prepayment of the Fairfax Credit Loan, also including the EDC Credit Commitment)
have been terminated.

(f) Limitation on Prepayment of LIBOR Rate Loans and BA Loans.

(i) The Borrower may not prepay any LIBOR Rate Loan on any day other than on the
last day of the Interest Period applicable thereto unless such prepayment is
accompanied by any amount required to be paid pursuant to Section 4.9 hereof.

(ii) Notwithstanding Section 2.6(e) above, the Borrower may not prepay any BA
Loan on any day other than on the last day of the Interest Period applicable
thereto; provided that, notwithstanding anything to the contrary contained in
this Agreement, if at any time any Bankers’ Acceptances are required to be
prepaid prior to their maturity, the Borrower shall be required to deposit the
amount of such prepayment in a cash collateral account with the Administrative
Agent until the date of maturity of such Bankers’ Acceptances. Such cash
collateral account shall be under the sole control of the Administrative Agent.
Except as contemplated hereby, neither the Borrower nor any Person claiming on
behalf of the Borrower shall have any right to any of the cash in such cash
collateral account. The Administrative Agent shall apply the cash held in such
cash collateral account to the face amount of such Bankers’ Acceptances at
maturity whereupon any cash remaining in such cash collateral account shall be
released by the Administrative Agent to the Borrower. Upon deposit of such cash
collateral as provided herein, such Bankers’ Acceptances shall not be considered
to be outstanding for any purpose hereunder, including, without limitation,
calculation of Average Utilization and availability under the Borrowing Limit.

(g) Hedging Agreements. No repayment or prepayment pursuant to this Section
shall affect any of the Borrower’s obligations under any Hedging Agreement.

 

59



--------------------------------------------------------------------------------

SECTION 2.7 Permanent Reduction of the Revolving Credit Commitment and Swingline
Commitment.

(a) Voluntary Reduction. The Borrower shall have the right at any time and from
time to time, upon at least five (5) Business Days prior written notice to the
Administrative Agent, to permanently reduce, without premium or penalty, (i) the
entire Commitment (other than the Additional Credit Commitment at any time) or
(ii) portions of such Commitment, from time to time, in an aggregate principal
amount not less than $5,000,000 or any whole multiple of $5,000,000 in excess
thereof. Any reduction of such Commitment shall be applied to the Commitment of
each Lender (other than the Additional Credit Lenders) according to its
Commitment Percentage. All commitment fees accrued until the effective date of
any permanent reduction of the Commitment shall be paid on the effective date of
such permanent reduction.

(b) Mandatory Reduction.

(i) The Borrower shall permanently reduce the Commitment (other than the
Additional Credit Commitment), without duplication:

(A) as and when the Overadvance Amount is reduced pursuant to, and in accordance
with, the definition of “Overadvance Amount” (such reduction to be made on a
dollar-for-dollar basis) except to the extent that such Commitment has been
previously reduced pursuant to and in accordance with clause (C) of this
Section 2.7(b)(i);

(B) pursuant to, and in accordance with, Section 8.2(b) (including, without
limitation, in connection with the reduction of the Overadvance Amount in
accordance with Section 8.2(b)); and

(C) on February 28, 2009, by an amount equal to $3,859,060 except to the extent
that such Commitment has been previously reduced pursuant to and in accordance
with clause (A) of this Section 2.7(b)(i);

(ii) In the case of any permanent reduction of the Commitment (other than the
Additional Credit Commitment) pursuant to clause (i) of this Section 2.7(b):

(A) such reduction of such Commitment shall be applied to the Commitment (other
than the Additional Credit Commitment) of each Lender according to its
Commitment Percentage; and

(B) all commitment fees accrued on the portion of the Commitment that is
permanently reduced that accrued until the effective date of any permanent
reduction of the Commitment shall be paid on the effective date of such
permanent reduction.

(c) Corresponding Payment. Each permanent reduction permitted or required
pursuant to this Section or Section 8.2(b) shall be accompanied by a payment of
principal sufficient to reduce the aggregate outstanding Revolving Credit Loans,
Swingline Loans and L/C

 

60



--------------------------------------------------------------------------------

Obligations, as applicable, after such reduction to the Commitment as so reduced
and if the Commitment as so reduced is less than the aggregate amount of all
outstanding Letters of Credit, the Borrower shall be required to deposit cash
collateral in a cash collateral account opened by the Administrative Agent in an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Such cash collateral shall be applied in accordance with
Section 12.2(a). Any reduction of the Revolving Credit Commitment to zero shall
be accompanied by payment of all outstanding Revolving Credit Loans, Swingline
Loans (and furnishing of cash collateral for all L/C Obligations) and shall
result in the termination of the Revolving Credit Commitment and the Revolving
Credit Facility. Any reduction of the Commitment (other than the Additional
Credit Commitment) to zero shall be accompanied by payment of all outstanding
Revolving Credit Loans and Swingline Loans (and furnishing of cash collateral
for all L/C Obligations) and shall result in the termination of such portion of
the Commitment and the Revolving Credit Facility, Swingline Facility and L/C
Facility. Any cash collateral shall be applied in accordance with
Section 12.2(b). If the reduction of such Commitment (or any portion thereof)
requires the repayment of any LIBOR Rate Loan or any BA Loan, such repayment
shall be accompanied by any amount required to be paid pursuant to Section 4.9
hereof; provided that, notwithstanding anything to the contrary contained in
this Agreement, if at any time any Bankers’ Acceptances are prepaid prior to
their maturity, the Borrower shall be required to deposit the amount of such
prepayment in a cash collateral account with the Administrative Agent until the
date of maturity of such Bankers’ Acceptances. Such cash collateral account
shall be under the sole control of the Administrative Agent. Except as
contemplated hereby, neither the Borrower nor any Person claiming on behalf of
the Borrower shall have any right to any of the cash in such cash collateral
account. The Administrative Agent shall apply the cash held in such cash
collateral account to the face amount of such Bankers’ Acceptances at maturity
whereupon any cash remaining in such cash collateral account shall be released
by the Administrative Agent to the Borrower. Upon deposit of such cash
collateral as provided herein, such Bankers’ Acceptances shall not be considered
to be outstanding for any purpose hereunder, including, without limitation,
calculation of Average Utilization and availability under the Borrowing Limit.

SECTION 2.8 Termination of Credit Facility.

(a) The Credit Facility shall terminate on the earliest of: (i) May 30, 2007 (it
being agreed by all parties hereto that, as of the Seventh Amendment Effective
Date, such date has been extended to June 5, 2009), (ii) the date of termination
by the Borrower pursuant to Section 2.7, (iii) the date of termination by the
Administrative Agent on behalf of the Lenders pursuant to Section 12.2(a),
(iv) the date which is ninety-one (91) days prior to the then current maturity
date of any Specified Existing Note if on the date which is one hundred twenty
(120) days prior to the then current maturity date of such Specified Existing
Note either (A) the remaining outstanding principal balance thereof (excluding
any such balance as to which sums have been set aside for the payment thereof
pursuant to any defeasance or sinking fund or escrow arrangement or similar
provisions) is in excess of $75,000,000 or (B) the Aggregate Credit Exposure is
in excess of $100,000,000 and the outstanding principal balance of such
Specified Existing Note (excluding any such balance as to which sums have been
set aside for the payment thereof pursuant to any defeasance or sinking fund or
escrow arrangement or similar provisions) has not been paid in full; or (v) the
date which is ninety-one (91) days prior to the then current maturity date of
any

 

61



--------------------------------------------------------------------------------

Indebtedness permitted pursuant to Section 12.1(o)(iii) if, on the date which is
one hundred twenty (120) days prior to the then current maturity date of such
Indebtedness, such Indebtedness has not been paid in full in accordance with the
terms of this Agreement or extended or refinanced such that the maturity of such
Indebtedness is more than ninety-one (91) days after May 27, 2009 (as such date
may be extended pursuant to Section 2.8(b)); provided, that, on an annual basis
the Borrower shall be entitled to request an extension of the Credit Facility
(other than the EDC Credit Facility or the Fairfax Credit Facility) upon the
same terms and conditions as contained herein for an additional 364-day period
and thereafter be entitled to request subsequent extensions for 364-day periods,
which request shall be granted in the Lenders’ discretion and subject to the
provisions of Sections 2.8(b) and (c); provided that the following conditions
are satisfied (A) no Default or Event of Default has occurred and is continuing,
(B) the Credit Facility has not been terminated pursuant to clause (ii), (iii),
(iv) or (v) above, (C) the Borrower provides written notice to the
Administrative Agent (the “Extension Notice”) at least ninety (90) days prior to
the then existing Maturity Date (the date on which such Extension Notice is
delivered, the “Extension Notice Date”) of its request to extend the Credit
Facility and (D) each of the conditions set forth in Section 5.3 on the then
existing Maturity Date are satisfied by the Borrower.

(b) The Administrative Agent shall promptly deliver a copy of the Extension
Notice to each Lender upon receipt of same from the Borrower. Each of the
Lenders shall within thirty (30) days from the Extension Notice Date (the
“Consent Date”) provide written notice to the Administrative Agent of each such
Lender’s agreement to extend (any such Lender, a “Consenting Lender”) or not to
so extend (any such Lender, a “Non-Consenting Lender”) the then existing
Maturity Date. No Lender shall be under any obligation or commitment to extend
the then existing Maturity Date and no such obligation or commitment on the part
of any Lender shall be inferred from the provisions of this Section 2.8. Failure
on the part of any Lender to respond to the Extension Notice by the Consent Date
shall be deemed to be a refusal of such Lender to consent to the Extension
Notice and such Lender shall be deemed to be a Non-Consenting Lender for
purposes of this Section 2.8. The Administrative Agent shall provide a written
list of the Consenting Lenders and Non-Consenting Lenders to the Borrower and
the Lenders promptly following the Consent Date.

(c) All Loans of any Non-Consenting Lender shall be subject to the then existing
Maturity Date. If Lenders holding Commitment Percentages aggregating less than
one hundred percent (100%) of the aggregate Commitments (other than the
Additional Credit Commitments) consent to such extension, the Borrower may elect
by written notice to the Administrative Agent to (i) continue the Credit
Facility for such additional period with an aggregate Commitment equal to the
then effective aggregate Commitment less the total Commitments of the
Non-Consenting Lenders (provided that such continuation shall be permitted only
if the total amount of such Commitments to be continued are equal to or greater
than fifty percent (50%) of the total amount of the original Commitments (after
giving effect to any assignments pursuant to clause (iii) below)) or (ii) not
continue the Credit Facility for such additional period and, in such event, the
Extension Notice shall be of no further effect or (iii) require any such
Non-Consenting Lender to transfer and assign without recourse (in accordance
with the provisions of Section 14.11) its Commitment and other interests, rights
and obligations under this Agreement (other than the Additional Credit
Commitment) to an Eligible Assignee which consents thereto, which

 

62



--------------------------------------------------------------------------------

shall assume such obligations upon its consent to assume such obligations;
provided that (A) no such assignment shall conflict with any Applicable Law,
(B) such assignment shall be at the cost and expense of the Borrower and (C) the
purchase price to be paid to such Non-Consenting Lender shall be an amount equal
to the outstanding principal amount of the Loans (other than the Additional
Credit Loans) of such Non-Consenting Lender plus all interest accrued and unpaid
thereon and all other amounts owing to such Non-Consenting Lender thereon. If
the extension is granted and the conditions set forth in clause (a) of this
Section 2.8 are satisfied, upon the then existing Maturity Date, the scheduled
Maturity Date shall be extended to the date which is 364 days from such then
existing Maturity Date.

(d) The Additional Credit Commitment of any Lender may be extended with the
written consent of such Lender (and if not extended by such Lender shall
terminate on the then existing Maturity Date).

SECTION 2.9 Terms Applicable to BA Loans.

(a) Commitment for BA Loans.

(i) Subject to the terms and conditions of this Agreement, the Borrower shall be
entitled to receive the BA Proceeds of Bankers’ Acceptances denominated in
Canadian Dollars in accordance with the provisions of Article II (including,
without limitation, this Section 2.9); provided that:

(A) the aggregate principal amount of all outstanding BA Loans (after giving
effect to any amount requested) shall not exceed the Borrowing Limit; and

(B) the aggregate principal amount of all outstanding BA Loans from any Lender
shall not at any time exceed such Lender’s Commitment less such Lender’s
Revolving Credit Commitment Percentage of outstanding Revolving Credit Loans
(other than BA Loans) and outstanding L/C Obligations less such Lender’s
Commitment Percentage of the Swingline Commitment less in the case where such
Lender is an Additional Credit Lender, the outstanding Additional Credit Loans.

Each BA Loan shall be funded in Canadian Dollars by each Lender in a principal
amount equal to such Lender’s Revolving Credit Commitment Percentage of the
aggregate principal amount of BA Loans requested on such occasion. Subject to
the terms and conditions hereof, the Borrower may borrow, repay and reborrow BA
Loans hereunder until the Maturity Date.

(ii) For the purposes of this Agreement, the full face amount of Bankers’
Acceptances, without discount, shall be used when calculations are made to
determine the amount of Loans outstanding. Each determination by the
Administrative Agent of the Stamping Fee, the BA Discount Rate and the BA
Proceeds shall, in the absence of manifest error, be presumed correct.

 

63



--------------------------------------------------------------------------------

(b) Term. Each Bankers’ Acceptance shall have an Interest Period as determined
pursuant to Section 4.1(b) (subject to availability).

(c) Discount Rate. On each borrowing date on which Bankers’ Acceptances are to
be accepted, the Administrative Agent shall advise the Borrower as to its
determination of the applicable BA Discount Rate for the Bankers’ Acceptances
which the Lenders have agreed to purchase.

(d) Purchase of Bankers’ Acceptances. Each Lender agrees to purchase a Bankers’
Acceptance accepted by it. The Borrower shall sell, and such Lender shall
purchase, the Bankers’ Acceptance at the applicable BA Discount Rate. Each
Lender shall provide, to the account of the Administrative Agent, the BA
Proceeds less the Stamping Fee payable by the Borrower with respect to the
Bankers’ Acceptance. The Administrative Agent shall make available to the
Borrower, in accordance with the provisions of Section 2.5, the BA Proceeds less
the applicable Stamping Fee with respect to each Bankers’ Acceptance purchased
and each BA Equivalent Loan advanced by a Lender on the date of such acceptance.
Each Lender may from time to time hold, sell, rediscount, trade or otherwise
dispose of any or all Bankers’ Acceptances accepted and purchased by it.

(e) Execution of Bankers’ Acceptances. Drafts drawn by the Borrower to be
accepted as Bankers’ Acceptances shall be signed by a duly authorized officer or
officers of the Borrower or by its attorneys, including attorneys appointed
pursuant to Section 2.9(f). Notwithstanding that any Person whose signature
appears on any Bankers’ Acceptance may no longer be an authorized signatory for
the Borrower at the time of issuance of a Bankers’ Acceptance, that signature
shall nevertheless be valid and sufficient for all purposes as if the authority
had remained in force at the time of issuance and any Bankers’ Acceptance so
signed shall be binding on the Borrower.

(f) Power of Attorney for the Execution of Bankers’ Acceptances. To facilitate
availment of the BA Loans, the Borrower hereby appoints each Lender as its
attorney to sign and endorse on its behalf, in handwriting or by facsimile or
mechanical signature as and when deemed necessary by such Lender, blank forms of
Bankers’ Acceptances. In this respect, it is each Lender’s responsibility to
maintain an adequate supply of blank forms of Bankers’ Acceptances for
acceptance under this Agreement. Each Lender shall exercise the same degree of
care in the custody and safekeeping of signed blank forms of Bankers’ Acceptance
as it exercises in respect of its own bearer securities. The Borrower recognizes
and agrees that all Bankers’ Acceptances signed and/or endorsed on its behalf by
a Lender shall bind the Borrower as fully and effectually as if signed in the
handwriting of and duly issued by the proper signing officers of the Borrower.
Each Lender is hereby authorized to issue such Bankers’ Acceptances endorsed in
blank in such face amounts as may be determined by such Lender; provided that
the aggregate amount thereof is equal to the aggregate amount of Bankers’
Acceptances required to be accepted and purchased by such Lender. No Lender
shall be liable for any damage, loss or other claim arising by reason of any
loss or improper use of any such instrument except to the extent that such
damage, loss or other claim is determined by a court of competent jurisdiction
by final nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Lender or its officers, employees, agents or
representatives. On the

 

64



--------------------------------------------------------------------------------

repayment in full of all Obligations or on request by the Borrower, each Lender
shall cancel all forms of Bankers’ Acceptances which have been pre-signed or
pre-endorsed by or on behalf of the Borrower and which are held by such Lender
and have not yet been issued in accordance herewith. Each Lender shall maintain
a record with respect to Bankers’ Acceptances held by it in blank hereunder,
voided by it for any reason, accepted and purchased by it hereunder, and
cancelled at their respective maturities. Each Lender agrees to provide such
records to the Borrower at the Borrower’s expense upon request.

To facilitate the acceptance of Bankers’ Acceptances hereunder, the Borrower
hereby authorizes the Lenders and irrevocably appoints each of the Lenders as
its attorney, respectively:

(i) to complete and sign on the Borrower’s behalf, either manually or by
facsimile or mechanical signature, the drafts to create the Bankers’ Acceptances
(with, in each Lender’s discretion, the inscription “This is a depository bill
subject to the Depository Bills and Notes Act (Canada)”);

(ii) after the acceptance thereof by any Lender, to endorse on the Borrower’s
behalf, either manually or by facsimile or mechanical signature, such Bankers’
Acceptances in favor of the applicable purchaser or endorsee thereof including,
in such Lender’s discretion, such Lender or a clearing house (as defined by the
Depository Bills and Notes Act (Canada));

(iii) to deliver such Bankers’ Acceptances to such purchaser or to deposit such
Bankers’ Acceptances with such clearing house; and

(iv) to comply with the procedures and requirements established from time to
time by such Lender or such clearing house in respect of the delivery, transfer
and collection of bankers’ acceptances and depository bills.

All Bankers’ Acceptances so completed, signed, endorsed, delivered or deposited
by a Lender on behalf of the Borrower shall be binding upon the Borrower as if
completed, signed, endorsed, delivered or deposited by it. The records of the
Lenders and such clearing houses shall, in the absence of manifest error, be
conclusively binding on the Borrower. None of the Lenders shall be liable for
any claim arising by reason of any loss or improper use of such drafts or
Bankers’ Acceptances except for damages suffered by the Borrower caused by the
willful misconduct or gross negligence of such Lender, as determined by a court
of competent jurisdiction by final nonappealable judgment.

(g) Disbursement of BA Loans. Promptly following the receipt by the
Administrative Agent of a Notice of Borrowing or Notice of
Conversion/Continuation in respect of Bankers’ Acceptances, the Administrative
Agent shall advise the Lenders of the notice and shall advise each Lender of the
face amount of Bankers’ Acceptances to be accepted by it on the applicable
borrowing date and the applicable Interest Period (which shall be identical for
all Lenders). The aggregate face amount of Bankers’ Acceptances to be accepted
by a Lender shall be determined by the Administrative Agent by reference to such
Lender’s Revolving Credit Commitment Percentage of the Bankers’ Acceptances to
be made on the applicable borrowing date, except

 

65



--------------------------------------------------------------------------------

that, if the face amount of a Bankers’ Acceptance which would otherwise be
accepted by a Lender would not be C$100,000, or a whole multiple thereof, the
face amount shall be increased or reduced by the Administrative Agent in its
sole discretion to C$100,000, or the nearest whole multiple of that amount, as
appropriate; provided that after such issuance, the aggregate principal amount
of all outstanding BA Loans from any Lender shall not at any time exceed such
Lender’s Commitment less such Lender’s Revolving Credit Commitment Percentage of
outstanding Revolving Credit Loans (other than BA Loans) and outstanding L/C
Obligations less such Lender’s Commitment Percentage of the Swingline Commitment
less, in the case where such Lender is an Additional Credit Lender, the
outstanding Additional Credit Loans.

(h) Waiver of Presentment and Other Conditions. The Borrower waives presentment
for payment and any other defense to payment of any amounts due to any Lender in
respect of a Bankers’ Acceptance accepted and purchased by it pursuant to this
Agreement which might exist solely by reason of the Bankers’ Acceptance being
held, at the maturity thereof, by such Lender in its own right and the Borrower
agrees not to claim any days of grace if such Lender as holder sues the Borrower
on the Bankers’ Acceptance for payment of the amount payable by the Borrower
thereunder. On the specified maturity date of a Bankers’ Acceptance or the date
of any prepayment thereof in accordance with this Agreement, if earlier, the
Borrower shall pay to the Lender that has accepted such Bankers’ Acceptance the
full face amount of such Bankers’ Acceptance and after such payment, the
Borrower shall have no further liability in respect of such Bankers’ Acceptance
(except to the extent that any such payment is rescinded or reclaimed by
operation of law or otherwise) and such Lender shall be entitled to all benefits
of, and be responsible for all payments due to third parties under, such
Bankers’ Acceptance.

(i) BA Equivalent Loans by Non-BA Lenders. Whenever the Borrower requests a BA
Loan or conversion to a BA Loan or continuation of a BA Loan under this
Agreement, each Non-BA Lender shall, in lieu of accepting and purchasing a
Bankers’ Acceptance, make a BA Equivalent Loan in an amount equal to the Non-BA
Lender’s Revolving Credit Commitment Percentage of the BA Loan to be made on the
applicable borrowing date.

(j) Terms Applicable to Discount Notes. As set out in the definition of
“Bankers’ Acceptances”, that term includes Discount Notes and all terms of this
Agreement applicable to Bankers’ Acceptances shall apply equally to Discount
Notes evidencing BA Equivalent Loans with such changes as may in the context be
necessary. For purposes of this Agreement:

(i) the term of a Discount Note shall be the same as the Interest Period for
Bankers’ Acceptances accepted and purchased on the same date in respect of the
same BA Loan;

(ii) a stamping fee will be payable in respect of a Discount Note and shall be
calculated at the same rate and in the same manner as the Stamping Fee in
respect of a Bankers’ Acceptance; and

(iii) the BA Discount Rate applicable to a Discount Note shall be the BA
Discount Rate applicable to Bankers’ Acceptances accepted by the Administrative
Agent (or its designee), as Lender, on the same date, in respect of the same BA
Loan.

 

66



--------------------------------------------------------------------------------

(k) Stamping Fees on Bankers’ Acceptance. The Borrower shall pay, in respect of
each draft accepted by each Lender as a Bankers’ Acceptance, a per annum
stamping fee (the “Stamping Fee”) equal to (i) the Applicable Margin for LIBOR
Rate Loans, changing when and as such Applicable Margin for LIBOR Rate Loans
shall change, multiplied by (ii) the face amount of such Bankers’ Acceptance,
and calculated based on the number of days to maturity of such Bankers’
Acceptance divided by the number of days in the applicable year, being 365 or
366, as the case may be. Such Stamping Fee shall be payable in advance on the
date of issuance of the Bankers’ Acceptance. The Borrower authorizes and directs
each Lender to deduct from the BA Proceeds of Bankers’ Acceptances purchased by
such Lender for its own account, the amount of each such Stamping Fee upon the
issue of each Bankers’ Acceptance.

(l) Depository Bills and Notes Act. At the option of the Borrower and any
Lender, Bankers’ Acceptances under this Agreement to be accepted by such Lender
may be issued in the form of depository bills for deposit with The Canadian
Depository for Securities Limited pursuant to the Depository Bills and Notes Act
(Canada). All depository bills so issued shall be governed by the provisions of
this Agreement.

(m) Circumstances Making Bankers’ Acceptances Unavailable. If the Administrative
Agent determines in good faith, which determination shall constitute prima facie
evidence thereof, and notifies the Borrower that, by reason of circumstances
affecting the money market, there is no market for Bankers’ Acceptances, then:

(i) the right of the Borrower to request a BA Loan (or continuation or
conversion thereof) shall be suspended until the Administrative Agent determines
that the circumstances causing such suspension no longer exist and the
Administrative Agent so notifies the Borrower; and

(ii) any notice relating to a BA Loan (or continuation or conversion thereof)
which is outstanding at such time shall be deemed to be a notice requesting
Canadian Prime Rate Loans (or continuation or conversion thereof).

The Administrative Agent shall promptly notify the Borrower and the Lenders of
the suspension in accordance with this Section 2.9(m) of the Borrower’s right to
request a BA Loan (or continuation or conversion thereof) and of the termination
of any such suspension.

(n) Prepayment. As provided in Section 2.6, the Borrower may pay the full face
amount of a Bankers’ Acceptances to the Administrative Agent to be held by the
Administrative Agent in a non-interest bearing (unless otherwise agreed to by
the Administrative Agent) account as collateral security for the Borrower’s
obligations with respect to those Bankers’ Acceptances and after such payment,
the Borrower shall have no further liability in respect of such Bankers’
Acceptance (except to the extent that any such payment is rescinded or reclaimed
by operation of law or otherwise) and any Lender that accepted such Bankers’
Acceptance shall be entitled to all benefits of, and be responsible for all
payments due to third parties under, such Bankers’ Acceptance.

 

67



--------------------------------------------------------------------------------

(o) Default. Immediately upon termination of the Commitments under Section 12.2,
the Borrower shall pay to the Administrative Agent on behalf of the Lenders the
full face amount of all Bankers’ Acceptances which have not matured. Such
amounts shall be held by the Administrative Agent in a non-interest bearing
(unless otherwise agreed to by the Administrative Agent) account as collateral
security for the Borrower’s obligations with respect to those Bankers’
Acceptances.

ARTICLE III

LETTER OF CREDIT FACILITY

SECTION 3.1 L/C Commitment. Subject to the terms and conditions hereof, each
Issuing Lender, in reliance on the agreements of the other Revolving Credit
Lenders set forth in Section 3.4(a), agrees to issue standby letters of credit
(“Letters of Credit”) for the account of the Borrower on any Business Day from
the Closing Date to, but not including, the fifth (5th) Business Day prior to
the Maturity Date in such form as may be approved from time to time by the
applicable Issuing Lender; provided, that no Issuing Lender shall have any
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (a) the aggregate amount of L/C Obligations would exceed the L/C
Commitment or (b) the aggregate amount of L/C Obligations would exceed the
Borrowing Limit. Each Letter of Credit shall (i) be denominated in a Permitted
Currency and (ii) be a standby letter of credit issued to support obligations of
the Borrower or any of its Subsidiaries, contingent or otherwise, (iii) expire
on a date that is no later than the fifth (5th) Business Day prior to the
Maturity Date (provided that any such Letter of Credit may, (A) by its terms and
otherwise consistent with this Agreement, provide for automatic annual renewals
and (B) expire on a date that is after the Maturity Date with the prior written
consent of each of the Administrative Agent and the applicable Issuing Lender,
in each such Person’s sole discretion; provided that all L/C Obligations
associated with any such Letter of Credit are cash collateralized in a manner
satisfactory to the Administrative Agent and the applicable Issuing Lender on or
prior to the fifth (5th) Business Day prior to the Maturity Date and that, on
the Maturity Date, all the L/C Participants are released from their L/C
Obligations pertaining to such Letters of Credit) and (iv) be subject to ISP98
and, to the extent not inconsistent therewith, the laws of the State of New
York. No Issuing Lender shall at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause such Issuing
Lender or any L/C Participant to exceed any limits imposed by, any Applicable
Law. References herein to “issue” and derivations thereof with respect to
Letters of Credit shall also include extensions or modifications of any
outstanding Letters of Credit, unless the context otherwise requires. As of the
Closing Date, each of the Existing Letters of Credit shall constitute, for all
purposes of this Agreement and the other Loan Documents, a Letter of Credit
issued and outstanding hereunder.

SECTION 3.2 Procedure for Issuance of Letters of Credit. The Borrower may from
time to time request that an Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender at such Issuing Lender’s Lending Office and to
the Administrative Agent at the Administrative Agent’s Office a Letter of Credit
Application therefor, completed to the reasonable satisfaction of the applicable
Issuing Lender and the Administrative Agent, and such other certificates,
documents and other papers and information as such Issuing Lender and the

 

68



--------------------------------------------------------------------------------

Administrative Agent may reasonably request (the “L/C Supporting Documentation”)
(which information shall include the Permitted Currency in which the Letter of
Credit shall be denominated). Upon receipt of any Letter of Credit Application
and the L/C Supporting Documentation, the applicable Issuing Lender shall
process such Letter of Credit Application and the L/C Supporting Documentation
delivered to it in connection therewith in accordance with its customary
procedures and shall, after approving the same and receiving confirmation from
the Administrative Agent that sufficient availability exists under the Credit
Facility for the issuance of such Letter of Credit, subject to Section 3.1 and
Article V, promptly issue the Letter of Credit requested thereby (but in no
event shall the applicable Issuing Lender be required to issue any Letter of
Credit earlier than three (3) Business Days after its receipt of the Letter of
Credit Application therefor and the L/C Supporting Documentation relating
thereto) by issuing the original of such Letter of Credit to the beneficiary
thereof or as otherwise may be agreed by the applicable Issuing Lender and the
Borrower. The applicable Issuing Lender shall promptly furnish to the Borrower
and the Administrative Agent a copy of such Letter of Credit and the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
issuance of such Letter of Credit and, upon request by any Revolving Credit
Lender, furnish to such Revolving Credit Lender a copy of such Letter of Credit
and the amount of such Lender’s participation therein.

SECTION 3.3 Commissions and Other Charges.

(a) Letter of Credit Commissions. The Borrower shall pay to the Administrative
Agent, for the account of the each applicable Issuing Lender and the L/C
Participants, a letter of credit commission with respect to each Letter of
Credit in an amount equal to the face amount of such Letter of Credit (as such
amount may be reduced by (i) any permanent reduction of such Letter of Credit or
(ii) any amount which is drawn, reimbursed and no longer available under such
Letter of Credit) multiplied by the Applicable Margin with respect to LIBOR Rate
Loans (determined on a per annum basis). Such commission shall be payable
quarterly in arrears on the last Business Day of each calendar quarter, on the
Maturity Date and thereafter on demand of the Administrative Agent. The
Administrative Agent shall, promptly following its receipt thereof, distribute
to each applicable Issuing Lender and the L/C Participants all commissions
received pursuant to this Section in accordance with their respective Revolving
Credit Commitment Percentages.

(b) Issuance Fee. In addition to the foregoing commission, the Borrower shall
pay to the Administrative Agent, for the account of each applicable Issuing
Lender, an issuance fee with respect to each Letter of Credit issued by such
Issuing Lender in an amount equal to the face amount of such Letter of Credit
multiplied by one-quarter of one percent (0.25%) per annum. Such issuance fee
shall be payable quarterly in arrears on the last Business Day of each calendar
quarter commencing with the first such date to occur after the issuance of such
Letter of Credit, on the Maturity Date and thereafter on demand of the
applicable Issuing Lender.

(c) Other Costs. In addition to the foregoing fees and commissions, the Borrower
shall pay or reimburse each Issuing Lender for such normal and customary costs
and expenses as are incurred or charged by such Issuing Lender in issuing,
effecting payment under, amending or otherwise administering any Letter of
Credit.

 

69



--------------------------------------------------------------------------------

(d) Payments. The commissions, fees, charges, costs and expenses payable
pursuant to this Section 3.3 shall be payable in the Permitted Currency in which
the applicable Letter of Credit is denominated.

SECTION 3.4 L/C Participations.

(a) Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce such Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from such Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in such Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued by such Issuing Lender hereunder and
the amount of each draft paid by such Issuing Lender thereunder. Each L/C
Participant unconditionally and irrevocably agrees with each Issuing Lender
that, if a draft is paid under any Letter of Credit issued by such Issuing
Lender for which such Issuing Lender is not reimbursed in full by the Borrower
through a Revolving Credit Loan or otherwise in accordance with the terms of
this Agreement, such L/C Participant shall pay to such Issuing Lender in the
applicable Permitted Currency upon demand at such Issuing Lender’s Lending
Office an amount equal to such L/C Participant’s Revolving Credit Commitment
Percentage of the amount of such draft, or any part thereof, which is not so
reimbursed.

(b) Upon becoming aware of any amount required to be paid by any L/C Participant
to the applicable Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit issued by it, such Issuing Lender shall notify the Administrative
Agent and each L/C Participant of the amount and due date of such required
payment and such L/C Participant shall pay to such Issuing Lender in the
applicable Permitted Currency the amount specified on the applicable due date.
If any such amount is paid to such Issuing Lender after the date such payment is
due, such L/C Participant shall pay to such Issuing Lender in the applicable
Permitted Currency on demand, in addition to such amount, the product of
(i) such amount, multiplied by (ii) the Base Rate (with respect to payments
required to be made in Dollars) or the Canadian Prime Rate (with respect to
payments required to be made in Canadian Dollars), in each case as determined by
the Administrative Agent, during the period from and including the date such
payment is due to the date on which such payment is immediately available to
such Issuing Lender, multiplied by (iii) a fraction, the numerator of which is
the number of days that elapse during such period and the denominator of which
is 360. A certificate of the applicable Issuing Lender with respect to any
amounts owing under this Section shall be conclusive in the absence of manifest
error. With respect to payment to an Issuing Lender of the unreimbursed amounts
described in this Section, if the L/C Participants receive notice that any such
payment is due (A) prior to 2:00 p.m. on any Business Day, such payment shall be
due that Business Day, and (B) after 2:00 p.m. on any Business Day, such payment
shall be due on the following Business Day.

(c) Whenever, at any time after the applicable Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section, such Issuing Lender

 

70



--------------------------------------------------------------------------------

receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise), or any payment of interest on account thereof, such
Issuing Lender will distribute to such L/C Participant its pro rata share
thereof; provided, that in the event that any such payment received by such
Issuing Lender shall be required to be returned by such Issuing Lender, such L/C
Participant shall return to such Issuing Lender the portion thereof previously
distributed by such Issuing Lender to it.

SECTION 3.5 Reimbursement Obligation of the Borrower. In the event of any
drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section or
with funds from other sources), in same day funds in the applicable Permitted
Currency in which such Letter of Credit was denominated, the applicable Issuing
Lender on each date on which such Issuing Lender notifies the Borrower of the
date and amount of a draft paid under any Letter of Credit for the amount of
(a) such draft so paid and (b) any amounts referred to in Section 3.3(c)
incurred by such Issuing Lender in connection with such payment. The applicable
Issuing Lender shall promptly deliver written notice of any drawing under any
Letter of Credit issued by such Issuing Lender to the Administrative Agent and
the Borrower. Unless the Borrower shall immediately notify the applicable
Issuing Lender that the Borrower intends to reimburse such Issuing Lender for
such drawing from other sources or funds, the Borrower shall be deemed to have
timely given a Notice of Borrowing to the Administrative Agent requesting that
the Lenders make a Revolving Credit Loan bearing interest at the Base Rate (to
the extent that the applicable Letter of Credit was denominated in Dollars) or
the Canadian Prime Rate (to the extent that the applicable Letter of Credit was
denominated in Canadian Dollars) on such date in the amount of (a) such draft so
paid and (b) any amounts referred to in Section 3.3(c) incurred by such Issuing
Lender in connection with such payment, and the Lenders shall make such
Revolving Credit Loan, the proceeds of which shall be applied to reimburse such
Issuing Lender for the amount of the related drawing and costs and expenses.
Each Lender acknowledges and agrees that its obligation to fund a Revolving
Credit Loan (or a Special Agent Advance, as the case may be) in accordance with
this Section to reimburse the applicable Issuing Lender for any draft paid under
a Letter of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including, without limitation, non-satisfaction of
the conditions set forth in Section 2.5(a) or Article V. If the Borrower has
elected to pay the amount of such drawing with funds from other sources and
shall fail to reimburse the applicable Issuing Lender as provided above, the
unreimbursed amount of such drawing shall bear interest at the rate which would
be payable on any outstanding Base Rate Loans (with respect to any amount
payable in Dollars) or any outstanding Canadian Prime Rate Loans (with respect
to any amount payable in Canadian Dollars), in each case which were then
overdue, from the date such amounts become payable (whether at stated maturity,
by acceleration or otherwise) until payment in full.

SECTION 3.6 Obligations Absolute. The Borrower’s obligations under this Article
III (including, without limitation, the Reimbursement Obligation) shall be
absolute and unconditional under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment which the Borrower may have or
have had against any Issuing Lender or any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees that no Issuing Lender nor any L/C
Participant shall be responsible for, and the Borrower’s Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or

 

71



--------------------------------------------------------------------------------

genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions caused by the applicable Issuing Lender’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by final nonappealable judgment. The Borrower agrees that any
action taken or omitted by the applicable Issuing Lender under or in connection
with any Letter of Credit or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct shall be binding on the
Borrower and shall not result in any liability of such Issuing Lender or any L/C
Participant to the Borrower. The responsibility of the applicable Issuing Lender
to the Borrower in connection with any draft presented for payment under any
Letter of Credit shall, in addition to any payment obligation expressly provided
for in such Letter of Credit, be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment are in conformity with such Letter of Credit.

SECTION 3.7 Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application or L/C Supporting Documentation
related to any Letter of Credit is inconsistent with the provisions of this
Article III, the provisions of this Article III shall apply.

ARTICLE IV

GENERAL LOAN PROVISIONS

SECTION 4.1 Interest.

(a) Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrower:

(i) Revolving Credit Loans denominated in Canadian Dollars (other than BA Loans)
shall bear interest at (A) the Canadian Prime Rate plus the Applicable Margin or
(B) the LIBOR Rate plus the Applicable Margin;

(ii) Revolving Credit Loans denominated in Canadian Dollars in the form of a BA
Loan (and the Banker’s Acceptance applicable thereto) shall be discounted, and
shall otherwise be subject to such other terms and conditions, set forth in
Section 2.9;

(iii) Revolving Credit Loans denominated in Dollars shall bear interest at
(A) the Base Rate plus the Applicable Margin or (B) the LIBOR Rate plus the
Applicable Margin;

(iv) Swingline Loans denominated in Canadian Dollars shall bear interest at the
Canadian Prime Rate plus the Applicable Margin;

 

72



--------------------------------------------------------------------------------

(v) Swingline Loans denominated in Dollars, the EDC Credit Loans and the Fairfax
Credit Loans shall bear interest at the Base Rate plus the Applicable Margin.

The Borrower shall select the type of Loan, the applicable Permitted Currency,
the rate of interest and the Interest Period, if any, applicable to any Loan
(other than an Additional Credit Loan) at the time a Notice of Borrowing is
given pursuant to Section 2.5 or at the time a Notice of Conversion/Continuation
is given pursuant to Section 4.2. Any Loan or any portion thereof as to which
the Borrower has not duly specified (i) a type of Loan shall be deemed to be a
Revolving Credit Loan, (ii) a currency as provided herein shall be deemed to be
a Revolving Credit Loan denominated in Canadian Dollars or (iii) an interest
rate as provided herein shall be deemed to be a Base Rate Loan (if such Loan is
to be denominated in Dollars) or a Canadian Prime Rate Loan (if such Loan is to
be denominated in Canadian Dollars).

(b) Interest Periods. In connection with each LIBOR Rate Loan and each BA Loan,
the Borrower, by giving notice at the times described in Sections 2.5 or 4.2, as
applicable, shall elect an interest period (each, an “Interest Period”) to be
applicable to such Revolving Credit Loan, which Interest Period shall be a
period of one (1), two (2), three (3), or six (6) months (provided, that prior
to the Conversion Date, Interest Periods of six (6) months shall only be
permitted with the consent of all Lenders); provided that:

(i) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan or any BA Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;

(ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period with respect to a LIBOR Rate Loan or
a BA Loan would otherwise expire on a day that is not a Business Day but is a
day of the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day;

(iii) any Interest Period with respect to a LIBOR Rate Loan or a BA Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the relevant calendar
month at the end of such Interest Period;

(iv) no Interest Period shall extend beyond the Maturity Date; and

(v) there shall be no more than (A) four (4) Interest Periods in effect at any
time with respect to LIBOR Rate Loans and (B) ten (10) Interest Periods in
effect at any time with respect to BA Loans.

(c) Default Rate. Subject to Section 12.3, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Sections 12.1(a), (b),
(i) or (j), or (ii) at the election of the Required Agreement Lenders, upon the
occurrence and during the continuance of

 

73



--------------------------------------------------------------------------------

any other Event of Default, (A) the Borrower shall no longer have the option to
request LIBOR Rate Loans, Swingline Loans, BA Loans or Letters of Credit,
(B) all outstanding LIBOR Rate Loans shall bear interest at a rate per annum of
two percent (2%) in excess of the rate then applicable thereto until the end of
the applicable Interest Period and thereafter at a rate equal to two percent
(2%) in excess of the rate then applicable to (1) Canadian Prime Rate Loans
(with respect to Revolving Credit Loans denominated in Canadian Dollars) or
(2) Base Rate Loans (with respect to Revolving Credit Loans denominated in
Dollars), (C) all outstanding Canadian Prime Rate Loans and other Obligations
denominated in Canadian Dollars arising hereunder or under any other Loan
Document shall bear interest at a rate per annum equal to two percent (2%) in
excess of the rate then applicable to Canadian Prime Rate Loans and (D) all
outstanding Base Rate Loans and other Obligations denominated in Dollars arising
hereunder or under any other Loan Document shall bear interest at a rate per
annum equal to two percent (2%) in excess of the rate then applicable to Base
Rate Loans. Interest shall continue to accrue on the Obligations after the
filing by or against the Borrower of any petition seeking any relief in
bankruptcy or under any act or law pertaining to insolvency or debtor relief,
whether state, federal or foreign.

(d) Interest Payment and Computation.

(i) Interest on each Canadian Prime Rate Loan and each Base Rate Loan (other
than any Additional Credit Loan in respect of which accrued interest shall only
be payable on the EDC Credit Termination Date or Fairfax Credit Termination
Date, as applicable) shall be due and payable in arrears on the last Business
Day of each calendar quarter commencing September 30, 2006; and interest on each
LIBOR Rate Loan shall be due and payable on the last day of each Interest Period
applicable thereto, and if such Interest Period extends over three (3) months,
at the end of each three (3) month interval during such Interest Period.
Interest on LIBOR Rate Loans and all fees (except for Stamping Fees) shall be
computed on the basis of a 360-day year and assessed for the actual number of
days elapsed and interest on Canadian Prime Rate Loans, Base Rate Loans and
Stamping Fees shall be computed on the basis of a 365/366-day year and assessed
for the actual number of days elapsed.

(ii) For purposes of the Interest Act (Canada) and disclosure thereunder,
whenever any interest or fee to be paid hereunder or in connection herewith is
to be calculated on the basis of any period of time that is less than a calendar
year, the yearly rate of interest to which the rate used in such calculation is
equivalent is the rate so used multiplied by the actual number of days in the
calendar year in which the same is to be ascertained and divided by 365 or 366,
as applicable. The rates of interest under this Agreement are nominal rates, and
not effective rates or yields. The principle of deemed reinvestment of interest
does not apply to any interest calculation under this Agreement.

(e) Maximum Rate.

(i) In no contingency or event whatsoever shall the aggregate of all amounts
deemed interest under this Agreement charged or collected pursuant to the terms
of this Agreement exceed the highest rate permissible under any Applicable Law
which a court of competent jurisdiction shall, in a final determination, deem
applicable hereto.

 

74



--------------------------------------------------------------------------------

(ii) Notwithstanding the provisions of this Section 4.1 or any other provision
of this Agreement or any other Loan Document, in no event shall the aggregate
“interest” (as such term is defined in Section 347 of the Criminal Code
(Canada)) exceed the effective annual rate of interest on the “credit advanced”
(as such term is defined in Section 347 of the Criminal Code (Canada)) lawfully
permitted under Section 347 of the Criminal Code (Canada). The effective annual
rate of interest shall be determined in accordance with generally accepted
actuarial practices and principles over the term of the applicable Loan, and in
the event of a dispute, a certificate of a Fellow of the Canadian Institute of
Actuaries qualified for a period of ten (10) years and appointed by the
Administrative Agent will be conclusive for the purposes of such determination.

(iii) In the event that such a court determines that the Lenders have charged or
received interest hereunder in excess of the highest applicable rate, the rate
in effect hereunder shall automatically be reduced to the maximum rate permitted
by Applicable Law and the Lenders shall at the Administrative Agent’s option
(A) promptly refund to the Borrower any interest received by the Lenders in
excess of the maximum lawful rate or (B) apply such excess to the principal
balance of the Obligations on a pro rata basis. It is the intent hereof that the
Borrower not pay or contract to pay, and that neither the Administrative Agent
nor any Lender receive or contract to receive, directly or indirectly in any
manner whatsoever, interest in excess of that which may be paid by the Borrower
under Applicable Law.

SECTION 4.2 Notice and Manner of Conversion or Continuation of Loans.

(a) Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to:

(i) convert at any time all or any portion of any outstanding Canadian Prime
Rate Loans (other than Swingline Loans) in a principal amount equal to
C$3,000,000 or any whole multiple of C$1,000,000 in excess thereof into one or
more LIBOR Rate Loans denominated in Canadian Dollars;

(ii) convert at any time all or any portion of any outstanding Canadian Prime
Rate Loans (other than Swingline Loans) in a principal amount equal to
C$1,000,000 or a whole multiple of C$500,000 in excess thereof into BA Loans;

(iii) upon the expiration of any Interest Period, (A) convert all or any part of
its outstanding LIBOR Rate Loans denominated in Canadian Dollars in a principal
amount equal to C$1,000,000 or a whole multiple of C$500,000 in excess thereof
into Canadian Prime Rate Loans (other than Swingline Loans) or BA Loans,
(B) continue such LIBOR Rate Loans as LIBOR Rate Loans, (C) convert all or any
part of its outstanding BA Loans in a principal amount equal to C$1,000,000 or a
whole multiple of C$500,000 in excess thereof into Canadian Prime Rate Loans
(other than Swingline Loans), (D) convert all or any part of its outstanding BA
Loans in a principal amount equal to C$3,000,000 or any whole multiple of
C$1,000,000 in excess thereof into one or more LIBOR Rate Loans denominated in
Canadian Dollars or (E) continue such BA Loans as BA Loans;

 

75



--------------------------------------------------------------------------------

(iv) convert at any time all or any portion of any outstanding Base Rate Loans
(other than Swingline Loans, EDC Credit Loans or Fairfax Credit Loans) in a
principal amount equal to $3,000,000 or any whole multiple of $1,000,000 in
excess thereof into one or more LIBOR Rate Loans denominated in Dollars; and

(v) upon the expiration of any Interest Period, (A) convert all or any part of
its outstanding LIBOR Rate Loans denominated in Dollars in a principal amount
equal to $1,000,000 or a whole multiple of $500,000 in excess thereof into Base
Rate Loans (other than Swingline Loans, EDC Credit Loans or Fairfax Credit
Loans) or (B) continue such LIBOR Rate Loans as LIBOR Rate Loans;

provided that (1) with respect to any BA Loan, any conversion of a BA Loan shall
be made on, and only on, the last day of the Interest Period applicable thereto;
(2) with respect to any BA Loan, in the event that a BA Loan is to be continued
as a BA Loan, the BA Proceeds arising from the continued BA Loan shall be
retained by the relevant Lender to be applied by it to the face amount of the
Bankers’ Acceptance maturing on the date of such advance, and the Borrower shall
pay to each Lender, on such date, an amount equal to the difference between the
face amount at maturity of the maturing Bankers’ Acceptance and the BA Proceeds
of the Bankers’ Acceptance to be issued; and (3) with respect to any LIBOR Rate
Loan or any BA Loan, if the Borrower fails to provide a Notice of
Conversion/Continuation with respect to such Loan or any portion thereof prior
to the time period required below, such Loan shall be converted into a Base Rate
Loan under the Revolving Credit Facility (if such Loan was denominated in
Dollars) or a Canadian Prime Rate Loan (if such Loan was denominated in Canadian
Dollars).

(b) Whenever the Borrower desires to convert or continue Revolving Credit Loans
as provided above, the Borrower shall give the Administrative Agent irrevocable
prior written notice in the form attached as Exhibit E (a “Notice of
Conversion/Continuation”) not later than 12:00 p.m. three (3) Business Days
before the day on which a proposed conversion or continuation of such Loan is to
be effective specifying (A) the Permitted Currency in which such Loan is
denominated, (B) the Loans to be converted or continued, and, in the case of any
LIBOR Rate Loan or BA Loan to be converted or continued, the last day of the
Interest Period therefor, (C) the effective date of such conversion or
continuation (which shall be a Business Day), (D) the principal amount of such
Loans to be converted or continued, and (E) the Interest Period to be applicable
to such converted or continued LIBOR Rate Loan or BA Loan. The Administrative
Agent shall promptly notify the Lenders of such Notice of
Conversion/Continuation.

SECTION 4.3 Fees.

(a) Revolving Credit Commitment Fee. The Borrower shall pay to the
Administrative Agent, for the account of the Revolving Credit Lenders, a
non-refundable commitment fee at a rate per annum equal to 1.00% on the average
daily unused portion of the Revolving Credit Commitments of all Lenders as in
effect from time to time during the period

 

76



--------------------------------------------------------------------------------

commencing on the Tenth Amendment Effective Date and ending on the Maturity
Date. The revolving credit commitment fee shall be payable for each calendar
quarter in arrears on the last Business Day of such calendar quarter during the
term of this Agreement commencing with the calendar quarter ending December 31,
2008 and ending on the Maturity Date. Such revolving credit commitment fee shall
be distributed by the Administrative Agent to the Lenders pro rata in accordance
with the Lenders’ respective Revolving Credit Commitment Percentages.

(b) Duration Fee. The Borrower shall pay to the Administrative Agent, for the
account of the Tenth Amendment Consenting Lenders, a non-refundable duration fee
in the amounts and on the dates set forth below:

 

Date of Payment

  

Amount of Duration Fee

March 15, 2009    0.50% on the Commitment of each Tenth Amendment Consenting
Lender as in effect on March 15, 2009 (other than such Lender’s Additional
Credit Commitment) April 14, 2009    0.50% on the Commitment of each Tenth
Amendment Consenting Lender as in effect on April 14, 2009 (other than such
Lender’s Additional Credit Commitment)

Such duration fee shall be distributed by the Administrative Agent to the Tenth
Amendment Consenting Lenders.

(c) Swingline Commitment Fees.

The Borrower shall pay to the Administrative Agent, for the account of the
Swingline Lender, a non-refundable commitment fee at a rate per annum equal to
1.00% on the average daily unused portion of the Swingline Commitment as in
effect from time to time during the period commencing on the Tenth Amendment
Effective Date and ending on the Maturity Date (except that no such fee shall
accrue during a Reallocation Period). The swingline commitment fee shall be
payable for each calendar quarter in arrears on the last Business Day of such
calendar quarter during the term of this Agreement commencing with the calendar
quarter ending December 31, 2008 and ending on the Maturity Date. Such swingline
commitment fee shall be distributed by the Administrative Agent to the Swingline
Lender or shall be remitted directly by the Borrower to the Swingline Lender.

(d) Other Fees.

The Borrower agrees to pay any fees (and other expenses) as set forth in the Fee
Letter.

 

77



--------------------------------------------------------------------------------

SECTION 4.4 Manner of Payment. Except as specifically provided herein, each
payment by the Borrower on account of the principal of or interest on the Loans
or of any fee, commission or other amounts (including the Reimbursement
Obligation) payable to the Lenders under this Agreement shall be made not later
than 2:00 p.m. on the date specified for payment under this Agreement to the
Administrative Agent at the Administrative Agent’s Office for the account of the
Lenders (other than as set forth below) pro rata in accordance with their
respective Commitment Percentages or, with respect to any such payment in
accordance with the terms hereof under the EDC Credit Facility or the Fairfax
Credit Facility, as applicable, as may otherwise be due to the EDC Credit Lender
or the Fairfax Credit Lender, as applicable (except as specified below), in the
applicable Permitted Currency, in immediately available funds and shall be made
without any setoff, counterclaim or deduction whatsoever. Any payment received
after such time but before 3:00 p.m. on such day shall be deemed a payment on
such date for the purposes of Section 12.1, but for all other purposes shall be
deemed to have been made on the next succeeding Business Day. Any payment
received after 3:00 p.m. shall be deemed to have been made on the next
succeeding Business Day for all purposes. Upon receipt by the Administrative
Agent of each such payment, the Administrative Agent shall distribute to each
Lender at its Lending Office its pro rata share of such payment in accordance
with such Lender’s Commitment Percentage or, with respect to any such payment in
accordance with the terms hereof under the EDC Credit Facility or the Fairfax
Credit Facility, as applicable, as may otherwise be due to the EDC Credit Lender
or the Fairfax Credit Lender as applicable (except as specified below) and shall
wire advice of the amount of such credit to each Lender. Each payment to the
Administrative Agent of the applicable Issuing Lender’s fees or L/C
Participants’ commissions shall be made in like manner, but for the account of
the applicable Issuing Lender or the L/C Participants, as the case may be. Each
payment to the Administrative Agent of Administrative Agent’s fees or expenses
shall be made for the account of the Administrative Agent and any amount payable
to any Lender under Sections 4.9, 4.10, 4.11 or 14.3 shall be paid to the
Administrative Agent for the account of the applicable Lender. Subject to
Section 4.1(b)(ii), if any payment under this Agreement shall be specified to be
made upon a day which is not a Business Day, it shall be made on the next
succeeding day which is a Business Day and such extension of time shall in such
case be included in computing any interest if payable along with such payment.

Notwithstanding anything to the contrary in this Section, to the extent that any
Revolving Credit Loans made hereunder are made in accordance with the Revolving
Credit Commitment Percentages of the Lenders, payments with respect to such
Revolving Credit Loans shall be allocated in accordance with the Revolving
Credit Commitment Percentages of the Lenders.

SECTION 4.5 Evidence of Indebtedness.

(a) Extensions of Credit. The Extensions of Credit made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect

 

78



--------------------------------------------------------------------------------

to the Obligations. In the event of any conflict between the accounts and
records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note and/or Swingline Note and/or Discount Note and/or EDC
Credit Note and/or Fairfax Credit Note, as applicable, which shall evidence such
Lender’s Revolving Credit Loans and/or Swingline Loans and/or BA Equivalent
Loans and/or EDC Credit Loans and/or Fairfax Credit Loans, as applicable, in
addition to such accounts or records. Each Lender may attach schedules to its
Notes and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

(b) Participations. In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

SECTION 4.6 Adjustments.

(a) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations (other than pursuant to Sections 4.9,
4.10, 4.11 or 4.13 hereof) greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (i) notify the
Administrative Agent of such fact, and (ii) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them; provided that:

(A) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(B) the provisions of this paragraph shall not be construed to apply to (1) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (2) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in Swingline Loans and Letters of Credit to any assignee or
participant, other than to the Borrower or any of its Subsidiaries (as to which
the provisions of this paragraph shall apply).

 

79



--------------------------------------------------------------------------------

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

(b) (i) Notwithstanding anything to the contrary in this Agreement:

(A) the Administrative Agent may at any time, and the Administrative Agent shall
upon the termination of the Credit Facility pursuant to Section 12.2 or upon a
request for refunding, or requirement for participation, of any outstanding
Swingline Loans pursuant to and in accordance with Section 2.2, concurrently
(1) reallocate all outstanding Revolving Credit Loans in the applicable
Permitted Currency in which such Revolving Credit Loans were originally made
such that the aggregate principal amount of all outstanding Revolving Credit
Loans shall be equal to each Lender’s Revolving Credit Commitment Percentage
(which shall be determined based on the Revolving Credit Commitment applicable
to each Lender during a Reallocation Period) of the aggregate principal amount
of all outstanding Revolving Credit Loans at such time and (2) require all
Swingline Loans to be refunded, or participated, pursuant to, and in accordance
with, Section 2.2;

(B) if the Credit Facility has not been terminated pursuant to Section 12.2 and
the Default or Event or Default, if any, which gave rise to the reallocations
and refundings referred to in clause (A) above has been cured or waived, as
applicable, then the Administrative Agent shall, on the date of such cure or
waiver, concurrently (1) reallocate all outstanding Revolving Credit Loans in
the applicable Permitted Currency in which such Revolving Credit Loans were
originally made such that the aggregate principal amount of all outstanding
Revolving Credit Loans shall be equal to each Lender’s Revolving Credit
Commitment Percentage (which shall be determined based on the Revolving Credit
Commitment applicable to each Lender at any time other than during a
Reallocation Period) of the aggregate principal amount of all outstanding
Revolving Credit Loans at such time and (2) reallocate that portion of the
Swingline Loans which were refunded pursuant to, and in accordance with,
Section 2.2 or clause (A)(2) above (other than any portion of such Swingline
Loans which were repaid by the Borrower) to the Swingline Lender as outstanding
Swingline Loans in the applicable Permitted Currency in which such Swingline
Loans were originally made (which Swingline Loans shall bear interest at the
Base Rate (with respect to any such Swingline Loans denominated in Dollars) or
the Canadian Base Rate (with respect to any such Swingline Loans denominated in
Canadian Dollars)).

In any such case set forth in clause (A) or clause (B) above, (I) each
applicable Lender shall make all such payments as the Administrative Agent shall
request to give effect to such reallocation and such refunding (which such
payments shall be net of any amount to be received by such Lender), (II) all
such payments shall be made in the

 

80



--------------------------------------------------------------------------------

applicable Permitted Currency immediately upon any such demand by the
Administrative Agent but in no event later than 1:00 p.m. on the next succeeding
Business Day after such demand is made, (III) upon receipt of such payments, the
Administrative Agent shall distribute the proceeds thereof to the applicable
Lenders in the applicable Permitted Currency to give effect to the reallocation
or refunding to which such proceeds relate, (IV) no Lender’s obligation to make
any payment pursuant to this Section shall be affected by any other Lender’s
failure to make any payment required thereby, nor shall any Lender’s payment
obligation be increased as a result of any such failure of any other Lender to
fund its payment obligation. Furthermore, the Borrower agrees to be bound by any
such adjustments and (V) each Lender acknowledges and agrees that its obligation
to make such payments in accordance with the terms of this Section is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Article V at the time of the applicable reallocation pursuant to this Section.

(ii) The Borrower shall pay to each applicable Lender on demand, in the
applicable Permitted Currency, with notice to the Administrative Agent, the
amount of the applicable Loans being reallocated pursuant to this Section to the
extent amounts received from the other applicable Lenders are not sufficient to
pay the amounts required to be paid pursuant to the reallocations pursuant to
this Section. In addition, the Borrower hereby authorizes any applicable Lender
making such demand (with notice to the Administrative Agent and the Borrower) to
charge any account maintained by the Borrower with such Lender (up to the amount
available therein) in order to immediately pay such Lender the amount of such
reallocated Loans to the extent amounts received from the other applicable
Lenders are not sufficient to pay the amounts required to be paid pursuant to
the reallocations pursuant to this Section. If any portion of any such amount
paid to such Lender shall be recovered by or on behalf of the Borrower from such
Lender in bankruptcy or otherwise, the loss of the amount so recovered shall be
ratably shared among all the Lenders in accordance with their respective
Commitment Percentages.

(iii) Furthermore, if, prior to the reallocation described in
clause (b)(i)(A)(1) of this Section, one of the events described in
Section 12.1(i) or (j) shall have occurred, the Swingline Lender agrees and
acknowledges that the Swingline Lender will purchase an undivided participating
interest in the outstanding Revolving Credit Loans in an amount equal to its
Commitment Percentage of the aggregate amount of such outstanding Revolving
Credit Loans. The Swingline Lender will immediately transfer to the
Administrative Agent for the account of each Revolving Credit Lender (other than
the Swingline Lender), in immediately available funds in the applicable
Permitted Currency, the amount of its participation and upon receipt thereof the
Administrative Agent will (A) deliver to the Swingline Lender a certificate
evidencing such participation dated the date of receipt of such funds and for
the aggregate of such amounts and (B) distribute the proceeds thereof to the
applicable Lenders in the applicable Permitted Currency to give effect to such
participation. Whenever, at any time after any Lender or the Administrative
Agent has received from the Swingline Lender the Swingline Lender’s
participating interest in a Revolving Credit Loan, such Lender or the
Administrative

 

81



--------------------------------------------------------------------------------

Agent receives any payment on account thereof, such Lender or the Administrative
Agent will distribute to the Swingline Lender its participating interest in such
amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which the Swingline Lender’s participating interest was
outstanding and funded).

SECTION 4.7 Nature of Obligations of Lenders Regarding Extensions of Credit;
Assumption by the Administrative Agent. The obligations of the Lenders under
this Agreement to make the Revolving Credit Loans, EDC Credit Loans, Fairfax
Credit Loans and issue or participate in Swingline Loans or Letters of Credit
are several and are not joint or joint and several. Unless the Administrative
Agent shall have received notice from a Lender prior to a proposed borrowing
date with respect to a LIBOR Rate Loan or a BA Loan or prior to 12:00 noon on a
proposed borrowing date with respect to a Canadian Prime Rate Loan or a Base
Rate Loan that such Lender will not make available to the Administrative Agent
such Lender’s ratable portion of the amount to be borrowed on such date (which
notice shall not release such Lender of its obligations hereunder), the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the proposed borrowing date in accordance with
Section 2.5(b), and the Administrative Agent may (but shall not be required to),
in reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If such amount is made available to the Administrative
Agent on a date after such borrowing date, such Lender shall pay to the
Administrative Agent on demand an amount, until paid, equal to (a) with respect
to any amount to be borrowed denominated in Dollars, the product of (i) the
amount not made available by such Lender in accordance with the terms hereof,
multiplied by (ii) the daily average Federal Funds Rate during such period as
determined by the Administrative Agent, multiplied by (iii) a fraction, the
numerator of which is the number of days that elapse from and including such
borrowing date to the date on which such amount not made available by such
Lender in accordance with the terms hereof shall have become immediately
available to the Administrative Agent, and the denominator of which is 360 and
(b) with respect to any amount to be borrowed denominated in Canadian Dollars,
the amount not made available by such Lender in accordance with the terms hereof
and interest thereon at a rate per annum equal to the Administrative Agent’s
aggregate marginal cost (including the cost of maintaining any required reserves
or deposit insurance and of any fees, penalties, overdraft charges or other
costs or expenses incurred by the Administrative Agent as a result of the
failure to deliver funds hereunder) of carrying such amount. A certificate of
the Administrative Agent with respect to any amounts owing under this Section
shall be conclusive, absent manifest error. If such Lender’s Revolving Credit
Commitment Percentage of such borrowing is not made available to the
Administrative Agent by such Lender within three (3) Business Days after such
borrowing date, the Administrative Agent shall be entitled to recover such
amount made available by the Administrative Agent with interest thereon at the
rate per annum applicable to Base Rate Loans hereunder (with respect to any
amount denominated in Dollars) or Canadian Prime Rate Loans hereunder (with
respect to any amount denominated in Canadian Dollars), in each case, on demand,
from the Borrower. The failure of any Lender to make available its Revolving
Credit Commitment Percentage of any Revolving Credit Loan requested by the
Borrower shall not relieve it or any other Lender of its obligation, if any,
hereunder to make its Revolving Credit Commitment Percentage of such Revolving
Credit Loan available on the borrowing date, but no Lender shall be responsible
for the failure of any other Lender to make its Revolving Credit Commitment
Percentage of such Revolving Credit Loan available on the borrowing date.

 

82



--------------------------------------------------------------------------------

SECTION 4.8 Changed Circumstances.

(a) Circumstances Affecting LIBOR Rate and BA Loan Availability. If with respect
to any Interest Period the Administrative Agent or any Lender (after
consultation with the Administrative Agent) shall determine that, by reason of
circumstances affecting the foreign exchange and interbank markets generally,
deposits in eurodollars, Dollars or Canadian Dollars in the applicable amounts
are not being quoted via Reuters Page LIBOR01 (or any successor page) or offered
to the Administrative Agent or such Lender for such Interest Period then the
Administrative Agent shall forthwith give notice thereof to the Borrower.
Thereafter, until the Administrative Agent notifies the Borrower that such
circumstances no longer exist, the obligation of the Lenders to make such LIBOR
Rate Loans or BA Loans, as applicable, and the right of the Borrower to convert
any Loan to or continue any Loan as a LIBOR Rate Loan or a BA Loan, as
applicable, shall be suspended, and the Borrower shall repay in full (or cause
to be repaid in full) the then outstanding principal amount of each such LIBOR
Rate Loan or each such BA Loan, as applicable, together with accrued interest
thereon, on the last day of the then current Interest Period applicable to such
LIBOR Rate Loan or such BA Loan, as applicable, or convert the then outstanding
principal amount of each such LIBOR Rate Loan or BA Loan, as applicable, to a
Base Rate Loan (with respect to any such Loan denominated in Dollars) or a
Canadian Prime Rate Loan (with respect to any such Loan denominated in Canadian
Dollars) as of the last day of such Interest Period.

(b) Laws Affecting LIBOR Rate and BA Loan Availability. If, after the date
hereof, the introduction of, or any change in, any Applicable Law or any change
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective Lending Offices) with any request or directive (whether or not having
the force of law) of any such Governmental Authority, central bank or comparable
agency, shall make it unlawful or impossible for any of the Lenders (or any of
their respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan or any BA Loan, such Lender shall promptly give
notice thereof to the Administrative Agent and the Administrative Agent shall
promptly give notice to the Borrower and the other Lenders. Thereafter, until
the Administrative Agent notifies the Borrower that such circumstances no longer
exist, (i) the obligations of the Lenders to make LIBOR Rate Loans or BA Loans
and the right of the Borrower to convert any Loan or continue any Loan as a
LIBOR Rate Loan or a BA Loan shall be suspended and thereafter the Borrower may
select only Base Rate Loans (with respect to any Loan denominated in Dollars) or
Canadian Prime Rate Loans (with respect to any Loan denominated in Canadian
Dollars) hereunder, and (ii) if any of the Lenders may not lawfully continue to
maintain a LIBOR Rate Loan or a BA Loan, as applicable, to the end of the then
current Interest Period applicable thereto as a LIBOR Rate Loan or a BA Loan, as
applicable, the applicable LIBOR Rate Loan shall immediately be converted to a
Base Rate Loan (with respect to any such Loan denominated in Dollars) or a
Canadian Prime Rate Loan (with respect to any such Loan denominated in Canadian
Dollars) for the remainder of such Interest Period.

 

83



--------------------------------------------------------------------------------

(c) Regulatory Limitations. In the event, as a result of increases in the value
of any Permitted Currency against the Dollar or for any other reason, the
obligation of any of the Lenders to make Loans (taking into account the Dollar
Amount of the Obligations and all other indebtedness required to be aggregated
under any Applicable Law) is determined by such Lender to exceed its then
applicable legal lending limit under such Applicable Law, the amount of
additional Extensions of Credit such Lender shall be obligated to make or issue
or participate in hereunder shall immediately be reduced to the maximum amount
which such Lender may legally advance (as determined by such Lender), the
obligation of each of the remaining Lenders hereunder shall be proportionately
reduced, based on their applicable Revolving Credit Commitment Percentages or
Commitment Percentages, as applicable, and, to the extent necessary under such
laws and regulations (as determined by each of the Lenders, with respect to the
applicability of such laws and regulations to itself), and the Borrower shall
reduce, or cause to be reduced, complying to the extent practicable with the
remaining provisions hereof, the Obligations outstanding hereunder by an amount
sufficient to comply with such maximum amounts.

SECTION 4.9 Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense which may arise or be attributable to each Lender’s
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any Loan (a) as a consequence of any failure by the Borrower to
make any payment when due of any amount due hereunder in connection with a LIBOR
Rate Loan or a BA Loan, (b) due to any failure of the Borrower to borrow,
continue or convert on a date specified therefor in a Notice of Borrowing or
Notice of Conversion/Continuation or (c) due to any payment, prepayment or
conversion of any LIBOR Rate Loan or any BA Loan on a date other than the last
day of the Interest Period therefor. The amount of such loss or expense shall be
determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Revolving Credit Commitment Percentage or
Commitment Percentage, as applicable, of the LIBOR Rate Loans or BA Loans in the
London interbank market or other applicable market and using any reasonable
attribution or averaging methods which such Lender deems appropriate and
practical. A certificate of such Lender setting forth the basis for determining
such amount or amounts necessary to compensate such Lender shall be forwarded to
the Borrower through the Administrative Agent and shall be conclusively presumed
to be correct save for manifest error.”

SECTION 4.10 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or an Issuing Lender;

(ii) subject any Lender or any Issuing Lender to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any LIBOR Rate Loan or BA Loan made by it, or change the
basis of

 

84



--------------------------------------------------------------------------------

taxation of payments to such Lender or such Issuing Lender in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 4.11 and the
imposition of, or any change in the rate of any Excluded Taxes payable by such
Lender or such Issuing Lender); or

(iii) impose on any Lender or any Issuing Lender (or their respective Lending
Offices) or the London interbank or other applicable market any other condition,
cost or expense affecting this Agreement or LIBOR Rate Loans or BA Loans made by
such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into or maintaining any LIBOR Rate Loan or BA Loan
(or of maintaining its obligation to make any such Loan), or to increase the
cost to such Lender or such Issuing Lender of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such Issuing Lender hereunder
(whether of principal, interest or any other amount) then, upon written request
of such Lender or such Issuing Lender, the Borrower shall promptly pay to any
such Lender or such Issuing Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or such Issuing Lender, as the case
may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any Issuing Lender determines that
any Change in Law affecting such Lender or such Issuing Lender or any lending
office of such Lender or such Issuing Lender or such Lender’s or such Issuing
Lender’s holding company, if any, regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s or such Issuing
Lender’s capital or on the capital of such Lender’s or such Issuing Lender’s
holding company, if any, as a consequence of this Agreement, the Commitment of
such Lender or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Lender, to a
level below that which such Lender or such Issuing Lender or such Lender’s or
such Issuing Lender’s holding company could have achieved but for such Change in
Law (taking into consideration such Lender’s or such Issuing Lender’s policies
and the policies of such Lender’s or such Issuing Lender’s holding company with
respect to capital adequacy), then from time to time upon written request of
such Lender or such Issuing Lender the Borrower shall promptly pay to such
Lender or such Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Lender or such Lender’s
or such Issuing Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or such Issuing Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

85



--------------------------------------------------------------------------------

(d) Exchange Indemnification and Increased Costs. The Borrower shall, upon
demand from the Administrative Agent, pay to the Administrative Agent or any
applicable Lender, the amount of (i) any loss or cost or increased cost incurred
by the Administrative Agent or any applicable Lender, (ii) any reduction in any
amount payable to or in the effective return on the capital to the
Administrative Agent or any applicable Lender or (iii) any currency exchange
loss, that Administrative Agent or any Lender sustains as a result of any
payment being made by the Borrower in a currency other than that originally
extended to the Borrower. A certificate of the Administrative Agent or the
applicable Lender, as the case may be, setting forth in reasonable detail the
basis for determining such additional amount or amounts necessary to compensate
the Administrative Agent or the applicable Lender shall be conclusively presumed
to be correct save for manifest error

(e) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such Issuing Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or an Issuing Lender pursuant to this Section for any increased costs
incurred or reductions suffered more than nine (9) months prior to the date that
such Lender or such Issuing Lender, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such Issuing Lender’s intention to claim compensation therefor
(except that if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

SECTION 4.11 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if the Borrower shall be required by
Applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Lender, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with Applicable Law.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Lender, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or such Issuing Lender, as the case may

 

86



--------------------------------------------------------------------------------

be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an Issuing Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or an Issuing Lender, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by Applicable Law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
Canadian withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Borrower as the Administrative Agent or the Borrower
shall reasonably request, on or prior to the Closing Date, and in a timely
fashion thereafter, such other documents and forms required by any relevant
taxing authorities under the Applicable Laws of any other jurisdiction, duly
executed and completed by such Lender, as are required under such Applicable
Laws to confirm such Lender’s entitlement to any available exemption from, or
reduction of, applicable withholding taxes in respect of all payments to be made
to such Lender outside of Canada by the Borrower pursuant to this Agreement, the
other Loan Documents or otherwise to establish such Lender’s status for
withholding tax purposes in such other jurisdiction. Each Lender shall promptly
(i) notify the Administrative Agent of any change in circumstances which would
modify or render invalid any such claimed exemption or reduction, and (ii) take
such steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of Applicable
Laws of any such jurisdiction that the Borrower make any deduction or
withholding for taxes from amounts payable to such Lender. Additionally, the
Borrower shall promptly deliver to the Administrative Agent or any Lender, as
the Administrative Agent or such Lender shall reasonably request, on or prior to
the Closing Date, and in a timely fashion thereafter, such documents and forms
required by any relevant taxing authorities under the

 

87



--------------------------------------------------------------------------------

Applicable Laws of any jurisdiction, duly executed and completed by the
Borrower, as are required to be furnished by such Lender or the Administrative
Agent under such Applicable Laws in connection with any payment by the
Administrative Agent or any Lender of Taxes or Other Taxes, or otherwise in
connection with the Loan Documents, with respect to such jurisdiction.

(f) Treatment of Certain Refunds. If the Administrative Agent, a Lender or an
Issuing Lender determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the Borrower
or with respect to which the Borrower has paid additional amounts pursuant to
this Section, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or such Issuing Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower, upon the request of
the Administrative Agent, such Lender or such Issuing Lender, agrees to repay
the amount paid over to the Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent, such Lender or such Issuing Lender in the event the Administrative Agent,
such Lender or such Issuing Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent, any Lender or any Issuing Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

(g) Survival. Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section shall survive the payment in full of the Obligations and the
termination of the Commitment.

SECTION 4.12 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.10, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 4.11, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 4.10 or Section 4.11, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 4.10, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.11, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower may, at its sole expense and

 

88



--------------------------------------------------------------------------------

effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 14.11), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 14.11;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 4.10 or payments required to be made pursuant to Section 4.11,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with Applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 4.13 Security. The Obligations of the Borrower shall be secured as
provided in the Security Documents; provided, that the Additional Credit Loans
will not benefit from, and the EDC Credit Lender and the Fairfax Credit Lender
each hereby renounces in favor of the other Secured Parties and the U.S. Secured
Parties, all rights, title and interest each such Person may otherwise have in
the New U.S. Borrower Fixed Assets. In furtherance of the foregoing, if an
Additional Credit Lender receives any proceeds or any other amounts with respect
to the New U.S. Borrower Fixed Assets (or any portion thereof), it shall:

(A) segregate and hold such amounts in trust for the U.S. Administrative Agent,
the other Secured Parties and the U.S. Secured Parties; and

(B) forthwith pay over such amounts, in the same form as received, to the U.S
Administrative Agent.

The parties hereto (including, without limitation, the Additional Credit
Lenders) hereby agree that the U.S. Administrative Agent and each U.S. Secured
Party are intended third party beneficiaries of this Section 4.13 regardless of
whether the U.S. Administrative Agent or any U.S. Secured Party shall have
executed or consented to this Agreement.

 

89



--------------------------------------------------------------------------------

SECTION 4.14 Additional Subsidiary Borrowers. The Borrower may designate any
Domestic Subsidiary as a Subsidiary Borrower under this Agreement and the other
Loan Documents upon satisfaction of each of the following conditions.

(a) The Borrower shall have delivered to the Administrative Agent a written
notice requesting that such Domestic Subsidiary be designated as a new
Subsidiary Borrower. The Administrative Agent agrees that promptly upon receipt
of such notice it will forward such notice to the Lenders requesting their
approval of such Domestic Subsidiary as a Subsidiary Borrower. If the Required
Agreement Lenders approve such designation (which approval shall occur no
earlier than five (5) Business Days after the Lenders receive written notice of
the request that such Domestic Subsidiary be designated as a new Subsidiary
Borrower), the applicable Domestic Subsidiary shall be deemed a “Borrower” under
this Agreement and the other Loan Documents and all references herein (other
than the references in Article V, Article VI, Article VII, Article VIII, Article
IX and Article X of this Agreement) to “Borrower” shall be deemed to include the
Subsidiary Borrower.

(b) The Administrative Agent shall have received a duly executed supplement to
this Agreement and any other applicable Loan Documents joining such Domestic
Subsidiary as a Subsidiary Borrower hereunder (such supplement to be in form and
substance reasonably satisfactory to the Administrative Agent).

(c) Such Domestic Subsidiary shall deliver to the Administrative Agent such
documents and certificates referred to in Section 5.2 as may be reasonably
requested by the Administrative Agent (it being agreed by the Borrower that, if
the designation of such Domestic Subsidiary as a Subsidiary Borrower obligates
the Administrative Agent or any Lender to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, the Borrower shall, promptly upon
the request of the Administrative Agent or any Lender, supply such documentation
and other evidence as is reasonably requested by the Administrative Agent or any
Lender in order for the Administrative Agent or such Lender to carry out, and be
satisfied it has complied with the results of, all necessary “know your
customer” or other similar checks under all Applicable Laws).

(d) (i) If not previously granted to the Administrative Agent under the Security
Documents, such Domestic Subsidiary shall pledge a security interest in all
Collateral owned by such Domestic Subsidiary by delivering to the Administrative
Agent a duly executed supplement to each applicable Security Document or such
other documents as the Administrative Agent shall reasonably deem appropriate
for such purpose.

(ii) To the extent not previously delivered to the Administrative Agent under
the Security Documents, the Borrower shall deliver to the Administrative Agent
such original Capital Stock or other certificates and stock or other transfer
powers evidencing the Capital Stock of such Domestic Subsidiary and, to the
extent required by the Security Documents, all Capital Stock or other
certificates and stock or other transfer powers evidencing the Capital Stock
owned by such Domestic Subsidiary.

 

90



--------------------------------------------------------------------------------

(e) The Borrower shall deliver to the Administrative Agent such updated
Schedules to the Loan Documents as requested by the Administrative Agent with
respect to such Domestic Subsidiary.

(f) The Borrower shall deliver to the Administrative Agent such other documents
(including, without limitation, legal opinions) as may be reasonably requested
by the Administrative Agent, all in form, content and scope reasonably
satisfactory to the Administrative Agent.

(g) The obligations of each Subsidiary Borrower hereunder and under the other
Loan Documents shall be joint and several with the Obligations of the Borrower
and each other Subsidiary Borrower.

ARTICLE V

CLOSING; CONDITIONS OF CLOSING AND BORROWING

SECTION 5.1 Closing. The closing shall take place at the offices of Kennedy
Covington Lobdell & Hickman, L.L.P. at 10:00 a.m. on May 31, 2006 or at such
other place, date and time as the parties hereto shall mutually agree.

SECTION 5.2 Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loan
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:

(a) Executed Loan Documents. This Agreement, a Revolving Credit Note in favor of
each Lender (if requested thereby), a Swingline Note in favor of the Swingline
Lender (if requested thereby), a Discount Note in favor of each Non-BA Lender
(if requested thereby) and the Security Documents, together with any other
applicable Loan Documents, shall have been duly authorized, executed and
delivered to the Administrative Agent by the parties thereto, shall be in full
force and effect and no Default or Event of Default shall exist hereunder or
thereunder.

(b) Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:

(i) Officer’s Certificate of the Original U.S. Borrower. A certificate from a
Responsible Officer of the Original U.S. Borrower to the effect that all
representations and warranties of the Original U.S. Borrower and its
Subsidiaries contained in this Agreement and the other Loan Documents are true,
correct and complete in all material respects (provided that any representation
or warranty that is qualified by materiality or by reference to Material Adverse
Effect shall be true, correct and complete in all respects); that neither the
Original U.S. Borrower nor any of its Subsidiaries is in violation of any of the
covenants contained in this Agreement and the other Loan Documents; that, after
giving effect to the transactions contemplated by this Agreement, no Default or
Event of Default has occurred and is continuing; and that each of the Credit
Parties, as applicable, has satisfied each of the conditions set forth in
Section 5.2 and Section 5.3.

 

91



--------------------------------------------------------------------------------

(ii) Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation (or equivalent documentation) of such Credit Party and all amendments
thereto, certified as of a recent date by the appropriate Governmental Authority
in its jurisdiction of incorporation or formation, (B) the bylaws or other
governing document (or equivalent documentation) of such Credit Party as in
effect on the Closing Date, (C) resolutions duly adopted by the board of
directors or other governing body of such Credit Party authorizing the
transactions contemplated hereunder and the execution, delivery and performance
of this Agreement and the other Loan Documents to which it is a party, and
(D) each certificate required to be delivered pursuant to Section 5.2(b)(iii).

(iii) Certificates of Good Standing. Certificates as of a recent date of the
good standing (or equivalent documentation) of each Credit Party under the laws
of its jurisdiction of organization and, to the extent requested by the
Administrative Agent, each other jurisdiction where such Credit Party is
qualified to do business and, to the extent available, a certificate of the
relevant taxing authorities of such jurisdictions certifying that such Credit
Party has filed required tax returns and owes no delinquent taxes.

(iv) Opinions of Counsel. Favorable opinions of counsel to the Credit Parties
(including, without limitation, applicable local counsel in the State of New
York, the provinces of Québec, Ontario, Nova Scotia and New Brunswick, and any
other applicable jurisdiction) addressed to the Administrative Agent and the
Lenders with respect to the Credit Parties, the Loan Documents and such other
matters as the Lenders shall request.

(c) Personal Property Collateral.

(i) Filings and Recordings. The Administrative Agent shall have received all
filings and recordations that are necessary to perfect the security interests of
the Administrative Agent, on behalf of itself and the Lenders, in the Collateral
shall have been received by the Administrative Agent and the Administrative
Agent shall have received evidence reasonably satisfactory to the Administrative
Agent that upon such filings and recordations such security interests constitute
valid and perfected first priority Liens thereon.

(ii) Lien Search. The Administrative Agent shall have received the results of a
Lien search (including a search as to judgments, pending litigation and tax
matters), in form and substance reasonably satisfactory thereto, made against
each of the Credit Parties (other than the U.S. Borrower) under the PPSA and the
CCQ (or applicable judicial docket) as in effect in any province in which any of
the assets of such Credit Party are located, indicating among other things that
its assets are free and clear of any Lien except for Permitted Liens.

 

92



--------------------------------------------------------------------------------

(iii) Hazard and Liability Insurance. The Administrative Agent shall have
received certificates of property hazard, business interruption and liability
insurance, evidence of payment of all insurance premiums for the current policy
year of each insurance policy (naming the Administrative Agent as additional
insured on all certificates for liability insurance and loss payee with respect
to the Collateral on all certificates for property insurance), and, if requested
by the Administrative Agent, copies (certified by a Responsible Officer) of
insurance policies in the form required under the Security Documents and
otherwise in form and substance reasonably satisfactory to the Administrative
Agent.

(d) Consents; Defaults.

(i) Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and the
other transactions contemplated hereby and all applicable waiting periods shall
have expired without any action being taken by any Person that could reasonably
be expected to restrain, prevent or impose any material adverse conditions on
any of the Credit Parties or such other transactions or that could seek or
threaten any of the foregoing, and no law or regulation shall be applicable
which in the reasonable judgment of the Administrative Agent could reasonably be
expected to have such effect.

(ii) No Injunction, Etc. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Administrative Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby.

(e) Financial Matters.

(i) Financial Statements. The Administrative Agent shall have received (A) the
audited Consolidated balance sheet of the Original U.S. Borrower and its
Subsidiaries as of December 31, 2005 and the related audited statements of
income and retained earnings and cash flows for the Fiscal Year then ended,
(B) any interim unaudited Consolidated balance sheet of the Original U.S.
Borrower and its Subsidiaries and related unaudited interim statements of
income, cash flows and retained earnings for each interim quarterly period (if
any) ended at least forty-five (45) days prior to the Closing Date, (C) the
audited Consolidated balance sheet of the Borrower and its Subsidiaries as of
December 31, 2005 and the related audited statements of income and retained
earnings and cash flows for the Fiscal Year then ended and (D) any interim
unaudited Consolidated balance sheet of the Borrower and its Subsidiaries and
related unaudited interim statements of income, cash flows and retained earnings
for each interim quarterly period (if any) ended at least forty-five (45) days
prior to the Closing Date.

 

93



--------------------------------------------------------------------------------

(ii) Financial Projections. The Administrative Agent shall have received
projections prepared by management of the Original U.S. Borrower, of balance
sheets, income statements and cash flow statements on a quarterly basis for 2006
and on an annual basis for each year thereafter during the term of the U.S.
Credit Facility.

(iii) Financial Condition Certificate. The Original U.S. Borrower shall have
delivered to the Administrative Agent a certificate, in form and substance
satisfactory to the Administrative Agent, and certified as accurate by a
Responsible Officer of the Original U.S. Borrower, that (A) the Original U.S.
Borrower and each of its Subsidiaries are each Solvent, (B) the material
payables of the Original U.S. Borrower and each of its Subsidiaries are current
and not past due, (C) attached thereto are calculations, as determined on a pro
forma basis as of March 31, 2006 and after giving effect to the transactions
contemplated hereby and any Extensions of Credit or U.S. Extensions of Credit to
be made on the Closing Date, with the covenants contained in Article IX; (D) the
financial projections previously delivered to the Administrative Agent represent
the good faith estimates (utilizing assumptions believed to be reasonable) of
the financial condition and operations of the Original U.S. Borrower and its
Subsidiaries; (E) attached thereto is a calculation of the ratio of
(1) Consolidated Total Indebtedness as of the Closing Date (after giving effect
to any Extensions of Credit or U.S. Extensions of Credit on the Closing Date) to
(2) Consolidated EBITDA for the most recently ended four (4) consecutive fiscal
quarters for which financial statements have been delivered, demonstrating that
such ratio is less than 5.80 to 1.00; (F) attached thereto is a calculation of
Consolidated Adjusted EBITDA for the most recently ended four (4) consecutive
fiscal quarters for which financial statements have been delivered,
demonstrating to the reasonable satisfaction of the Administrative Agent that
Consolidated Adjusted EBITDA (as determined in such manner) is not less than
$500,000,000; and (G) attached thereto is a calculation of the Borrowing Limit
as of the Closing Date.

(iv) Payment at Closing; Fee Letters. The Borrower shall have paid to the
Administrative Agent and the Lenders the fees set forth or referenced in
Section 4.3 and any other accrued and unpaid fees or commissions due hereunder
(including, without limitation, legal (including, without limitation, local
counsel) fees and expenses) and to any other Person such amount as may be due
thereto in connection with the transactions contemplated hereby, including all
taxes, fees and other charges in connection with the execution, delivery,
recording, filing and registration of any of the Loan Documents.

(f) Miscellaneous.

(i) Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing from the Borrower in accordance with Section 2.5(a) with respect to
any Loans (if any) to be made on the Closing Date, and a Notice of Account
Designation specifying the account or accounts to which the proceeds of any
Loans made on or after the Closing Date are to be disbursed.

 

94



--------------------------------------------------------------------------------

(ii) Existing Facilities. Each of the Existing Facilities shall be repaid in
full and terminated and all collateral security therefor shall be released, and
the Administrative Agent shall have received pay-off letters in form and
substance satisfactory to it evidencing such repayment, termination and release.

(iii) Closing of the U.S. Credit Facility. The U.S. Credit Facility shall
simultaneously close on the Closing Date.

(iv) Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Administrative Agent. The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby, with respect to the
transactions contemplated by this Agreement.

SECTION 5.3 Conditions to All Extensions of Credit. The obligations of the
Lenders to make any Extensions of Credit (including any initial Extensions of
Credit), convert or continue any Loan and/or any Issuing Lender to issue or
extend any Letter of Credit are subject to the satisfaction of the following
conditions precedent on the relevant borrowing, continuation, conversion,
issuance or extension date:

(a) Continuation of Representations and Warranties. The representations and
warranties contained in Article VI shall be true and correct in all material
respects on and as of such borrowing, continuation, conversion, issuance or
extension date with the same effect as if made on and as of such date, except
for any representation and warranty made as of an earlier date, which
representation and warranty shall remain true and correct as of such earlier
date; provided that any representation or warranty that is qualified by
materiality or by reference to Material Adverse Effect shall be true and correct
in all respects on and as of such borrowing, continuation, conversion, issuance
or extension date.

(b) No Existing Default. No Default or Event of Default shall have occurred and
be continuing (i) on the borrowing, continuation or conversion date with respect
to such Loan or after giving effect to the Loans to be made, continued or
converted on such date or (ii) on the issuance or extension date with respect to
such Letter of Credit or after giving effect to the issuance or extension of
such Letter of Credit on such date.

(c) Notices. The Administrative Agent shall have received a Notice of Borrowing
or Notice of Conversion/Continuation, as applicable, from the Borrower in
accordance with Section 2.5(a) or Section 4.2, as applicable.

(d) Maximum Cash Balance. As of the end of the Business Day immediately
preceding the date of any such borrowing, conversion, continuation, issuance or
extension and after giving effect to the Borrower’s receipt of the proceeds from
any such Loan, as the case may be, and the application of such proceeds, the
aggregate amount of cash and Cash Equivalents of the U.S. Borrower and its
Subsidiaries shall not exceed (i) with respect to the period from the Eleventh
Amendment Effective Date until the Exchange Offer is completed, closed and
settled on terms

 

95



--------------------------------------------------------------------------------

and conditions satisfactory to the Administrative Agent, the U.S. Administrative
Agent and the Required Lenders, $50,000,000 and (ii) with respect to any other
period other than the period specified in clause (i) of this Section 5.3(d),
$70,000,000.

SECTION 5.4 Post-Closing Conditions.

(a) Prior to June 30, 2006, as such date may be extended by the Administrative
Agent in its sole discretion, the Administrative Agent shall have received the
following control agreements, in each case in form and substance satisfactory to
the Administrative Agent:

(i) A deposit account control agreement executed by the Borrower, the
Administrative Agent and National Bank of Canada with respect to all Deposit
Accounts, other than Excluded Deposit Accounts (in each case as defined in the
Collateral Agreement), of the Borrower at National Bank of Canada;

(ii) A deposit account control agreement executed by the Borrower, the
Administrative Agent and The Toronto-Dominion Bank with respect to all Deposit
Accounts, other than Excluded Deposit Accounts (in each case as defined in the
Collateral Agreement), of the Borrower at The Toronto-Dominion Bank;

(iii) A deposit account control agreement executed by the Borrower, the
Administrative Agent and Bank of America, N.A. with respect to all Deposit
Accounts, other than Excluded Deposit Accounts (in each case as defined in the
Collateral Agreement), of the Borrower at Bank of America, N.A.;

(iv) A deposit account control agreement executed by the Borrower, the
Administrative Agent and Bank of Montreal with respect to all Deposit Accounts,
other than Excluded Deposit Accounts (in each case as defined in the Collateral
Agreement), of the Borrower at Bank of Montreal;

(v) All other control agreements which the Administrative Agent requires to be
delivered pursuant to the Collateral Agreement, in each case in form and
substance satisfactory to the Administrative Agent.

(b) Prior to June 30, 2006, as such date may be extended by the Administrative
Agent in its sole discretion, the Administrative Agent shall have received any
warehouse or similar agreement, and any other ancillary documentation, required
to be delivered thereto pursuant to Section 4.6(b) of the Collateral Agreement
(or, if any such warehouse or similar agreement, and any other ancillary
documentation, has not been delivered by such date, the Borrower shall take all
actions required by the Administrative Agent pursuant to Section 4.6(b) in
connection therewith).

 

96



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

SECTION 6.1 Representations and Warranties. To induce the Administrative Agent
and Lenders to enter into this Agreement and to induce the Lenders to make
Extensions of Credit, each of the Borrower and the U.S. Borrower hereby
represents and warrants to the Administrative Agent and Lenders both before and
after giving effect to the transactions contemplated hereunder that:

(a) Organization; Power; Qualification. Each of the U.S. Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation, has the power and
authority to own its properties and to carry on its business as now being and
hereafter proposed to be conducted and is duly qualified and authorized to do
business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification and authorization except in
jurisdictions where the failure to be so qualified or in good standing could not
reasonably be expected to result in a Material Adverse Effect.

(b) Ownership. Each Subsidiary of the U.S. Borrower as of the Closing Date is
listed on Schedule 6.1(b) together with (i) its jurisdiction of formation and
each jurisdiction in which it is qualified to do business as of the Closing
Date, (ii) each Person holding ownership interests in such Subsidiary, (iii) the
nature of the ownership interest held by each such Person and the percentage of
ownership of such Subsidiary represented by such ownership interests and (iv) a
designation of each Subsidiary that is inactive. All outstanding shares have
been duly authorized and validly issued and are fully paid and nonassessable,
with no personal liability attaching to the ownership thereof, and not subject
to any preemptive or similar rights, except as described in Schedule 6.1(b). As
of the Closing Date, there are no outstanding stock purchase warrants,
subscriptions, options, securities, instruments or other rights of any type or
nature whatsoever, which are convertible into, exchangeable for or otherwise
provide for or permit the issuance of Capital Stock of the U.S. Borrower or its
Subsidiaries, except as described on Schedule 6.1(b).

(c) Authorization of Agreement, Loan Documents and Borrowing. Each of the U.S.
Borrower and its Subsidiaries has the right, power and authority and has taken
all necessary corporate and other action to authorize the execution, delivery
and performance of this Agreement and each of the other Loan Documents to which
it is a party in accordance with their respective terms. This Agreement and each
of the other Loan Documents have been duly executed and delivered by the duly
authorized officers of the U.S. Borrower and each of its Subsidiaries party
thereto, and each such document constitutes the legal, valid and binding
obligation of the U.S. Borrower or its Subsidiary party thereto, enforceable in
accordance with its terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium or similar state or
federal laws from time to time in effect which affect the enforcement of
creditors’ rights in general and (ii) the application of general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

 

97



--------------------------------------------------------------------------------

(d) Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc. The
execution, delivery and performance by the U.S. Borrower and its Subsidiaries of
the Loan Documents to which each such Person is a party, in accordance with
their respective terms, the Extensions of Credit hereunder and the transactions
contemplated hereby or thereby do not and will not, by the passage of time, the
giving of notice or otherwise, (i) require any Governmental Approval or violate
any Applicable Law relating to the U.S. Borrower or any of its Subsidiaries,
(ii) conflict with, result in a breach of or constitute a default under the
articles of incorporation, bylaws or other organizational documents of the U.S.
Borrower or any of its Subsidiaries, (iii) conflict with, result in a breach of
or constitute a default under any indenture, agreement or other instrument to
which such Person is a party or by which any of its properties may be bound or
any Governmental Approval relating to such Person, which could reasonably be
expected to have a Material Adverse Effect, (iv) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by such Person other than Liens arising under the
Loan Documents or (v) require any consent or authorization of, filing with, or
other act in respect of, an arbitrator or Governmental Authority and no consent
of any other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement other than consents,
authorizations, filings or other acts or consents for which the failure to
obtain or make could not reasonably be expected to have a Material Adverse
Effect and other than consents or filings under the PPSA and the CCQ.

(e) Compliance with Law; Governmental Approvals. Each of the U.S. Borrower and
its Subsidiaries (i) has all Governmental Approvals required by any Applicable
Law for it to conduct its business, each of which is in full force and effect,
is final and not subject to review on appeal and is not the subject of any
pending or, to the best of its knowledge, threatened attack by direct or
collateral proceeding, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect, (ii) is in compliance with its
articles of incorporation, bylaws or other organizational documents of the U.S.
Borrower or any of its Subsidiaries, except where the failure to comply could
not reasonably be expected to have a Material Adverse Effect, (iii) is in
compliance with each Governmental Approval applicable to it and in compliance
with all other Applicable Laws relating to it or any of its respective
properties, except where the failure to comply could not reasonably be expected
to have a Material Adverse Effect, and (iv) has timely filed all reports,
documents and other materials required to be filed by it under all Applicable
Laws with any Governmental Authority and has retained all records and documents
required to be retained by it under Applicable Law, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

(f) Tax Returns and Payments. Each of the U.S. Borrower and its Subsidiaries has
duly filed or caused to be filed all federal and other material tax returns
required by Applicable Law to be filed, and has paid, or made adequate provision
for the payment of, all federal and other material taxes, assessments and
governmental charges or levies upon it and its property, income, profits and
assets which are due and payable. Such returns accurately reflect in all
material respects all liability for taxes of the U.S. Borrower and its
Subsidiaries for the periods covered thereby. There is no ongoing audit or
examination or, to the knowledge of the Borrower or the U.S. Borrower, other
investigation by any Governmental Authority of the tax liability of the U.S.
Borrower and its Subsidiaries, except, in each case, as could not reasonably be
expected,

 

98



--------------------------------------------------------------------------------

individually or in the aggregate, to have a Material Adverse Effect. No
Governmental Authority has asserted any Lien or other claim against the U.S.
Borrower or any of its Subsidiaries with respect to unpaid taxes which has not
been discharged or resolved other than Permitted Liens. The charges, accruals
and reserves on the books of the U.S. Borrower and any of its Subsidiaries in
respect of federal and other material taxes for all Fiscal Years and portions
thereof since the organization of the U.S. Borrower and any of its Subsidiaries
are in the judgment of the U.S. Borrower adequate, and the U.S. Borrower does
not anticipate any material amount of additional taxes or assessments for any of
such years.

(g) Intellectual Property Matters. Each of the U.S. Borrower and its
Subsidiaries owns or possesses rights to use all franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, service mark, service mark rights,
trade names, trade name rights, copyrights and other rights with respect to the
foregoing which are reasonably necessary to conduct its business, except where
the failure to own or possess such rights, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. No event has
occurred which permits, or after notice or lapse of time or both would permit,
the revocation or termination of any such rights, and neither the U.S. Borrower
nor any of its Subsidiaries is liable to any Person for infringement under
Applicable Law with respect to any such rights as a result of its business
operations except as could not reasonably be expected to have a Material Adverse
Effect.

(h) Environmental Matters.

(i) The properties owned, leased or operated by the U.S. Borrower and its
Subsidiaries now or in the past do not contain, and to their knowledge have not
previously contained, any Hazardous Materials in amounts or concentrations which
(A) constitute or constituted a violation of applicable Environmental Laws or
(B) could give rise to liability under applicable Environmental Laws except
where such violation or liability could not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect;

(ii) Except to the extent such matters could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, the U.S.
Borrower, each of its Subsidiaries and such properties and all operations
conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about such properties or such operations which could
interfere with the continued operation of such properties;

(iii) Neither the U.S. Borrower nor any of its Subsidiaries has received any
written notice of violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters, Hazardous Materials, or
compliance with Environmental Laws, nor does the U.S. Borrower or any of its
Subsidiaries have knowledge or reason to believe that any such notice will be
received or is being threatened, except where such violation, alleged violation,
non-compliance, liability or potential liability which is the subject of such
notice could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect;

 

99



--------------------------------------------------------------------------------

(iv) Hazardous Materials have not been transported or disposed of to or from the
properties owned, leased or operated by the U.S. Borrower and its Subsidiaries
in violation of, or in a manner or to a location which could give rise to
liability under, Environmental Laws, nor have any Hazardous Materials been
generated, treated, stored or disposed of at, on or under any of such properties
in violation of, or in a manner that could give rise to liability under, any
applicable Environmental Laws, except where such violation or liability could
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect;

(v) No judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of the Borrower or the U.S. Borrower, threatened, under any
Environmental Law to which the U.S. Borrower or any of its Subsidiaries is or
will be named as a potentially responsible party with respect to such properties
or operations conducted in connection therewith, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the U.S. Borrower, any of its Subsidiaries or
such properties or such operations that could reasonably be expected to have a
Material Adverse Effect; and

(vi) There has been no release, or to the best of the Borrower’s and the U.S.
Borrower’s knowledge, threat of release, of Hazardous Materials at or from
properties owned, leased or operated by the U.S. Borrower or any Subsidiary, now
or in the past, in violation of or in amounts or in a manner that could give
rise to liability under Environmental Laws that could reasonably be expected to
have a Material Adverse Effect.

(i) ERISA.

(i) As of the Closing Date, neither the U.S. Borrower nor any of its
Subsidiaries nor any ERISA Affiliate maintains or contributes to, or has any
obligation under, any Employee Benefit Plans other than those identified on
Schedule 6.1(i-1) and neither the U.S. Borrower nor any of its Subsidiaries
maintains or contributes to, or has any obligation under, any Canadian Employee
Benefit Plans other than those identified on Schedule 6.1(i-2).

(ii) The U.S. Borrower, each of its Subsidiaries and each of their ERISA
Affiliates is in material compliance with all applicable provisions of ERISA and
the regulations and published interpretations thereunder with respect to all
Employee Benefit Plans except for any required amendments for which the remedial
amendment period as defined in Section 401(b) of the Code has not yet expired
and except where a failure to so comply could not reasonably be expected to have
a Material Adverse Effect. The U.S. Borrower and each of its Subsidiaries is in
material compliance with all applicable provisions of the ITA and other
Applicable Law and the regulations and published interpretations thereunder with
respect to all Canadian Employee Benefit Plans except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Employee Benefit Plan that is intended to be qualified

 

100



--------------------------------------------------------------------------------

under Section 401(a) of the Code has been determined by the Internal Revenue
Service to be so qualified, and each trust related to such plan has been
determined to be exempt under Section 501(a) of the Code except for such plans
that have not yet received determination letters but for which the remedial
amendment period for submitting a determination letter has not yet expired. No
liability has been incurred by the U.S. Borrower, any of its Subsidiaries or any
of their ERISA Affiliates which remains unsatisfied for any taxes or penalties
with respect to any Employee Benefit Plan or any Multiemployer Plan except for a
liability that could not reasonably be expected to have a Material Adverse
Effect. No liability has been incurred by the U.S. Borrower or any of its
Subsidiaries which remains unsatisfied for any taxes or penalties with respect
to any Canadian Employee Benefit Plan or any Canadian Multiemployer Plan, except
for a liability that could not reasonably be expected to have a Material Adverse
Effect.

(iii) Except as set forth on Schedule 6.1(i-1) or Schedule 6.1(i-2), as of the
Closing Date, no Pension Plan or Canadian Pension Plan has been terminated, nor
has any accumulated funding deficiency (as defined in Section 412 of the Code or
any other Applicable Law) been incurred (without regard to any waiver granted
under Section 412 of the Code or any other Applicable Law), nor has any funding
waiver from the Internal Revenue Service been received or requested with respect
to any Pension Plan, nor has the U.S. Borrower, any of Subsidiaries or any of
their ERISA Affiliates failed to make any contributions or to pay any amounts
due and owing as required by Section 412 of the Code, Section 302 of ERISA or
the terms of any Pension Plan prior to the due dates of such contributions under
Section 412 of the Code or Section 302 of ERISA, nor has there been any event
requiring any disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA with
respect to any Pension Plan.

(iv) Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, neither the U.S. Borrower nor any of its Subsidiaries
nor any of their ERISA Affiliates has: (A) engaged in a nonexempt prohibited
transaction described in Section 406 of the ERISA or Section 4975 of the Code,
(B) incurred any liability to the PBGC which remains outstanding other than the
payment of premiums and there are no premium payments which are due and unpaid,
(C) failed to make a required contribution or payment to a Multiemployer Plan or
a Canadian Multiemployer Plan, (D) failed to make a required installment or
other required payment under Section 412 of the Code, other Applicable Laws or
its Employee Benefit Plans or (E) failed to make a required installment or other
required payment under Applicable Laws or its Canadian Employee Benefit Plans.

(v) No Termination Event has occurred or is reasonably expected to occur.

(vi) Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the best knowledge of the Borrower and the U.S. Borrower after due inquiry,
threatened concerning or involving

 

101



--------------------------------------------------------------------------------

any (A) employee welfare benefit plan (as defined in Section 3(1) of ERISA)
currently maintained or contributed to by the U.S. Borrower, any of its
Subsidiaries or any of their ERISA Affiliates, (B) Pension Plan or Canadian
Pension Plan or (C) Multiemployer Plan or Canadian Multiemployer Plan.

(j) Margin Stock. Neither the U.S. Borrower nor any of its Subsidiaries is
engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used, directly or indirectly, in Regulation U of the
Board of Governors of the Federal Reserve System). No part of the proceeds of
any of the Loans or Letters of Credit will be used for purchasing or carrying
margin stock or for any purpose which violates, or which would be inconsistent
with, the provisions of Regulation T, U or X of such Board of Governors. Not
more than 25% of the value of the assets (either of the Borrower only or of the
US Borrower and its Subsidiaries on consolidated basis) are margin stock.

(k) Government Regulation. Neither the U.S. Borrower nor any of its Subsidiaries
is an “investment company” or a company “controlled” by an “investment company”
(as each such term is defined or used in the Investment Company Act of 1940, as
amended) and neither the U.S. Borrower nor any of its Subsidiaries is, or after
giving effect to any Extension of Credit or U.S. Extension of Credit will be,
subject to regulation under the Interstate Commerce Act, as amended, or any
other Applicable Law which limits its ability to incur or consummate the
transactions contemplated hereby.

(l) Significant Indebtedness. Schedule 6.1(l) sets forth a complete and accurate
list of all Significant Indebtedness of the U.S. Borrower and its Subsidiaries
in effect as of the Closing Date. As of the Closing Date, other than as set
forth in Schedule 6.1(l), each indenture, agreement or other instrument
governing such Significant Indebtedness is, and after giving effect to the
consummation of the transactions contemplated by the Loan Documents will be, in
full force and effect in accordance with the terms thereof. To the extent
requested by the Administrative Agent, the U.S. Borrower and its Subsidiaries
have delivered to the Administrative Agent a true and complete copy of each
indenture, agreement or other instrument governing the Significant Indebtedness
required to be listed on Schedule 6.1(l). As of the Closing Date, neither the
U.S. Borrower nor any Subsidiary (nor, to the knowledge of the Borrower or the
U.S. Borrower, any other party thereto) is in breach of or in default under any
Significant Indebtedness in any material respect.

(m) Employee Relations. Each of the U.S. Borrower and its Subsidiaries has a
stable work force in place, except as could not reasonably be expected to have a
Material Adverse Effect. The U.S. Borrower knows of no pending, threatened or
contemplated strikes, work stoppage or other collective labor disputes involving
its employees or those of its Subsidiaries that could reasonably be expected to
have a Material Adverse Effect.

(n) Burdensome Provisions. Except as described on Schedule 6.1(n), no Subsidiary
is party to any agreement or instrument or otherwise subject to any restriction
or encumbrance that restricts or limits its ability to make dividend payments or
other distributions in respect of its Capital Stock to the U.S. Borrower or any
Subsidiary or to transfer any of its assets or properties

 

102



--------------------------------------------------------------------------------

to the U.S. Borrower or any other Subsidiary in each case other than
restrictions or encumbrances existing under or by reason of (i) the Loan
Documents, (ii) Applicable Law and (iii) legally enforceable provisions which
are contained in either (A) the organizational documents of any Subsidiary that
a not Wholly-Owned Subsidiary or (B) any other agreements with the other
owner(s) of such Subsidiary (which, in the case of such provisions existing on
the Closing Date, are described on Schedule 6.1(n)).

(o) Financial Statements. The audited and unaudited financial statements
delivered pursuant to Section 5.2(e)(i) are complete and correct and fairly
present in all material respects on a Consolidated basis the assets, liabilities
and financial position of the U.S. Borrower and its Subsidiaries and the
Borrower and its Subsidiaries, respectively, as at the respective dates of such
statements, and the results of the operations and changes of financial position
for the periods then ended (other than customary year-end adjustments for
interim financial statements). All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
(or, with respect to financial statements of the Borrower and its Subsidiaries,
Canadian GAAP). Such financial statements show all material indebtedness and
other material liabilities, direct or contingent, of the U.S. Borrower and its
Subsidiaries and the Borrower and its Subsidiaries, respectively, as of the date
thereof, including material liabilities for taxes, material commitments, and
Indebtedness, in each case, to the extent required to be disclosed under GAAP
(or, with respect to financial statements of the Borrower and its Subsidiaries,
Canadian GAAP). The projected financial statements delivered pursuant to
Section 5.2(e)(ii) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions are believed to be reasonable in light of then
existing conditions.

(p) No Material Adverse Change. Since December 31, 2005, there has been no
material adverse change in the business, assets, liabilities (actual or
contingent), operations, or condition (financial or otherwise) of the U.S.
Borrower and its Subsidiaries taken as a whole and no event has occurred or
condition arisen that could reasonably be expected to have a Material Adverse
Effect.

(q) Solvency. As of the Closing Date and after giving effect to each Extension
of Credit made hereunder and each U.S. Extension of Credit, each of the Credit
Parties will be Solvent.

(r) Titles to Properties. Each of the U.S. Borrower and its Subsidiaries has
such title to the real property owned or leased by it as is reasonably necessary
to the conduct of its business and valid and legal title to all of its personal
property and assets, including, but not limited to, those reflected on the
balance sheets of the U.S. Borrower, the Borrower and their respective
Subsidiaries delivered pursuant to Section 5.2(e)(i), Section 7.1(a), (b) and
(d) except those which have been disposed of by the U.S. Borrower or its
Subsidiaries subsequent to such date which dispositions have been in the
ordinary course of business or as otherwise expressly permitted hereunder.

(s) Liens. None of the properties and assets of the U.S. Borrower or any of its
Subsidiaries is subject to any Lien, except Permitted Liens. Neither the U.S.
Borrower nor any of its Subsidiaries has signed any financing statement or any
security agreement authorizing any secured party thereunder to file any
financing statement, except to perfect those Permitted Liens.

 

103



--------------------------------------------------------------------------------

(t) Litigation. Except for matters existing on the Closing Date and set forth on
Schedule 6.1(t), there are no actions, suits or proceedings pending nor, to the
knowledge of the Borrower and the U.S. Borrower, threatened against or in any
other way relating adversely to or affecting the U.S. Borrower or any of its
Subsidiaries or any of their respective properties in any court or before any
arbitrator of any kind or before or by any Governmental Authority that has or
could reasonably be expected to have a Material Adverse Effect.

(u) Senior Indebtedness Status. The Obligations of each Credit Party under this
Agreement and each of the other Loan Documents ranks and shall continue to rank
at least senior in priority of payment to all Subordinated Indebtedness of each
such Person and is designated as “Senior Indebtedness” under all instruments and
documents, now or in the future, relating to all Subordinated Indebtedness of
such Person.

(v) OFAC. None of the U.S. Borrower, any Subsidiary of the U.S. Borrower or any
Affiliate of the U.S. Borrower or any U.S. Subsidiary Guarantor: (i) is a
Sanctioned Person, (ii) has more than ten percent (10%) of its assets in
Sanctioned Entities, or (iii) derives more than ten percent (10%) of its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities. The proceeds of any Loan will not be used and have not been
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity. Solely, for
purposes of this subsection (v), “Subsidiary” shall include (A) each Abitibi
Entity and (B) each QSPE.

(w) Disclosure. The U.S. Borrower and/or its Subsidiaries have disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which the U.S. Borrower or any of its Subsidiaries are
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
The financial statements, material reports, material certificates or other
material information furnished (whether in writing or orally), taken together as
a whole, by or on behalf of any of the U.S. Borrower or any of its Subsidiaries
to the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished) do not contain
any material misstatement of fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that, with respect to projected
financial information, pro forma financial information, estimated financial
information and other projected or estimated information, such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

SECTION 6.2 Survival of Representations and Warranties, Etc. All representations
and warranties set forth in this Article VI and all representations and
warranties contained in any certificate, or any of the Loan Documents
(including, but not limited to, any such representation or warranty made in or
in connection with any amendment thereto) shall constitute representations and
warranties made under this Agreement. All representations and warranties

 

104



--------------------------------------------------------------------------------

made under this Agreement shall be made or deemed to be made at and as of the
Closing Date (except those that are expressly made as of a specific date), shall
survive the Closing Date and shall not be waived by the execution and delivery
of this Agreement, any investigation made by or on behalf of the Lenders or any
borrowing hereunder.

ARTICLE VII

FINANCIAL INFORMATION AND NOTICES

Until all the Obligations have been paid and satisfied in full and the
Commitment terminated, unless consent has been obtained in the manner set forth
in Section 14.2, the U.S. Borrower and the Borrower will furnish or cause to be
furnished to the Administrative Agent (for distribution to the Lenders) at the
Administrative Agent’s Office at the address set forth in Section 14.1 or such
other office as may be designated by the Administrative Agent from time to time:

SECTION 7.1 Financial Statements and Projections.

(a) Quarterly Financial Statements of the U.S. Borrower. As soon as practicable
and in any event within forty-five (45) days (or, if earlier, on the date of any
required public filing thereof) after the end of each of the first three
(3) fiscal quarters of each Fiscal Year, an unaudited Consolidated balance sheet
of the U.S. Borrower and its Subsidiaries as of the close of such fiscal quarter
and unaudited Consolidated statements of income, retained earnings and cash
flows and a report containing management’s discussion and analysis of such
financial statements for the fiscal quarter then ended and that portion of the
Fiscal Year then ended, including the notes thereto, all in reasonable detail
setting forth in comparative form the corresponding figures as of the end of and
for the corresponding period in the preceding Fiscal Year and prepared by the
U.S. Borrower in accordance with GAAP and, if applicable, containing disclosure
of the effect on the financial position or results of operations of any change
in the application of accounting principles and practices during the period, and
certified by the chief financial officer of the U.S. Borrower to present fairly
in all material respects the financial condition of the U.S. Borrower and its
Subsidiaries on a Consolidated basis as of their respective dates and the
results of operations of the U.S. Borrower and its Subsidiaries for the
respective periods then ended, subject to normal year end adjustments.

(b) Annual Financial Statements of the U.S. Borrower. As soon as practicable and
in any event within ninety (90) days (or, if earlier, on the date of any
required public filing thereof) after the end of each Fiscal Year, an audited
Consolidated balance sheet of the U.S. Borrower and its Subsidiaries as of the
close of such Fiscal Year and audited Consolidated statements of income,
retained earnings and cash flows and a report containing management’s discussion
and analysis of such financial statements for the Fiscal Year then ended,
including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
preceding Fiscal Year and prepared in accordance with GAAP and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting principles and
practices during the year. Such annual financial statements shall be audited by
an independent certified public accounting firm acceptable to the

 

105



--------------------------------------------------------------------------------

Administrative Agent and the U.S. Administrative Agent, and accompanied by a
report thereon by such certified public accountants that is not qualified with
respect to scope limitations imposed by the U.S. Borrower or any of its
Subsidiaries or with respect to accounting principles followed by the U.S.
Borrower or any of its Subsidiaries not in accordance with GAAP.

(c) Annual Business Plan and Financial Projections of the U.S. Borrower. As soon
as practicable and in any event within ninety (90) days after the beginning of
each Fiscal Year, a business plan of the U.S. Borrower and its Subsidiaries for
such Fiscal Year, such plan to be prepared in accordance with GAAP and to
include, on a quarterly basis, the following: a projected income statement,
statement of cash flows and balance sheet and a statement containing the volume
and price assumptions by product line used in preparing the business plan,
accompanied by a certificate from a Responsible Officer of the U.S. Borrower to
the effect that, to the best of such officer’s knowledge, such projections are
good faith estimates (utilizing assumptions believed to be reasonable) of the
financial condition and operations of the U.S. Borrower and its Subsidiaries for
such Fiscal Year.

(d) Financial Statements of the Borrower and its Subsidiaries.

(i) Quarterly Financial Statements of the Borrower. As soon as practicable and
in any event within the time prescribed by applicable Canadian securities laws,
regulations and policies, with respect to each fiscal quarter of each Fiscal
Year, an unaudited Consolidated balance sheet of the Borrower and its
Subsidiaries as of the close of such fiscal quarter and unaudited Consolidated
statements of income, retained earnings and cash flows and a report containing
management’s discussion and analysis of such financial statements for the fiscal
quarter then ended and that portion of the Fiscal Year then ended, including the
notes thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the corresponding period in the
preceding Fiscal Year and prepared by the Borrower in accordance with Canadian
GAAP and, if applicable, containing disclosure of the effect on the financial
position or results of operations of any change in the application of accounting
principles and practices during the period, and certified by the chief financial
officer of the Borrower to present fairly in all material respects the financial
condition of the Borrower and its Subsidiaries on a Consolidated basis as of
their respective dates and the results of operations of the Borrower and its
Subsidiaries for the respective periods then ended, subject to normal year end
adjustments.

(ii) Annual Financial Statements of the Borrower. As soon as practicable and in
any event within the time prescribed by applicable Canadian securities laws,
regulations and policies, with respect to each Fiscal Year, an audited
Consolidated balance sheet of the Borrower and its Subsidiaries as of the close
of such Fiscal Year and audited Consolidated statements of income, retained
earnings and cash flows and a report containing management’s discussion and
analysis of such financial statements for the Fiscal Year then ended, including
the notes thereto, all in reasonable detail setting forth in comparative form
the corresponding figures as of the end of and for the preceding Fiscal Year and
prepared in accordance with Canadian GAAP and, if applicable, containing
disclosure of the effect on the financial position or results of

 

106



--------------------------------------------------------------------------------

operations of any change in the application of accounting principles and
practices during the year. Such annual financial statements shall be audited by
an independent certified public accounting firm acceptable to the Administrative
Agent and the U.S. Administrative Agent, and accompanied by a report thereon by
such certified public accountants that is not qualified with respect to scope
limitations imposed by the Borrower or any of its Subsidiaries or with respect
to accounting principles followed by the Borrower or any of its Subsidiaries not
in accordance with Canadian GAAP.

(e) Monthly Borrowing Limit Calculation. Within fifteen (15) Business Days after
the last day of each calendar month beginning after the Third Amendment
Effective Date, a report in form and substance reasonably satisfactory to the
Administrative Agent showing a calculation of the Asset Coverage Amount and
clauses (a) and (b) of the Borrowing Limit as of the last day of the preceding
calendar month.

(f) Balance Reporting.

(i) Commencing with the month in which the Parent first establishes a deposit,
securities or investment account, within two (2) Business Days of the end of
each calendar month, the Parent will deliver a written daily cash balance
summary to the Administrative Agent and the U.S. Administrative Agent showing
the aggregate available balance of cash and Cash Equivalents in the deposit,
securities and other investment accounts of the Parent as of the end of business
on each Business Day of the preceding calendar month.

(ii) Within five (5) Business Days of the end of each calendar month, the U.S.
Borrower will deliver to the Administrative Agent and the U.S. Administrative
Agent (A) commencing with the calendar month ending January 31, 2009, a written
statement showing the aggregate daily available balance of cash and Cash
Equivalents in all deposit, securities and other investment accounts of the U.S.
Borrower and its Subsidiaries for which such information is available as of the
end of each Business Day of such calendar month and (B) commencing with the
calendar month ending November 30, 2008, a written statement showing the
available balance of cash and Cash Equivalents in each deposit, securities and
other investment account of the U.S. Borrower and its Subsidiaries as of the
last Business Day of such calendar month for which such information is
available.

(iii) From time to time upon the request of the Administrative Agent or the U.S.
Administrative Agent, the U.S. Borrower will promptly deliver to the
Administrative Agent and the U.S. Administrative Agent copies of any and all
deposit account statements, securities account statements and other investment
account statements of the U.S. Borrower or any Subsidiary thereof that are
requested to be delivered thereby, in each case, to the extent such statements
are available.

(g) Monthly Borrowing Base Certificate. As soon as available, but in any event
no later than the earlier of (x) the date that is fifteen (15) Business Days
after the end of each calendar month (as such date may be extended by the
Borrower for up to an additional ten (10)

 

107



--------------------------------------------------------------------------------

days for the months ending October 31, 2008, November 30, 2008 and December 31,
2008) (each such monthly date, a “Borrowing Base Reporting Date”) or (y) the
date upon which the Original U.S. Borrower delivers the U.S. Borrowing Base
Certificate to the U.S. Administrative Agent for such calendar month, commencing
with the calendar month ending November 30, 2008:

(i) a completed Borrowing Base Certificate as at the end of such calendar month,
duly certified by a Responsible Officer of the Borrower (prior to the Conversion
Date, such report shall include a calculation of the amount set forth in
clause (c) of the Borrowing Limit as of the last day of such calendar month);

(ii) a detailed schedule and aging of the Accounts (A) including all obligors,
aged by due date (and, to the extent requested by the Administrative Agent, with
an explanation of the terms offered) and commencing with the month ending
March 31, 2009, aged by invoice date with respect to invoices generated by the
Abiserve system and (B) reconciled to the Borrowing Base Certificate delivered
as of such date prepared in a manner reasonably acceptable to the Administrative
Agent, together with (1) a summary specifying the name and balance due for each
account debtor and (2) a summary specifying such Accounts by the country in
which each account debtor is located;

(iii) a schedule detailing the Borrower’s and its Subsidiaries’ Inventory, in
form and substance reasonably satisfactory to the Administrative Agent, (A) by
location (showing any Inventory located with a third party under any
consignment, bailee arrangement, or warehouse agreement), by class (raw
material, mill store inventory, work-in-process and finished goods), and in the
case of Inventory located with a third party, by volume on hand, which Inventory
shall be valued at Value of such Inventory and adjusted for Reserves as the
Administrative Agent has previously indicated to the Borrower are deemed by the
Administrative Agent to be appropriate and (B) reconciled to the Borrowing Base
Certificate delivered as of such date;

(iv) a report in form and substance reasonably satisfactory to the
Administrative Agent evidencing claims under the Credit Insurance Policy or such
other information with respect to the Credit Insurance Policy as the
Administrative Agent may reasonably request in its credit judgment;

(v) a reconciliation of the Accounts and Inventory between the amounts shown in
the Borrower’s general ledgers and the reports delivered pursuant to
clauses (ii) and (iii) above;

(vi) if readily available, a schedule and aging of the accounts payable of the
Borrower and its Subsidiaries in the form historically generated by the Borrower
or such other information with respect to such accounts payable as the
Administrative Agent may reasonably request in its credit judgment; and

 

108



--------------------------------------------------------------------------------

(vii) concurrently with the delivery of the Borrowing Base Certificate, the U.S.
Borrowing Base Certificate;

provided, that with respect to any calendar month end that is also a fiscal
quarter end, the Borrower shall have satisfied the foregoing clauses if it
provides a draft of the applicable documentation required pursuant to such
clauses on or prior to the applicable Borrowing Base Reporting Date and a final
version of the applicable documentation (in each case with a reconciliation to
the applicable previously delivered draft documentation) by no later than the
earlier of (A) the date upon which financial statements are delivered for such
fiscal quarter pursuant to Section 7.1(a) or (B) the forty-fifth (45th) day
after such fiscal quarter end.

(h) Cash Flow Reporting. (i) Commencing on December 15, 2008 and on the third
(3rd) Business Day following the last day of each four week period thereafter
(each such date a “Cash Flow Reporting Date”), an updated rolling 13-week
forecast (the “Forecast”) of cash receipts and disbursements of the U.S.
Borrower and its Consolidated Subsidiaries for the 13-consecutive week period
beginning on the date of delivery of such Forecast, which Forecast shall be in
form and substance reasonably satisfactory to the Administrative Agent and the
U.S. Administrative Agent and (ii) on each Cash Flow Reporting Date, a written
report in form and substance reasonably satisfactory to the Administrative Agent
and the U.S. Administrative Agent setting forth the actual aggregated cash
receipts and disbursements of the U.S. Borrower and its Consolidated
Subsidiaries for the immediately preceding four week period, together with a
comparison of such actual figures to the Forecast for such period previously
delivered to the Administrative Agent and the U.S. Administrative Agent pursuant
to clause(i) above.

(i) Notices of certain Asset Dispositions, Insurance and Condemnation Events and
Debt Issuances. In the event of any Asset Disposition (other than an Asset
Disposition permitted pursuant to Section 10.5(a), (b), (c), (d), (e) or (f)),
Insurance and Condemnation Event or any Debt Issuance by the U.S. Borrower or
any of its Subsidiaries, (i) notice of such Asset Disposition, Insurance and
Condemnation Event or Debt Issuance, which notice shall specify the Net Cash
Proceeds to be received by the U.S. Borrower or any of its Subsidiaries in
connection with such Asset Disposition, Insurance and Condemnation Event or Debt
Issuance and (ii) in the case of any Asset Disposition or Insurance and
Condemnation Event of Eligible Inventory or Eligible Accounts, a pro forma
Borrowing Base Certificate giving effect to such Asset Disposition and Insurance
and Condemnation Event, in each case, to be delivered (A) at least five
(5) Business Days prior to such Asset Disposition if the Net Cash Proceeds of
such Asset Disposition exceed $1,000,000 or (B) within five (5) Business Days
after a Responsible Officer has knowledge of (1) such Asset Disposition if the
Net Cash Proceeds of such Asset Disposition are $1,000,000 or less or (2) any
Insurance and Condemnation Event.

(j) Other Reporting.

(i) At such times as may be requested by the Administrative Agent, as of the
quarter most recently ended, a list of all customer addresses, delivered
electronically in a text formatted file acceptable to the Administrative Agent;

(ii) Promptly upon the Administrative Agent’s request:

 

109



--------------------------------------------------------------------------------

(A) an appraisal of all of the Inventory of the Borrower and its Subsidiaries,
which appraisal shall be in form and substance satisfactory to the
Administrative Agent, prepared by an independent third party appraiser
acceptable to the Administrative Agent, and upon which the Administrative Agent
and the Lenders (and the successors and assigns of the Administrative Agent and
each Lender) is expressly permitted to rely; and

(B) a schedule, which schedule shall be in form and substance satisfactory to
the Administrative Agent, detailing the balance of all intercompany accounts of
the Borrower and its Subsidiaries;

(iii) As soon as available but in any event within thirty (30) days after the
end of each calendar month, and at such other times as may be requested by the
Administrative Agent, as of the period then ended, the Borrower’s and its
Subsidiaries’ sales journals, cash receipts journals (identifying trade and
non-trade cash receipts) and debit memo/credit memo journals; and

(iv) As soon as possible and in any event within thirty (30) days after filing
thereof, copies of all tax returns filed by the Borrower or any of its
Subsidiaries with the Canada Customs and Revenue Agency, and any other
applicable Governmental Authority in any jurisdiction.

SECTION 7.2 Officer’s Compliance Certificate. At each time financial statements
are delivered pursuant to Section 7.1(a) or (b) and at such other times as the
Administrative Agent shall reasonably request, an Officer’s Compliance
Certificate.

SECTION 7.3 Accountants’ Certificate. At each time financial statements are
delivered pursuant to Section 7.1(b), a certificate of the independent public
accountants certifying such financial statements that in connection with their
audit, nothing came to their attention that caused them to believe that the U.S.
Borrower or the Borrower failed to comply with the terms, covenants, provisions
or conditions of Article IX or, if such is not the case, specifying such
non-compliance and its nature and period of existence.

SECTION 7.4 Other Reports.

(a) Promptly upon their becoming available, copies of all registration
statements (other than on Form S-8) and regular periodic reports on Forms 10-K,
10-Q and 8-K that the Parent, the U.S. Borrower or any of its Subsidiaries shall
have filed with the SEC, or any similar periodic reports filed with any
comparable agency in Canada (it being agreed that each such report or statement
shall be deemed delivered on the date that (i) such report or statement is
posted on the website of the SEC at www.sec.gov, on SEDAR at www.sedar.com or on
the website of the Original U.S. Borrower at www.abitibibowater.com and (ii) the
Original U.S. Borrower has provided the Administrative Agent with written notice
of such posting).

(b) Promptly upon the mailing thereof to the shareholders of the Parent or the
U.S. Borrower generally, copies of all financial statements, reports and proxy
statements so mailed (it being agreed that such mailing shall be deemed
delivered on the date that (i) such information is

 

110



--------------------------------------------------------------------------------

posted on the website of the SEC at www.sec.gov, on SEDAR at www.sedar.com or on
the website of the Original U.S. Borrower at www.abitibibowater.com and (ii) the
Original U.S. Borrower has provided the Administrative Agent with written notice
of such posting).

(c) Such other information regarding the Collateral or the operations, business
affairs and financial condition of the U.S. Borrower or any of its Subsidiaries
as the Administrative Agent (for itself or on behalf of any Lender) may
reasonably request.

SECTION 7.5 Notice of Litigation and Other Matters. Prompt (but in no event
later than ten (10) days after any Credit Party obtains knowledge thereof)
telephonic and written notice of:

(a) the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving the U.S. Borrower or any of its Subsidiaries
or any of their respective properties, assets or businesses that if adversely
determined could reasonably be expected to have a Material Adverse Effect;

(b) any notice of any violation received by the U.S. Borrower or any of its
Subsidiaries from any Governmental Authority including, without limitation, any
notice of violation of Environmental Laws which in any such case could
reasonably be expected to have a Material Adverse Effect;

(c) any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against the U.S. Borrower or any of its Subsidiaries
which in any such case could reasonably be expected to have a Material Adverse
Effect;

(d) any attachment, judgment, lien, levy or order exceeding $10,000,000 that is
assessed against the U.S. Borrower or any of its Subsidiaries;

(e) (i) any Default or Event of Default or (ii) any event which constitutes or
which with the passage of time or giving of notice or both would constitute a
default or event of default under any Significant Indebtedness to which the U.S.
Borrower or any of its Subsidiaries is a party or by which the U.S. Borrower or
any of its Subsidiaries or any of their respective properties may be bound which
could reasonably be expected to have a Material Adverse Effect;

(f) (i) any unfavorable determination letter from the Internal Revenue Service
regarding the qualification of an Employee Benefit Plan under Section 401(a) of
the Code (along with a copy thereof), (ii) all notices received by the U.S.
Borrower or any of its Subsidiaries or any of their ERISA Affiliates of the
PBGC’s or any other Governmental Authority’s intent to terminate any Pension
Plan or Canadian Pension Plan or to have a trustee appointed to administer any
Pension Plan or Canadian Pension Plan, (iii) all notices received by the U.S.
Borrower or any of its Subsidiaries or any of their ERISA Affiliates from a
Multiemployer Plan or Canadian Multiemployer Plan sponsor concerning the
imposition or amount of withdrawal liability pursuant to Section 4202 of ERISA
or any other Applicable Law and (iv) the U.S. Borrower obtaining knowledge or
reason to know that the U.S. Borrower or any of its Subsidiaries or any of their
ERISA Affiliates has filed or intends to file a notice of intent to terminate
any Pension Plan or Canadian Pension Plan under a distress termination within
the meaning of Section 4041(c) of ERISA or otherwise;

 

111



--------------------------------------------------------------------------------

(g) any event which makes any of the representations set forth in Section 6.1
that is subject to materiality or Material Adverse Effect qualifications
inaccurate in any respect or any event which makes any of the representations
set forth in Section 6.1 that is not subject to materiality or Material Adverse
Effect qualifications inaccurate in any material respect; and

(h) any notice delivered to the U.S. Borrower, or sent by or on behalf of the
U.S. Borrower, with respect to the U.S. Credit Agreement or any of the loan
documents executed in connection therewith (including a copy of any such
notice).

SECTION 7.6 Accuracy of Information. All written information, reports,
statements and other papers and data furnished by or on behalf of the Parent,
the Borrower or the U.S. Borrower to the Administrative Agent or any Lender
whether pursuant to this Article VII or any other provision of this Agreement,
or any of the Security Documents, shall, at the time the same is so furnished,
comply with the representations and warranties set forth in Section 6.1(w).

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until all of the Obligations have been paid and satisfied in full and the
Commitment terminated, unless consent has been obtained in the manner provided
for in Section 14.2, the U.S. Borrower and the Borrower will, and will cause
each of their respective Subsidiaries to:

SECTION 8.1 Preservation of Corporate Existence and Related Matters. Except as
permitted by Section 10.4, preserve and maintain its legal existence and all
material rights, franchises, licenses and privileges and qualify and remain
qualified as a foreign corporation and authorized to do business in each
jurisdiction in which the failure to so qualify could reasonably be expected to
have a Material Adverse Effect.

SECTION 8.2 Maintenance of Property; Commitment Reductions and Repayments.

(a) Maintenance of Property. Protect and preserve all properties used or useful
in its business, including copyrights, patents, trade names, service marks and
trademarks; maintain in good working order and condition, ordinary wear and tear
excepted, all buildings, equipment and other tangible real and personal
property; and from time to time make or cause to be made all repairs, renewals
and replacements thereof and additions to such property necessary for the
conduct of its business; in each case to the extent necessary so that the
business carried on in connection therewith may be conducted in a commercially
reasonable manner, it being understood and agreed that nothing in this paragraph
shall prohibit the idling or abandonment of any property in the reasonable
business judgment of the U.S. Borrower and its Subsidiaries.

(b) (i) Asset Dispositions. If the U.S. Borrower or any of its Subsidiaries
receives Net Cash Proceeds from any Asset Disposition permitted under this
Agreement (other than any Asset Disposition permitted pursuant to
Section 10.5(a), (b), (c), (d), (e) and (f)) or

 

112



--------------------------------------------------------------------------------

consented to by the Required Lenders pursuant to Section 14.2, or from any
Insurance and Condemnation Event, in all cases, in an aggregate amount for all
such Asset Dispositions and Insurance and Condemnation Events in excess of
$2,500,000:

(A) with respect to the Net Cash Proceeds received from any such Asset
Disposition or Insurance and Condemnation Event with respect to Canadian Fixed
Assets:

(1) the U.S. Borrower shall, or shall cause the following to occur:

(x) first, permanently reduce the Overadvance Amount (and make any corresponding
payment required pursuant to Section 2.7(c)) in an aggregate amount not to
exceed the lesser of (I) the Asset Sale Reduction Amount and (II) the amount of
the then applicable Overadvance Amount (it being understood and agreed that such
reduction shall be applied to reduce the remaining scheduled reductions of the
Overadvance Amount, if any, on a pro rata basis); and

(y) then, to the extent of any remaining portion of the Asset Sale Reduction
Amount:

(I) permanently reduce the U.S. Commitment (and make any corresponding payment
required pursuant to Section 2.5(c) of the U.S. Credit Agreement) by an amount
equal to the product of (x) the U.S. Pro Rata Percentage multiplied by (y) any
such remaining Asset Sale Reduction Amount after giving effect to the
repayments, if any, made in connection with the commitment reductions required
pursuant to clause (b)(i)(A)(1)(x) above (it being understood and agreed that
such reduction shall also be applied to reduce the remaining scheduled
reductions of the U.S. Overadvance Amount, if any, on a pro rata basis); and

(II) permanently reduce the Commitment (and make any corresponding payment
required pursuant to Section 2.7(c)) by an amount equal to the product of
(x) the Canadian Pro Rata Percentage multiplied by (y) any such remaining Asset
Sale Reduction Amount after giving effect to the repayments, if any, made in
connection with the commitment reductions required pursuant to clause (b)(i)
(A)(1)(x) above; and

(2) the U.S. Borrower shall or shall cause the Net Cash Proceeds which remain
after giving effect to the repayments, if any, made in connection with the
commitment reductions required pursuant to clause (b)(i)(A)(1) above to be
applied to temporarily repay (without a corresponding commitment reduction)
(x) the U.S. Loans in the manner provided in Section 2.4(b)(i) of the U.S.
Credit Agreement in an amount equal to the product of (I) the U.S. Pro Rata
Percentage

 

113



--------------------------------------------------------------------------------

multiplied by (II) the aggregate amount of such remaining Net Cash Proceeds and
(y) the Loans in the manner provided in Section 2.6(d)(i) in an amount equal to
the product of (I) the Canadian Pro Rata Percentage multiplied by (II) the
aggregate amount of such remaining Net Cash Proceeds;

(B) with respect to the Net Cash Proceeds received from any such Asset
Disposition or Insurance and Condemnation Event with respect to U.S. Non-Fixed
Assets Collateral:

(1) the U.S. Borrower shall or shall cause any repayment as required pursuant to
Section 2.4(b) of the U.S. Credit Agreement after giving effect to such Asset
Disposition or Insurance and Condemnation Event to be made; and

(2) the U.S. Borrower shall or shall cause the Net Cash Proceeds which remain
after giving effect to the repayments, if any, made pursuant to
clause (b)(i)(B)(1) above to be applied to temporarily repay (without a
corresponding commitment reduction) the U.S. Loans in the manner provided in
Section 2.4(b)(i) of the U.S. Credit Agreement; and

(3) the U.S. Borrower shall or shall cause the Net Cash Proceeds which remain
after giving effect to the repayments, if any, made pursuant to clause (b)(i)
(B)(1) and clause (b)(i)(B)(2) above to be applied to temporarily repay (without
a corresponding commitment reduction) the Loans in the manner provided in
Section 2.6(d)(i);

(C) with respect to the Net Cash Proceeds received from any such Asset
Disposition or Insurance and Condemnation Event with respect to Non-Fixed Assets
Collateral (other than the Korean Shares):

(1) the U.S. Borrower shall or shall cause any repayments as required pursuant
to Section 2.6(d) after giving effect to such Asset Disposition or Insurance and
Condemnation Event to be made; and

(2) the U.S. Borrower shall or shall cause the Net Cash Proceeds which remain
after giving effect to the repayments, if any, made pursuant to
clause (b)(i)(C)(1) above to be applied to temporarily repay (without a
corresponding commitment reduction) the Loans in the manner provided in
Section 2.6(d)(i); and

(3) the U.S. Borrower shall or shall cause the Net Cash Proceeds which remain
after giving effect to the repayments, if any, made pursuant to
clause (b)(i)(C)(1) and clause (b)(i)(C)(2) above to be applied to temporarily
repay (without a corresponding commitment reduction) the U.S. Loans in the
manner provided in Section 2.4(b)(i) of the U.S. Credit Agreement;

 

114



--------------------------------------------------------------------------------

(D) with respect to the Net Cash Proceeds received from any such Asset
Disposition or Insurance and Condemnation Event with respect to Korean Fixed
Assets or the Korean Shares:

(1) the U.S. Borrower shall, or shall cause the following to occur:

(x) first, permanently reduce the Overadvance Amount (and make any corresponding
payment required pursuant to Section 2.7(c)) in an aggregate amount not to
exceed the lesser of (I) the Asset Sale Reduction Amount and (II) the amount of
the then applicable Overadvance Amount (it being understood and agreed that such
reduction shall be applied to reduce the remaining scheduled reductions of the
Overadvance Amount, if any, on a pro rata basis);

(y) then, to the extent of any remaining portion of the Asset Sale Reduction
Amount after giving effect to the repayments, if any, made in connection with
the commitment reductions required pursuant to clause (b)(i)(D)(1)(x) above,
permanently reduce the U.S. Overadvance Amount (and make any corresponding
payment required pursuant to Section 2.5(c) of the U.S. Credit Agreement) in an
aggregate amount not to exceed the lesser of (I) such remaining Asset Sale
Reduction Amount and (II) the amount of the then applicable U.S. Overadvance
Amount (it being understood and agreed that such reduction shall be applied to
reduce the remaining scheduled reductions of the U.S. Overadvance Amount, if
any, on a pro rata basis); and

(z) then, to the extent of any remaining portion of the Asset Sale Reduction
Amount:

(I) permanently reduce the U.S. Commitment (and make any corresponding payment
required pursuant to Section 2.5(c) of the U.S. Credit Agreement) by an amount
equal to the product of (x) the U.S. Pro Rata Percentage multiplied by (y) any
such remaining Asset Sale Reduction Amount after giving effect to the
repayments, if any, made in connection with the commitment reductions required
pursuant to clauses (b)(i)(D)(1)(x) and (b)(i)(D)(1)(y) above; and

(II) permanently reduce the Commitment (and make any corresponding payment
required pursuant to Section 2.7(c)) by an amount equal to the product of
(x) the Canadian Pro Rata Percentage multiplied by (y) any such remaining Asset
Sale Reduction Amount after giving effect to the repayments, if any, made in
connection with the commitment reductions required pursuant to clauses (b)(i)
(D)(1)(x) and (b)(i)(D)(1)(y) above; and

 

115



--------------------------------------------------------------------------------

(2) the U.S. Borrower shall or shall cause the Net Cash Proceeds which remain
after giving effect to the repayments, if any, made in connection with the
commitment reductions required pursuant to clause (b)(i)(D)(1) above to be
applied to temporarily repay (without a corresponding commitment reduction)
(x) the U.S. Loans in the manner provided in Section 2.4(b)(i) of the U.S.
Credit Agreement in an amount equal to the product of (I) the U.S. Pro Rata
Percentage multiplied by (II) the aggregate amount of such remaining Net Cash
Proceeds and (y) the Loans in the manner provided in Section 2.6(d)(i) in an
amount equal to the product of (I) the Canadian Pro Rata Percentage multiplied
by (II) the aggregate amount of such remaining Net Cash Proceeds; and

(E) with respect to the Net Cash Proceeds from any such Asset Disposition or
Insurance and Condemnation Event of assets or property not covered by
clauses (b)(i)(A), (b)(i)(B), (b)(i)(C) or (b)(i)(D) above (including, without
limitation, any timberlands and any Fixed Assets that are not Canadian Fixed
Assets):

(1) the U.S. Borrower shall, or shall cause the following to occur:

(x) permanently reduce the U.S. Commitment (and make any corresponding payment
required pursuant to Section 2.5(c) of the U.S. Credit Agreement) by an amount
equal to the product of (I) the U.S. Pro Rata Percentage multiplied by (II) the
Asset Sale Reduction Amount (it being understood and agreed that such
reduction shall also be applied to reduce the remaining scheduled reductions of
the U.S. Overadvance Amount, if any, on a pro rata basis); and

(y) permanently reduce the Commitment (and make any corresponding payment
required pursuant to Section 2.7(c)) by an amount equal to the product of
(I) the Canadian Pro Rata Percentage multiplied by (II) the Asset Sale Reduction
Amount (it being understood and agreed that such reduction shall also be
applied to reduce the remaining scheduled reductions of the Overadvance Amount,
if any, on a pro rata basis); and

(2) the U.S. Borrower shall or shall cause the Net Cash Proceeds which remain
after giving effect to the repayments, if any, made in connection with the
commitment reductions required pursuant to clause (b)(i)(E)(1) above to be
applied to temporarily repay (without a corresponding commitment reduction)
(x) the U.S. Loans in the manner provided in Section 2.4(b)(i) of the U.S.
Credit Agreement in an amount equal to the product of (I) the U.S. Pro Rata
Percentage multiplied by (II) the aggregate amount of such remaining Net Cash
Proceeds and (y) the Loans in the manner provided in Section 2.6(d)(i) in an
amount equal to the product of (I) the Canadian Pro Rata Percentage multiplied
by (II) the aggregate amount of such remaining Net Cash Proceeds.

 

116



--------------------------------------------------------------------------------

Each such permanent reduction and each such repayment shall be made within three
(3) Business Days after the receipt of Net Cash Proceeds of any such Asset
Disposition or Insurance and Condemnation Event.

(ii) Debt Issuances. If the U.S. Borrower or any of its Subsidiaries receives
Net Cash Proceeds from any Debt Issuance, the U.S. Borrower shall immediately
notify the Administrative Agent and upon receipt of such notice, the
Administrative Agent shall promptly notify the Lenders. Upon receipt of such Net
Cash Proceeds,

(A) the Commitment and the U.S. Commitment shall be reduced by an amount equal
to seventy-five percent (75%) of such Net Cash Proceeds (such amount, the “Debt
Issuance Reduction Amount”) with each such reduction to be effected as follows:

(1) to permanently reduce the U.S. Commitment (and make any corresponding
payment required pursuant to Section 2.5(c) of the U.S. Credit Agreement) by an
amount equal to the product of (x) the U.S. Pro Rata Percentage multiplied by
(y) the Debt Issuance Reduction Amount (it being understood and agreed that such
reduction shall also be applied to reduce the remaining scheduled reductions of
the U.S. Overadvance Amount, if any, on a pro rata basis); and

(2) to permanently reduce the Commitment (and make any corresponding payment
required pursuant to Section 2.7(c)) by an amount equal to the product of
(x) the Canadian Pro Rata Percentage multiplied by (y) the Debt Issuance
Reduction Amount (it being understood and agreed that such reduction shall also
be applied to reduce the remaining scheduled reductions of the Overadvance
Amount, if any, on a pro rata basis); and

(B) the U.S. Borrower shall or shall cause the Net Cash Proceeds which remain
after giving effect to the repayments, if any, made in connection with the
commitment reductions required pursuant to clause (b)(ii)(A) above to be applied
to temporarily repay (without a corresponding commitment reduction) (x) the U.S.
Loans in the manner provided in Section 2.4(b)(i) of the U.S. Credit Agreement
in an amount equal to the product of (I) the U.S. Pro Rata Percentage multiplied
by (II) the aggregate amount of such remaining Net Cash Proceeds and (y) the
Loans in the manner provided in Section 2.6(d)(i) in an amount equal to the
product of (I) the Canadian Pro Rata Percentage multiplied by (II) the aggregate
amount of such remaining Net Cash Proceeds.

Each such permanent reduction and each such repayment shall be made within three
(3) Business Days after the receipt of Net Cash Proceeds of any such Debt
Issuance.

(iii) Notwithstanding the foregoing, no later than five (5) Business Days
following the date of receipt by the U.S. Borrower or any of its Subsidiaries of
any Net Cash Proceeds from any Insurance and Condemnation Event, the U.S.
Borrower shall apply such Net Cash Proceeds in accordance with the applicable
subclause of clause (i) above; provided, that no such application shall be
required from the Net Cash Proceeds

 

117



--------------------------------------------------------------------------------

received by the U.S. Borrower or any of its Subsidiaries with respect to such
Insurance and Condemnation Event to the extent such Net Cash Proceeds therefrom
are either (A) used, within twelve (12) months after receipt of such Net Cash
Proceeds, to reimburse the U.S. Borrower or any of its Subsidiaries for amounts
spent by them to replace, repair and/or restore the assets that were the subject
of such Insurance and Condemnation Event or (B) committed, within three
(3) months after receipt of such Net Cash Proceeds, to be used to replace,
repair and/or restore the assets that were the subject of such Insurance and
Condemnation Event, and are thereafter actually used to replace, repair and/or
restore such assets within twelve (12) months after receipt of such Net Cash
Proceeds; provided, that any portion of the Net Cash Proceeds not so committed
to be reinvested within such three (3) month period or actually used within such
twelve (12) month period shall be applied in accordance with the applicable
subclause of clause (i) above; provided, further, that until reinvested, the
aggregate amount of the Net Cash Proceeds to be reinvested shall be used to
temporarily repay Loans and U.S. Loans in accordance with the applicable
subclause of clause (i) above.

SECTION 8.3 Insurance. Maintain insurance with financially sound and reputable
insurance companies against such risks and in such amounts as are customarily
maintained by similar businesses and as may be required by Applicable Law and as
are required by any Security Documents (including, without limitation, hazard
and business interruption insurance), and on the Closing Date and from time to
time thereafter deliver to the Administrative Agent upon its reasonable request
information in reasonable detail as to the insurance then in effect, stating the
names of the insurance companies, the amounts of the insurance, the dates of the
expiration thereof and the properties and risks covered thereby.

SECTION 8.4 Accounting Methods and Financial Records. Maintain a system of
accounting, and keep proper books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.

SECTION 8.5 Payment of Taxes. Pay and discharge all taxes, assessments and other
governmental charges that may be levied or assessed upon it or on its income or
profits or any of its property; except for any such tax, assessment or other
governmental charge the payment of which is being contested in good faith so
long as adequate reserves are maintained with respect thereto in accordance with
GAAP.

SECTION 8.6 Compliance With Laws and Approvals. Observe and remain in compliance
with all Applicable Laws and maintain in full force and effect all Governmental
Approvals, in each case applicable to the conduct of its business, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

SECTION 8.7 Environmental Laws. In addition to and without limiting the
generality of Section 8.6, (a) comply with, and ensure such compliance by all
tenants and subtenants with all applicable Environmental Laws and obtain and
comply with and maintain, and ensure that all tenants and subtenants, if any,
obtain and comply with and maintain, any and

 

118



--------------------------------------------------------------------------------

all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except where the failure to do so could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, (b) conduct and complete all investigations, studies, sampling
and testing, and all remedial, removal and other actions required under
Environmental Laws, and promptly comply with all lawful orders and directives of
any Governmental Authority regarding Environmental Laws, except where the
failure to conduct or complete such actions, or comply with such orders or
directions, could not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect and (c) defend, indemnify and hold harmless
the Administrative Agent and the Lenders, and their respective parents,
Subsidiaries, Affiliates, employees, agents, officers and directors, from and
against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature known or unknown,
contingent or otherwise, arising out of, or in any way relating to the presence
of Hazardous Materials, or the violation of, noncompliance with or liability
under any Environmental Laws applicable to the operations of the U.S. Borrower
or any of its Subsidiaries, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing directly result from the gross negligence or willful
misconduct of the party seeking indemnification therefor, as determined by a
court of competent jurisdiction by final nonappealable judgment.

SECTION 8.8 Compliance with ERISA. In addition to and without limiting the
generality of Section 8.6, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with all material applicable provisions of ERISA with
respect to Employee Benefit Plans and the ITA and other Applicable Law with
respect to all Canadian Employee Benefit Plans, (ii) not take any action or fail
to take action the result of which could be a liability to the PBGC or any other
Governmental Authority or to a Multiemployer Plan or a Canadian Multiemployer
Plan, (iii) not participate in any prohibited transaction that could result in
any civil penalty under ERISA or tax under the Code and (iv) operate each
Employee Benefit Plan in such a manner that will not incur any tax liability
under Section 4980B of the Code or any liability to any qualified beneficiary as
defined in Section 4980B of the Code and (b) furnish to the Administrative Agent
upon the Administrative Agent’s request such additional information about any
Employee Benefit Plan or Canadian Employee Benefit Plan as may be reasonably
requested by the Administrative Agent.

SECTION 8.9 Visits and Inspections; Consultant Matters.

(a) Visits and Inspections. Permit representatives of the Administrative Agent
or any Lender (including representatives of the U.S. Administrative Agent), from
time to time upon prior reasonable notice and during normal business hours, at
the Borrower’s expense, to visit and inspect its properties; inspect, audit and
make extracts from its books, records and files, including, but not limited to,
management letters prepared by independent accountants; discuss with its
principal officers, and its independent accountants, its business, assets,
liabilities, financial condition, results of operations and business prospects;
and conduct field audits, examinations and appraisals with respect to the
Collateral (including, but not limited to, the Accounts, the Inventory and the
Canadian Fixed Assets), which field audits shall occur no less

 

119



--------------------------------------------------------------------------------

frequently than once per fiscal quarter and which inventory appraisals shall
occur no less frequently than once per each six-month period. Notwithstanding
the foregoing, upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may do any of the foregoing at any time
without advance notice and the Borrower shall be required to bear the cost of
all such visits, inspections, field audits, examinations and appraisals.
Notwithstanding the foregoing, field audits, examinations and appraisals with
respect to the Collateral shall be conducted only by the Administrative Agent,
in its sole discretion or at the request of any Lender.

(b) Consultant Matters. (i) Permit the retention of Consultants and
(ii) cooperate with any such Consultants and allow any such Consultants, from
time to time upon prior reasonable notice and during normal business hours, at
the Borrower’s expense, to visit and inspect any of the properties of the
Borrower and its Subsidiaries, examine corporate, financial and operating
records of the Borrower and its Subsidiaries, make copies thereof or abstracts
therefrom and discuss the affairs, finances and accounts of the Borrower and its
Subsidiaries with their respective directors, officers, and independent public
accountants.

SECTION 8.10 Additional Guarantors; Canadian Fixed Assets and Korean Shares.

(a) Within thirty (30) days after (i) the redesignation of an Immaterial
Subsidiary as a Material Subsidiary in accordance with Section 8.10(b) below or
(ii) the creation or acquisition of any Material Subsidiary, including in
connection with any Permitted Acquisition (any such Subsidiary, a “New Material
Subsidiary”), cause to be executed and delivered to the Administrative Agent
(unless otherwise agreed to by the Administrative Agent): (A) a duly executed
Subsidiary Guaranty Agreement (or, if applicable, a joinder agreement in form
and substance reasonably satisfactory to the Administrative Agent joining such
New Material Subsidiary to the Subsidiary Guaranty Agreement), the Collateral
Agreement and any other applicable Security Documents, (B) such updated
Schedules to the Loan Documents as requested by the Administrative Agent with
regard to such Person (including, without limitation, updated Schedule 6.1(b)
reflecting the creation or acquisition of such New Material Subsidiary),
(C) such documents and certificates referred to in Section 5.2 as may be
reasonably requested by the Administrative Agent (including, without limitation,
favorable legal opinions of counsel addressed to the Administrative Agent and
the Lenders with respect to the New Material Subsidiary, the Loan Documents and
such other matters as the Lenders shall request), and (D) such other documents
and certificates as may be reasonably requested by the Administrative Agent, all
in form, content and scope reasonably satisfactory to the Administrative Agent.

(b) The Borrower may, at any time and upon written notice to the Administrative
Agent, redesignate any Immaterial Subsidiary as a Material Subsidiary. Further,
promptly after the date on which the Borrower or the Administrative Agent
determines that any Subsidiary no longer qualifies as an Immaterial Subsidiary
such Subsidiary shall be redesignated as a Material Subsidiary and shall comply
with clause (a) of this Section.

(c) The Borrower may, at any time and upon written notice to the Administrative
Agent, designate any direct or indirect parent company of the Borrower that is
organized under the laws of Canada or any province thereof as a Parent Guarantor
by causing such direct or

 

120



--------------------------------------------------------------------------------

indirect parent company of the Borrower to execute and deliver all documents and
certificates required to be delivered pursuant to clause (a) of this Section
(provided that such direct or indirect parent company of the Borrower shall,
rather than execute a Subsidiary Guaranty Agreement or a joinder thereto, either
(i) execute a parent guaranty agreement in form and substance satisfactory to
the Administrative Agent or (ii) join as a guarantor under Article XI).

(d) Within thirty (30) days after the creation or acquisition of any new
Subsidiary, including in connection with any Permitted Acquisition, cause to be
executed and delivered to the Administrative Agent (unless otherwise agreed to
by the Administrative Agent) a duly executed joinder agreement in the form
attached to the Intercompany Subordination Agreement joining such new Subsidiary
thereto.

(e) (i) (A) Concurrently with the delivery of the documentation required to be
delivered pursuant to Section 8.10(e)(ii)(A) of the U.S. Credit Agreement but in
no event later than April 15, 2008, the U.S. Administrative Agent shall have
received:

(1) evidence satisfactory to the U.S. Administrative Agent that the U.S.
Borrower shall be diligently pursuing in good faith the rendering of the
solvency opinions referred to in Section 8.10(e)(i)(B) and Section 8.10(e)(i)(C)
by a third party consultant reasonably acceptable to the U.S. Administrative
Agent (including having delivered to such third party consultant all financial
and other information necessary to provide the basis for the delivery of such
solvency opinion); and

(2) information, in form and substance reasonably satisfactory to the U.S.
Administrative Agent, confirming (x) that the New U.S. Borrowers own, free and
clear of any Liens, the New U.S. Borrower Fixed Assets and (y) the ability of
the New U.S. Borrowers to grant to the U.S. Administrative Agent, on behalf of
the Secured Parties (other than the Additional Credit Lenders) and the U.S.
Secured Parties, a perfected first priority security interest in the New U.S.
Borrower Fixed Assets without the consent or approval of any third Person; and

(B) Concurrently with the delivery of the documentation required to be delivered
pursuant to Section 8.10(e)(ii)(B) of the U.S. Credit Agreement but in no event
later than May 15, 2008, the Administrative Agent shall have received:

(1) a copy of a solvency opinion from an opinion provider reasonably acceptable
to the Administrative Agent as to the solvency of the Original U.S. Borrower
after giving effect to the New U.S. Borrower Transactions and the transactions
contemplated by the Fourth Amendment, this Agreement and the joinder agreement
referred to in clause(2) below and such other matters as the Lenders shall
request (which such opinion shall expressly permit reliance (or be accompanied
by a letter, in form and substance satisfactory to the Administrative Agent,
executed by the opinion provider that expressly permits reliance) by the
Administrative Agent, the Lenders and any successors and assigns of the
Administrative Agent or any Lender);

 

121



--------------------------------------------------------------------------------

(2) a duly executed joinder agreement, in form and substance reasonably
satisfactory to the Administrative Agent, joining each New U.S. Borrower to
Article XI of this Agreement (as a U.S. Borrower), the Intercompany
Subordination Agreement and any other applicable Loan Documents;

(3) such updated Schedules to the Loan Documents as requested by the
Administrative Agent or the U.S. Administrative Agent with regard to the New
U.S. Borrowers (including, without limitation, an updated Schedule 6.1(b));

(4) a certificate of a Responsible Officer of each New U.S. Borrower certifying
as to the incumbency and genuineness of the signature of each officer of each
New U.S. Borrower executing the Loan Documents to which it is a party and
certifying that attached thereto is a true, correct and complete copy of (w) the
articles or certificate of incorporation or formation of each New U.S. Borrower
and all amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation or formation,
(x) the bylaws or other governing document of each New U.S. Borrower as in
effect on the date hereof, (y) resolutions duly adopted by the board of
directors or other governing body of each New U.S. Borrower authorizing the
transactions contemplated hereunder and the execution, delivery and performance
of this Agreement and the other Loan Documents to which it is a party, and
(z) certificates as of a recent date of the good standing of each New U.S.
Borrower under the laws of its jurisdiction of incorporation or formation;

(5) the results of a Lien search (including a search as to judgments, pending
litigation and tax matters) made against each New U.S. Borrower under the
Uniform Commercial Code (or applicable judicial docket) as in effect in each
jurisdiction in which filings or recordations under the Uniform Commercial Code
should be made to evidence or perfect security interests in all assets of each
New U.S. Borrower, indicating among other things that the assets of each New
U.S. Borrower are free and clear of any Liens (except Permitted Liens);

(6) evidence in form and substance reasonably satisfactory to the Administrative
Agent confirming the interest of the U.S. Administrative Agent (as loss payee
and additional insured and, with respect to the real property subject to the New
U.S. Borrower Mortgages (other than the Supplemental New U.S. Borrower
Mortgage), as mortgagee) with respect to such insurance coverage;

 

122



--------------------------------------------------------------------------------

(7) a duly executed counterpart of each New U.S. Borrower Mortgage (other than
the Supplemental New U.S. Borrower Mortgage);

(8) all filings and recordations that are necessary to perfect the security
interests of the U.S. Administrative Agent, on behalf of itself, the Secured
Parties (other than the Additional Credit Lenders) and the U.S. Secured Parties,
in the Collateral granted by each New U.S. Borrower under each New U.S. Borrower
Mortgage (other than the Supplemental New U.S. Borrower Mortgage) and evidence
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
therein;

(9) favorable opinions of counsel of each New U.S. Borrower addressed to the
Administrative Agent and the Lenders with respect to each New U.S. Borrower,
this Agreement, each of the New U.S. Borrower Mortgages (other than the
Supplemental New U.S. Borrower Mortgage) and the other Loan Documents to which
the New U.S. Borrowers are a party and such other matters as the Lenders shall
reasonably request (which such opinions shall expressly permit reliance by
successors and assigns of the Administrative Agent or any Lender); and

(10) such other instruments, documents and certificates as the Administrative
Agent shall reasonably request.

(C) Concurrently with the delivery of the documentation required to be delivered
pursuant to Section 8.10(e)(ii)(C) of the U.S. Credit Agreement but in no event
later than May 22, 2008, the Administrative Agent shall have received a copy of
a solvency opinion from an opinion provider reasonably acceptable to the
Administrative Agent as to the solvency of each of the New U.S. Borrowers (other
than BNS Holdings if BNS Holdings is a holding company that holds only the
Capital Stock of the Coosa Pines U.S. Borrower and the Grenada U.S. Borrower and
has no creditors other than the U.S. Lenders), in each case after giving effect
to the New U.S. Borrower Transactions and the transactions contemplated by the
Fourth Amendment, this Agreement and the joinder agreement referred to in
Section 8.10(e)(i)(B)(2) above and such other matters as the Lenders shall
request (which such opinion shall expressly permit reliance (or be accompanied
by a letter, in form and substance satisfactory to the Administrative Agent,
executed by the opinion provider that expressly permits reliance) by the
Administrative Agent, the Lenders and any successors and assigns of the
Administrative Agent or any Lender).

(D) Concurrently with the delivery of the documentation required to be delivered
pursuant to Section 8.10(e)(ii)(D) of the U.S. Credit Agreement but in no event
later than May 30, 2008, the Administrative Agent shall have received:

 

123



--------------------------------------------------------------------------------

(1) to the extent reasonably requested by the Administrative Agent, evidence in
form and substance reasonably satisfactory to the Administrative Agent
confirming the interest of the U.S. Administrative Agent as loss payee,
additional insured and mortgagee with respect to the Coosa Pines Mill and Coosa
Pines Real Property subject to the Supplemental New U.S. Borrower Mortgage;

(2) a duly executed counterpart of the Supplemental New U.S. Borrower Mortgage;

(3) all filings and recordations that are necessary to perfect the security
interests of the U.S. Administrative Agent, on behalf of itself, the other
Secured Parties (other than the Additional Credit Lenders) and the U.S. Secured
Parties, in the Collateral granted by the Supplemental New U.S. Borrower
Mortgagor, and evidence satisfactory to the Administrative Agent that upon such
filings and recordations such security interests constitute valid and perfected
first priority Liens therein (or, to the extent acceptable to the Administrative
Agent, evidence satisfactory to the Administrative Agent that upon delivery of
the Supplemental New U.S. Borrower Mortgage, all right, title and interest of
the Supplemental New U.S. Borrower Mortgagor shall be subordinated in all
respects to the security interests of the U.S. Administrative Agent, on behalf
of itself, the other Secured Parties (other than the Additional Credit Lenders)
and the U.S. Secured Parties, with respect to the interests subject to the
Supplemental New U.S. Borrower Mortgage);

(4) favorable opinions of counsel of the Supplemental New U.S. Borrower
Mortgagor addressed to the Administrative Agent and the Lenders with respect to
the Supplemental New U.S. Borrower Mortgage and such other matters as the
Lenders shall reasonably request (which such opinions shall expressly permit
reliance by successors and assigns of the Administrative Agent or any Lender);
and

(5) such other instruments, documents and certificates as the Administrative
Agent shall reasonably request;

(E) As of the Seventh Amendment Effective Date, the Borrower has delivered the
documentation required pursuant to Section 8.10(e)(i) of this Agreement.

(ii) As soon as possible but in any event no later than July 31, 2008 (as such
date may be extended by the Administrative Agent and the U.S. Administrative
Agent in their sole discretion):

(A) a final title policy, insuring the first priority Liens of the Secured
Parties (other than the Additional Credit Lenders) and the U.S. Secured Parties
and showing no Liens prior to the Liens of the Secured Parties (other than the

 

124



--------------------------------------------------------------------------------

Additional Credit Lenders) and the U.S. Secured Parties (other than for ad
valorem taxes not yet due and payable) and containing only such other customary
title exceptions as are reasonably acceptable to the U.S. Administrative Agent,
with title insurance companies acceptable to the U.S. Administrative Agent, on
each of the Coosa Pines Mill Real Property and Grenada Mill Real Property (it
being agreed that the U.S. Borrower and its Subsidiaries shall provide or obtain
any customary affidavits and indemnities as may be required or necessary to
obtain title insurance satisfactory to the U.S. Administrative Agent);

(B) copies of all recorded documents creating exceptions to the title policies
referred to in Section 8.10(e)(ii)(A);

(C) a certification form of a certification from the National Research Center,
or any successor agency thereto, regarding each of the Coosa Pines Mill Real
Property and the Grenada Mill Real Property;

(D) copies of as-built surveys of a recent date of each of the Coosa Pines Mill
Real Property and the Grenada Mill Real Property, in each case, certified as of
a recent date by a registered engineer or land surveyor. Each such survey shall
be accompanied by an affidavit (a “Survey Affidavit”) of an authorized signatory
of the owner of such property stating that there have been no improvements or
encroachments to the property since the date of the respective survey such that
the existing survey is no longer accurate. Each such survey shall show the area
of such property, all boundaries of the land with courses and distances
indicated, including chord bearings and arc and chord distances for all curves,
and shall show dimensions and locations of all easements, private drives,
roadways, and other facts materially affecting such property, and shall show
such other details as the U.S. Administrative Agent may reasonably request,
including, without limitation, any encroachment (and the extent thereof in feet
and inches) onto the property or by any of the improvements on the property upon
adjoining land or upon any easement burdening the property; any improvements, to
the extent constructed, and the relation of the improvements by distances to the
boundaries of the property, to any easements burdening the property, and to the
established building lines and the street lines; and if improvements are
existing, (x) a statement of the number of each type of parking space required
by Applicable Laws, ordinances, orders, rules, regulations, restrictive
covenants and easements affecting the improvement, and the number of each such
type of parking space provided, and (y) the locations of all utilities serving
the improvement;

(E) a Phase I environmental assessment and such other environmental report
reasonably requested by the U.S. Administrative Agent regarding each of the
Coosa Pines Mill Real Property and the Grenada Mill Real Property, in each case
prepared by an environmental engineering firm acceptable to the U.S.
Administrative Agent showing no environmental conditions in violation of
Environmental Laws or liabilities under Environmental Laws, either of which
could reasonably be expected to have a Material Adverse Effect; and

 

125



--------------------------------------------------------------------------------

(F) such other certificates, documents and information (including, without
limitation, engineering and structural reports, permanent certificates of
occupancy and evidence of zoning compliance, in each case, with respect to each
of the Coosa Pines Mill Real Property and the Grenada Mill Real Property) as may
be reasonably requested by the U.S. Administrative Agent, all in form, consent
and scope reasonably satisfactory to the U.S. Administrative Agent.

(iii) In each case noted above, the U.S. Administrative Agent shall have
received, on behalf of itself, the Lenders and any other applicable Person, all
accrued and unpaid fees, expenses or commissions payable to the Administrative
Agent and the Lenders under this Agreement (including, without limitation, legal
(including, without limitation, local counsel) fees and expenses) and such
amounts as may be due to any other Person in connection with the transactions
contemplated hereby, including all taxes, fees and other charges in connection
with the execution, delivery, recording, filing and registration of any of the
Loan Documents.

(f) (i) As promptly as possible, but in no event later than November 26, 2008,
the Administrative Agent shall have received:

(A) a duly executed copy of each Canadian Fixed Asset Mortgage;

(B) a duly executed copy of the equitable mortgage encumbering the Canadian
Fixed Assets together with a copy of the applicable PPSA filings;

(C) a duly executed amended and restated Pledge forming part of the Quebec
Collateral Documents;

(D) evidence in form and substance reasonably satisfactory to the Administrative
Agent confirming the interest of the Administrative Agent as mortgagee with
respect to any insurance on the real property constituting Canadian Fixed Assets
that is subject to a Canadian Fixed Asset Mortgage;

(E) all filings and recordations that are necessary to perfect the security
interests of the Administrative Agent, on behalf of itself and the other Secured
Parties, in the Canadian Fixed Assets granted by the applicable Credit Party
under each Canadian Fixed Asset Mortgage and evidence satisfactory to the
Administrative Agent that upon such filings and recordations such security
interests constitute valid and perfected first priority Liens therein;

(F) favorable opinions of counsel of the Credit Parties addressed to the
Administrative Agent, the U.S. Administrative Agent, the Lenders and the U.S.
Lenders with respect to each Canadian Fixed Asset Mortgage and such other
matters as the Lenders shall reasonably request, including for greater
certainty, as to absence of breach of documents governing Borrower’s Existing
Notes (which

 

126



--------------------------------------------------------------------------------

such opinions shall expressly permit reliance by successors and assigns of the
Administrative Agent, the U.S. Administrative Agent, any Lender or any U.S.
Lender);

(G) a final title insurance policy, insuring the first priority Liens of the
Secured Parties and showing no Liens prior to the Liens of the Secured Parties
(other than for ad valorem taxes not yet due and payable) and containing only
such other customary title exceptions as are reasonably acceptable to the
Administrative Agent, with title insurance companies acceptable to the
Administrative Agent, on the Canadian Fixed Assets subject to the Canadian Fixed
Asset Mortgages (it being agreed that the Borrower and its Subsidiaries shall
provide or obtain any customary affidavits and indemnities as may be required or
necessary to obtain title insurance satisfactory to the Administrative Agent);

(H) copies of all recorded documents creating exceptions to the coverage of the
title insurance policies referred to in Section 8.10(f)(i)(G);

(I) results of a Lien search, in form and substance satisfactory thereto, made
against each of the Credit Parties (except the U.S. Borrower);

(J) the Administrative Agent shall have received a certificate, in form and
substance satisfactory to the Administrative Agent, dated as of the date of the
Canadian Fixed Asset Mortgages, providing a calculation (with details) of the
aggregate amount of the Obligations (expressed in Canadian Dollars) capable of
being secured without triggering any requirement to provide Liens to any other
Person pursuant to the Existing Notes (such Indebtedness, the “Permitted Secured
Indebtedness”), duly certified by a Responsible Officer of the Borrower;

(K) the Administrative Agent shall have received favorable opinions of counsel
to the Credit Parties addressed to the Administrative Agent and the Lenders,
including, without limitation, a no conflict opinion with respect to the
Existing Notes issued by the Borrower and the additional Collateral being
provided to the Administrative Agent and the Lenders in connection with this
Agreement; and

(L) such other instruments, documents and certificates as the Administrative
Agent may reasonably request, including an officer’s certificate with respect to
the Existing Notes;

(ii) On or prior to December 15, 2008, the Administrative Agent shall have
received:

(A) an environmental assessment and such other environmental report reasonably
requested by the Administrative Agent regarding each of the real property
locations comprising the Canadian Fixed Assets subject to the Canadian Fixed
Asset Mortgages, in each case prepared by an environmental engineering

 

127



--------------------------------------------------------------------------------

firm acceptable to the Administrative Agent showing no environmental conditions
in violation of Environmental Laws or liabilities under Environmental Laws,
either of which could reasonably be expected to have a Material Adverse Effect;
and

(B) such other certificates, documents and information (including, without
limitation, solvency certificates, officer’s certificates with respect to
Existing Notes, permanent certificates of occupancy and evidence of zoning
compliance, in each case, with respect to each of the real property locations
comprising the Canadian Fixed Assets subject to the Canadian Fixed Asset
Mortgages) as may be reasonably requested by the Administrative Agent, all in
form, consent and scope reasonably satisfactory to the Administrative Agent; and

(iii) On or prior to January 10, 2009, the Administrative Agent shall have
received copies of as-built surveys of a recent date of each of the real
property locations comprising the Canadian Fixed Assets subject to the Canadian
Fixed Asset Mortgages, in each case certified as of a recent date by a
registered engineer or land surveyor and addressed to the Administrative Agent
and the Lenders (which survey shall expressly permit reliance by successors and
assigns of the Administrative Agent and the Lenders). Each such survey shall be
accompanied by a Survey Affidavit. Each such survey shall show, without
limitation, the area of such property, all boundaries of the land with courses
and distances indicated, including chord bearings and arc and chord distances
for all curves, and shall show dimensions and locations of all easements,
private drives, roadways, and other facts materially affecting such property,
and shall show such other details as the Administrative Agent may reasonably
request, including, without limitation, any encroachment (and the extent
thereof, in metric or imperial measures) onto the property or by any of the
improvements on the property upon adjoining land or upon any easement burdening
the property; any improvements, to the extent constructed, and the relation of
the improvements by distances to the boundaries of the property, to any
easements burdening the property, and to the established building lines and the
street lines; and if improvements are existing, (A) a statement of the number of
each type of parking space required by Applicable Laws, ordinances, orders,
rules, regulations, restrictive covenants and easements affecting the
improvement, and the number of each such type of parking space provided, and
(B) the locations of all utilities serving the improvement.

(g) Prior to November 30, 2008, as such date may be extended by the
Administrative Agent in its sole discretion, the Administrative Agent shall have
received (i) a duly executed copy of each applicable Foreign Pledge Document
with respect to a pledge of one hundred percent (100%) of the total outstanding
Korean Shares, including, without limitation, if applicable, original stock
certificates (or the equivalent thereof pursuant to the Applicable Laws and
practices of the Republic of Korea) evidencing the Korean Shares, together with
an appropriate undated stock power for each certificate duly executed in blank
by Bowater Lahave Corporation), (ii) such documents and certificates referred to
in Section 5.2 as may be reasonably requested by the Administrative Agent in
connection therewith (including, without limitation, favorable legal opinions of
counsel addressed to the Administrative Agent and the Lenders with

 

128



--------------------------------------------------------------------------------

respect to Korean Shares, the Loan Documents and such other matters as the
Administrative Agent shall reasonably request), and (iii) such other documents
and certificates as may be reasonably requested by the Administrative Agent (in
consultation with Bowater Lahave Corporation), all in form, content and scope
reasonably satisfactory to the Administrative Agent. Notwithstanding the
foregoing, subject to Section 13.3, the Administrative Agent may waive any or
all of the requirements contained in this Section 8.10(g) to the extent that, in
the sole discretion of the Administrative Agent, they are impracticable or pose
a materially undue burden on Bowater Lahave Corporation or on Bowater-Korea Co.,
Ltd.

(h) In each case noted in Section 8.10(f) or 8.10(g) above, the Administrative
Agent shall have received, on behalf of itself, the Lenders and any other
applicable Person, all accrued and unpaid fees, expenses or commissions payable
to the Administrative Agent and the Lenders under this Agreement (including,
without limitation, legal (including, without limitation, local counsel) fees
and expenses) and such amounts as may be due to any other Person in connection
with the transactions contemplated hereby, including all taxes, fees and other
charges in connection with the execution, delivery, recording, filing and
registration of any of the Loan Documents.

SECTION 8.11 Use of Proceeds. (a) The Borrower shall use the proceeds of the
Extensions of Credit (other than the proceeds of the EDC Credit Loans) (i) to
finance the acquisition of Capital Assets, (ii) to refinance the Existing
Facilities and (iii) for working capital and general corporate purposes of the
U.S. Borrower and its Subsidiaries, including the payment of certain fees and
expenses incurred in connection with this Agreement. The Borrower shall use the
proceeds of the EDC Credit Loans for working capital and general corporate
purposes of the Borrower and its Subsidiaries.

SECTION 8.12 Further Assurances. Make, execute and deliver all such additional
and further acts, things, deeds and instruments as the Administrative Agent or
the Required Agreement Lenders (through the Administrative Agent) may reasonably
require to document and consummate the transactions contemplated hereby and to
vest completely in and insure the Administrative Agent and the Lenders their
respective rights under this Agreement, the Letters of Credit and the other Loan
Documents.

ARTICLE IX

FINANCIAL COVENANTS

Until all of the Obligations have been paid and satisfied in full and the
Commitment terminated, unless consent has been obtained in the manner set forth
in Section 14.2, the U.S. Borrower and its Subsidiaries on a Consolidated basis
will not:

SECTION 9.1 Consolidated Senior Secured Leverage Ratio. As of any fiscal quarter
end, permit the Consolidated Senior Secured Leverage Ratio to be greater than
the corresponding ratio set forth below:

 

129



--------------------------------------------------------------------------------

Applicable Period

  

Maximum Ratio

Third Amendment Effective Date to March 31, 2008    4.50 to 1.00 April 1, 2008
through and including June 30, 2008    2.75 to 1.00 July 1, 2008 through and
including September 30, 2008    1.50 to 1.00 October 1, 2008 through and
including December 31, 2008    1.40 to 1.00 January 1, 2009 and thereafter   
1.25 to 1.00

SECTION 9.2 Interest Coverage Ratio. As of any fiscal quarter ending during the
periods specified below, permit the ratio of (a) the sum, without duplication,
of (i) Consolidated Adjusted EBITDA for the period of four (4) consecutive
fiscal quarters ending on or immediately prior to such date, plus (ii) the
amount of Specified Non-Recurring Charges taken during the period of four
(4) consecutive fiscal quarters ending on or immediately prior to such date, to
(b) Consolidated Interest Expense paid or payable in cash for the period of four
(4) consecutive fiscal quarters ending on or immediately prior to such date, to
be less than the corresponding ratio set forth below:

 

Applicable Period

  

Minimum Ratio

Third Amendment Effective Date to March 31, 2008    0.75 to 1.00 April 1, 2008
through and including June 30, 2008    1.00 to 1.00 July 1, 2008 through and
including September 30, 2008    1.40 to 1.00 October 1, 2008 through and
including December 31, 2008    1.75 to 1.00 January 1, 2009 and thereafter   
2.00 to 1.00

ARTICLE X

NEGATIVE COVENANTS

Until all of the Obligations have been paid and satisfied in full and the
Commitment terminated, unless consent has been obtained in the manner set forth
in Section 14.2, the U.S. Borrower and the Borrower will not and will not permit
any of their respective Subsidiaries to:

SECTION 10.1 Limitations on Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness except:

 

130



--------------------------------------------------------------------------------

(a) (i) the Obligations (excluding Hedging Obligations permitted pursuant to
Section 10.1(c)) and (ii) the Guaranty Obligations in favor of the
Administrative Agent for the benefit of the Secured Parties;

(b) (i) the U.S. Obligations (excluding any U.S. Obligations pursuant to Hedging
Agreements permitted pursuant to Section 10.1(c)) and (ii) the Guaranty
Obligations in respect of the U.S. Obligations in favor of the U.S.
Administrative Agent for the benefit of the U.S. Secured Parties;

(c) Indebtedness incurred in connection with a Hedging Agreement (i) which is
entered into for interest rate, foreign currency or other business purposes and
not for speculative purposes and (ii) with a counterparty reasonably
satisfactory to the Administrative Agent and the U.S. Administrative Agent;
provided that any counterparty that is a Lender, a U.S. Lender or any Affiliate
thereof shall be deemed satisfactory to the Administrative Agent and the U.S.
Administrative Agent;

(d) Indebtedness existing on the Closing Date and not otherwise permitted under
this Section and, to the extent that the outstanding principal amount of such
Indebtedness is in excess of $25,000,000, listed on Schedule 10.1 (including any
Indebtedness (including, without limitation, any Guaranty Obligation of
Indebtedness of another Person but excluding the April 2008 Convertible
Indebtedness) issued to refinance or to refund such Indebtedness or any
Indebtedness which constitutes a renewal or extension of such Indebtedness);
provided that (i) the principal amount of such Indebtedness may not be increased
at the time of such refinancing, refunding, renewal or extension except (A) by
an amount equal to a reasonable premium or other reasonable amount paid, and
fees and expenses reasonably incurred, in connection with such refinancing,
refunding, renewal or extension and by an amount equal to any existing
commitments unutilized thereunder and (B) by additional amounts, to the extent
that the Consolidated Total Leverage Ratio, on a pro forma basis after giving
effect to such increase, would be no greater than 5.50 to 1.00, (ii) no Default
or Event of Default exists and is continuing or would be caused by the
refinancing, refunding, renewal or extension thereof, (iii) the Administrative
Agent and the U.S. Administrative Agent shall have received satisfactory written
evidence that the U.S. Borrower and its Subsidiaries would be in compliance with
all covenants in this Agreement and the U.S. Credit Agreement on a pro forma
basis after giving effect to the refinancing, refunding, renewal or extension
thereof, (iv) the weighted average life of such Indebtedness shall not be
shorter than the weighted average life of the Indebtedness being refinanced,
refunded, renewed or extended, (v) any terms of subordination set forth in the
Indebtedness being refinanced, refunded, renewed or extended are not adversely
affected in any material respect, (vi) if the Indebtedness being refinanced is
not secured by the assets of any Credit Party or its Subsidiaries or any U.S.
Credit Party or its Subsidiaries, such refinancing Indebtedness shall also not
be secured by the assets of any Credit Party or its Subsidiaries or any U.S.
Credit Party or its Subsidiaries and (vii) none of the Existing Notes nor any
Indebtedness incurred in accordance with this paragraph to refinance, refund,
renew or extend the Existing Notes shall be guaranteed by the U.S. Borrower or
any of its Subsidiaries (other than (A) those Existing Notes which are
guaranteed by the U.S. Borrower as of the Closing Date and identified on
Schedule 10.1 as being so guaranteed and (B) any Indebtedness issued to
refinance any Existing Notes which, as of the Closing Date, (1) have an
outstanding principal balance in excess of $50,000,000 and (2) mature or are
subject to mandatory redemption prior to the U.S. Maturity Date);

 

131



--------------------------------------------------------------------------------

(e) Indebtedness incurred in connection with Capital Leases, including those
Capital Leases existing on the Closing Date, and purchase money Indebtedness,
including all purchase money Indebtedness existing on the Closing Date, in an
aggregate amount not to exceed $50,000,000 on any date of determination;

(f) (i) Guaranty Obligations with respect to Indebtedness permitted pursuant to
subsections (c), (e), (h), (l), (m) and (n) of this Section (provided that any
Guaranty Obligations of Indebtedness incurred pursuant to subsection (h) or, to
the extent applicable, subsection (n) of this Section shall be subordinated to
the Obligations and the U.S. Obligations to the same extent as the Indebtedness
that is being guaranteed); or

(ii) Guaranty Obligations of the Original U.S. Borrower with respect to the
April 2008 Convertible Indebtedness; provided that (A) the Original U.S.
Borrower shall not be permitted to create, incur, assume or suffer to exist such
Guaranty Obligations unless (1) it shall have delivered to the U.S.
Administrative Agent evidence, in form and substance reasonably satisfactory to
the U.S. Administrative Agent, that the Abitibi Entities shall have consummated
(or will concurrently consummate) their previously announced financing plan
which will consist of the following: (x) $250,000,000 to $325,000,000 of new
senior unsecured exchange notes of Abitibi, (y) $350,000,000 to $450,000,000 of
new 364-day term loans of Abitibi and (z) approximately $400,000,000 of new
senior secured notes or a term loan of Abitibi not to exceed a five year term
(provided that Abitibi may replace or amend the financings described in this
clause (A)(1) above so long as such replacement or amendment consists of
non-convertible debt financings of Abitibi that are not guaranteed by, or
secured by the assets of, the U.S. Borrower or any of its Subsidiaries and would
not reduce the aggregate amount of proceeds reflected above in this clause (A)
in excess of $50,000,000) or (2) the proceeds of such Indebtedness are used to
permanently reduce, on a pro rata basis, the Commitment under this Agreement and
the U.S. Commitment and to permanently repay, on a pro rata basis, Extensions of
Credit under this Agreement and U.S. Extensions of Credit under the U.S. Credit
Agreement or for such other use approved in writing by the Required Lenders (it
being understood that any use that involves the reduction of the commitments or
repayment of the extensions of credit under this Credit Facility or the U.S.
Credit Facility shall continue to be applied to this Credit Facility and the
U.S. Credit Facility on a pro rata basis unless otherwise agreed to by the
Required Agreement Lenders and the U.S. Required Agreement Lenders); and
(B) such Guaranty Obligations shall be unsecured and shall not exceed
$350,000,000 in an aggregate principal amount (plus any paid-in-kind interest
thereon) on any date of determination;

(g) (i) (A) Indebtedness owed by any U.S. Credit Party to any other U.S. Credit
Party, including, without limitation, Indebtedness evidenced by the New U.S.
Borrower Notes (provided that, if requested by the U.S. Administrative Agent,
such Indebtedness shall be subordinated to the U.S. Obligations on terms and
conditions reasonably satisfactory to the U.S.

 

132



--------------------------------------------------------------------------------

Administrative Agent) and (B) Indebtedness owed by any Credit Party (other than
the U.S. Borrower) to any other Credit Party (other than the U.S. Borrower)
(provided that, if requested by the Administrative Agent, such Indebtedness
shall be subordinated to the Obligations on terms and conditions reasonably
satisfactory to the Administrative Agent);

(II) (A) Indebtedness owed by any Credit Party (other than the U.S. Borrower) to
any U.S. Credit Party (provided that such Indebtedness shall be payable by such
Credit Party on demand by the applicable U.S. Credit Party) and (B) Indebtedness
owed by any U.S. Credit Party to any Credit Party (provided that such
Indebtedness shall be payable by such U.S. Credit Party (other than the U.S.
Borrower) on demand by the applicable Credit Party);

(iii) Indebtedness owed by any Subsidiary which is not a U.S. Credit Party or a
Credit Party to any other Subsidiary which is not a U.S. Credit Party or a
Credit Party;

(iv) Indebtedness owed by any U.S. Credit Party or any Credit Party to a
Subsidiary that is not a U.S. Credit Party or a Credit Party (provided that such
Indebtedness (other than Indebtedness existing as of the Closing Date pursuant
to the Bowater-Calhoun Arrangement) shall be subordinated to the U.S.
Obligations and the Obligations, as applicable, pursuant to an Intercompany
Subordination Agreement); and

(v) (A) Indebtedness owed by any Subsidiary that is not a U.S. Credit Party or a
Credit Party to a U.S. Credit Party or a Credit Party (provided that such
Indebtedness shall be payable by such Subsidiary on demand by the U.S. Credit
Party or the Credit Party, as applicable, to the extent required pursuant to the
Intercompany Subordination Agreement); provided that the aggregate amount of
such Indebtedness, together with any equity or capital investments and permitted
pursuant to Section 10.3(g) (without duplication), shall not exceed $35,000,000
outstanding on any date of determination (which amount shall be calculated as
the net balance of such loans, advances and investments as reduced by any
repayments or distributions made with respect thereto) and (B) any loans and
advances made by the U.S. Borrower to Bowater Canada Finance Corporation to pay
interest on the BCFC Notes;

(h) Subordinated Indebtedness; provided that in the case of each issuance of
Subordinated Indebtedness, (i) no Default or Event of Default shall have
occurred and be continuing or would be caused by the issuance of such
Subordinated Indebtedness, (ii) the Consolidated Total Leverage Ratio on pro
forma basis after giving effect to issuance of such Subordinated Indebtedness is
no greater than 5.50 to 1.00 and (iii) the U.S. Administrative Agent and the
Administrative Agent shall have received satisfactory written evidence that the
U.S. Borrower and its Subsidiaries would be in compliance with all covenants
contained in this Agreement and the U.S. Credit Agreement on a pro forma basis
after giving effect to the issuance of any such Subordinated Indebtedness;

(i) Indebtedness of the U.S. Borrower or any of its Subsidiaries as an account
party in respect of trade letters of credit in an aggregate amount not to exceed
$25,000,000 on any date of determination; provided that no such trade letter of
credit shall be secured by any assets of the U.S. Borrower or any of its
Subsidiaries other than the assets being acquired or shipped pursuant to such
letter of credit;

 

133



--------------------------------------------------------------------------------

(j) Indebtedness (i) of any Person that becomes a Subsidiary after the Closing
Date in connection with any Permitted Acquisition or (ii) assumed in connection
with any assets acquired in connection with any Permitted Acquisition, and the
refinancing, refunding, renewal and extension (but not the increase in the
aggregate principal amount) thereof; provided that (A) such Indebtedness exists
at the time such Person becomes a Subsidiary or such assets are acquired and is
not created in contemplation of, or in connection with, such Person becoming a
Subsidiary or such assets being acquired and (B) notwithstanding anything to the
contrary contained in this Agreement, neither the U.S. Borrower nor any other
Subsidiary (other than such Person) shall have any liability or other obligation
with respect to such Indebtedness (other than any liability or other obligation
of the U.S. Borrower or any of its Subsidiaries permitted hereunder which
existed prior to the time that such Person became a Subsidiary or such asset was
acquired);

(k) [Intentionally Omitted];

(l) [Intentionally Omitted];

(m) unsecured Indebtedness in a minimum principal amount of no less than
$150,000,000; provided that (i) no Default or Event of Default has occurred or
would result after giving effect thereto, (ii) the U.S. Borrower and its
Subsidiaries would be in compliance with all covenants contained in Article IX
on a pro forma basis after giving effect thereto, (iii) the Net Cash Proceeds of
any such Debt Issuance permitted pursuant to this clause (m) shall be applied
pursuant to, and in accordance with, Section 8.2(b) and (iv) the terms and
conditions applicable to such Indebtedness shall be reasonably satisfactory to
the Administrative Agent and the U.S. Administrative Agent; and

(n) Additional Indebtedness outstanding as of the Tenth Amendment Effective Date
not otherwise permitted pursuant to this Section in an aggregate amount not to
exceed $25,000,000.

SECTION 10.2 Limitations on Liens. Create, incur, assume or suffer to exist, any
Lien on or with respect to any of its assets or properties (including, without
limitation, shares of Capital Stock), real or personal, whether now owned or
hereafter acquired, except:

(a) (i) Liens of the Administrative Agent for the benefit of the Secured
Parties, (ii) Liens of the U.S. Administrative Agent for the benefit of the U.S.
Secured Parties and (iii) Liens on the New U.S. Borrower Fixed Assets of the
U.S. Administrative Agent for the benefit of the Secured Parties (other than the
Additional Credit Lenders) and the U.S. Secured Parties pursuant to the New U.S.
Borrower Mortgages;

(b) Liens not otherwise permitted by this Section and in existence on the
Closing Date and, with respect to each Credit Party and each U.S. Credit Party,
described on Schedule 10.2 (including Liens incurred in connection with any
refinancing, refunding, renewal or extension of Indebtedness pursuant to
Section 10.1(d) solely to the extent that the such Liens

 

134



--------------------------------------------------------------------------------

were in existence on the Closing Date and described on Schedule 10.2; provided
that the scope of any such Lien shall not be increased, or otherwise expanded,
to cover any additional property or type of asset, as applicable, beyond that in
existence on the Closing Date);

(c) Liens for taxes, assessments and other governmental charges or levies not
yet due or as to which the period of grace (not to exceed thirty (30) days), if
any, related thereto has not expired or which are being contested in good faith
and by appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;

(d) the claims of materialmen, mechanics, carriers, warehousemen, processors or
landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, (i) which are not overdue for a period of more than thirty
(30) days or (ii) which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP;

(e) Liens consisting of deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar legislation;

(f) Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property or
other similar restrictions, which do not, in any case, impair the use thereof in
the ordinary conduct of business;

(g) Liens securing Indebtedness permitted under Section 10.1(e); provided that
(i) such Liens shall be created substantially simultaneously with the
acquisition or lease of the related asset, (ii) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness,
(iii) the amount of Indebtedness secured thereby is not increased and (iv) the
principal amount of Indebtedness secured by any such Lien shall at no time
exceed one hundred percent (100%) of the original purchase price or lease
payment amount of such property at the time it was acquired;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 12.1(m) or securing appeal or other surety bonds
relating to such judgments;

(i) Liens on tangible property or tangible assets of the U.S. Borrower or any of
its Subsidiaries acquired pursuant to a Permitted Acquisition, or on tangible
property or tangible assets of any Subsidiary of the U.S. Borrower which are in
existence at the time that such Subsidiary of the U.S. Borrower is acquired
pursuant to a Permitted Acquisition (provided that such Liens (i) are not
incurred in connection with, or in anticipation of, such Permitted Acquisition,
(ii) are applicable only to specific tangible property or tangible assets,
(iii) are not “blanket” or all asset Liens and (iv) do not attach to any other
property or assets of the U.S. Borrower or any of its Subsidiaries);

(j) Liens in existence as of the Closing Date in connection with the
Bowater-Calhoun Arrangement as described in clause(b) of the definition thereof;

 

135



--------------------------------------------------------------------------------

(k) [Intentionally Omitted];

(l) [Intentionally Omitted];

(m) Liens existing on the Tenth Amendment Effective Date and not otherwise
permitted hereunder securing obligations not at any time exceeding in the
aggregate $25,000,000.

SECTION 10.3 Limitations on Loans, Advances, Investments and Acquisitions.
Purchase, own, invest in or otherwise acquire, directly or indirectly, any
Capital Stock, interests in any partnership or joint venture (including, without
limitation, the creation or capitalization of any Subsidiary), evidence of
Indebtedness or other obligation or security, all or substantially all of the
business or assets of any other Person (or any portion of the business or assets
of any other Person that constitutes a line of business, a business unit or a
division) or any other investment or interest whatsoever in any other Person, or
make or permit to exist, directly or indirectly, any loans, advances or
extensions of credit to, or any investment in cash or by delivery of property
in, any Person (collectively, “Investments”) except:

(a) Investments:

(1) existing on the Closing Date in Subsidiaries existing on the Closing Date;

(2) after the Closing Date in Subsidiaries formed after the Closing Date so long
as the U.S. Borrower, the Borrower and their respective Subsidiaries comply with
the applicable provisions of Section 8.10 of this Agreement and Section 8.10 of
the U.S. Credit Agreement;

(3) existing on the Closing Date (other than Investments in Subsidiaries on the
Closing Date) and described on Schedule 10.3;

(b) subject to Section 10.14, Investments in cash and Cash Equivalents;

(c) [Intentionally Omitted];

(d) Hedging Agreements permitted pursuant to Section 10.1;

(e) Investments in the form of loans and advances to employees in the ordinary
course of business, which, in the aggregate, do not exceed at any time
$2,000,000;

(f) (i) Investments in the form of intercompany Indebtedness permitted pursuant
to Section 10.1(g) (other than clause (v) of Section 10.1(g)), but including,
without limitation, Investments by the Original U.S. Borrower in the Parent
evidenced by the New U.S. Borrower Notes so long as each of the New U.S.
Borrower Notes is pledged as security for the U.S. Obligations and delivered to
the U.S. Administrative Agent, for the ratable benefit of the U.S. Secured
Parties, in each case, pursuant to the terms of the U.S. Collateral Agreement),
(ii) equity or capital investments made by the U.S. Borrower or any of its
Subsidiaries in any U.S. Credit

 

136



--------------------------------------------------------------------------------

Party or any Credit Party (or made in a Wholly-Owned Subsidiary that is not a
U.S. Credit Party or a Credit Party and immediately contributed (directly or
indirectly through one or more intermediate Wholly-Owned Subsidiaries) into a
U.S. Credit Party or a Credit Party) and (iii) equity or capital investments
made by any Subsidiary that is not a U.S. Credit Party or a Credit Party in any
other Subsidiary that is not a U.S. Credit Party or a Credit Party;

(g) (i) Investments in the form of intercompany Indebtedness permitted by
clause (v) of Section 10.1(g), together with equity or capital investments made
by any U.S. Credit Party or any Credit Party to any Subsidiary which is not a
U.S. Credit Party or a Credit Party; provided that the aggregate amount of such
intercompany Indebtedness and equity or capital investments, shall not exceed
$35,000,000 outstanding as of any date of determination (which amount shall be
calculated as the net balance of such loans, advances and equity or capital
investments as reduced by any repayments or distributions made with respect
thereto) and (ii) any loans and advances made by the U.S. Borrower to Bowater
Canada Finance Corporation to pay interest on the BCFC Notes;

(h) [Intentionally Omitted]; and

(i) Investments existing on the Tenth Amendment Effective Date and not otherwise
permitted hereunder (including minority investments in joint ventures) in an
aggregate amount not to exceed $20,000,000 (which amount shall be calculated as
the net balance of such Investments as reduced by any repayments or
distributions made with respect thereto).

SECTION 10.4 Limitations on Mergers and Liquidation. Merge, amalgamate,
consolidate or enter into any similar combination with any other Person or
liquidate, wind-up or dissolve itself (or suffer any liquidation or dissolution)
except:

(a) any Wholly-Owned Subsidiary of the U.S. Borrower may be merged, amalgamated
or consolidated with or into:

(i) the U.S. Borrower (provided that the continuing or surviving Person shall be
the U.S. Borrower); or

(ii) any other Wholly-Owned Subsidiary of the U.S. Borrower (provided that the
continuing or surviving Person shall (A) be a U.S. Subsidiary Guarantor in the
case of a merger, amalgamation or consolidation involving a U.S. Subsidiary
Guarantor, (B) include the Borrower in the case of a merger, amalgamation or
consolidation involving the Borrower or (C) subject to clauses (i) and (ii)(B)
above, be a Guarantor in the case of a merger, amalgamation or consolidation
involving a Guarantor);

provided further that no U.S. Credit Party may be merged, amalgamated or
consolidated with or into a Credit Party (other than the U.S. Borrower) and no
Credit Party (other than the U.S. Borrower) may be merged, amalgamated or
consolidated with or into a U.S. Credit Party;

(b) any Wholly-Owned Subsidiary of the U.S. Borrower may merge or amalgamate
into the Person such Wholly-Owned Subsidiary was formed to acquire in connection
with a Permitted Acquisition;

 

137



--------------------------------------------------------------------------------

(c) any Wholly-Owned Subsidiary of the U.S. Borrower may merge or amalgamate
into any Person pursuant to an Asset Disposition of all of the assets of such
Wholly-Owned Subsidiary permitted pursuant to Section 10.5; and

(d) any Subsidiary of the U.S. Borrower (other than the Borrower) may wind-up,
liquidate or dissolve; provided that (i) its assets are transferred to the U.S.
Borrower or any Wholly-Owned Subsidiary of the U.S. Borrower and (ii) if such
Subsidiary is (A) a U.S. Subsidiary Guarantor then the transferee shall be a
U.S. Credit Party and (B) a Guarantor (other than the U.S. Borrower) then the
transferee shall be a Credit Party.

SECTION 10.5 Limitations on Asset Dispositions. Make any Asset Disposition
(including, without limitation, the sale of any receivables and leasehold
interests and any sale-leaseback or similar transaction) except:

(a) the sale of inventory in the ordinary course of business;

(b) the sale of obsolete, worn-out or surplus assets in the ordinary course of
business that are no longer used or usable in the business of the U.S. Borrower
or any of its Subsidiaries;

(c) the transfer of assets to the U.S. Borrower, the Borrower or any
Wholly-Owned Subsidiary (provided that, in the case of any such transfer of
assets, (i) if the transferee of such assets is a U.S. Credit Party or a Credit
Party, such U.S. Credit Party or Credit Party shall not pay more than the fair
market value of such assets (determined as of the date of the applicable
transfer) and (ii) if the transferor of such assets is a U.S. Credit Party or a
Credit Party, the transferee shall not pay less than the fair market value of
such assets (determined as of the date of the applicable transfer);

(d) the U.S. Borrower or any Subsidiary may write-off, discount, sell or
otherwise dispose of defaulted or past due receivables and similar obligations
in the ordinary course of business and not as part of an accounts receivable
financing transaction;

(e) the disposition of any Hedging Agreement;

(f) the disposition of cash or Cash Equivalents;

(g) the sale of timberlands by the U.S. Borrower or its Subsidiaries;

(h) the transfer by the Original U.S. Borrower of the Capital Stock of the New
U.S. Borrowers to the Parent in connection with the New U.S. Borrower
Transactions in exchange for a promissory note or promissory notes, in form and
substance satisfactory to the U.S. Administrative Agent, payable by the Parent
to the Original U.S. Borrower (such notes, as amended, restated, supplemented or
otherwise modified, the “New U.S. Borrower Notes”);

(i) [Intentionally Omitted]; and

(j) Asset Dispositions of all or any portion of the New U.S. Borrower Fixed
Assets, the Canadian Fixed Assets, the Korean Fixed Assets or the Korean Shares;
provided that:

 

138



--------------------------------------------------------------------------------

(i) such Asset Disposition shall be for no less than fair market value;

(ii) both before and after giving to such Asset Disposition, no Default or Event
of Default shall have occurred and be continuing;

(iii) the U.S. Borrower shall be in pro forma compliance with each of the
covenants set forth in Article IX;

(iv) the terms of such Asset Disposition shall be reasonably satisfactory to the
Administrative Agent and the U.S. Administrative Agent, each in its sole
discretion; and

(k) additional Asset Dispositions not otherwise permitted pursuant to this
Section in an aggregate amount not to exceed $250,000,000 in the aggregate
during the term of this Agreement (it being understood and agreed that this
clause (k) shall not permit the sale of any New U.S. Borrower Fixed Assets).

Notwithstanding anything to the contrary contained herein, the Net Cash Proceeds
of any Asset Disposition permitted pursuant to this Section 10.5 shall be
applied in accordance with Section 8.2(b), to the extent required by such
Section 8.2(b).

SECTION 10.6 Limitations on Dividends and Distributions. Declare or pay any
dividends upon any of its Capital Stock; purchase, redeem, retire or otherwise
acquire, directly or indirectly, any shares of its Capital Stock, or make any
distribution of cash, property or assets among the holders of shares of its
Capital Stock, or make any change in its capital structure which such change in
its capital structure could reasonably be expected to have a Material Adverse
Effect; provided that:

(a) the U.S. Borrower or any Subsidiary may pay dividends in shares of its own
Capital Stock;

(b) the U.S. Borrower or any Subsidiary may make cash distributions or equity
repurchases pursuant to employee benefit plans or incentive compensation plans,
in each case to the extent such distributions constitute compensation to
executives or employees of the U.S. Borrower or of the applicable Subsidiary;

(c) any Subsidiary may pay dividends to the holders of its Capital Stock (other
than payment of dividends to holders of the Exchangeable Shares); provided that
in the case of any dividend paid by a Subsidiary that is not a Wholly-Owned
Subsidiary, such dividend may be paid only if such dividend is paid on a ratable
basis to the holders of such Capital Stock in accordance with their respective
ownership percentages in such Subsidiary;

(d) [Intentionally Omitted];

(e) [Intentionally Omitted];

 

139



--------------------------------------------------------------------------------

(f) Bowater Canada, Inc. or Bowater Canadian Holdings Incorporated may
repurchase all or a portion of the Exchangeable Shares solely through an
exchange of common stock of the Parent for the Exchangeable Shares being
repurchased;

(g) the U.S. Borrower may make dividends and distributions to the Parent to pay:

(i) taxes attributable to the consolidated operations of the U.S. Borrower and
its Subsidiaries;

(ii) the Parent Overhead Expenses in an aggregate amount per Fiscal Year not to
exceed fifty percent (50%) of the aggregate amount of Parent Overhead Expenses
during such Fiscal Year; and

(iii) so long as no Default or Event of Default has occurred and is continuing
or would result after giving effect to such dividends or distributions, an
additional amount of Parent Overhead Expenses in an aggregate amount not to
exceed $10,000,000 per Fiscal Year;

(h) [Intentionally Omitted];

(i) subject to Section 12.1(o)(ix); so long as no Default or Event of Default
shall have occurred and be continuing or would be caused thereby, the Borrower
may make cash distributions or dividends to the Parent which shall be invested
in a U.S. Credit Party; and

(j) subject to Section 10.10 and Section 12.1(o)(vii)(E), the U.S. Borrower and
its Subsidiaries may make cash distributions or dividends to the Parent to allow
the Parent to make required payments on Indebtedness incurred by the Parent as
permitted pursuant to Section 12.1(o)(viii); provided that on each date any
distribution or dividend is paid and after giving effect thereto:

(i) no Default or Event of Default shall have occurred and be continuing; and

(ii) the U.S. Borrower shall be in pro forma compliance with each of the
covenants set forth in Article IX and Section 12.1(o)(ix).

SECTION 10.7 Limitations on Exchange and Issuance of Capital Stock. Except to
the extent included as Indebtedness and incurred in accordance with Section 10.1
hereof, issue, sell or otherwise dispose of any class or series of Capital Stock
that, by its terms or by the terms of any security into which it is convertible
or exchangeable, is, or upon the happening of an event or passage of time would
be, (a) convertible or exchangeable into Indebtedness unless such Indebtedness
is permitted at the time pursuant to Section 10.1or (b) required to be redeemed
or repurchased, including at the option of the holder, in whole or in part, or
has, or upon the happening of an event or passage of time would have, a
redemption or similar payment due.

SECTION 10.8 Transactions with Affiliates. Directly or indirectly (a) make any
loan or advance to, or purchase or assume any note or other obligation to or
from, any of its officers, directors, shareholders or other Affiliates, or to or
from any member of the immediate family of

 

140



--------------------------------------------------------------------------------

any of its officers, directors, shareholders or other Affiliates, or subcontract
any operations to any of its Affiliates or (b) enter into, or be a party to, any
other transaction not described in clause (a) above with any of its Affiliates
other than:

(i) transactions permitted by Section 10.3, Section 10.4, Section 10.6 or
Section 10.7 ;

(ii) transactions existing on the Closing Date and described on Schedule 10.8;

(iii) normal compensation and reimbursement of reasonable expenses of officers
and directors; and

(iv) other transactions in the ordinary course of business on terms as favorable
as would be obtained by it on a comparable arms-length transaction with an
independent, unrelated third party.

SECTION 10.9 Certain Accounting Changes; Organizational Documents.

(a) Change its Fiscal Year end, or make any change in its accounting treatment
and reporting practices except as required by GAAP.

(b) Amend, modify or change its articles of incorporation (or corporate charter
or other similar organizational documents) or amend, modify or change its bylaws
(or other similar documents) in any manner which materially adversely affects
the rights or interests of the Lenders or the U.S. Lenders.

SECTION 10.10 Amendments; Payments and Prepayments of Indebtedness.

(a) Amend, modify or change any indenture or other agreement governing the
Existing Notes in any respect which would materially adversely affect the rights
or interests of the U.S. Administrative Agent, the Administrative Agent, the
U.S. Lenders and the Lenders.

(b) Amend, modify or change (i) any provision of this Agreement which, under
Section 14.2, is subject to the approval of the Required Lenders without
amending, modifying or changing the corresponding provision in the U.S. Credit
Agreement or (ii) any provision of the U.S. Credit Agreement which, under
Section 13.2 of the U.S. Credit Agreement, is subject to the approval of the
Required Lenders without amending, modifying or changing the corresponding
provision in this Agreement.

(c) Amend or modify (or permit the modification or amendment of) any of the
terms or provisions of any Subordinated Indebtedness or any Indebtedness
incurred pursuant to Section 10.1(m), in each case, in any respect which would
materially adversely affect the rights or interests of the U.S. Administrative
Agent, the Administrative Agent, the U.S. Lenders and the Lenders.

(d) Cancel, forgive, make any payment (other than regularly scheduled interest
payments) or prepayment on, or redeem or acquire for value (including, without
limitation, by

 

141



--------------------------------------------------------------------------------

way of depositing with any trustee with respect thereto money or securities
before due for the purpose of paying when due, but excluding payments at the
scheduled maturity thereof) all or any portion of any Subordinated Indebtedness
(other than Indebtedness incurred pursuant to Section 10.1(g)(i)), any
Indebtedness incurred pursuant to Section 10.1(m), the Existing Notes or any
Indebtedness incurred to refinance the Existing Notes as permitted pursuant to
Section 10.1(d), except for:

(i) refinancings, refundings, renewals, extensions or exchange of any
Subordinated Indebtedness permitted by Section 10.1(h) subject to the
satisfaction of each of the conditions to a refinance, refunding, renewal or
extension set forth in Section 10.1(d);

(ii) [Intentionally Omitted];

(iii) refinancings, refundings, renewals, extensions or exchange of any Existing
Notes permitted by Section 10.1(d); and

(iv) cash redemptions or repayments of the Existing Notes or any Indebtedness
incurred to refinance the Existing Notes as permitted pursuant to
Section 10.1(d); provided that (A) no Default or Event of Default shall have
occurred and be continuing at the time of such redemption or repayment or would
result from such redemption or repayment and (B) if at the time of such
redemption or repayment (or immediately after giving effect thereto), the
Aggregate Credit Exposure exceeds $100,000,000, the Administrative Agent shall
have received satisfactory written evidence that:

(A) the U.S. Borrower and its Subsidiaries would be in compliance with all
covenants in this Agreement on a pro forma basis after giving effect to such
redemption;

(B) the principal amount of availability under this Credit Facility and the U.S.
Credit Facility both before and after giving effect to such redemption is equal
to or greater than $50,000,000;

(C) the Consolidated Total Senior Secured Indebtedness, both before and
immediately after giving effect thereto, is less than or equal to eighty percent
(80%) of the net book value of the U.S. Coverage Assets as set forth on the
Consolidated balance sheet of the U.S. Borrower and its Consolidated
Subsidiaries most recently delivered pursuant to Section 5.2 or Section 7.1
hereof; and

(D) the principal amount of outstanding Extensions of Credit, both before and
immediately after giving effect thereto, is less than or equal to fifty percent
(50%) of the net book value of the Coverage Assets as set forth on the
Consolidated balance sheet of the Borrower and its Consolidated Subsidiaries
most recently delivered pursuant to Section 5.2 or Section 7.1 hereof.

 

142



--------------------------------------------------------------------------------

(e) Amend, modify, waive or supplement (or permit the modification, amendment,
waiver or supplement of) any of the terms or provisions of the April 2008
Convertible Indebtedness (including the Purchase Agreement dated March 24, 2008
by and between the Parent and Fairfax (including the exhibits and schedules
thereto) and each other material document, instrument, certificate and agreement
executed or delivered in connection therewith), other than the waiver of any of
the closing conditions set forth in Section 6 of the Purchase Agreement, in any
respect which would adversely affect the rights or interests of the
Administrative Agent, the U.S. Administrative Agent, the Lenders and the U.S.
Lenders

SECTION 10.11 Restrictive Agreements.

(a) Enter into any Indebtedness which:

(i) contains any covenants more restrictive than the provisions of Article VIII,
Article IX, Article X, or

(ii) contains any negative pledge on assets or restricts, limits or otherwise
encumbers its ability to incur Liens on or with respect to any of its assets or
properties other than the assets or properties securing such Indebtedness (other
than (A) the Existing Notes (provided that such provisions may not be amended or
modified to be more restrictive), (B) any Indebtedness incurred in accordance
with Section 10.1(d) to refinance the Existing Notes (provided that such
provisions may not be more restrictive than those contained in the Existing
Notes), (C) the U.S. Credit Facility (provided that such provisions shall not be
amended or modified except as permitted hereunder and thereunder) and (D) any
Indebtedness incurred pursuant to Section 10.1(m) (provided that such provisions
may not be more restrictive than those contained in this Agreement).

(b) Enter into or permit to exist any agreement which impairs or limits the
ability of any Subsidiary to pay dividends to the U.S. Borrower or to make or
repay loans or advances to the U.S. Borrower other than (i) restrictions and
conditions imposed by Applicable Law or the Loan Documents, (ii) legally
enforceable restrictions and conditions which are permitted by clause (iii) of
Section 6.1(n) and (iii) customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary or its assets pending such sale;
provided that such restrictions and conditions apply only to the Subsidiary that
is to be sold and such sale is permitted under this Agreement.

SECTION 10.12 Nature of Business. Alter in any material respect the character or
conduct of the business conducted by the U.S. Borrower and its Subsidiaries as
of the Closing Date.

SECTION 10.13 Impairment of Security Interests. Take or omit to take any action,
which might or would have the result of materially impairing the security
interests in favor of the Administrative Agent with respect to the Collateral or
grant to any Person (other than the Administrative Agent for the benefit of the
Secured Parties or the U.S. Administrative Agent for the benefit of itself and
the U.S. Secured Parties or the Secured Parties (other than the Additional

 

143



--------------------------------------------------------------------------------

Credit Lenders), as the case may be, pursuant to the Security Documents) any
interest whatsoever in the Collateral, except for Permitted Liens and Asset
Dispositions permitted under Section 10.5.

SECTION 10.14 Maximum Cash Balances. (a) Permit the aggregate amount of cash and
Cash Equivalents of the U.S. Borrower and its Subsidiaries (other than cash and
Cash Equivalents erroneously credited to any deposit, securities or other
investment account of the Borrower and its Subsidiaries so long as such amount
is removed from such account within two (2) Business Days after its deposit
therein) to exceed (i) with respect to the period from the Eleventh Amendment
Effective Date until the Exchange Offer is completed, closed and settled on
terms and conditions satisfactory to the Administrative Agent, the U.S.
Administrative Agent and the Required Lenders, $50,000,000 and (ii) with respect
to any other period other than the period specified in clause (i) of this
Section 10.14(a), $70,000,000 in each case, as of the end of any Business Day
for more than two (2) Business Days and (b) permit the aggregate amount on
deposit at any time in all Excluded Accounts to exceed $500,000.

ARTICLE XI

UNCONDITIONAL U.S. BORROWER GUARANTY

SECTION 11.1 Guaranty of Obligations. The U.S. Borrower hereby unconditionally
guarantees to the Administrative Agent for the ratable benefit of the
Administrative Agent and the Secured Parties, and their respective successors,
endorsees, transferees and assigns, the prompt payment of all Obligations of the
Borrower, whether primary or secondary (whether by way of endorsement or
otherwise), whether now existing or hereafter arising, whether or not from time
to time reduced or extinguished (except by payment thereof) or hereafter
increased or incurred, whether or not recovery may be or hereafter become barred
by the statute of limitations, whether enforceable or unenforceable as against
the Borrower, whether or not discharged, stayed or otherwise affected by any
Applicable Insolvency Law or proceeding thereunder, whether created directly
with the Administrative Agent or any other Secured Party or acquired by the
Administrative Agent or any other Secured Party through assignment, endorsement
or otherwise, whether matured or unmatured, whether joint or several, as and
when the same become due and payable (whether at maturity or earlier, by reason
of acceleration, mandatory repayment or otherwise), in accordance with the terms
of any such instruments evidencing any such obligations, including all renewals,
extensions or modifications thereof (all Obligations of the Borrower, including
all of the foregoing, being hereinafter collectively referred to as the “Bowater
Guaranteed Obligations”).

SECTION 11.2 Nature of Guaranty.

(a) The U.S. Borrower agrees that this U.S. Borrower Guaranty is a continuing,
unconditional guaranty of payment and performance and not of collection, and
that its obligations under this U.S. Borrower Guaranty shall be primary,
absolute and unconditional, irrespective of, and unaffected by:

(i) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement or any other Loan Document or any
other agreement, document or instrument to which the U.S. Borrower, the Borrower
or any of their respective Subsidiaries or Affiliates is or may become a party;

 

144



--------------------------------------------------------------------------------

(ii) the absence of any action to enforce this U.S. Borrower Guaranty, this
Agreement, any other Loan Document or any Hedging Agreement, or the waiver or
consent by the Administrative Agent or any other Secured Party with respect to
any of the provisions of this U.S. Borrower Guaranty, this Agreement, any other
Loan Document or any Hedging Agreement;

(iii) the existence, value or condition of, or failure to perfect its Lien
against, any security for or other guaranty of the Bowater Guaranteed
Obligations or any action, or the absence of any action, by the Administrative
Agent or any other Secured Party in respect of such security or guaranty
(including, without limitation, the release of any such security or guaranty);

(iv) any structural change in, restructuring of or other similar change of the
U.S. Borrower, the Borrower or any of their respective Subsidiaries; or

(v) any other action or circumstances which might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor;

it being agreed by the U.S. Borrower that its obligations under this U.S.
Borrower Guaranty shall not be discharged except as under the terms of
Section 11.6 below.

(b) The U.S. Borrower represents, warrants and agrees that the Bowater
Guaranteed Obligations and its obligations under this U.S. Borrower Guaranty are
not and shall not be subject to any counterclaims, offsets or defenses of any
kind (other than the defense of payment) against the Administrative Agent, the
Secured Parties or the Borrower whether now existing or which may arise in the
future.

(c) The U.S. Borrower hereby agrees and acknowledges that the Bowater Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this U.S. Borrower Guaranty, and all dealings between the Borrower and the
U.S. Borrower, on the one hand, and the Administrative Agent and any other
Secured Party, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon this U.S. Borrower Guaranty.

SECTION 11.3 Waivers. To the extent permitted by Applicable Law, the U.S.
Borrower expressly waives the benefit of all provisions of Applicable Law which
are or might be in conflict with this U.S. Borrower Guaranty and all of the
following rights and defenses (and agrees not to take advantage of or assert any
such right or defense):

(a) any rights it may now or in the future have under any statute, or at law or
in equity, or otherwise, to compel the Administrative Agent or any other Secured
Party to proceed

 

145



--------------------------------------------------------------------------------

in respect of the Bowater Guaranteed Obligations against the Borrower or any
other Person or against any security for or other guaranty of the payment and
performance of the Bowater Guaranteed Obligations before proceeding against, or
as a condition to proceeding against, the U.S. Borrower;

(b) any defense based upon the failure of the Administrative Agent or any other
Secured Party to commence an action in respect of the Bowater Guaranteed
Obligations against the Borrower, the U.S. Borrower, any other guarantor or any
other Person or any security for the payment and performance of the Bowater
Guaranteed Obligations;

(c) any right to insist upon, plead or in any manner whatever claim or take the
benefit or advantage of, any appraisal, valuation, stay, extension, marshalling
of assets or redemption laws, or exemption, whether now or at any time hereafter
in force, which may delay, prevent or otherwise affect the performance by the
U.S. Borrower of its obligations under, or the enforcement by the Administrative
Agent or the other Secured Parties of, this U.S. Borrower Guaranty;

(d) any right of diligence, presentment, demand, protest and notice (except as
specifically required herein) of whatever kind or nature with respect to any of
the Bowater Guaranteed Obligations and waives, to the fullest extent permitted
by Applicable Laws, the benefit of all provisions of Applicable Law which are or
might be in conflict with the terms of this U.S. Borrower Guaranty; and

(e) any and all right to notice of the creation, renewal, extension or accrual
of any of the Bowater Guaranteed Obligations and notice of or proof of reliance
by the Administrative Agent or any other Secured Party upon, or acceptance of,
this U.S. Borrower Guaranty.

The U.S. Borrower agrees that any notice or directive given at any time to the
Administrative Agent or any other Secured Party which is inconsistent with any
of the foregoing waivers shall be null and void and may be ignored by the
Administrative Agent or such other Secured Party, and, in addition, may not be
pleaded or introduced as evidence in any litigation relating to this U.S.
Borrower Guaranty for the reason that such pleading or introduction would be at
variance with the written terms of this U.S. Borrower Guaranty, unless the
Administrative Agent and the Required Agreement Lenders have specifically agreed
otherwise in writing. The foregoing waivers are of the essence of the
transaction contemplated by this Agreement and the other Loan Documents and, but
for this U.S. Borrower Guaranty and such waivers, the Administrative Agent and
other Secured Parties would decline to enter into this Agreement and the other
Loan Documents.

SECTION 11.4 Modification of Loan Documents, Etc. Neither the Administrative
Agent nor any other Secured Party shall incur any liability to the U.S. Borrower
as a result of any of the following, and none of the following shall impair or
release this U.S. Borrower Guaranty or any of the obligations of the U.S.
Borrower under this U.S. Borrower Guaranty:

(a) any change or extension of the manner, place or terms of payment of, or
renewal or alteration of all or any portion of, the Bowater Guaranteed
Obligations;

 

146



--------------------------------------------------------------------------------

(b) any action under or in respect of this Agreement or the other Loan Documents
in the exercise of any remedy, power or privilege contained therein or available
to any of them at law, in equity or otherwise, or waiver or refraining from
exercising any such remedies, powers or privileges;

(c) any amendment to, or modification of, in any manner whatsoever, the Loan
Documents;

(d) any extension or waiver of the time for performance by the U.S. Borrower,
any other guarantor, the Borrower or any other Person of, or compliance with,
any term, covenant or agreement on its part to be performed or observed under a
Loan Document, or waiver of such performance or compliance or consent to a
failure of, or departure from, such performance or compliance;

(e) the taking and holding of security or collateral for the payment of the
Bowater Guaranteed Obligations or the sale, exchange, release, disposal of, or
other dealing with, any property pledged, mortgaged or conveyed, or in which the
Administrative Agent or the other Secured Parties have been granted a Lien, to
secure any Indebtedness of the U.S. Borrower, any other guarantor or the
Borrower to the Administrative Agent or the other Secured Parties;

(f) the release of anyone who may be liable in any manner for the payment of any
amounts owed by the U.S. Borrower, any other guarantor or the Borrower to the
Administrative Agent or any other Secured Party;

(g) any modification or termination of the terms of any intercreditor or
subordination agreement pursuant to which claims of other creditors of the U.S.
Borrower, any other guarantor or the Borrower are subordinated to the claims of
the Administrative Agent or any other Secured Party; or

(h) any application of any sums by whomever paid or however realized to any
Bowater Guaranteed Obligations owing by the U.S. Borrower, any other guarantor
or the Borrower to the Administrative Agent or any other Secured Party in such
manner as the Administrative Agent or any other Secured Party shall determine in
its reasonable discretion.

SECTION 11.5 Demand by the Administrative Agent. In addition to the terms set
forth in this Article XI and in no manner imposing any limitation on such terms,
if all or any portion of the then outstanding Bowater Guaranteed Obligations are
declared to be immediately due and payable, then the U.S. Borrower shall, upon
demand in writing therefor by the Administrative Agent to the U.S. Borrower, pay
all or such portion of the outstanding Bowater Guaranteed Obligations due
hereunder then declared due and payable.

SECTION 11.6 Termination; Reinstatement.

(a) Subject to clause (c) below, this U.S. Borrower Guaranty shall remain in
full force and effect until all the Bowater Guaranteed Obligations and all the
obligations of the U.S. Borrower under this U.S. Borrower Guaranty shall have
been paid in full and the Commitments terminated.

 

147



--------------------------------------------------------------------------------

(b) No payment made by the Borrower, the U.S. Borrower or any other Person
received or collected by the Administrative Agent or any other Secured Party
from the Borrower, the U.S. Borrower or any other Person by virtue of any action
or proceeding or any setoff or appropriation or application at any time or from
time to time in reduction of or in payment of the Bowater Guaranteed Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
the U.S. Borrower hereunder which shall, notwithstanding any such payment (other
than any payment made by the U.S. Borrower in respect of the obligations of the
U.S. Borrower or any payment received or collected from the U.S. Borrower in
respect of the obligations of the U.S. Borrower), remain liable for the
obligations of the U.S. Borrower up to the maximum liability of the U.S.
Borrower hereunder until the Bowater Guaranteed Obligations and all the
obligations of the U.S. Borrower shall have been paid in full and the
Commitments terminated.

(c) The U.S. Borrower agrees that, if any payment made by the Borrower or any
other Person applied to the Bowater Guaranteed Obligations is at any time
annulled, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, or is repaid in
whole or in part pursuant to a good faith settlement of a pending or threatened
claim, or the proceeds of any Collateral are required to be refunded by the
Administrative Agent or any other Secured Party to the Borrower, its estate,
trustee, receiver or any other Person, including, without limitation, the U.S.
Borrower, under any Applicable Law or equitable cause, then, to the extent of
such payment or repayment, the U.S. Borrower’s liability hereunder shall be and
remain in full force and effect, as fully as if such payment had never been
made, and, if prior thereto, this U.S. Borrower Guaranty shall have been
canceled or surrendered, this U.S. Borrower Guaranty shall be reinstated in full
force and effect, and such prior cancellation or surrender shall not diminish,
release, discharge, impair or otherwise affect the obligations of the U.S.
Borrower in respect of the amount of such payment.

SECTION 11.7 No Subrogation. Notwithstanding any payment or payments by the U.S.
Borrower hereunder, or any setoff or application of funds of the U.S. Borrower
by the Administrative Agent or any other Secured Party, or the receipt of any
amounts by the Administrative Agent or any other Secured Party with respect to
any of the Bowater Guaranteed Obligations, the U.S. Borrower shall not be
entitled to be subrogated to any of the rights of the Administrative Agent or
any other Secured Party against the Borrower, the other Subsidiary Guarantors or
any other guarantor or against any collateral security held by the
Administrative Agent or any other Secured Party for the payment of the Bowater
Guaranteed Obligations nor shall the U.S. Borrower seek any reimbursement from
the Borrower, any of the other Subsidiary Guarantors or any of the other
guarantors in respect of payments made by the U.S. Borrower in connection with
the Bowater Guaranteed Obligations, until all amounts owing to the
Administrative Agent and the other Secured Parties on account of the Bowater
Guaranteed Obligations are paid in full and the Commitments are terminated. If
any amount shall be paid to the U.S. Borrower on account of such subrogation
rights at any time when all of the Bowater Guaranteed Obligations shall not have
been paid in full or the Commitments have not been terminated, such amount shall
be held by the U.S. Borrower in trust for the Administrative Agent, segregated
from other funds of the U.S. Borrower, and shall, forthwith upon receipt by the
U.S. Borrower, be turned over to the Administrative Agent in the exact form
received by the U.S. Borrower (duly endorsed by the U.S. Borrower to the
Administrative Agent, if required) to be applied against the Bowater Guaranteed
Obligations, whether matured or unmatured, in such order as set forth in this
Agreement.

 

148



--------------------------------------------------------------------------------

SECTION 11.8 Payments. Payments by the U.S. Borrower shall be made to the
Administrative Agent, to be credited and applied to the Bowater Guaranteed
Obligations in accordance with Section 12.4 of this Agreement, in immediately
available Dollars or Canadian Dollars, as designated by the Administrative
Agent, to an account designated by the Administrative Agent or at the
Administrative Agent’s Office or at any other address that may be specified in
writing from time to time by the Administrative Agent. Any and all payments by
or on account of any obligation of the U.S. Borrower under this U.S. Borrower
Guaranty shall be made free and clear of and without reduction or withholding
for any taxes.

SECTION 11.9 Nature of Obligations; Bankruptcy Limitations; Agreement for
Contribution (a) Nature of Obligations. All of the U.S. Borrowers shall be
jointly and severally liable for the Bowater Guaranteed Obligations, however
incurred.

(b) Bankruptcy Limitations. Notwithstanding anything to the contrary contained
in this Agreement, it is the intention of each U.S. Borrower, the Administrative
Agent and the Lenders that, in any proceeding involving the bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors, dissolution
or insolvency or any similar proceeding with respect to any U.S. Borrower or its
assets, the amount of such U.S. Borrower’s obligations with respect to the
Bowater Guaranteed Obligations shall be equal to, but not in excess of, the
maximum amount thereof not subject to avoidance or recovery by operation of
Applicable Insolvency Laws after giving effect to Section 11.9(c). To that end,
but only in the event and to the extent that after giving effect to
Section 11.9(c), such U.S. Borrower’s obligations with respect to the Bowater
Guaranteed Obligations or any payment made pursuant to such Bowater Guaranteed
Obligations would, but for the operation of the first sentence of this
Section 11.9(b), be subject to avoidance or recovery in any such proceeding
under Applicable Insolvency Laws after giving effect to Section 11.9(c), the
amount of such U.S. Borrower’s obligations with respect to the Bowater
Guaranteed Obligations shall be limited to the largest amount which, after
giving effect thereto, would not, under Applicable Insolvency Laws, render such
U.S. Borrower’s obligations with respect to the Bowater Guaranteed Obligations
unenforceable or avoidable or otherwise subject to recovery under Applicable
Insolvency Laws. To the extent any payment actually made pursuant to the Bowater
Guaranteed Obligations exceeds the limitation of the first sentence of this
Section 11.9(b) and is otherwise subject to avoidance and recovery in any such
proceeding under Applicable Insolvency Laws, the amount subject to avoidance
shall in all events be limited to the amount by which such actual payment
exceeds such limitation and the Bowater Guaranteed Obligations as limited by the
first sentence of this Section 11.9(b) shall in all events remain in full force
and effect and be fully enforceable against such U.S. Borrower. The first
sentence of this Section 11.9(b) is intended solely to preserve the rights of
the Administrative Agent and the Lenders hereunder against such U.S. Borrower in
such proceeding to the maximum extent permitted by Applicable Insolvency Laws
and neither such U.S. Borrower, any other U.S. Borrower, any Guarantor nor any
other Person shall have any right or claim under such sentence that would not
otherwise be available under Applicable Insolvency Laws in such proceeding.

 

149



--------------------------------------------------------------------------------

(c) Agreement for Contribution. The U.S. Borrowers hereby agree among themselves
that, if any U.S. Borrower shall make an Excess Payment (as defined below), such
U.S. Borrower shall have a right of contribution from each other U.S. Borrower
in an amount equal to such other U.S. Borrower’s Contribution Share (as defined
below) of such Excess Payment. The payment obligations of any U.S. Borrower
under this Section 11.9(c) shall be subordinate and subject in right of payment
to the Bowater Guaranteed Obligations until such time as the Bowater Guaranteed
Obligations have been paid in full, and none of the U.S. Borrowers shall
exercise any right or remedy under this Section 11.9(c) against any other U.S.
Borrower until such Bowater Guaranteed Obligations have been paid in full. For
purposes of this Section 11.9(c):

(A) “Excess Payment” shall mean the amount paid by any U.S. Borrower in excess
of its Ratable Share of any Bowater Guaranteed Obligations;

(B) “Ratable Share” shall mean, for any U.S. Borrower in respect of any payment
of Bowater Guaranteed Obligations, the ratio (expressed as a percentage) as of
the date of such payment of Bowater Guaranteed Obligations of (A) the amount by
which the aggregate present fair salable value of all of the assets and
properties of such U.S. Borrower exceeds the amount of all debts and liabilities
of such U.S. Borrower (including probable contingent, subordinated, unmatured,
and unliquidated liabilities, but excluding the obligations of such U.S.
Borrower hereunder) to (B) the amount by which the aggregate present fair
salable value of all assets and other properties of all of the U.S. Borrowers
exceeds the amount of all of the debts and liabilities (including probable
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of the U.S. Borrowers hereunder) of the U.S. Borrowers;
provided, however, that, for purposes of calculating the Ratable Shares of the
U.S. Borrowers in respect of any payment of the Bowater Guaranteed Obligations,
any U.S. Borrower that became a U.S. Borrower subsequent to the date of any such
payment shall be deemed to have been a U.S. Borrower on the date of such payment
and the financial information for such U.S. Borrower as of the date such U.S.
Borrower became a U.S. Borrower shall be utilized for such U.S. Borrower in
connection with such payment; and

(C) “Contribution Share” shall mean, for any U.S. Borrower in respect of any
Excess Payment made by any other U.S. Borrower, the ratio (expressed as a
percentage) as of the date of such Excess Payment of (A) the amount by which the
aggregate present fair salable value of all of the assets and properties of such
U.S. Borrower exceeds the amount of all debts and liabilities of such U.S.
Borrower (including probable contingent, subordinated, unmatured, and
unliquidated liabilities, but excluding the obligations of such U.S. Borrower
hereunder) to (B) the amount by which the aggregate present fair salable value
of all assets and other properties of the U.S. Borrowers other than the maker of
such Excess Payment exceeds the amount of all of the debts and liabilities
(including probable contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the U.S. Borrowers) of the U.S.
Borrowers other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the U.S. Borrowers in
respect of any Excess Payment, any U.S. Borrower that became a U.S. Borrower
subsequent to the date of any such Excess

 

150



--------------------------------------------------------------------------------

Payment shall be deemed to have been a U.S. Borrower on the date of such Excess
Payment and the financial information for such U.S. Borrower as of the date such
U.S. Borrower became a U.S. Borrower shall be utilized for such U.S. Borrower in
connection with such Excess Payment.

Each of the U.S. Borrowers recognizes and acknowledges that the rights to
contribution arising hereunder shall constitute an asset in favor of the party
entitled to such contribution. No U.S. Borrower shall have any right of
subrogation, indemnity or reimbursement under Applicable Law in respect of any
payment of Bowater Guaranteed Obligations (other than the contribution rights
set forth in this Section 11.9(c)) against any other U.S. Borrower.

For purposes of this Section, the term “U.S. Borrowers” means the collective
reference to the Original U.S. Borrower and the New U.S. Borrowers and “U.S.
Borrower” means the Original U.S. Borrower or one of the New U.S. Borrowers, as
applicable.

ARTICLE XII

DEFAULT AND REMEDIES

SECTION 12.1 Events of Default. Each of the following shall constitute an Event
of Default, whatever the reason for such event and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule or regulation of any Governmental
Authority or otherwise:

(a) Default in Payment of Principal of Loans and Reimbursement Obligations. The
Borrower or any other Credit Party shall default in any payment of principal of
any Loan or Reimbursement Obligation when and as due (whether at maturity, by
reason of acceleration or otherwise).

(b) Other Payment Default. The Borrower or any other Credit Party shall default
in the payment when and as due (whether at maturity, by reason of acceleration
or otherwise) of interest on any Loan or Reimbursement Obligation or the payment
of any other Obligation, and such default shall continue for a period of three
(3) or more Business Days.

(c) Misrepresentation. Any representation, warranty, certification or statement
of fact made or deemed made by or on behalf of the U.S. Borrower, the Borrower
or any other Credit Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith that is subject to materiality or
Material Adverse Effect qualifications, shall be incorrect or misleading in any
respect when made or deemed made or any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the U.S. Borrower,
the Borrower or any other Credit Party herein, any other Loan Document, or in
any document delivered in connection herewith or therewith that is not subject
to materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any material respect when made or deemed made.

 

151



--------------------------------------------------------------------------------

(d) Default in Performance of Certain Covenants. The U.S. Borrower, the Borrower
or any other Credit Party shall default in the performance or observance of any
covenant or agreement contained in Section 5.4, Section 7.1 (other than
Section 7.1(g)), Section 7.2, Section 7.5(e)(i), Section 8.2(b),
Section 8.10(e)(i), Section 8.10(e)(ii), Section 8.10(f), Section 8.10(g) or
Article IX or Article X.

(e) Default in Performance of Other Covenants and Conditions. The U.S. Borrower,
the Borrower or any other Credit Party shall default in the performance or
observance of:

(i) Section 7.1(g) of this Agreement and such default shall continue for a
period of two (2) Business Days; and

(ii) any other term, covenant, condition or agreement contained in this
Agreement (other than as specifically provided for otherwise in this Section) or
any other Loan Document and such default shall continue for a period of thirty
(30) days after written notice thereof has been given to the Borrower by the
Administrative Agent.

(f) Hedging Agreement. The U.S. Borrower, the Borrower or any other Credit Party
shall default in the performance or observance of any terms, covenant, condition
or agreement (after giving effect to any applicable grace or cure period) under
any Hedging Agreement and such default causes the termination of such Hedging
Agreement and the Termination Value owed by the U.S. Borrower, the Borrower or
such other Credit Party as a result thereof exceeds $25,000,000.

(g) Indebtedness Cross-Default.

(i) Any “Event of Default” (as defined in the U.S. Credit Agreement) shall occur
under the U.S. Credit Agreement.

(ii) Any default shall occur in the payment of any Indebtedness of the U.S.
Borrower or any of its Subsidiaries (other than the Loans, any Reimbursement
Obligation or the U.S. Credit Facility) the aggregate outstanding amount of
which Indebtedness is in excess of $25,000,000 beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness was
created.

(iii) Any default in the observance or performance of any other agreement or
condition relating to any Indebtedness of the U.S. Borrower or any of its
Subsidiaries (other than the Loans, any Reimbursement Obligation or the U.S.
Credit Facility) the aggregate outstanding amount of which Indebtedness is in
excess of $25,000,000 or contained in any instrument or agreement evidencing,
securing or relating thereto or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, with the giving of notice if
required, any such Indebtedness to become due prior to its stated maturity (any
applicable grace period having expired).

 

152



--------------------------------------------------------------------------------

(iv) Any payment default or any other event of default or any other similar
event, including any change in control, shall occur under any agreement executed
in connection with the April 2008 Convertible Indebtedness.

(h) Change in Control. Any Change in Control shall occur.

(i) Voluntary Bankruptcy Proceeding. The U.S. Borrower or any of its
Subsidiaries shall (i) commence a voluntary case under the federal bankruptcy
laws (as now or hereafter in effect), (ii) file a petition seeking to take
advantage of any other laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up or composition for adjustment of debts,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under such bankruptcy laws or
other laws, (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign, (v) admit in writing its inability to pay
its debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.

(j) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the U.S. Borrower or any of its Subsidiaries in any court of
competent jurisdiction seeking (i) relief under the federal bankruptcy laws (as
now or hereafter in effect) or under any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts, or (ii) the appointment of a trustee, receiver, custodian, liquidator or
the like for the U.S. Borrower or any of its Subsidiaries or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue without dismissal or stay for a period of sixty
(60) consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered.

(k) Failure of Agreements. (i) Any provision of this Agreement or any provision
of any other Loan Document shall for any reason cease to be valid and binding on
the Borrower or any other Credit Party party thereto or any such Person shall so
state in writing, (ii) any Loan Document shall for any reason cease to create a
valid and perfected first priority Lien on, or security interest in, any of the
Collateral securing the Obligations purported to be covered thereby or (iii) any
subordination provision in any document or instrument governing any Subordinated
Indebtedness, any subordination provision in any subordination agreement that
relates to any Subordinated Indebtedness or any subordination provision in any
guaranty by any U.S. Credit Party of any Subordinated Indebtedness shall, in any
case, cease to be in full force and effect, or any Person shall contest in any
manner the validity, binding nature or enforceability of any such provision, in
each of the foregoing clauses (i), (ii) and (iii), other than in accordance with
the express terms hereof or thereof.

(l) Termination Event. The occurrence of any of the following events: (i) the
U.S. Borrower or any of its Subsidiaries or any of their ERISA Affiliates fails
to make full payment when due of all amounts which, under the provisions of any
Pension Plan or Section 412 of the Code, the U.S. Borrower or any of its
Subsidiaries or any of their ERISA Affiliates is required to pay as
contributions thereto, (ii) the U.S. Borrower or any of its Subsidiaries fails
to make full

 

153



--------------------------------------------------------------------------------

payment when due of all amounts which, under the provisions of any Canadian
Pension Plan or other Applicable Law, the U.S. Borrower or any of its
Subsidiaries is required to pay as contributions thereto, (iii) an accumulated
funding deficiency in excess of $25,000,000 occurs or exists, whether or not
waived, with respect to any Pension Plan or Canadian Pension Plan, (iv) a
Termination Event, (v) the U.S. Borrower or any of its Subsidiaries or any of
their ERISA Affiliates as employers under one or more Multiemployer Plans makes
a complete or partial withdrawal from any such Multiemployer Plan and the plan
sponsor of such Multiemployer Plan notifies such withdrawing employer that such
employer has incurred a withdrawal liability requiring payments in an amount
exceeding $25,000,000 or (vi) the U.S. Borrower or any of its Subsidiaries as
employers under one or more Canadian Multiemployer Plans makes a complete or
partial withdrawal from any such Canadian Multiemployer Plan and the plan
sponsor of such Canadian Multiemployer Plans notifies such withdrawing employer
that such employer has incurred a withdrawal liability requiring payments in an
amount exceeding $25,000,000.

(m) Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments or orders to exceed (i) $10,000,000 in
the aggregate (to the extent not covered by independent third-party insurance as
to which the insurer does not dispute coverage) or (ii) $50,000,000 in the
aggregate (regardless of insurance) shall be entered against the U.S. Borrower
or any of its Subsidiaries by any court and such judgment or order shall
continue without having been paid and satisfied, discharged, vacated or stayed
for a period of thirty (30) days after the entry thereof.

(n) Environmental. Any one or more Environmental Claims shall have been asserted
against the U.S. Borrower or any of its Subsidiaries; the U.S. Borrower or any
of its Subsidiaries would be reasonable likely to incur liability as a result
thereof; and such liability would be reasonably likely, individually or in the
aggregate, to have a Material Adverse Effect.

(o) Activities of Parent. The Parent shall engage in any business, operations or
activities other than:

(i) (A) holding all of the Capital Stock of the Original U.S. Borrower, each New
U.S. Borrower, the Donohue Corp., a Delaware corporation (or an intermediate
holding company that owns the Capital Stock of the Donahue Corp.) and
Abitibi-Consolidated Inc. or any of its subsidiaries, (B) holding certain
preferred Capital Stock of Bowater Canadian Holdings Incorporated, a company
organized under the laws of Nova Scotia, so long as promptly upon receipt
thereof, the Parent either (1) distributes such Capital Stock to the Original
U.S. Borrower, (2) distributes such Capital Stock to another U.S. Credit Party
or (3) pledges such Capital Stock as collateral support for the U.S. Obligations
in accordance with the U.S. Collateral Agreement, (C) the employment of
management and (D) activities reasonably complimentary and related to the
foregoing (including, without limitation, investments in the U.S. Borrower);

(ii) guaranteeing the U.S. Obligations in favor of the U.S. Administrative
Agent, for the ratable benefit of the U.S. Secured Parties, pursuant to the U.S.
Parent Guaranty Agreement;

 

154



--------------------------------------------------------------------------------

(iii) [Intentionally Omitted];

(iv) granting a security interest in its assets and properties (other than
(A) the Capital Stock of the U.S. Borrower or (B) in connection with the
Indebtedness permitted pursuant to the following clause (viii)); provided that
(x) the U.S. Administrative Agent is given a Lien on such assets and properties
that is prior to such other Lien or (y) to the extent that a Lien is granted in
the stock of Abitibi-Consolidated Inc., then the U.S. Administrative Agent shall
be granted a Lien in the stock of the Original U.S. Borrower;

(v) granting a security interest in the Capital Stock of the U.S. Borrower in
favor of the U.S. Administrative Agent, for the ratable benefit of the U.S.
Secured Parties, to secure the U.S. Obligations;

(vi) engaging in non-revenue generating activities reasonably related to
restructuring of the Subsidiaries of the Parent; provided, that in the case of
any restructuring involving the Credit Parties or the U.S. Credit Parties, the
Administrative Agent and the U.S. Administrative Agent shall have received
(A) an organizational chart of the Parent and its Subsidiaries after giving
effect thereto and (B) a final summary of the steps involved in any such
restructuring;

(vii) guaranteeing obligations of Subsidiaries of the Parent or of the Abitibi
Entities to the extent that such obligations are unsecured, relate to
indemnification obligations with respect to asset sales or trade obligations
incurred in the ordinary course of business and do not constitute Indebtedness
of such Subsidiary or of such Abitibi Entity; and

(viii) to the extent not otherwise permitted hereunder, incurring unsecured
Indebtedness; provided, that:

(A) the Administrative Agent and the U.S. Administrative Agent shall have
received reasonably satisfactory written evidence that the U.S. Borrower and its
Subsidiaries would be in compliance with the covenants set forth in Article IX
and Section 12.1(o)(ix) on a pro forma basis after giving effect to such
Indebtedness;

(B) no Default or Event of Default shall have occurred and be continuing or
would be caused by the issuance of such Indebtedness;

(C) no portion of such Indebtedness of the Parent may be recourse to any Credit
Party or any U.S. Credit Party (except to the extent permitted pursuant to
Section 10.1(d) or (f)(ii)) (it being understood and agreed that no Credit Party
or U.S. Credit Party (except to the extent permitted pursuant to Section 10.1(d)
or (f)(ii) shall have any obligation whatsoever to repay such Indebtedness or
any other obligation related thereto);

(D) no such Indebtedness shall have a maturity date that is earlier than the
ninety-first (91st) day after the Maturity Date;

 

155



--------------------------------------------------------------------------------

(E) the Parent may not cancel, forgive or make any payment (other than regularly
scheduled interest payments) or prepayments on, or redeem or acquire for value
(including, without limitation, by way of depositing with any trustee with
respect thereto money or securities before due for the purpose of paying when
due, but excluding payments at the scheduled maturity thereof) any such
Indebtedness; provided, that the Parent may pay a cash settlement of any
convertible Indebtedness so long as on the date of any such payment and after
giving effect thereto:

(I) no Default or Event of Default shall have occurred and be continuing;

(II) the U.S. Borrower shall be in pro forma compliance with each of the
covenants set forth in Article IX;

(III) the Aggregate Credit Exposure shall not exceed $100,000,000;

(IV) the pro forma Consolidated Total Leverage Ratio shall not exceed 4.50 to
1.00; and

(F) except to the extent such Indebtedness is guaranteed by a U.S. Credit Party
pursuant to Section 10.1(d), the proceeds of such Indebtedness are used solely
for working capital and general corporate purposes of, or to repay outstanding
Indebtedness of, the Parent and its Subsidiaries or any Abitibi Entity;

(ix) holding a cash balance in the deposit, securities and other investment
accounts of the Parent as of the end of any Business Day in excess of
$25,000,000, unless the amount of such balance that is in excess of $25,000,000
is as promptly as possible, but in no event later than one (1) Business Day,
invested in the U.S. Borrower; provided, that notwithstanding this
Section 12.1(o)(ix)), the Parent may retain the proceeds of the April 2008
Convertible Indebtedness until no later than April 15, 2008; and

(x) to the extent not otherwise permitted hereunder, incurring Indebtedness
payable to the Original U.S. Borrower pursuant to the New U.S. Borrower Notes.

(p) Permitted Secured Indebtedness. The Permitted Secured Indebtedness is less
than or equal to C$58,000,000.

SECTION 12.2 Remedies. Except as otherwise expressly provided in any other Loan
Document, upon the occurrence of an Event of Default, with the consent of the
Required Agreement Lenders, the Administrative Agent may, or upon the request of
the Required Agreement Lenders, the Administrative Agent shall, by notice to the
Borrower:

(a) Acceleration; Termination of Facilities. Terminate the Commitment and
declare the principal of and interest on the Loans and the Reimbursement
Obligations at the time

 

156



--------------------------------------------------------------------------------

outstanding, and all other amounts owed to the Lenders and to the Administrative
Agent under this Agreement or any of the other Loan Documents (including,
without limitation, all L/C Obligations, whether or not the beneficiaries of the
then outstanding Letters of Credit shall have presented or shall be entitled to
present the documents required thereunder) and all other Obligations (other than
Hedging Obligations and Obligations owing by the Credit Parties (other than the
U.S. Borrower) under any Cash Management Arrangement), to be forthwith due and
payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by each Credit Party, anything in this Agreement or the other
Loan Documents to the contrary notwithstanding, and terminate the Credit
Facility and any right of the Borrower to request borrowings or Letters of
Credit thereunder; provided, that upon the occurrence of an Event of Default
specified in Section 12.1(i) or (j), the Credit Facility shall be automatically
terminated and all Obligations (other than Hedging Obligations and Obligations
owing by Credit Parties (other than the U.S. Borrower) under any Cash Management
Arrangement) shall automatically become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or in any other Loan Document
to the contrary notwithstanding.

(b) Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations on a pro rata basis. After all such Letters of Credit shall
have expired or been fully drawn upon, the Reimbursement Obligation shall have
been satisfied and all other Obligations shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower.

(c) Rights of Collection. Exercise on behalf of the Lenders all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrower’s Obligations.

SECTION 12.3 Rights and Remedies Cumulative; Non-Waiver; etc. The enumeration of
the rights and remedies of the Administrative Agent and the Lenders set forth in
this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the other Loan Documents or that may now or hereafter exist at law or in equity
or by suit or otherwise. No delay or failure to take action on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege or shall be
construed to be a waiver of any Event of Default. No course of dealing between
the Borrower, the U.S. Borrower, the Administrative Agent and the Lenders or
their

 

157



--------------------------------------------------------------------------------

respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.

SECTION 12.4 Crediting of Payments and Proceeds. (a) In the event that the
Borrower shall fail to pay any of the Obligations when due or the Obligations
have been accelerated pursuant to Section 12.2, all payments received by the
Lenders upon the Obligations and all net proceeds from the enforcement of the
Obligations shall be applied:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such and each Issuing Lender in its
capacity as such (ratably among the Administrative Agent and each Issuing Lender
in proportion to the respective amounts described in this clause First payable
to them);

Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest)
payable to the Lenders (other than the Additional Credit Lenders), including
attorney fees (ratably among such Lenders in proportion to the respective
amounts described in this clause Second payable to them);

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans (including any interest on Special Agent Advances),
but excluding any accrued and unpaid interest on the Additional Credit Loans or
any other Obligations owed to any Additional Credit Lender) and Reimbursement
Obligations (including any accrued and unpaid interest thereon) (ratably among
such Lenders in proportion to the respective amounts described in this clause
Third payable to them);

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Special Agent Advances (ratably among the applicable Lenders in
proportion to the respective amounts described in this clause Fourth held by
them);

Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans (other than the Additional Credit Loans and the Special
Agent Advances) and Reimbursement Obligations (ratably among the applicable
Lenders in proportion to the respective amounts described in this clause Fifth
held by them);

Sixth, to the Administrative Agent for the account of each Issuing Lender, to
cash collateralize any L/C Obligations then outstanding (ratably among the
Issuing Lenders in proportion to the respective amounts described in this clause
Sixth payable to them);

Seventh, to the payment of that portion of the Obligations constituting Hedging
Obligations (including any termination payments and any accrued and unpaid
interest thereon) and Obligations owing by the Credit Parties under any Cash
Management Arrangement (ratably among the Secured Parties providing the Hedging
Agreements giving rise to such Hedging Obligations and the Cash Management
Arrangements giving rise to such Obligations thereunder in proportion to the
respective amounts described in this clause Seventh payable to them);

 

158



--------------------------------------------------------------------------------

Eighth, to the payment of the Obligations constituting unpaid principal,
interest, fees, expenses and other amounts due in respect of the EDC Credit
Facility advanced by the EDC Credit Lender;

Ninth, to the payment of the Obligations constituting principal, interest, fees,
expenses and other amounts due in respect of the Fairfax Credit Facility
advanced by the Fairfax Credit Lender; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.

SECTION 12.5 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 3.3, Section 4.3 and Section 14.3)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 3.3, Section 4.3 and Section 14.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 12.6 Judgment Currency. The obligation of the Borrower to make payments
of the principal of and interest on the Notes and the obligation of any such
Person to make payments of any other amounts payable hereunder or pursuant to
any other Loan

 

159



--------------------------------------------------------------------------------

Document in the currency specified for such payment shall not be discharged or
satisfied by any tender, or any recovery pursuant to any judgment, which is
expressed in or converted into any other currency, except to the extent that
such tender or recovery shall result in the actual receipt by each of the
Administrative Agent and Lenders of the full amount of the particular Permitted
Currency expressed to be payable pursuant to the applicable Loan Document. The
Administrative Agent shall, using all amounts obtained or received from the
Borrower pursuant to any such tender or recovery in payment of principal of and
interest on the Obligations, promptly purchase the applicable currency at the
most favorable spot exchange rate determined by the Administrative Agent to be
available to it. The obligation of the Borrower to make payments in the
applicable currency shall be enforceable as an alternative or additional cause
of action solely for the purpose of recovering in the applicable currency the
amount, if any, by which such actual receipt shall fall short of the full amount
of the currency expressed to be payable pursuant to the applicable Loan
Document.

ARTICLE XIII

THE ADMINISTRATIVE AGENT

SECTION 13.1 Appointment and Authority.

(a) Each of the Lenders and each of the Issuing Lenders hereby irrevocably
appoints The Bank of Nova Scotia to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lenders (and, as applicable,
the Documentation Agent), and neither the U.S. Borrower, the Borrower nor any of
their respective Subsidiaries shall have rights as a third party beneficiary of
any of such provisions.

(b) Without prejudice to the foregoing, each of the Lenders hereby irrevocably
designates and appoints the Administrative Agent as the person holding the power
of attorney (fondé de pouvoir) of the Lenders as contemplated under Article 2692
of the CCQ, to enter into, to take and to hold on their behalf, and for their
benefit, any deed of hypothec (“Deed of Hypothec”) to be executed by any of the
Credit Parties granting a Lien pursuant to the Applicable Law of the Province of
Québec and to exercise such powers and duties which are conferred thereupon
under such deed. Each of the Lenders hereby additionally irrevocably designates
and appoints the Administrative Agent as agent, custodian and depository for and
on behalf of the Lenders (i) to hold and to be the sole registered holder of any
debenture (“Debenture”) issued under the Deed of Hypothec, the whole
notwithstanding Section 32 of the Act respecting the Special Powers of Legal
Persons (Québec) or any other Applicable Law, and (ii) to enter into, to take
and to hold on their behalf, and for their benefit, a debenture pledge agreement
(“Pledge”) to be executed by such Credit Party pursuant to the Applicable Law of
the Province of Québec and creating a Lien on the Debenture as security for the
payment and performance of, inter alia, the Obligations. In this respect,
(A) the Administrative Agent as agent, custodian and depository for and on
behalf of the Lenders, shall keep a record indicating

 

160



--------------------------------------------------------------------------------

the names and addresses of, and the pro rata portion of the obligations and
indebtedness secured by the Pledge owing to each of the Lenders for and on
behalf of whom the Debenture is so held from time to time, and (B) each of the
Lenders will be entitled to the benefits of any property or assets charged under
the Deed of Hypothec and the Pledge and will participate in the proceeds of
realization of any such property or assets. The Administrative Agent, in such
aforesaid capacities shall (x) have the sole and exclusive right and authority
to exercise, except as may be otherwise specifically restricted by the terms
hereof, all rights and remedies given to the Administrative Agent with respect
to the property or assets charged under the Deed of Hypothec and Pledge, any
other Applicable Law or otherwise, and (y) benefit from and be subject to all
provisions hereof with respect to the Administrative Agent mutatis mutandis,
including, without limitation, all such provisions with respect to the liability
or responsibility to and indemnification by the Lenders and/or the Credit
Parties.

SECTION 13.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the U.S. Borrower, the Borrower or any Subsidiary or
other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders.

SECTION 13.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders or
Required Agreement Lenders, as applicable (or such other number or percentage of
the Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
Applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the U.S. Borrower, the Borrower or any of
its Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

161



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders or Required
Agreement Lenders, as applicable (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in
Section 12.2 and Section 14.2) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final nonappealable judgment. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by the U.S. Borrower, the
Borrower, a Lender or an Issuing Lender in accordance with Section 14.1. In the
event that the Administrative Agent receives such a notice, it shall promptly
give notice thereof to the Lenders and the Issuing Lenders.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 13.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the applicable
Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or such
Issuing Lender prior to the making of such Loan or the issuance of such Letter
of Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the U.S. Borrower or the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

SECTION 13.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative

 

162



--------------------------------------------------------------------------------

Agent and any such sub-agent and the Consultants, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

SECTION 13.6 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, each Issuing Lender and the Borrower. Upon receipt of any such
notice of resignation, the Required Agreement Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in Canada, or an Affiliate of any such bank with an office in
Canada. If no such successor shall have been so appointed by the Required
Agreement Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the Issuing
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of any Lender or any Issuing Lender under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (ii) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each Issuing Lender directly, until such time as the Required Agreement Lenders
appoint a successor Administrative Agent as provided for above in this
paragraph. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 14.3 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

(b) Any resignation by The Bank of Nova Scotia as Administrative Agent pursuant
to this Section shall also constitute its resignation as an Issuing Lender. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Lender, (ii) the retiring
Issuing Lender shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor Issuing
Lender shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangement
satisfactory to the retiring Issuing Lender to effectively assume the
obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

 

163



--------------------------------------------------------------------------------

SECTION 13.7 Non-Reliance on Administrative Agent and Other Lenders. (a) Each
Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties or the Consultants and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and each Issuing Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties or the
Consultants and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

SECTION 13.8 No Other Duties, etc; Documentation Agent.

(a) Anything herein to the contrary notwithstanding, none of the syndication
agents, documentation agents (other than as noted in subsection (b) below),
co-agents, book manager, lead manager, arranger, lead arranger or co-arranger
listed on the cover page or signature pages hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
an Issuing Lender hereunder.

(b) (i) Each of the Lenders and each of the Issuing Lenders hereby irrevocably
appoints Wachovia Bank, National Association as the Documentation Agent
hereunder and under the other Loan Documents and authorizes the Documentation
Agent to take actions with respect to the documentation of the Credit Facility,
including the preparation and execution of any definitive documentation in
connection with the Credit Agreement and the other Loan Documents, together with
such actions and powers as are reasonably incidental thereto; provided that,
anything herein to the contrary notwithstanding, the Documentation Agent shall
have no other powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an Issuing Lender hereunder.

(ii) The Documentation Agent and it Affiliates may accept deposits from, lend
money to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the U.S. Borrower, the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not the
Documentation Agent hereunder and without any duty to account therefor to the
Lenders.

(iii) The Documentation Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Documentation Agent. The
Documentation Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties.

 

164



--------------------------------------------------------------------------------

SECTION 13.9 Collateral and Guaranty Matters. (a) The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (i) upon repayment of the outstanding principal of and all accrued
interest on the Loans and Reimbursement Obligations, payment of all outstanding
fees and expenses hereunder, the termination of the Commitment and the
expiration or termination of all Letters of Credit, (ii) that is sold or to be
sold or otherwise transferred as part of or in connection with any sale or
transfer permitted hereunder or under any other Loan Document, or (iii) subject
to Section 14.2, if approved, authorized or ratified in writing by the Required
Agreement Lenders;

(b) to subordinate or release any Lien on any Collateral granted to or held by
the Administrative Agent under any Loan Document to the holder of any Permitted
Lien; and

(c) to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty Agreement, the Collateral Agreement and any other Loan
Documents if such Person ceases to be a Subsidiary as a result of a
transaction(s) permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Agreement
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty Agreement pursuant to this Section.

SECTION 13.10 Swingline Lender.

(a) Resignation of Swingline Lender.

(i) Notwithstanding anything to the contrary contained herein, the Swingline
Lender may, upon thirty (30) days’ notice to the Borrower, resign as the
Swingline Lender. In the event of any such resignation, the Borrower shall be
entitled to appoint from among the Lenders a successor Swingline Lender
hereunder; provided that no failure by the Borrower to appoint any such
successor shall affect the resignation of the Swingline Lender; provided further
that (i) no Lender shall be required to accept such appointment as successor
Swingline Lender; (ii) any successor Swingline Lender shall be approved by the
Administrative Agent (such approval not to be unreasonably withheld or delayed);
and (iii) until a Lender shall have notified the Administrative Agent and the
current Swingline Lender in writing that it has agreed to act as a successor
Swingline Lender, the current Swingline Lender shall continue as Swingline
Lender hereunder. Upon the acceptance of any appointment as Swingline Lender
hereunder by a successor, such successor Swingline Lender shall thereupon
succeed to and become vested with all rights, powers, privileges and duties of
the replaced Swingline Lender, and the replaced Swingline Lender shall be
discharged from its duties and obligations in its capacity as Swingline Lender
without any other or further act or deed on the part of such replaced Swingline
Lender or any other Lender.

 

165



--------------------------------------------------------------------------------

(ii) Any resigning Swingline Lender shall retain all the rights of the Swingline
Lender provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Revolving Credit Lenders to make Revolving Credit Loans or fund risk
participations in outstanding Swingline Loans pursuant to Section 2.2(b).

(b) Knowledge of Defaults. For purposes of Section 2.2(b), the Swingline Lender
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Swingline Lender by the U.S. Borrower,
the Borrower, the Administrative Agent, a Lender or an Issuing Lender in
accordance with Section 14.1. In the event that the Swingline Lender receives
such a notice, it shall promptly give notice thereof to the Administrative
Agent, the Lenders and the Issuing Lenders.

SECTION 13.11 Additional Loans. The Administrative Agent and the Swingline
Lender shall not make any Loans and the Issuing Lender shall not issue any
Letter of Credit to the Borrower on behalf of the Lenders intentionally and with
actual knowledge that such Loan or Letter of Credit would cause the aggregate
amount of the total outstanding Loans (other than Additional Credit Loans) and
Letters of Credit to exceed the Borrowing Base, except, that, from and after the
Conversion Date, the Administrative Agent may make additional Revolving Credit
Loans or the Issuing Lender may provide such additional Letters of Credit on
behalf of Lenders, intentionally and with actual knowledge that such Revolving
Credit Loans or Letters of Credit will cause the total outstanding Loans (other
than the Additional Credit Loans) and Letters of Credit to exceed the Borrowing
Base, as the Administrative Agent may deem necessary or advisable in its
discretion; provided, that: (a) the sum of (i) the total principal amount of the
additional Revolving Credit Loans or additional Letters of Credit to the
Borrower that the Administrative Agent may make or provide after obtaining such
actual knowledge that the aggregate principal amount of the Loans (other than
the Additional Credit Loans) and the Letters of Credit equals or exceeds the
Borrowing Base plus (ii) the amount of Special Agent Advances made pursuant to
Section 13.12(b) outstanding as of any date of determination shall not exceed an
amount equal to ten percent (10%) of the aggregate Commitments (other than the
Additional Credit Commitment) as of such date without the prior written consent
of the Required Agreement Lenders and shall not cause (A) the total principal
amount of the Loans (other than the Additional Credit Loans) and Letters of
Credit to exceed the aggregate Commitments (other than the Additional Credit
Commitment) as of such date or (B) the outstanding Letters of Credit to exceed
the L/C Commitment and (b) no such additional Revolving Credit Loan or Letter of
Credit shall be outstanding more than ninety (90) days after the date such
additional Revolving Credit Loan or Letter of Credit is made or issued (as the
case may be), except as the Required Agreement Lenders may otherwise agree. Each
Lender shall be obligated to pay to the Administrative Agent the amount of its
Commitment Percentage of any such additional Revolving Credit Loans or Letters
of Credit in accordance with the applicable Sections of this Agreement.

SECTION 13.12 Special Agent Advances. The Administrative Agent may, at its
option, from time to time after the Conversion Date, at any time upon the
occurrence and continuation of an Event of Default or upon any other failure of
a condition precedent to the Loans and Letters of Credit hereunder, make such
disbursements and advances (collectively, the

 

166



--------------------------------------------------------------------------------

“Special Agent Advances”) which the Administrative Agent, in its sole
discretion, (a) deems necessary or desirable either to preserve or protect the
Collateral or any portion thereof or (b) to enhance the likelihood or maximize
the amount of repayment by the Credit Parties of the Loans and other
Obligations; provided, that (i) the aggregate principal amount of the Special
Agent Advances pursuant to this clause (b) outstanding as of any date of
determination plus the then outstanding principal amount of the additional
Revolving Credit Loans and Letters of Credit that the Administrative Agent
and/or the Issuing Lender may make or provide as set forth in Section 13.11
shall not exceed an aggregate amount equal to ten percent (10%) of the aggregate
Commitments (other than the Additional Credit Commitment) as of such date
without the prior written consent of the Required Agreement Lenders and (ii) the
aggregate principal amount of the Special Agent Advances pursuant to this
clause (b) outstanding as of any date of determination plus the then outstanding
principal amount of the Loans (other than the Additional Credit Loans) and
Letters of Credit, shall not exceed the aggregate Commitments (other than the
Additional Credit Commitment) as of such date, except at the Administrative
Agent’s option, provided, that, to the extent that the aggregate principal
amount of Special Agent Advances plus the then outstanding principal amount of
the Loans (other than the Additional Credit Loans) and Letters of Credit exceed
the aggregate Commitments (other than the Additional Credit Commitment), the
Special Agent Advances that are in excess of the aggregate Commitments (other
than the Additional Credit Commitment) shall be for the sole account and risk of
the Administrative Agent and notwithstanding anything to the contrary set forth
below, no Lender shall have any obligation to provide its share of such Special
Agent Advances in excess of such aggregate Commitments (other than the
Additional Credit Commitment), or (c) to pay any other amount chargeable to any
Credit Party pursuant to the terms of this Agreement or any of the other Loan
Documents consisting of costs, fees and expenses and payments to the Issuing
Lender in respect of any Obligations with respect to Letters of Credit. The
Special Agent Advances shall be repayable on demand and together with all
interest thereon shall constitute Obligations secured by the Collateral. Special
Agent Advances shall not constitute Loans but shall otherwise constitute
Obligations hereunder. Interest on Special Agent Advances shall be payable at
the interest rate (including the Applicable Margin) then applicable to Base Rate
Loans and shall be payable on demand. Without limitation of its obligations
pursuant to Section 4.7, each Revolving Credit Lender agrees that it shall make
available to the Administrative Agent, upon the Administrative Agent’s demand,
in immediately available funds, the amount equal to such Lender’s Revolving
Credit Commitment Percentage of each such Special Agent Advance. If such funds
are not made available to the Administrative Agent by such Lender, such Lender
shall be deemed a Defaulting Lender and the Administrative Agent shall be
entitled to recover such funds, on demand from such Lender together with
interest thereon for each day from the date such payment was due until the date
such amount is paid to the Administrative Agent at the Federal Funds Rate for
each day during such period and if such amounts are not paid within three
(3) days of the Administrative Agent’s demand, at the highest interest rate
provided for in Section 4.1 applicable to Base Rate Loans.

 

167



--------------------------------------------------------------------------------

ARTICLE XIV

MISCELLANEOUS

SECTION 14.1 Notices.

(a) Method of Communication. Except as otherwise provided in this Agreement, all
notices and communications hereunder shall be in writing (for purposes hereof,
the term “writing” shall include information in electronic format such as
electronic mail and internet web pages), or by telephone subsequently confirmed
in writing. Any notice shall be effective if delivered by hand delivery or sent
via electronic mail, posting on an internet web page, telecopy, recognized
overnight courier service or certified mail, return receipt requested, and shall
be presumed to be received by a party hereto (i) on the date of delivery if
delivered by hand or sent by electronic mail, posting on an internet web page,
telecopy, (ii) on the next Business Day if sent by recognized overnight courier
service and (iii) on the third (3rd) Business Day following the date sent by
certified mail, return receipt requested. A telephonic notice to the
Administrative Agent as understood by the Administrative Agent will be deemed to
be the controlling and proper notice in the event of a discrepancy with or
failure to receive a confirming written notice.

(b) Addresses for Notices. Notices to any party shall be sent to it at the
following addresses, or any other address as to which all the other parties are
notified in writing.

 

If to the U.S. Borrower   or the Borrower:   Bowater Incorporated   1155
Metcalfe Street, Suite 800   Montreal, Québec   CANADA H3B 5H2   Attention:
Treasurer   Telephone No.: (514) 394-2375   Telecopy No.: (514) 394-2267 With
copies to:   Hazen H. Dempster   Troutman Sanders LLP   Suite 5200   600
Peachtree Street, N.E.   Atlanta, Georgia 30308-2216   Telephone No.: (404)
885-3126   Telecopy No.: (404) 962-6544 If to The Bank of   Nova Scotia as  
Administrative Agent:   The Bank of Nova Scotia   40 King Street West   Scotia
Plaza, 62nd Floor   Toronto, Ontario M5W 2X6   Attention: Corporate Banking Loan
Syndication   Telephone No.:   Telecopy No.: (416) 866-3329 If to any Lender:  
To the address set forth on the Register

 

168



--------------------------------------------------------------------------------

(c) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.

SECTION 14.2 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if, in
the case of an amendment, waiver or consent for which a substantially similar
corresponding amendment, waiver or consent with regard to the U.S. Credit
Agreement will be made effective thereunder contemporaneously, such amendment,
waiver or consent is in writing signed by the Required Lenders (or by the
Administrative Agent with the consent of the Required Lenders) and delivered to
the Administrative Agent and, in the case of an amendment, signed by the
Borrower; and in the case of any other amendment, waiver or consent specifically
impacting only this Agreement and the other Loan Documents, such amendment,
waiver or consent is in writing signed by the Required Agreement Lenders (or by
the Administrative Agent with the consent of the Required Agreement Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:

(a) waive any condition set forth in Section 5.2 without the written consent of
each Lender directly affected thereby;

(b) (i) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 12.2) or the amount of Loans of any
Lender without the written consent of such Lender or (ii) increase the aggregate
Commitments of all Lenders to an aggregate principal amount in excess of
$165,000,000 without the consent of the U.S. Required Agreement Lenders;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby; provided, that only the consent of the
Required Lenders shall be necessary in order to waive (in whole or in part) any
prepayment required pursuant to Section 8.2(b).

 

169



--------------------------------------------------------------------------------

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the second
proviso to this Section) any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly
affected thereby; provided that only the consent of the Required Agreement
Lenders shall be necessary to waive any obligation of the Borrower to pay
interest at the rate set forth in Section 4.1(c) during the continuance of an
Event of Default;

(e) change Section 4.4 or Section 12.4 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly affected thereby;

(f) change any provision of this Section or the definitions of “Required
Lenders” or “Required Agreement Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender and each U.S.
Lender directly affected thereby;

(g) increase the percentage specified in the definition of “Asset Coverage
Amount”; reduce or eliminate any of the Indebtedness specified in part (b) of
the definition of “Extensions of Credit” in determining the Borrowing Limit; or
add additional categories or types of assets to the definition of “Coverage
Assets”, in each case without the written consent of each Lender directly
affected thereby;

(h) increase any of the percentages specified in the definition of “Borrowing
Base”; amend the definitions of “Eligible Accounts” or “Eligible Inventory” in a
manner which would result in more availability under the Borrowing Base; or add
additional categories or types of assets to the definition of “Borrowing Base”,
in each case without the written consent of each Lender directly affected
thereby;

(i) (i) release the U.S. Borrower from the U.S. Borrower Guaranty, or
(ii) release all of the Subsidiary Guarantors or release Subsidiary Guarantors
comprising substantially all of the credit support for the Obligations, in
either case, from the Subsidiary Guaranty Agreement (other than as authorized in
Section 13.9), in each case without the written consent of each Lender;

(j) release all or substantially all of the Collateral or release any Security
Document (other than as authorized in Section 13.9 or as otherwise specifically
permitted or contemplated in this Agreement or the applicable Security Document)
without the written consent of each Lender; or

(k) change Article XI of this Agreement without the written consent of each U.S.
Lender;

(a) (l) add as Collateral any assets of any Person that is not organized under
the laws of Canada or any province thereof without the written consent of the
U.S. Administrative Agent and the U.S. Required Agreement Lenders (it being
understood that under the terms of the U.S. Credit Agreement a vote of the
Administrative Agent and the Required Agreement Lenders shall be required to add
as Collateral for the U.S. Credit Facility any assets of any Person that is not
organized under the laws of the United States or any state thereof); or

 

170



--------------------------------------------------------------------------------

(m) join as a Credit Party any Person that is not organized under the laws of
Canada or any province thereof without the written consent of the U.S.
Administrative Agent and the U.S. Required Agreement Lenders (it being
understood that under the terms of the U.S. Credit Agreement a vote of the
Administrative Agent and the Required Agreement Lenders shall be required to
join as a U.S. Credit Party any Person that is not organized under the laws of
the United States or any state thereof);

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; and (iv) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

SECTION 14.3 Expenses; Indemnity.

(a) Costs and Expenses. The Borrower and the other Credit Parties, jointly and
severally, shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Documentation Agent, the Additional Credit Lenders and
their respective Affiliates (including the reasonable fees, charges and
disbursements of (A) counsel for each of the Administrative Agent, the
Documentation Agent and the Additional Credit Lenders and (B) the Consultants),
in connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by each Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Documentation Agent, any Lender or any Issuing Lender
(including the fees, charges and disbursements of (A) any counsel for the
Administrative Agent, the Documentation Agent, any Lender or any Issuing Lender
and (B) the Consultants), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit or (C) with respect to the preservation and
protection of the Collateral and (iv) all out-of-pocket expenses and costs

 

171



--------------------------------------------------------------------------------

heretofore and from time to time hereafter incurred by the Administrative Agent
and the Consultants during the course of periodic field audits, examinations and
appraisals with respect to the Collateral and the operations of the Credit
Parties and their Subsidiaries, plus a per diem charge at the Administrative
Agent’s then standard rate for the Administrative Agent’s examiners in the field
and office.

(b) Indemnification. The Borrower and the other Credit Parties shall indemnify
the Administrative Agent (and any sub-agent thereof), the Documentation Agent
(and any sub-agent thereof), each Lender and each Issuing Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims (including, without limitation, any Environmental Claims or civil
penalties or fines assessed by OFAC), damages, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Credit Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by any Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property owned or operated by the U.S.
Borrower or any of its Subsidiaries, or any Environmental Claim related in any
way to the U.S. Borrower or any of its Subsidiaries, (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Credit Party, and
regardless of whether any Indemnitee is a party thereto, or (v) any claim
(including, without limitation, any Environmental Claims or civil penalties or
fines assessed by OFAC), investigation, litigation or other proceeding (whether
or not the Administrative Agent, the Documentation Agent or any Lender is a
party thereto) and the prosecution and defense thereof, arising out of or in any
way connected with the Loans, this Agreement, any other Loan Document, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable
attorneys and consultant’s fees, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory, or sole
negligence of the Indemnitee, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Credit Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower or such Credit Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to

 

172



--------------------------------------------------------------------------------

the Administrative Agent (or any sub-agent thereof), the Documentation Agent (or
any sub-agent thereof), any Issuing Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Documentation Agent (or any sub-agent thereof), such
Issuing Lender or such Related Party, as the case may be, such Lender’s pro rata
share, based on Commitments, of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Documentation Agent (or any
sub-agent thereof) or such Issuing Lender in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent), the Documentation Agent (or any sub-agent thereof) or
such Issuing Lender in connection with such capacity. The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 4.7.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower and each other Credit Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

SECTION 14.4 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Lender, the Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of the Borrower
or such Credit Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, such Issuing Lender or the Swingline Lender,
irrespective of whether or not such Lender, such Issuing Lender or the Swingline
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Credit Party may
be contingent or unmatured or are owed to a branch or office of such Lender,
such Issuing Lender or the Swingline Lender different from the branch or office
holding such deposit or obligated on such indebtedness. The rights of each
Lender, each Issuing Lender, the Swingline Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such Issuing Lender, the
Swingline Lender or their respective Affiliates may have. Each Lender, each
Issuing Lender and the Swingline Lender

 

173



--------------------------------------------------------------------------------

agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

SECTION 14.5 Governing Law.

(a) Governing Law. This Agreement and the other Loan Documents, unless expressly
set forth therein, shall be governed by, and construed in accordance with, the
law of the State of New York, without reference to the conflicts of law
principles thereof insofar as such principles would defer to the substantive
laws of some other jurisdiction.

(b) Submission to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the courts of (i) the State of New York sitting in
New York County and of the United States District Court for the Southern
District of New York and (iii) the Province of Ontario, and in each case any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or Ontario court
or, to the fullest extent permitted by Applicable Law, in such federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, any Lender or any Issuing Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or any other Credit Party or its properties in the
courts of any jurisdiction.

(c) Waiver of Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 14.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

SECTION 14.6 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO

 

174



--------------------------------------------------------------------------------

REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION

SECTION 14.7 Reversal of Payments. To the extent the U.S. Borrower or the
Borrower makes a payment or payments to the Administrative Agent for the ratable
benefit of the Lenders or the Administrative Agent receives any payment or
proceeds of the Collateral which payments or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent.

SECTION 14.8 Additional Intercreditor Provision.

(a) For greater certainty, the Fairfax Credit Loans are junior and subordinate,
and the payment thereof, whether in whole or in part, and whether as to
principal, interest, fees, proceeds of Collateral or otherwise, and whether at
or prior to maturity or upon acceleration of any maturity, is postponed to the
prior payment and satisfaction in full of the EDC Credit Loans. So long as any
monies are owing to the EDC Credit Lender under the EDC Credit Loans and the EDC
Credit Commitment has not been terminated, no claim for payment shall be made
by, and no payment shall be made to, the Fairfax Credit Lender with respect to
the Fairfax Credit Loans prior to payment and satisfaction in full of the EDC
Credit Loans and the termination of the EDC Credit Facility. In all
circumstances, including, without limitation, in the event of demand for payment
by the EDC Credit Lender hereunder or in the event of a Default or Event of
Default or in the event of bankruptcy, insolvency, dissolution, winding-up
liquidation or reorganization of the Borrower or any Guarantor or upon an
assignment for the benefit of creditors or otherwise or any receivership or
trusteeship proceedings of the Borrower or any Guarantor: (i) the EDC Credit
Loans shall be paid and satisfied in full before the Fairfax Credit Lender is
entitled to receive any payment relating to the Fairfax Credit Loans and any
payment to which any holder of Fairfax Credit Loans would be entitled but for
the present subordination provisions shall be paid directly to the EDC Credit
Lender; (ii) in the event that any payment or distribution of assets of the
Borrower or any Guarantor shall be received by the Fairfax Credit Lender in
violation of this Section, such payment or distribution shall be held by the
Fairfax Credit Lender in trust for the benefit of the EDC Credit Lender and,
upon demand, shall be paid over to the EDC Credit Lender; and (iii) in the event
that any monies including dividends shall at any time be payable in respect of
the Fairfax Credit Loans in any bankruptcy proceedings relating to the Borrower
or any Guarantor at a time when the EDC Credit Loans have not been paid in full,
the Fairfax Credit Lender expressly agrees that the EDC Credit Lender shall be
entitled to receive the same and to apply the same to the monies owing to it.
The Fairfax Credit Lender irrevocably authorizes and directs the EDC Credit
Lender and its successors and assigns and any trustee in

 

175



--------------------------------------------------------------------------------

bankruptcy, receiver or assignee for the benefit of creditors of the Borrower,
whether in voluntary or involuntary liquidation, dissolution or reorganization,
on its behalf to take such action as may be necessary or appropriate to
effectuate the subordination and postponement provisions and other rights
granted to the EDC Credit Lender in this Section relating to the Fairfax Credit
Loans (including without limitation, in the case of the EDC Credit Lender and
its successors and assigns, to file a proof of claim and to vote upon matters
with respect to which the Fairfax Credit Lender may be able to vote in
connection with any bankruptcy proceedings relating to the Borrower in each case
as relates solely to the Fairfax Credit Loans) and irrevocably appoints the EDC
Credit Lender and its successors and assigns, acting severally, or any such
trustee, receiver or assignee, his attorney or attorneys-in-fact for such
purposes with full powers of substitution and re-substitution. The subordination
effected hereby and the rights of the EDC Credit Lender in respect of the EDC
Credit Loans are limited to the 18,300,000 Dollars of EDC Credit Loans as
contemplated hereby that shall be repaid on the EDC Credit Termination Date but
otherwise shall not be affected by: (A) any amendment of or addition or
supplement to this Agreement or any other instrument or agreement relating to
the EDC Credit Loans or securing or guaranteeing any of the EDC Credit Loans;
(B) any exercise or non-exercise of any right, power or remedy under or in
respect of the EDC Credit Loans or any instrument or agreement relating thereto,
or securing or guaranteeing any of same, or (C) any waiver, consent, release,
indulgence, extension, renewal, modification, delay or other action, inaction or
omission, in respect of any EDC Credit Loans or any instrument or agreement
relating thereto, or securing or guaranteeing any of same, all whether or not
the Fairfax Credit Lender shall have had notice or knowledge of any of the
foregoing;

(b) The Fairfax Credit Lender hereby forever subordinates and postpones its
existing and future right, title and interest under the Security Documents, to
the existing and future interests of the EDC Credit Lender under the Security
Documents. The Fairfax Credit Lender agrees that it will not claim priority as
against the EDC Credit Lender as it relates to this subordination or as it
relates to the EDC Credit Lender’s right to take possession of, deal with, sell,
transfer or otherwise dispose of the Collateral;

(c) The Fairfax Credit Lender shall duly execute and deliver, or cause to be
executed and delivered at the sole cost of the EDC Credit Lender, such other
assurances, instruments or documentation necessary or desirable to enable the
EDC Credit Lender to obtain the full benefit of this Section; and

(d) For greater certainty, if the Exchange Offer is completed, closed and
settled and EDC elects not to be repaid, or fails to take action to be repaid as
contemplated herein, this Section will no longer be in effect and the Fairfax
Credit Loans may be repaid as otherwise contemplated herein.

SECTION 14.9 Injunctive Relief; Punitive Damages.

(a) The U.S. Borrower and the Borrower recognize that, in the event the U.S.
Borrower or the Borrower fails to perform, observe or discharge any of its
obligations or liabilities under this Agreement, any remedy of law may prove to
be inadequate relief to the Lenders. Therefore, the U.S. Borrower and the
Borrower agree that the Lenders, at the Lenders’ option, shall be entitled to
temporary and permanent injunctive relief in any such case without the necessity
of proving actual damages.

 

176



--------------------------------------------------------------------------------

(b) The Administrative Agent, the Lenders and the U.S. Borrower and the Borrower
(on behalf of themselves and the other Credit Parties) hereby agree that no such
Person shall have a remedy of punitive or exemplary damages against any other
party to a Loan Document and each such Person hereby waives any right or claim
to punitive or exemplary damages that they may now have or may arise in the
future in connection with any Dispute, whether such Dispute is resolved through
arbitration or judicially.

SECTION 14.10 Accounting Matters. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the U.S. Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the U.S. Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (a) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(b) the U.S. Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

SECTION 14.11 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of

 

177



--------------------------------------------------------------------------------

an assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Commitment
is not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless
(A) such assignment is made to an existing Lender, to an Affiliate thereof, or
to an Approved Fund, in which case no minimum amount shall apply, or (B) each of
the Administrative Agent and, so long as no Default or Event of Default has
occurred and is continuing, the Borrower otherwise consent (each such consent
not to be unreasonably withheld or delayed);

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned;

(iii)(A) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Credit Facility if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender, (B) the consent of each Issuing Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding) and (C) the consent of
the Swingline Lender (such consent not to be unreasonably withheld or delayed)
shall be required for any assignment in respect of the Credit Facility other
than the EDC Credit Facility or the Fairfax Credit Facility; and

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment, and the Eligible Assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 4.8, Section 4.9, Section 4.10,
Section 4.11 and Section 14.3 with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.

 

178



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Montreal, Québec
or Toronto, Ontario, a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitment of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower and the Administrative Agent, sell participations to any
Person (other than a natural person or the U.S. Borrower, the Borrower or any of
the their respective Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 14.2 that directly affects such Participant. Subject to paragraph (e) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Section 4.8, Section 4.9, Section 4.10 and Section 4.11 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 14.4 as though it
were a Lender, provided such Participant agrees to be subject to Section 4.6 as
though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 4.10 and Section 4.11 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 4.11 unless (i) the Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 4.11(e) as though it were a
Lender and (ii) the applicable Lender shall provide the Borrower with
satisfactory evidence that the participation is in registered form and shall
permit the Borrower to review such register as reasonably needed for the
Borrower to comply with its obligations under Applicable Laws.

 

179



--------------------------------------------------------------------------------

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

SECTION 14.12 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by, or required to be disclosed to, any rating agency, or regulatory or similar
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies under this Agreement or under any other Loan Document (or any Hedging
Agreement with a Lender or the Administrative Agent) or any action or proceeding
relating to this Agreement or any other Loan Document (or any Hedging Agreement
with a Lender or the Administrative Agent) or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any purchasing Lender,
proposed purchasing Lender, Participant or proposed Participant, or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the U.S. Borrower, the Borrower and their respective
obligations, (g) with the consent of the U.S. Borrower or the Borrower, (h) to
Gold Sheets and other similar bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications, or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach by such Person of this Section or
(y) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the U.S. Borrower or the Borrower
or (j) to governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent’s or any Lender’s regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates. For purposes of this Section, “Information”
means all information received from any Credit Party relating to any Credit
Party or any of their respective businesses, other than any such information
that is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by any Credit Party; provided that, in the case of
information received from a Credit Party after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

180



--------------------------------------------------------------------------------

SECTION 14.13 Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.

SECTION 14.14 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Commitment remains in effect or the
Credit Facility has not been terminated.

SECTION 14.15 Survival of Indemnities. Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the Lenders are
entitled under the provisions of this Article XIV and any other provision of
this Agreement and the other Loan Documents shall continue in full force and
effect and shall protect the Administrative Agent and the Lenders against events
arising after such termination as well as before.

SECTION 14.16 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

SECTION 14.17 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 14.18 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement.

SECTION 14.19 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

SECTION 14.20 Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations arising
hereunder or

 

181



--------------------------------------------------------------------------------

under any other Loan Document shall have been indefeasibly and irrevocably paid
and satisfied in full and the Commitment has been terminated. No termination of
this Agreement shall affect the rights and obligations of the parties hereto
arising prior to such termination or in respect of any provision of this
Agreement which survives such termination.

SECTION 14.21 No Fiduciary Duty. The Administrative Agent, the Documentation
Agent, each Lender and their Affiliates (collectively, solely for purposes of
this paragraph, the “Lenders”), may have economic interests that conflict with
those of U.S. Borrower or the Borrower. The U.S. Borrower and the Borrower agree
that nothing in the Loan Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between the Lenders, the U.S. Borrower, the Borrower, their stockholders or
Affiliates. The U.S. Borrower and the Borrower acknowledge and agree that
(i) the transactions contemplated by the Loan Documents are arm’s-length
commercial transactions between the Lenders, on the one hand, and the U.S.
Borrower or the Borrower, on the other, (ii) in connection with this Agreement
and the Loan Documents, each of the Lenders is acting solely as a principal and
not the agent or fiduciary of the U.S Borrower, the Borrower, their management,
stockholders, creditors or any other Person, (iii) no Lender has assumed an
advisory or fiduciary responsibility under this Agreement or the Loan Documents
in favor of the U.S Borrower or the Borrower (irrespective of whether any Lender
or any of its Affiliates has advised or is currently advising the U.S Borrower
or the Borrower on other matters) and (iv) U.S. Borrower and Borrower have
consulted their own legal and financial advisors to the extent it deemed
appropriate. U.S. Borrower and Borrower further acknowledge and agree that they
are responsible for making their own independent judgment with respect to this
Agreement and the Loan Documents. Borrower and U.S. Borrower agree that they
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to U.S. Borrower or Borrower, in
connection with this Agreement and the Loan Documents.

SECTION 14.22 Advice of Counsel, No Strict Construction. Each of the parties
represents to each other party hereto that it has discussed this Agreement with
its counsel. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

SECTION 14.23 USA Patriot Act. The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower and each Guarantor, which information includes the name and address of
each Borrower and each Guarantor and other information that will allow such
Lender to identify such Borrower or Guarantor in accordance with the Act.

 

182



--------------------------------------------------------------------------------

SECTION 14.24 Inconsistencies with Other Documents; Independent Effect of
Covenants.

(a) In the event there is a conflict or inconsistency between this Agreement and
any other Loan Document, the terms of this Agreement shall control; provided
that any provision of the Security Documents which imposes additional burdens on
the U.S. Borrower or its Subsidiaries or further restricts the rights of the
U.S. Borrower or its Subsidiaries or gives the Administrative Agent or Lenders
additional rights shall not be deemed to be in conflict or inconsistent with
this Agreement and shall be given full force and effect.

(b) The U.S. Borrower and the Borrower expressly acknowledge and agree that each
covenant contained in Article VIII, Article IX or Article X, hereof shall be
given independent effect. Accordingly, the U.S. Borrower and the Borrower shall
not engage in any transaction or other act otherwise permitted under any
covenant contained in Article VIII, Article IX or Article X if, before or after
giving effect to such transaction or act, the U.S. Borrower or the Borrower
shall or would be in breach of any other covenant contained in Article VIII,
Article IX or Article X.

SECTION 14.25 No Novation. The execution and delivery of this Agreement shall
not constitute a novation of any indebtedness or other obligations owing to the
Lenders or the Administrative Agent based on facts or events occurring or
existing prior to the execution and delivery of this Agreement.

 

183



--------------------------------------------------------------------------------

Exhibit C

Extensions of Credit and U.S. Extensions of Credit

CANADIAN EXTENSIONS OF CREDIT:

 

Canadian Dollar Denominated Letters of Credit

   C$ 33,358,173.00

Canadian Dollar Denominated Revolving Credit Loans

   C$ 61,110,910.83

Total Canadian Dollar Denominated Canadian Extensions of Credit:

   C$ 94,469,083.83

 

US Dollar Denominated Letters of Credit

   US$ 586,532.00

US Dollar Revolving Credit Loans

   US$ 29,500,000

US Dollar Denominated Swingline Commitment

   US$ 10,000,000

Total US Dollar Denominated Canadian Extensions of Credit :

   US$ 40,086,532

U.S. EXTENSIONS OF CREDIT:

 

Revolving Credit Loans

   US$ 238,750,707.00

Swingline Loans

   US$ 0.00

Letters of Credit

   US$ 70,260,410.00

Total U.S. Extensions of Credit:

   US$ 309,011,117.00

[Eleventh Amendment to Canadian Credit Agreement – Bowater]